Exhibit 10.1
EXECUTION COPY
$265,000,000
AMENDED AND RESTATED LOAN AGREEMENT
Dated as of November 10, 2009
among
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
BANK OF AMERICA, N.A.
as Administrative Agent
KEYBANK NATIONAL ASSOCIATION
as Syndication Agent
MANUFACTURERS AND TRADERS TRUST COMPANY AND
REGIONS BANK
as Co-Documentation Agents
and
BANC OF AMERICA SECURITIES LLC,
KEYBANC CAPITAL MARKETS,
MANUFACTURERS AND TRADERS TRUST COMPANY AND
REGIONS CAPITAL MARKETS
as Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   1.   DEFINITIONS     1       1.1  
Defined Terms     1       1.2   Other Interpretive Provisions     30       1.3  
Accounting Terms     31       1.4   Rounding     32       1.5   Times of Day    
32       1.6   Letter of Credit Amounts     32  
 
                    2.   LOAN PROVISIONS     32       2.1   General Loan
Provisions     32  
 
      2.1.1   Limit     32  
 
      2.1.2   Procedures and Limits     34  
 
      2.1.3   Funding Procedures     34       2.2   Term of Loan     35  
 
      2.2.1   Extension of Maturity     35  
 
      2.2.2   Termination/Reduction of Commitments     36       2.3   Interest
Rate and Payment Terms     37  
 
      2.3.1   Borrower’s Options     37  
 
      2.3.2   Selection To Be Made     37  
 
      2.3.3   Notice     37  
 
      2.3.4   If No Notice     38  
 
      2.3.5   Telephonic Notice     38  
 
      2.3.6   Limits On Options     38  
 
      2.3.7   Payment and Calculation of Interest     38  
 
      2.3.8   Mandatory Principal Payments     38  
 
      2.3.9   Prepayment     39  
 
      2.3.10   Maturity     39  
 
      2.3.11   Method of Payment; Date of Credit; Administrative Agent’s
Clawback     39  
 
      2.3.12   Billings     41  
 
      2.3.13   Default Rate     41  
 
      2.3.14   Late Charges     41  
 
      2.3.15   Breakage Fees     42       2.4   Loan Fees     42  
 
      2.4.1   Loan Fees     42  
 
      2.4.2   Line Fee     42       2.5   [Reserved]     42       2.6  
Additional Provisions Related to Interest Rate Selection     43  
 
      2.6.1   Increased Costs     43  
 
      2.6.2   Capital Requirements     43  
 
      2.6.3   Illegality     44  
 
      2.6.4   Availability     44  
 
      2.6.5   Base Rate Advances     44  

i



--------------------------------------------------------------------------------



 



                                      Page  
 
      2.6.6   Delay in Requests     44  
 
      2.6.7   Mitigation     45  
 
      2.6.8   Survival     45       2.7   Letters of Credit     45  
 
      2.7.1   The Letter of Credit Commitment     45  
 
      2.7.2   Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit     47  
 
      2.7.3   Drawings and Reimbursements; Funding of Participations     50  
 
      2.7.4   Repayment of Participations     51  
 
      2.7.5   Obligations Absolute     52  
 
      2.7.6   Role of L/C Issuer     53  
 
      2.7.7   Cash Collateral     53  
 
      2.7.8   Applicability of ISP     54  
 
      2.7.9   Letter of Credit Fees     54  
 
      2.7.10   Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer     54  
 
      2.7.11   Conflict with Issuer Documents     55  
 
      2.7.12   Letters of Credit Issued for Borrower Subsidiaries     55  
 
      2.7.13   Amount     55       2.8   Taxes     55  
 
      2.8.1   Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes     55  
 
      2.8.2   Payment of Other Taxes by the Borrower     56  
 
      2.8.3   Tax Indemnifications     56  
 
      2.8.4   Evidence of Payments     57  
 
      2.8.5   Status of Lenders; Tax Documentation     57  
 
      2.8.6   Treatment of Certain Refunds     59  
 
                    3.   SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS    
59       3.1   Security     59  
 
      3.1.1   Mortgage/Deed of Trust and Security Agreement     59  
 
      3.1.2   Collateral Assignment of Leases and Rents     61  
 
      3.1.3   Collateral Assignment of Contracts     61  
 
      3.1.4   Guaranties     61  
 
      3.1.5   Environmental Compliance and Indemnification Agreement     61  
 
      3.1.6   Ownership Interest and Inter-Company Loan Pledge     61  
 
      3.1.7   Additional Documents     62       3.2   Loan Documents and
Security Documents     62       3.3   Removal of Individual Property as a
Borrowing Base Property — Borrower     62  
 
      3.3.1   Borrowing Base Compliance     62  
 
      3.3.2   Financial Covenant Compliance     62  
 
      3.3.3   No Default Upon Release     63  
 
      3.3.4   No Default Prior to Release     63  
 
      3.3.5   [Reserved]     63  
 
      3.3.6   Payment of Fees     63       3.4   Removal of Individual Property
as a Borrowing Base Property — Administrative Agent     64  

ii



--------------------------------------------------------------------------------



 



                                      Page  
 
      3.4.1   Removal Criteria     64  
 
      3.4.2   [Reserved]     64  
 
      3.4.3   Release by Administrative Agent     64       3.5   Additional
Borrowing Base Property     65  
 
                    4.   CONTINUING AUTHORITY OF AUTHORIZED OFFICERS     65  
 
                    5.   CONDITIONS PRECEDENT     66       5.1   Closing Loan
and Funding Initial Loan Advance     66  
 
      5.1.1   Satisfactory Loan Documents     66  
 
      5.1.2   Financial Information; No Material Change     66  
 
      5.1.3   Representations and Warranties Accurate     66  
 
      5.1.4   Validity and Sufficiency of Security Documents     67  
 
      5.1.5   Litigation     67  
 
      5.1.6   Formation Documents and Entity Agreements     67  
 
      5.1.7   Compliance With Law     68  
 
      5.1.8   Compliance With Financial Covenants     68  
 
      5.1.9   Borrowing Base Property Due Diligence     68  
 
      5.1.10   Condition of Property     68  
 
      5.1.11   Insurance     68  
 
      5.1.12   Third Party Consents and Agreements     68  
 
      5.1.13   Legal and other Opinions     68  
 
      5.1.14   No Default     69       5.2   Conditions to all Credit Extensions
    69  
 
      5.2.1   Representations and Warranties     69  
 
      5.2.2   No Default     70  
 
      5.2.3   Financial Covenant Compliance     70  
 
      5.2.4   Loan Notice     70  
 
                    6.   REPRESENTATIONS AND WARRANTIES     70       6.1  
Formation     70       6.2   Proceedings; Enforceability     70       6.3  
Conflicts     71       6.4   Ownership and Taxpayer Identification Numbers    
71       6.5   Litigation     71       6.6   Information     71       6.7  
Taxes     72       6.8   Financial Information     72       6.9   Control
Provisions     72       6.10   Formation Documents     72       6.11  
Bankruptcy Filings     72       6.12   Investment Company     72       6.13  
[Reserved]     72       6.14   Borrowing Base Properties     72  
 
      6.14.1   Licenses and Permits     72  
 
      6.14.2   Ownership     73  
 
      6.14.3   Environmental Matters     73  

iii



--------------------------------------------------------------------------------



 



                                      Page  
 
      6.14.4   Leases     74  
 
      6.14.5   Ground Lease     74       6.15   Margin Regulations; Use of
Proceeds     74       6.16   Insurance     74       6.17   Deferred Compensation
and ERISA     75       6.18   [Reserved]     75       6.19   No Default     75  
    6.20   Governmental Authorizations; Other Consents     75       6.21  
Qualification as a REIT     75       6.22   Compliance with Laws     75      
6.23   Property Matters     75  
 
      6.23.1   Major Leases     75  
 
      6.23.2   Borrowing Base Properties     75  
 
      6.23.3   Flood Hazard     76       6.24   Solvency     76  
 
                    7.   AFFIRMATIVE COVENANTS     76       7.1   Notices     76
      7.2   Financial Statements; Reports; Officer’s Certificates     76  
 
      7.2.1   Annual Statements     76  
 
      7.2.2   Periodic Statements     77  
 
      7.2.3   Borrowing Base Property Reports     77  
 
      7.2.4   SEC Reports     78  
 
      7.2.5   Compliance Certificates     78  
 
      7.2.6   Data Requested     78  
 
      7.2.7   Tax Returns     78  
 
      7.2.8   Lease Notices     78  
 
      7.2.9   Ground Lessor Interest Notices     78  
 
      7.2.10   Entity Notices     79  
 
      7.2.11   Property Acquisition or Sale     79  
 
      7.2.12   Property Finance     79  
 
      7.2.13   Notice of Litigation     79       7.3   Existence     80      
7.4   Payment of Taxes     80       7.5   Insurance; Casualty, Taking     80  
 
      7.5.1   General Insurance Requirements     80  
 
      7.5.2   Excess Insurance Coverage     81  
 
      7.5.3   Payment of Premiums     81  
 
      7.5.4   Notice of Damage     81       7.6   Inspection     81       7.7  
Loan Documents     81       7.8   Further Assurances     82       7.9   Books
and Records     82       7.10   Business and Operations     82       7.11  
Title     82       7.12   Estoppel     83       7.13   ERISA     83  

iv



--------------------------------------------------------------------------------



 



                                      Page       7.14   [Reserved]     84      
7.15   Costs and Expenses     84       7.16   Appraisals     84  
 
      7.16.1   Appraisal     84  
 
      7.16.2   Costs of Appraisal     84       7.17   Indemnification     84    
  7.18   Leasing Matters     84       7.19   [Reserved]     85       7.20  
Leverage Ratio     85       7.21   Fixed Charge Ratio     85       7.22   Net
Worth     85       7.23   Borrowing Base Property Covenants     85  
 
      7.23.1   Occupancy Ratio     85  
 
      7.23.2   Retail Center     85  
 
      7.23.3   Business Strategy     85  
 
      7.23.4   Estoppels and SNDA Agreements     85  
 
      7.23.5   Title Insurance     86       7.24   Variable Rate Debt     86    
  7.25   Replacement Documentation     86       7.26   Maintenance of REIT
Status     86       7.27   The Lenders’ Consultants     86  
 
      7.27.1   Right to Employ     86  
 
      7.27.2   Functions     86  
 
      7.27.3   Payment     86  
 
      7.27.4   Access     86  
 
      7.27.5   No Liability     87       7.28   Payment of Obligations     87  
    7.29   Compliance with Laws     87       7.30   SNDA and Estoppels for
Existing Borrowing Base Properties     87  
 
                    8.   NEGATIVE COVENANTS     87       8.1   No Changes to the
Borrower and other Loan Parties     87       8.2   Restrictions on Liens     88
 
 
      8.2.1   Administrative Agent’s Liens     88  
 
      8.2.2   Permitted Debt     88  
 
      8.2.3   Tax Liens     88  
 
      8.2.4   Judgment Liens     88  
 
      8.2.5   Personal Property Liens     89  
 
      8.2.6   L/C Issuer Liens     89       8.3   Consolidations, Mergers, Sales
of Assets, Issuance and Sale of Equity     89  
 
      8.3.1   Transfers     89  
 
      8.3.2   Non-Loan Parties     89  
 
      8.3.3   Loan Parties     89  
 
      8.3.4   Borrowing Base Properties     89  
 
      8.3.5   Leases     89  
 
      8.3.6   Property Transfers     90  
 
      8.3.7   Ordinary Course     90  

v



--------------------------------------------------------------------------------



 



                                      Page  
 
      8.3.8   With Consent     90  
 
      8.3.9   Permitted Investments     90  
 
      8.3.10   Equity Issuances     90  
 
      8.3.11   Merger of Loan Parties     90  
 
      8.3.12   Cedar-Riverview     90  
 
      8.3.13   Cedar-Revere     90       8.4   Restrictions on Debt     90  
 
      8.4.1   Debt under this Agreement     91  
 
      8.4.2   KeyBank Facility Debt     91  
 
      8.4.3   Individual Property Debt     91  
 
      8.4.4   Nonrecourse Debt     91  
 
      8.4.5   Ordinary Course     91  
 
      8.4.6   Capital Leases     91  
 
      8.4.7   Cross-Collateralized Debt     91  
 
      8.4.8   Other Unsecured Debt     91  
 
      8.4.9   Other Debt     91       8.5   Other Business     91       8.6  
Change of Control     91       8.7   Forgiveness of Debt     92       8.8  
Affiliate Transactions     92       8.9   ERISA     92       8.10   Bankruptcy
Filings     92       8.11   Investment Company     92       8.12   [Reserved]  
  92       8.13   Use of Proceeds     92       8.14   Distributions     92      
8.15   Restrictions on Investments     92       8.16   Negative Pledges, etc.  
  93       8.17   Other Covenants     93       8.18   Swap Contracts     93  
 
                    9.   SPECIAL PROVISIONS     93       9.1   Legal
Requirements     93       9.2   Limited Recourse Provisions     94  
 
      9.2.1   Borrower Fully Liable     94  
 
      9.2.2   Certain Non-Recourse     94  
 
      9.2.3   Additional Matters     94       9.3   Payment of Obligations    
94  
 
                    10.   EVENTS OF DEFAULT     95       10.1   Default and
Events of Default     95  
 
      10.1.1   Failure to Pay the Loan     95  
 
      10.1.2   Failure to Make Other Payments     95  
 
      10.1.3   Security Documents and Other Loan Documents     95  
 
      10.1.4   Default under Other Agreements     95  
 
      10.1.5   Representations and Warranties     96  
 
      10.1.6   Affirmative Covenants     96  

vi



--------------------------------------------------------------------------------



 



                                      Page  
 
      10.1.7   Negative Covenants     96  
 
      10.1.8   Financial Status and Insolvency     96  
 
      10.1.9   Loan Documents     97  
 
      10.1.10   Judgments     97  
 
      10.1.11   ERISA     97  
 
      10.1.12   Change of Control     97  
 
      10.1.13   Indictment; Forfeiture     97  
 
      10.1.14   Generally     98       10.2   Grace Periods and Notice     98  
 
      10.2.1   No Notice or Grace Period     98  
 
      10.2.2   Nonpayment of Interest     98  
 
      10.2.3   Other Monetary Defaults     98  
 
      10.2.4   Nonmonetary Defaults Capable of Cure     98  
 
      10.2.5   Borrowing Base Property Defaults     98  
 
                    11.   REMEDIES     99       11.1   Remedies     99  
 
      11.1.1   Accelerate Debt     99  
 
      11.1.2   Collateralize Letters of Credit     99  
 
      11.1.3   Pursue Remedies     99       11.2   Distribution of Liquidation
Proceeds     99       11.3   Power of Attorney     100  
 
                    12.   SECURITY INTEREST AND SET-OFF     100       12.1  
Security Interest     100       12.2   Set-Off/Sharing of Payments     101      
12.3   Right to Freeze     101       12.4   Additional Rights     102  
 
                    13.   THE ADMINISTRATIVE AGENT AND THE LENDERS     102      
13.1   Rights, Duties and Immunities of the Administrative Agent     102  
 
      13.1.1   Appointment of Administrative Agent     102  
 
      13.1.2   No Other Duties, Etc.     102  
 
      13.1.3   Delegation of Duties     102  
 
      13.1.4   Exculpatory Provisions     102  
 
      13.1.5   Reliance by Administrative Agent     103  
 
      13.1.6   Notice of Default     104  
 
      13.1.7   Lenders’ Credit Decisions     104  
 
      13.1.8   Administrative Agent’s Reimbursement and Indemnification     104
 
 
      13.1.9   Administrative Agent in its Individual Capacity     104  
 
      13.1.10   Successor Administrative Agent     105  
 
      13.1.11   Administrative Agent May File Proofs of Claim     106  
 
      13.1.12   Collateral and Guaranty Matters     107       13.2   Respecting
Loans and Payments     107  
 
      13.2.1   Adjustments     107  
 
      13.2.2   Setoff     107  
 
      13.2.3   Distribution by the Administrative Agent     108  

vii



--------------------------------------------------------------------------------



 



                                      Page  
 
      13.2.4   Defaulting Lender     108  
 
      13.2.5   Holders     109       13.3   Assignments by Lenders     109  
 
      13.3.1   Successors and Assigns Generally     109  
 
      13.3.2   Assignments by Lenders     109  
 
      13.3.3   Register     111  
 
      13.3.4   Participations     112  
 
      13.3.5   Limitations upon Participant Rights     112  
 
      13.3.6   Certain Pledges     112  
 
      13.3.7   Resignation as L/C Issuer after Assignment     113       13.4  
Administrative Matters     113  
 
      13.4.1   Amendment, Waiver, Consent, Etc.     113  
 
      13.4.2   Deemed Consent or Approval     114  
 
                    14.   CASUALTY AND TAKING     115       14.1   Casualty or
Taking; Obligation To Repair     115       14.2   Adjustment of Claims     115  
    14.3   Payment and Application of Insurance Proceeds and Condemnation Awards
    115  
 
      14.3.1   Insurance Proceeds     115  
 
      14.3.2   Release of Funds     116  
 
      14.3.3   Conditions     116       14.4   Conditions To Release of
Insurance Proceeds     117       14.5   Consultants     118       14.6   Final
Payments     118       14.7   Lease Provisions     118       14.8   No Default  
  118  
 
                    15.   GENERAL PROVISIONS     118       15.1   Notices    
118       15.2   Interest Rate Limitation     120       15.3   [Reserved]    
121       15.4   [Reserved]     121       15.5   Parties Bound     121      
15.6   Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial    
121  
 
      15.6.1   GOVERNING LAW     121  
 
      15.6.2   SUBMISSION TO JURISDICTION     122  
 
      15.6.3   WAIVER OF VENUE     122  
 
      15.6.4   SERVICE OF PROCESS     122  
 
      15.6.5   WAIVER OF JURY TRIAL     122       15.7   Survival     123      
15.8   Cumulative Rights     123       15.9   Expenses; Indemnity; Damage Waiver
    123  
 
      15.9.1   Costs and Expenses     123  
 
      15.9.2   Indemnification by the Borrower     124  
 
      15.9.3   Reimbursement by Lenders     124  
 
      15.9.4   Waiver of Consequential Damages, Etc.     125  
 
      15.9.5   Payments     125  

viii



--------------------------------------------------------------------------------



 



                                      Page  
 
      15.9.6   Survival     125       15.10   Regarding Consents     125      
15.11   Obligations Absolute     125       15.12   Table of Contents, Title and
Headings     125       15.13   Counterparts     126       15.14   Satisfaction
of Commitment Letter     126       15.15   Time Of the Essence     126      
15.16   No Oral Change     126       15.17   Monthly Statements     126      
15.18   No Advisory or Fiduciary Responsibility     126       15.19   USA
PATRIOT Act     127       15.20   Treatment of Certain Information;
Confidentiality     127       15.21   Amendment and Restatement of Existing Loan
Agreement     128  

ix



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(a)
  Lenders’ Commitment
 
   
Schedule 1.1(b)
  Existing Letters of Credit
 
   
Schedule 3.3.7
  Theater Parcel Description
 
   
Schedule 4
  Authorized Officers
 
   
Schedule 5.1
  Existing Borrowing Base Properties Documents
 
   
Schedule 5.1.11
  Required Property, Hazard and Other Insurance
 
   
Schedule 6.4
  Ownership Interests and Taxpayer Identification Numbers
 
   
Schedule 6.14.2
  Borrowing Base Properties
 
   
Schedule 6.14.5
  Ground Leases
 
   
Schedule 6.23.1
  Major Leases
 
   
Schedule 15.1
  Notices

x



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Form of Loan Notice
 
       
Exhibit B
  —   Form of Note
 
       
Exhibit C
  —   Form of Compliance Certificate
 
       
Exhibit D
  —   Form of Assignment and Assumption
 
       
Exhibit E
  —   Form of Estoppel Certificate
 
       
Exhibit F
  —   Form of Closing Compliance Certificate
 
       
Exhibit G
  —   Form of Guaranty Agreement
 
       
Exhibit H
  —   Form of Environmental Indemnity Agreement
 
       
Exhibit I
  —   Form of Pledge and Security Agreement
 
       
Exhibit J
  —   Form of Cash Flow Projections
 
       
Exhibit K
  —   Form of Mortgage / Deed of Trust
 
       
Exhibit L
  —   Form of Assignment of Leases and Rents
 
       
Exhibit M
  —   Form of Collateral Assignment of Contracts
 
       
Exhibit N
  —   Form of Consent

xi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AGREEMENT
     This agreement (this “Loan Agreement” or “Agreement”) is made and entered
into as of November 10, 2009, by and between CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), the several banks and
other financial institutions as are, or may from time to time become parties to
this Agreement (each a “Lender” and collectively, the “Lenders”), BANK OF
AMERICA, N.A., as administrative agent for the Lenders (the “Administrative
Agent”), KEYBANK NATIONAL ASSOCIATION, as syndication agent (the “Syndication
Agent”) and MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS BANK as
co-documentation agents (collectively, the “Co-Documentation Agents”).
WITNESSETH:
     WHEREAS, the Borrower is party to that certain Loan Agreement, dated as of
January 30, 2004 (as amended from time to time through the date hereof, the
“Existing Loan Agreement”), among the Borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent;
     WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Loan Agreement in this Loan Agreement; and
     WHEREAS, the Lenders have agreed to amend and restate the Existing Loan
Agreement and to provide a credit facility to the Borrower in an aggregate
amount of $265,000,000, subject to increase, on the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1. DEFINITIONS.
     1.1 Defined Terms.
     As used in this Loan Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“Additional Collateral Request” shall have the meaning set forth in Section 3.5.
“Adjusted Appraised Value” shall mean, (a) with respect to the Collateral
Properties that are Stabilized Assets, 67.5% of the Aggregate Appraised Value of
such Stabilized Assets and (b) with respect to Collateral Properties that are
Non-Stabilized Assets, 50.0% of the Aggregate Appraised Value of such
Non-Stabilized Assets.

 



--------------------------------------------------------------------------------



 



“Adjusted Capitalized Value” shall mean with respect to any Borrowing Base
Property that has suffered an Event of Loss and (a) which is a Stabilized Asset,
the most recent fiscal quarter Adjusted Net Operating Income for such Borrowing
Base Property, annualized, capitalized at a eight and eighty-one hundredths
percent (8.81%) capitalization rate or (b) which is a Non-Stabilized Asset,
undepreciated Book Value (as reported on the financial statements for the
subject Borrowing Base Property Owner).
“Adjusted FFO” shall mean, for CSC and its Consolidated Subsidiaries, net income
(loss) (computed in accordance with GAAP), excluding gains (or losses) from
(i) debt restructurings, (ii) sales of real property, and (iii) extraordinary
and/or nonrecurring items, plus real estate related depreciation and
amortization and after adjustments for unconsolidated partnerships and joint
ventures, as set forth in more detail under the definitions and interpretations
thereof relative to funds from operations promulgated by the National
Association of Real Estate Investment Trusts or its successor.
“Adjusted Net Operating Income” shall mean, for any period of determination, for
any Individual Property, the Pro Rata Share of (i) Net Operating Income, less
(ii) management fees (calculated as the greater of either 3% of total revenue or
actual management expenses incurred), to the extent not already deducted from
Net Operating Income, less (iii) allowances for capital expenditures in the
amount of $0.20 per annum per rentable square foot of completed improvements.
“Administrative Agent” shall mean, Bank of America, N.A., acting as agent for
the Lenders, together with its successors and assigns.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth in Section 15.1, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Appraised Value” shall mean, with respect to any group of Collateral
Properties, the sum of the Appraised Values for such Collateral Properties.
“Agreement” shall have the meaning set forth in the Preamble.
“Applicable Margin” shall mean (a) for LIBO Rate Advances, 3.50% and (b) for
Base Rate Advances, 2.25%.
“Appraisal” shall mean an MAI appraisal reflecting the “as is” appraised market
value of an Individual Property ordered by the Administrative Agent (or by the
Borrower in accordance with

2



--------------------------------------------------------------------------------



 



Section 7.16.1) in form and substance reasonably acceptable to the
Administrative Agent and the Required Lenders and prepared by an appraiser
reasonably acceptable to the Administrative Agent.
“Appraised Value” shall mean, with respect to any Collateral Property, the “as
is” appraised market value for such Collateral Property set forth in an
Appraisal.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” shall mean Banc of America Securities LLC and KeyBanc Capital
Markets.
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3, and accepted by the Administrative Agent), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Assignment of Leases and Rents” shall have the meaning set forth in
Section 3.1.2, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.
“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Vice President of Operations and their respective successors, it being
understood that one individual may hold the office of Chief Operating Officer
and Vice President of Operations.
“Bank of America” shall mean Bank of America, N.A. and its successors and
assigns.
“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the LIBO Rate (as specified in clause (b) of the
definition thereof) plus 1.25%. “Prime Rate” shall mean the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. The Base Rate shall never be less than three and one-quarter percent
(3.25%).
“Base Rate Advance” shall mean any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Base Rate plus
the Applicable Margin.

3



--------------------------------------------------------------------------------



 



“Book Value” shall mean the value of such property or asset, as determined in
accordance with GAAP.
“Borrower” shall have the meaning set forth in the Preamble.
“Borrower Materials” shall have the meaning set forth in Section 7.2.13.
“Borrower Subsidiaries” shall mean, individually and collectively, all of the
Subsidiaries of the Borrower and/or CSC.
“Borrower Reduction Date” shall have the meaning set forth in Section 2.2.2.(b).
“Borrower Termination Date” shall have the meaning set forth in
Section 2.2.2.(a).
“Borrowing Base Property” and “Borrowing Base Properties” shall mean, the
Individual Properties initially listed in Schedule 6.14.2(i) hereto, plus any
Individual Property which subsequently becomes a Borrowing Base Property in
accordance with Section 3.5, hereof, but excluding (i) any Borrowing Base
Property which is determined by the Administrative Agent to no longer be a
Borrowing Base Property in accordance with Section 3.4, hereof, or (ii) any
Borrowing Base Property which is released as Collateral in accordance with
Section 3.3 hereof.
“Borrowing Base Property Owner” and “Borrowing Base Property Owners” shall mean,
from time to time, the Wholly-Owned Subsidiary or Subsidiaries of the Borrower
or CSC which is or are the owner or owners of the fee simple interest in, or the
approved ground lessee of, a Borrowing Base Property or the Borrowing Base
Properties.
“Borrowing Base Property Requirements” shall mean the requirements, with respect
to any Individual Property, set forth below:
     (a) The Individual Property satisfies all Eligibility Criteria.
     (b) The Borrower (or applicable Loan Party) has executed all Security
Documents in connection with such Individual Property, including, without
limitation, the Security Documents set forth in Sections 3.1.1 through and
including Section 3.1.8 hereof.
     (c) The Individual Property is owned or ground leased by a Wholly-Owned
Subsidiary of the Borrower, except as otherwise approved by the Administrative
Agent and the Required Lenders.
     (d) The Administrative Agent shall have received and completed a
satisfactory review of such due diligence as the Administrative Agent and the
Required Lenders may reasonably require (with the Borrower delivering such
diligence to the Administrative Agent for delivery to the Lenders) with respect
to any Individual Property (with the Administrative Agent agreeing to use
reasonable efforts to utilize any due diligence previously submitted by the

4



--------------------------------------------------------------------------------



 



Borrower and received by the Administrative Agent pursuant to the Existing Loan
Agreement), including, without limitation:
     (i) (1) A mortgagee’s title insurance policy naming the Administrative
Agent, on behalf of the Lenders, as the first mortgagee, which meets the
Administrative Agent’s title insurance requirements furnished to the Borrower to
the reasonable satisfaction of the Administrative Agent and the Administrative
Agent’s counsel; and (2) such other evidence of the perfection of its security
interests as the Administrative Agent and the Administrative Agent’s counsel may
reasonably require;
     (ii) A current, as built survey of the Individual Property containing a
certification thereon, or on a separate surveyor’s certificate, of a land
surveyor reasonably acceptable to the Administrative Agent which meets the
Administrative Agent’s survey requirements furnished to the Borrower to the
reasonable satisfaction of the Administrative Agent and the Administrative
Agent’s counsel;
     (iii) If the Individual Property (or any portion thereof) is ground leased
by the Borrowing Base Property Owner, a copy of the Ground Lease. Further, in
the event that the ground lessor of the Individual Property (or any portion
thereof) is (x) an Affiliate of any Loan Party, the said ground lessor shall
join in the Mortgage to include within the Collateral the fee interest in the
said Individual Property or (y) not an Affiliate of any Loan Party, the
Administrative Agent (at its option) shall receive an Estoppel Certificate in
the form of Exhibit E annexed hereto from the ground lessor or in the form
required by the ground lease provided such form is reasonably acceptable to the
Administrative Agent.
     (iv) with respect to any Individual Property with one or more tenants
subject to a Major Lease to be added as a Borrowing Base Property, the Borrower
has obtained an executed estoppel certificate and an executed subordination,
nondisturbance and attornment agreement from each such tenant; subject to
Section 7.30 with respect to Existing Borrowing Base Properties;
     (v) Copies of all Major Leases and, to the extent requested by the
Administrative Agent, copies of other Leases;
     (vi) A copy of the property management agreement with respect to the
Individual Property, if any, and, if requested by the Administrative Agent, a
consent by the property manager to the collateral assignment of the property
management agreement to the Administrative Agent, on behalf of the Lenders;
     (vii) A copy of any reciprocal easement agreements with respect to the
Individual Property and, only if there are material financial obligations of a
recurring and defined nature payable by the owner of the Borrowing Base Property
thereunder, if requested by the Administrative Agent, an estoppel certificate
from all of the parties thereto in form and substance reasonably acceptable to
the Administrative Agent;

5



--------------------------------------------------------------------------------



 



     (viii) Evidence of existence of all Licenses and Permits to evidence
compliance with Laws with respect to the use and operation of the Individual
Property;
     (ix) Evidence of insurance complying with the requirements of
Schedule 5.1.11, hereto;
     (x) A current Appraisal; provided that Appraisals that are less than twelve
(12) months old shall be acceptable;
     (xi) A current environmental Phase I Site Assessment performed by a firm
reasonably acceptable to the Administrative Agent within six (6) months of
submission to the Administrative Agent (or within six (6) months of when such
Individual Property became a Borrowing Base Property whether under this
Agreement or the Existing Loan Agreement), which indicates the property is free
from recognized hazardous materials or substances apparent from the inspection,
or affected by such environmental matters as may be reasonably acceptable to the
Administrative Agent and the Required Lenders in their sole and absolute
discretion;
     (xii) A current structural report performed by an engineering firm
reasonably acceptable to the Administrative Agent within six (6) months of
submission to the Administrative Agent relative to any improvements on the
Individual Property, such report to be reasonably acceptable to the
Administrative Agent and the Required Lenders in their sole and absolute
discretion; and
     (xiii) Such other real estate documents (including, without limitation,
flood hazard determinations and evidence of flood insurance to the extent
required) reasonably deemed appropriate for commercially reasonable underwriting
by the Administrative Agent in respect of the Borrowing Base Property.
“Borrowing Base Value” shall mean, as of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent, the sum of (a) for Borrowing Base Properties that are
Stabilized Assets, the lesser of (i) the Adjusted Appraised Value of such
Borrowing Base Properties, and (ii) the aggregate Implied Loan Amount of such
Stabilized Assets, plus (b) for Borrowing Base Properties that are
Non-Stabilized Assets, the Adjusted Appraised Value of such Non-Stabilized
Assets. Notwithstanding the above, for purposes of determining the Borrowing
Base Value, the value derived from Non-Stabilized Assets as calculated pursuant
to clause (b) cannot exceed ten percent (10%) of the Borrowing Base Value and
the Occupancy Ratio with respect to the Borrowing Base Properties, taken as a
whole, shall not be less than eighty-five percent (85%). Notwithstanding the
above, the Borrowing Base Value for any Borrowing Base Property as to which an
Event of Loss has occurred shall be equal to the Adjusted Capitalized Value for
a period of time equal to the lesser of (x) twelve months from the Event of Loss
or (y) the determination that such Borrowing Base Property is not, or ceases to
be, a Restoration Property.
“Breakage Fee” shall have the meaning set forth in Section 2.3.15.

6



--------------------------------------------------------------------------------



 



“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Advance, shall mean any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market. Further, payments shall be due on the first
Business Day of each calendar month
“Calculation Date” shall mean the last day of each calendar quarter commencing
with September 30, 2009.
“Calculation Period” shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).
“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.
“Cash Collateral” shall have the meaning set forth in Section 2.7.7.
“Cash Collateralize” shall have the meaning set forth in Section 2.7.7.
“Cash Flow Projections” shall mean a detailed schedule of all cash Distributions
projected to be made to the Borrower from the Borrower Subsidiaries, as detailed
on the model delivered to the Administrative Agent prior to the Closing Date
(attached hereto as Exhibit J), and subject to change as shall be detailed in
the respective Officer’s Certificate to be provided to the Administrative Agent
as set forth herein.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” shall mean the occurrence of any of the following:
     (a) The acquisition by any Person, or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of 50% or more of the
outstanding shares of voting stock of CSC, other than short term acquisitions
necessary in connection with the ultimate sale or other offerings of equity
interests otherwise permitted hereunder;
     (b) During any period of twelve (12) consecutive calendar months,
individuals:

7



--------------------------------------------------------------------------------



 



     (1) who were directors of CSC on the first day of such period; or
     (2) whose election or nomination for election to the board of directors of
CSC was recommended or approved by at least a majority of the directors then
still in office who were directors of CSC on the first day of such period, or
whose election or nomination for election was so approved,
shall cease to constitute a majority of the board of directors of CSC; or
     (c) CSC shall cease to be the sole general partner of Borrower; or
     (d) CSC shall cease to own a minimum of 50% of the beneficial ownership
interest in the Borrower, or
     (e) With respect to any Borrowing Base Property Owner, the transfer of any
ownership interest therein such that such Borrowing Base Property Owner is not a
Wholly-Owned Subsidiary of the Borrower or CSC.
“Closing Compliance Certificate” shall have the meaning set forth in
Section 5.1.2(b).
“Closing Date” shall have the meaning set forth in Section 5.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning set forth in Section 3.1.
“Collateral Assignment of Contract” shall have the meaning set forth in
Section 3.1.3, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.
“Collateral Property” and “Collateral Properties” shall mean any Borrowing Base
Property or Borrowing Base Properties and other Individual Properties which
(i) were a Borrowing Base Property, (ii) were no longer deemed such under
Section 3.4.1, and (iii) for which the Release Conditions have not been
satisfied, as described in Section 3.4.3.
“Collateral Release Request” shall have the meaning set forth in Section 3.3.
“Commitment” shall mean, with respect to each Lender, the amount set forth on
Schedule 1.1(a) hereto as the amount of such Lender’s commitment to make
advances to the Borrower, as may be amended from time to time by the
Administrative Agent as provided in Article 13.

8



--------------------------------------------------------------------------------



 



“Commitment Letter” shall mean that certain commitment letter, dated as of
May 7, 2009, by and among the Borrower, Bank of America, N.A., Banc of America
Securities LLC, KeyBank, National Association, KeyBanc Capital Markets,
Manufacturers and Traders Trust Company, Regions Bank and Regions Capital
Markets.
“Commitment Percentage” shall mean with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loan Advances and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 11.2 or if the Total
Commitments have expired, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Commitment
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit C.
“Consolidated” or “Consolidating” shall mean consolidated or consolidating as
defined in accordance with GAAP.
“Consolidated CSC Entity” or “Consolidated CSC Entities” shall mean, singly and
collectively, the Borrower, CSC, and any Subsidiary of the Borrower or CSC that
is Consolidated.
“Consolidated EBITDA” shall mean the sum of the Pro Rata Share of EBITDA for
each Consolidated CSC Entity.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost to Repair” shall have the meaning set forth in Section 14.3.1.
“Credit Extension” shall mean each of the following: (a) a Loan Advance and
(b) an L/C Credit Extension.
“CSC” shall mean Cedar Shopping Centers, Inc., a Maryland corporation.
“Debt” shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention

9



--------------------------------------------------------------------------------



 



agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (v) all
obligations of such Person under leases which have been, or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, to the extent required to be so recorded, (vi) all reimbursement,
payment or similar obligations of such Person, contingent or otherwise, under
acceptance, letter of credit or similar facilities (other than letters of credit
in support of trade obligations or in connection with workers’ compensation,
unemployment insurance, old-age pensions and other social security benefits in
the ordinary course of business), (vii) any Guarantee of any indebtedness or
other obligation of any Person, either directly or indirectly, of indebtedness
described in clauses (i) through (vi), and (viii) all Debt referred to in
clauses (i) through (vii) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien,
security interest or other charge or encumbrance upon or in property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt. For the purposes of the calculation of the Financial Covenants, Debt of
any entity in which a Person owns an ownership interest shall be calculated on
its Pro Rata Share of such Debt, unless such Person has delivered a guaranty or
other indemnity in connection with such Debt creating a greater proportionate
liability, in which event, such greater liability shall apply.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” shall have the meaning set forth in Section 10.1.
“Default Rate” shall mean (a) when used with respect to Borrower Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Loans plus
(iii) four percent (4.0%) per annum; provided, however, that with respect to a
LIBO Rate Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Margin) otherwise applicable to such Loan plus
four percent (4.0%) per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Margin plus four percent (4.0%) per annum.
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed (or has had its direct or indirect parent) deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.

10



--------------------------------------------------------------------------------



 



“Development Assets” shall mean Individual Properties as to which construction
of the associated or contemplated improvements has commenced (either new
construction or substantial renovation) but has not yet been completed such that
a certificate of occupancy (or the local equivalent) for a substantial portion
of the intended improvements has not yet been issued or, for any completed
project, until the earlier to occur of (a) such Individual Property becoming a
Stabilized Asset, or (b) one hundred eighty (180) days after completion.
“Distribution” shall mean, with respect to any Person, that such Person has paid
a dividend or returned any equity capital to its stockholders, members or
partners or made any other distribution, payment or delivery of property (other
than common stock or partnership or membership interests of such Person) or cash
to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests). Without
limiting the foregoing, “Distributions” with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.
“Dollars” shall mean lawful money of the United States.
“Drawdown Date” shall have the meaning set forth in Section 2.1.2(a).
“EBITDA” shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus (v)
losses from extraordinary items, nonrecurring items, asset sales, write-ups or
forgiveness of debt, to the extent included as an expense in the calculation of
net income, minus (vi) gains from extraordinary items, nonrecurring items, asset
sales, write-ups or forgiveness of debt, to the extent included as income in the
calculation of net income, minus (vii) allowances for capital expenditures in
the amount of $0.20 per annum per rentable square foot of improvements, adjusted
(viii) for the elimination of straight line rents, all of the foregoing as
determined in accordance with GAAP, as appropriate. Without limiting the
generality of the foregoing, in determining EBITDA, net income shall include as
income, Rent Loss Proceeds.
“Eligibility Criteria” shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent for each Borrowing Base
Property:
     (a) the Borrowing Base Property is a retail center located in the United
States owned by a Borrowing Base Property Owner;

11



--------------------------------------------------------------------------------



 



     (b) the Borrower provides reasonably acceptable historical operating and
leasing information;
     (c) the Borrower provides a certification as to the absence of any material
environmental issues;
     (d) the Borrower provides certification as to the absence of any material
structural issues; and
     (e) no liens or encumbrances shall exist on the Borrowing Base Property
upon its inclusion as a Borrowing Base Property, other than Permitted Liens.
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 13.3.2 (including the requirements or limitations set
forth in Sections 13.3.2(c), (e) and (f)), subject to such consents, if any, as
may be required under Section 13.3.2(c).
“Environmental Indemnity Agreement” shall have the meaning set forth in
Section 3.1.5, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.
“Environmental Legal Requirements” shall have the meaning set forth in the
Environmental Indemnity Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such Person.
“Event of Default” shall have the meaning set forth in Section 10.1.
“Event of Loss” shall mean, with respect to any Collateral Property, any of the
following: (a) any loss or destruction of, or damage to, such Collateral
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Collateral Property, or
confiscation of such Collateral Property or the requisition of such Collateral
Property by a Governmental Agency or any Person having the power of eminent
domain, or any voluntary transfer of such Collateral Property or any portion
thereof in lieu of any such condemnation, seizure or taking.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall gross or net income

12



--------------------------------------------------------------------------------



 



(however denominated), and franchise taxes or similar taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or with which it has a present of former
connection (other than any such connection resulting from its having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (i) of Section 2.8.5(b), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 13.2.4), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(ii) of Section 2.8.5(b), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.8.5(b) or (c).
“Existing Borrowing Base Properties” shall mean the Individual Properties that
are qualified as Borrowing Base Properties under the Existing Loan Agreement as
of the Closing Date.
“Existing Letter of Credit” shall mean those certain letters of credit listed on
Schedule 1.1(b), which shall be deemed to have been issued under the terms of
this Agreement.
“Existing Loan Agreement” shall have the meaning set forth in the Preamble.
“Extended Maturity Date” shall have the meaning set forth in Section 2.2.1.
“Extended Term” shall have the meaning set forth in Section 2.2.1.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions in effect on the next preceding Business Day as
so published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of May 7, 2009, by and
among the Borrower, Bank of America, N.A., Banc of America Securities LLC,
KeyBank, National Association, KeyBanc Capital Markets, Manufacturers and
Traders Trust Company, Regions Bank and Regions Capital Markets.

13



--------------------------------------------------------------------------------



 



“Financial Covenants” shall mean those covenants of the Borrower set forth in
Sections 7.20, 7.21, 7.22 and 7.24.
“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31.
“Fixed Charges” shall mean the aggregate of the Pro Rata Share of all
(a) Interest Expenses (excluding any interest expenses required to be
capitalized under GAAP), (b) regularly scheduled principal amortization payments
(other than any final “balloon” payments due at maturity) on all Debt of the
Consolidated CSC Entities, (c) preferred dividend payments or required
Distributions (other than Distributions by the Borrower to holders of operating
partnership units and Distributions by CSC to common equity holders) paid or
payable by the Consolidated CSC Entities, (d) Ground Lease Payments unless
already deducted from Net Operating Income or Consolidated EBITDA, and (e) Tax
Expenses for the Consolidated CSC Entities, all of the foregoing as determined
in accordance with GAAP.
“Fixed Charge Ratio” shall mean, for each Calculation Period, the ratio of
(a) Consolidated EBITDA to (b) Fixed Charges.
“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.
“Formation Documents” shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Evidence” shall mean, in connection with any Mandatory Principal
Payment to be made pursuant to Section 2.3.8, written evidence provided by the
Borrower to the Administrative Agent (such evidence to be satisfactory to the
Administrative Agent in its reasonable discretion) that the Borrower will have
the funds sufficient to make the applicable Mandatory Principal Payment due
pursuant to Section 2.3.8, within sixty (60) days, either from (a) the sale of
one or more assets as evidenced either by an executed sales agreement or by a
bona fide letter of intent or (b) the financing of one or more assets as
evidenced by an executed financing commitment letter or executed financing
documents.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority,

14



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Ground Leases” shall mean, from time to time, any ground lease relative to an
Individual Property and with respect to “Ground Leases” covering Borrowing Base
Properties, for which the Administrative Agent has given its prior written
approval.
“Ground Lease Payments” shall mean the sum of the Pro Rata Share of payments
made by the Consolidated CSC Entities under Ground Leases. Ground Lease Payments
shall not include the payments made by Cedar-South Philadelphia I, LLC under
that certain ground lease dated as of October 31, 2003 by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.
“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranty” shall have the meaning set forth in Section 3.1.4, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.
“Guarantor” or “Guarantors” shall mean CSC and those certain Subsidiaries of CSC
that have entered into a Guaranty.
“Hazardous Materials” shall mean and include asbestos, mold, flammable
materials, explosives, radioactive substances, polychlorinated biphenyls,
radioactive substances, other carcinogens, oil and other petroleum products,
pollutants or contaminants that could be a detriment to the

15



--------------------------------------------------------------------------------



 



environment, and any other hazardous or toxic materials, wastes, or substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, rules, codes or regulations, or any
judicial or administrative interpretation of such laws, rules, codes or
regulations.
“Impacted Lender” shall mean any Lender as to which (a) L/C Issuer has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (b) an entity that controls
the Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
“Implied Debt Service” shall mean the greater of (a) the annual amount of
principal and interest payable on a hypothetical loan in an amount equal to the
Implied Loan Amount, based upon a thirty (30) year direct reduction monthly
amortization schedule and a per annum interest rate equal to the greater of
(i) the actual blended interest rate for the Loan, or (ii) the 10-year Treasury
Rate as of the Calculation Date plus 3.00%, or (b) an annual debt service
constant of eight and eighty-one hundredths percent (8.81%).
“Implied Debt Service Coverage Ratio” shall mean as of each Calculation Date,
the ratio of the Adjusted Net Operating Income for all Stabilized Assets for the
most recent fiscal quarter, annualized, to Implied Debt Service; such
calculation and results to be as verified by the Administrative Agent.
“Implied Loan Amount” shall mean a principal amount which would generate as of
any Calculation Date an Implied Debt Service Coverage Ratio of 1.35 to 1.00,
which Implied Loan Amount may be revised by the Administrative Agent after the
Closing Date or as of the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent, to
reflect additions, removals and other adjustments to the Stabilized Assets since
the Closing Date or the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent.
“Increase Effective Date” shall have the meaning set forth in Section 2.1.1(c).
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning set forth in Section 15.9.2.
“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by any Consolidated CSC Entity
or any Unconsolidated CSC Entity, together with all improvements, fixtures,
equipment, and personalty relating to such property.
“Initial Maturity Date” shall have the meaning set forth in Section 2.2.1.
“Initial Term” shall have the meaning set forth in Section 2.2.1.

16



--------------------------------------------------------------------------------



 



“Insurance/Taking Release Conditions” shall mean as to any Event of Loss, the
following conditions: (a) the Cost to Repair is less than or equal to Five
Hundred Thousand Dollars ($500,000); (b) no Event of Default shall have occurred
and be continuing; (c) the Borrowing Base Property and the use thereof after the
Repair Work will be in compliance with, and permitted under, all applicable
Laws; and (d) such Event of Loss does not materially impair access to the
Borrowing Base Property.
“Interest Expense” shall mean the sum of the Pro Rata Share of the aggregate
actual interest (whether expensed or capitalized) paid or payable respecting all
Debt by the Consolidated CSC Entities.
“Interest Period” shall mean, as to each LIBO Rate Advance, the period
commencing on the date such LIBO Rate Advance is disbursed or converted to or
continued as a LIBO Rate Advance and ending on the numerically corresponding day
in the first, second or third month thereafter, as selected by the Borrower in
its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
“Investment” shall mean the acquisition of any real property or tangible
personal property or of any stock or other security, any loan, advance, bank
deposit, money market fund, contribution to capital, extension of credit (except
for accounts receivable arising in the ordinary course of business and payable
in accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Borrower Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” shall have the meaning set forth in Section 7.30(b).

17



--------------------------------------------------------------------------------



 



“KeyBank Credit Agreement” shall mean that certain Amended and Restated Loan
Agreement dated as of October 17, 2008 by and among the Borrower, the lenders
party thereto and KeyBank, National Association, as administrative agent, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time.
“Knowledge or knowledge” shall mean, with respect to any Loan Party, the actual
knowledge of any Authorized Officer of such Loan Party. Notwithstanding the
foregoing, such named parties and their successors are not parties to this
Agreement and shall have no liability for a breach of any representation,
warranty, covenant or agreement deemed to be made to their actual knowledge.
“Land Assets” shall mean Individual Properties constituting raw or undeveloped
land as to which construction of contemplated improvements has not commenced or
which does not generate rental revenues under a Ground Lease.
“Late Charge” shall have the meaning set forth in Section 2.3.14.
“Laws” shall mean, collectively, all Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.
“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Commitment
Percentage.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan Advance.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
“L/C Draw” shall mean a payment made by the Administrative Agent pursuant to a
Letter of Credit which was presented to the Administrative Agent for a draw of
proceeds thereunder.
“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Draws that have not yet been reimbursed by or on behalf of the
Borrower, or repaid through a Loan Advance, at such time.
“L/C Issuer” shall mean Bank of America, N.A. in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

18



--------------------------------------------------------------------------------



 



“L/C Obligations” shall mean, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.7.13. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease” shall mean any lease relative to all or any portion of a Borrowing Base
Property.
“Lenders” shall have the meaning set forth in the Preamble.
“Lenders’ Consultant” shall have the meaning set forth in Section 7.27.
“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
“Letter of Credit” shall mean any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” shall have the meaning set forth in Section 2.7.9.
“Letter of Credit Sublimit” shall mean an amount equal to $15,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Commitment.
“Leverage Ratio” shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated CSC Entities by
(ii) the Total Asset Value.
“LIBO Rate” shall mean:
     (a) For any Interest Period with respect to a LIBO Rate Advance, the rate
per annum equal to (A) the British Bankers Association LIBOR Rate as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA
LIBOR”), at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery

19



--------------------------------------------------------------------------------



 



on the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Advance being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     (b) For any interest rate calculation with respect to a Base Rate Advance,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time on the date of determination (provided that if such day is not a London
Business Day, the next preceding London Business Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Advance being made, continued or converted
by Bank of America and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination.
For purposes of determining the LIBO Rate as set forth in clause (a) above, such
LIBO Rate shall never be less than two percent (2.0%).
“LIBO Rate Advance” shall mean any principal outstanding under this Agreement
which pursuant to this Agreement bears interest at the LIBO Rate plus the
Applicable Margin.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.
“Licenses and Permits” shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority or by a private
party, and including, but not limited to, building permits, occupancy permits
and such special permits, variances and other relief as may be required pursuant
to Laws which may be applicable to any Collateral Property.
“Line Fee” shall have the meaning set forth in Section 2.4.2.
“Line Percentage” shall mean 0.50% per annum.
“Liquidation Proceeds” shall mean amounts received by the Administrative Agent
and/or the Lenders in the exercise of the rights and remedies under the Loan
Documents (including, but not limited to, all rents, profits and other proceeds
received by the Administrative Agent and/or the Lenders from the liquidation of,
or exercising rights upon the occurrence of an Event of Default relative to, any
Collateral, but not including any amount bid at a foreclosure sale or on behalf
of the Administrative Agent or otherwise credited to the Borrower in, any
deed-in-lieu of foreclosure or similar transaction).

20



--------------------------------------------------------------------------------



 



“Loan” shall mean an extension of credit by a Lender to the Borrower under
Article 2 in the form of a Base Rate Advance or a LIBO Rate Advance.
“Loan Advances” shall mean any advance of any proceeds of the Loan hereunder,
and as defined in Section 2.1.1(a).
“Loan Agreement” shall have the meaning set forth in the Preamble.
“Loan Documents” shall have the meaning set forth in Section 3.2.
“Loan Notice” shall have the meaning set forth in Section 2.1.2(b),
“Loan Party” and “Loan Parties” shall mean, singly and collectively, the
Borrower, the Guarantors and each Borrowing Base Property Owner, and any
Subsidiary and Affiliate of any of the foregoing which is party to any Loan
Document.
“Major Event of Loss” shall mean, with respect to any Borrowing Base Property,
both (1) any of the following: (a) any loss or destruction of, or damage to,
such Borrowing Base Property such that either (x) the repairs and restoration
thereof cannot be completed, in the judgment of the Lenders’ Consultant and if
there is no Lenders’ Consultant, an independent architect or engineer retained
by the Borrower, within six (6) months after the occurrence of such loss, damage
or destruction or (y) rendering more than fifty percent (50%) of the Borrowing
Base Property unusable for the purposes conducted thereon immediately prior to
such loss, destruction or damage, as determined by the applicable Lenders’
Consultant and if there is no Lenders’ Consultant, an independent architect or
engineer retained by the Borrower; or (b) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Borrowing Base Property, or confiscation of such Borrowing Base Property or the
requisition of such Borrowing Base Property by a Governmental Agency or any
Person having the power of eminent domain, or any voluntary transfer of such
Borrowing Base Property or any portion thereof in lieu of any such condemnation,
seizure or taking, rendering more than fifty percent (50%) of the leaseable area
of such Borrowing Base Property unusable for the purposes conducted thereon
immediately prior to action, as determined by the Lenders’ Consultant and if
there is no Lenders’ Consultant, an independent architect or engineer retained
by the Borrower, and (2) the Administrative Agent does not elect under
Section 14.3.3 to make Net Proceeds with respect to such Event of Loss available
for Repair Work.
“Major Lease” shall mean (i) any Lease for space in any Borrowing Base Property
(x) in excess of 25,000 rentable square feet, or (y) in excess of 15,000
rentable square feet and in excess of ten percent (10%) of the rentable square
footage of such Borrowing Base Property, or (ii) any Lease with a tenant who is
a tenant in more than one Borrowing Base Property and who leases 25,000 or more
rentable square feet, in the aggregate, in all Borrowing Base Properties.
“Mandatory Principal Payment” shall have the meaning set forth in Section 2.3.8.

21



--------------------------------------------------------------------------------



 



“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of any of the
Borrower, CSC, or, taken as a whole, the Loan Parties, (ii) the ability of any
of the Borrower, CSC, or, taken as a whole, the Loan Parties to perform any
material Obligations or to pay any Obligations which it is or they are obligated
to pay in accordance with the terms hereof or of any other Loan Document,
(iii) the rights of, or benefits available to, the Administrative Agent and/or
any of the Lenders under any Loan Document or (iv) any Lien given to
Administrative Agent and/or any of the Lenders on any material portion of the
Collateral or the priority of any such Lien.
“Maturity” shall mean the Initial Maturity Date, or, if extended pursuant to the
terms hereof, the Extended Maturity Date, or, in any instance, upon acceleration
of the Loan, if the Loan has been accelerated by the Lenders upon an Event of
Default.
“Maturity Date” shall have the meaning set forth in Section 2.2.1.
“Maximum Loan Amount” shall have the meaning set forth in Section 2.1.1(a).
“Maximum Rate” shall have the meaning set forth in Section 15.2.
“Mortgage” shall have the meaning set forth in Section 3.1.1, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.
“Net Operating Income” shall mean, for any period of determination, (i) net
operating income generated by an Individual Property for such period (i.e.,
gross operating income, inclusive of any rent loss insurance, less expenses
(exclusive of debt service, capital expenditures and vacancy allowances and
before depreciation and amortization)), determined in accordance with GAAP, as
generated by, through or under Leases, and (ii) all other income arising from
direct operations of or licenses or operating agreements for any part of the
Individual Property determined on a GAAP basis. For purposes hereof, all rental
income shall be adjusted for straight line rents. Borrower shall provide the
Administrative Agent with all information and materials required by the
Administrative Agent necessary for the determination of Net Operating Income. If
any Leases are scheduled to expire during such period of determination, no rents
or other amounts payable under such Leases with respect to any portion of such
period occurring after such scheduled expiration date shall be included in the
determination of Net Operating Income for such period. If any Leases are
scheduled to commence (and rent and occupancy pursuant thereto are also
scheduled to commence) during such period of determination, the rents and other
amounts payable under such Leases with respect to any period occurring after the
scheduled commencement date shall be included in the determination of Net
Operating Income for such period.
“Net Proceeds” shall mean (i) the net amount of all insurance proceeds received
under any insurance policies other than Rent Loss Proceeds as a result of the
occurrence of an Event of Loss described in clause (a) of the definition of
Event of Loss with respect to any Collateral Property, after deduction of the
reasonable costs and expenses (including, but not limited to reasonable counsel
fees), if any, in collecting the same, or (ii) the net amount of all awards and
payments received with respect to the occurrence of an Event of Loss described
in clause (b) of

22



--------------------------------------------------------------------------------



 



the definition of Event of Loss, after deduction of the reasonable costs and
expenses (including, but not limited to reasonable counsel fees), if any, in
collecting the same, whichever the case may be.
“Net Worth” shall mean (a) the sum of (i) total CSC shareholders’ equity in the
Borrower and (ii) the limited partners’ interest in the Borrower (both
controlling and non-controlling interests) as of the Calculation Date appearing
on the consolidated financial statements of CSC as determined in accordance with
GAAP, plus (b) depreciation and amortization provided after June 30, 2009
through the Calculation Date on a cumulative basis.
“Non-Retail Assets” shall mean Individual Properties that generate more than
fifteen percent (15%) of base rental revenues from non-retail tenants.
“Non-Stabilized Asset” shall mean an Individual Property that is not a
Stabilized Asset.
“Note” shall mean, collectively, the various amended and restated promissory
notes payable to each Lender in the form of Exhibit B.
“Obligations” shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:
     (a) Any and all direct and indirect liabilities, debts, and obligations of
the Borrower or any Loan Party to the Administrative Agent or any Lender under
or arising out of the Loan Documents, each of every kind, nature, and
description.
     (b) Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower or any
Loan Party to the Administrative Agent or any Lender (including all future
advances whether or not made pursuant to a commitment by the Administrative
Agent or any Lender) under or arising out of the Loan Documents, whether or not
any of such are liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, contingent, or of any other type, nature,
or description, or by reason of any cause of action which the Administrative
Agent or any Lender may hold against the Borrower or any Loan Party including,
without limitation, any obligation arising under any Swap Contract with the
Administrative Agent or any Lender.
     (c) All notes and other obligations of the Borrower or any Loan Party now
or hereafter assigned to or held by the Administrative Agent or any Lender under
or arising out of the Loan Documents, each of every kind, nature, and
description.
     (d) All interest, fees, and charges and other amounts which may be charged
by the Administrative Agent or any Lender to the Borrower or any Loan Party
and/or which may be due from the Borrower or any Loan Party to the
Administrative Agent or any Lender from time to time under or arising out of the
Loan Documents.
     (e) All costs and expenses incurred or paid by the Administrative Agent or
any Lender in respect of any agreement between the Borrower or any Loan Party
and the

23



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender or instrument furnished by the Borrower or
any Loan Party to the Administrative Agent or any Lender (including, without
limitation, costs of collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses) in connection with the Loan.
     (f) Any and all covenants of the Borrower or any Loan Party to or with the
Administrative Agent or any Lender and any and all obligations of the Borrower
or any Loan Party to act or to refrain from acting in accordance with any
agreement between the Borrower or any Loan Party and the Administrative Agent or
any Lender or instrument furnished by the Borrower or any Loan Party to the
Administrative Agent or any Lender in connection with the Loan.
“Occupancy Ratio” shall mean with respect to any Borrowing Base Property, the
ratio as determined by the Administrative Agent of the rentable square footage
thereof as to which tenants are in physical occupancy and paying rent, to the
total rentable square footage thereof. Notwithstanding the foregoing, for
purposes of determining compliance with Section 7.23.1 of this Agreement, the
Occupancy Ratio for any Borrowing Base Property as to which an Event of Loss has
occurred shall be equal to the greater of (i) the actual Occupancy Ratio with
respect thereto or (ii) the Occupancy Ratio immediately prior to the said Event
of Loss for a period equal to the lesser of (x) six (6) months from the
occurrence of the Event of Loss or (y) the determination that the subject
Borrowing Base Property is not, or ceases to be, a Restoration Property.
“Officer’s Certificate” shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an Authorized Officer.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” shall mean (i) with respect to the Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Loan occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” shall have the meaning set forth in Section 13.3.4.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Debt” shall have the meaning set forth in Section 8.4.

24



--------------------------------------------------------------------------------



 



“Permitted Distributions” shall mean (a) so long as no Event of Default exists
and is continuing, or would be created thereby, any Distributions by the
Borrower and CSC, (i) in any amount, provided that such Distributions, to the
extent not included in the determination of Adjusted FFO, shall not exceed
ninety-five (95%) percent of Adjusted FFO for the just completed calendar
quarter (with the initial test to be for the quarter ending September 30, 2009);
provided that any Distributions by the Borrower or CSC shall be permitted as are
necessary for CSC to maintain REIT status including any Distributions that are
greater than the amounts set forth in this subclause (a)(i), (ii) concerning the
repurchase or redemption of stock of CSC or partnership interests in the
Borrower, or (iii) concerning the issuance of operating partnership units or
stock in return for equity interests in connection with any Permitted
Investment, or (b) at any time after and during the continuance of any Event of
Default, such Distributions as are necessary for CSC to maintain REIT status
(measured on a quarterly basis), all of the foregoing tested by the Borrower on
each Calculation Date with results based upon the results for the most recent
Calculation Period, such calculation and results to be as verified by the
Administrative Agent.
“Permitted Liens” shall have the meaning set forth in Section 8.2.
“Permitted Investments” shall mean the following:
     (a) The Pro Rata Share of Investments in Development Assets (valued at
undepreciated Book Value) which, in the aggregate, do not exceed twenty five
percent (25%) of Total Asset Value;
     (b) The Pro Rata Share of Investments in Land Assets which, in the
aggregate, valued at Book Value do not exceed ten percent (10%) of Total Asset
Value;
     (c) Investments in Unconsolidated CSC Entities including, without
limitation, the purchase of all or any portion of any interests held by persons
that are not Wholly-Owned Subsidiaries of the Borrower;
     (d) The Pro Rata Share of Investments in Non-Retail Assets which, in the
aggregate, do not exceed five percent (5%) of Total Asset Value;
     (e) Investments in Swap Contracts; and
     (f) Investments in Individual Properties or in entities which own such
Individual Properties, provided that such investment does not cause a breach of
a Financial Covenant; provided, further, that in the event such an Investment in
an entity would result in the ownership by the subject Loan Party of fifty
percent (50%) or more in the aggregate of the equity interests in such entity,
such Investment shall have been approved by the Board of Directors of the entity
(or similar governing body if such entity is not a corporation) which is the
subject of such Investment and such entity shall not have announced that it will
oppose such Investment or shall not have commenced any action which alleges that
such Investment will violate any applicable Law.

25



--------------------------------------------------------------------------------



 



“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or any ERISA Affiliate,
including each such Plan for the five year period immediately following the
latest date on which such Loan Party or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such Plan.
“Platform” shall have the meaning set forth in Section 7.2.13.
“Pledge and Security Agreement” shall have the meaning set forth in
Section 3.1.6, as such agreements may be amended, restated, supplemented or
otherwise updated or modified from time to time.
“Preliminary Approval” shall mean the following:
     (a) Delivery by the Borrower to the Administrative Agent and the Lenders of
the following with respect to any Individual Property proposed to be a Borrowing
Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Lenders:
     (i) physical description;
     (ii) current rent roll and operating statements;
     (iii) to the extent then available in Borrower’s files, the following: a
survey, environmental reports, copies of existing title insurance policies or a
title commitment, and copies of all title exceptions, engineering reports and
similar information; and
     (iv) the Borrower’s certification that to its knowledge the proposed
Borrowing Base Property presently satisfies (or is anticipated to satisfy upon
the grant of such Collateral) the Eligibility Criteria set forth in subsections
(a), (c), (d), and (e), of the definition of Eligibility Criteria.
     (b) Administrative Agent and the Required Lenders shall, within ten
(10) Business Days after delivery of all items described in subsection (a),
above, grant or deny the preliminary approval for the proposed replacement
Borrowing Base Property.
“Pro Rata Share” shall mean a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by the Borrower and/or CSC.
“Public Lender” shall have the meaning set forth in Section 7.2.13.
“Register” shall have the meaning set forth in Section 13.3.3.

26



--------------------------------------------------------------------------------



 



“REIT” shall mean a “real estate investment trust” as such term is defined in
Section 856 of the Code.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
“Release Conditions” shall have the meaning set forth in Section 3.3.
“Rent Loss Proceeds” shall mean the proceeds received under any rent loss or
business interruption insurance policies.
“Repair Work” shall have the meaning set forth in Section 14.1.
“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.
“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 66 2/3% of the Total Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 11, Lenders holding in the aggregate at
least 66 2/3% of the Obligations (including the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations);
provided that the Commitment of, and the portion of the Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Restoration Property” shall mean any Collateral Property as to which an Event
of Loss has occurred and as to which the Net Proceeds are being made available
in accordance with the terms and provisions of Article 14 for Repair Work
relative to the subject Collateral Property and such Repair Work can be
completed in six (6) months, as determined by the Administrative Agent in its
reasonable discretion.
“Security Documents” shall have the meaning set forth in Section 3.2.
“Stabilized Asset” shall mean an Individual Property which has an Occupancy
Ratio of equal to or greater than eighty percent (80%). If due to the occurrence
of an Event of Loss as to any Borrowing Base Property which was a Stabilized
Asset prior to such Event of Loss, the Occupancy Ratio with respect thereto is
less than eighty percent (80%), such Borrowing Base Property shall continue to
be deemed to be a Stabilized Asset (notwithstanding that the Occupancy Ratio
with respect thereto is less than eighty percent (80%) as a result of such Event
of Loss) for a period equal to the lesser of (i) six (6) months from the
occurrence of the Event of Loss or (ii) the determination that the subject
Borrowing Base Property is not, or ceases to be, a Restoration Property;
provided that the value derived from Individual Properties permitted to be
Stabilized Assets pursuant to this sentence, as calculated pursuant to clause
(a) of the definition

27



--------------------------------------------------------------------------------



 



of Borrowing Base Value, together with the Non-Stabilized Assets as calculated
pursuant to clause (b) of Borrowing Base Value, shall not exceed 10% of the
Borrowing Base Value.
“State” shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any confirmations
relating to the foregoing transactions and any Master Agreements related
thereto, including, without limitation, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”).
“Swap Termination Value” shall mean, with respect to the Borrower or a Borrower
Subsidiary, in respect of any one or more Swap Contracts, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) to be payable by the Borrower or such Subsidiary.
“Tax Expenses” shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Asset Value” shall mean the aggregate of:
     (a) for all Individual Properties (which are neither Individual Properties
acquired within the prior 90 days from the Calculation Date, Development Assets,
nor Land Assets but

28



--------------------------------------------------------------------------------



 



shall include any Individual Properties currently held for sale), the Pro Rata
Share of the Calculation Period’s aggregate Adjusted Net Operating Income for
all such Individual Properties, annualized, capitalized at a rate of 9.00%
(which capitalization rate may be adjusted once during the remaining term of the
Loan at the request of (i) the Required Lenders only upon the exercise by the
Borrower of its extension rights under Section 2.2.1 of this Loan Agreement;
provided, however, that any such adjustment by the Required Lenders shall not
result in the increase of the capitalization rate by more than fifty (50) basis
points, or (ii) the Borrower, which such request of the Borrower shall be
subject to the prior written approval of the Required Lenders), plus
     (b) for Land Assets, and for all Individual Properties which were acquired
within the prior 90 days from the Calculation Date, the Pro Rata Share of the
undepreciated Book Value as of the Calculation Date; plus
     (c) for Development Assets, at the Borrower’s option, either the Pro Rata
Share of the undepreciated Book Value as of the Calculation Date or the Pro Rata
Share of the Calculations Period’s aggregate Adjusted Net Operating Income for
such Development Asset, annualized, capitalized at a rate of 9.00% (which
capitalization rate may be adjusted once during the remaining term of the Loan
at the request of (i) the Required Lenders only upon the exercise by the
Borrower of its extension rights under Section 2.1.1 of this Loan Agreement;
provided, however, that any such adjustment by the Required Lenders shall not
result in the increase of the capitalization rate by more than fifty (50) basis
points, or (ii) the Borrower, which such request of the Borrower shall be
subject to the prior written approval of the Required Lenders); plus
     (d) for all unrestricted cash and cash equivalent investments, restricted
cash held by a qualified intermediary, and escrows owned by the Consolidated CSC
Entities, the Pro Rata Share of the Book Value as of the Calculation Date of
such assets;
     (e) the Book Value of Investments in Unconsolidated CSC Entities net,
without duplication, of any indebtedness associated with such Unconsolidated CSC
Entities; plus
     (f) deposits corresponding to outstanding Letters of Credit.
     The Pro Rata Share of Development Assets completed within the prior 90 days
from a Calculation Date will be valued as set forth in (c) above for a maximum
of one hundred eighty (180) days from completion (and continuing until end of
such Calculation Period) and based on Adjusted Net Operating Income under
subsection (a) above thereafter.
“Total Commitment” shall mean the sum of the Commitments of the Lenders, as in
effect from time to time. On the Closing Date the Total Commitments equal
$265,000,000.
“Total Outstandings” shall mean the aggregate Outstanding Amount.
“Treasury Rate” shall mean, as of the date of any calculation or determination,
the latest published rate for United States Treasury Notes or Bills (but the
rate on Bills issued on a discounted basis shall be converted to a bond
equivalent) as published weekly in the Federal

29



--------------------------------------------------------------------------------



 



Reserve Statistical Release H.15(519) of Selected Interest Rates in an amount
which approximates (as determined by Administrative Agent) the amount
(i) approximately comparable to the portion of the Loan to which the Treasury
Rate applies for the Interest Period, or (ii) in the case of a prepayment, the
amount prepaid and with a maturity closest to the original maturity of the
installment which is prepaid in whole or in part.
“Type” shall mean, with respect to any Loan, its character as a Base Rate
Advance or a LIBO Rate Advance.
“UCC” or the “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect in the State of New York, provided, that as same relates to a Collateral
Property, the UCC shall mean the Uniform Commercial Code as adopted in such
jurisdiction.
“Unconsolidated CSC Entity” or “Unconsolidated CSC Entities” shall mean each
Person as to which the Borrower and/or CSC own, directly or indirectly, any
Capital Stock, but which is not a Consolidated Subsidiary.
“United States” and “U.S.” shall each mean the United States of America.
“Unreimbursed Amount” shall have the meaning set forth in Section 2.7.3(a).
“Variable Rate Indebtedness” shall mean any Debt that bears interest at a
variable rate without the benefit of an interest rate hedge or other interest
rate protection agreement. For the avoidance of doubt, Variable Rate
Indebtedness shall not include the notional amount of caps which protect against
an upward movement of the LIBO Rate up to 300 basis points.
“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person as to which one-hundred (100%) percent of the Capital Stock thereof is
owned, directly or indirectly, by such Person; provided for purposes of this
definition Cedar-Riverview, LP shall be deemed to be a Wholly-Owned Subsidiary
of the Borrower.
     1.2 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Formation Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan

30



--------------------------------------------------------------------------------



 



Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns subject to restrictions on assignments as
set forth in this Agreement, (iii) the words “herein,” “hereof” and “hereunder,”
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.3 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements required by
Section 7.2.1, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

31



--------------------------------------------------------------------------------



 



     1.4 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number). For
example purposes only, in calculating the Fixed Charge Ratio, the calculation
shall initially result in three numbers right of the decimal point. If the last
number is four or less, the total number shall be rounded down. If the last
number is 5 or more, the total number shall be rounded up.
     1.5 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     1.6 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
2. LOAN PROVISIONS.
     2.1 General Loan Provisions.
2.1.1 Limit.
     (a) Subject to all of the terms and conditions hereof, the Lenders hereby
agree to make revolving loan advances (the “Loan Advances”) to the Borrower
between the date hereof and the Maturity Date; provided, that the Total
Outstandings shall at no time exceed the lesser of (i) the Total Commitment and
(ii) the Borrowing Base Value (the lesser of (i) and (ii), the “Maximum Loan
Amount”). Loan Advances may be repaid and reborrowed in accordance with the
provisions of this Agreement.
     (b) The obligations of the Lenders hereunder are several and independent
and not joint. No Lender shall become obligated to advance more than its
Commitment Percentage of the Loan including, without limitation, as a result of
the failure of any Lender to fulfill its obligations hereunder.

32



--------------------------------------------------------------------------------



 



     (c) Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions prior to the Maturity
Date, to elect to increase the Total Commitment; provided, however, that (i) the
amount of each such increase shall not be less than Twenty Million Dollars
($20,000,000) and (ii) the aggregate amount of all such increases shall not
cause the Total Commitment to exceed Four Hundred Million Dollars
($400,000,000). Such right may be exercised by the Borrower by written notice to
the Administrative Agent, which election shall designate the requested increased
in the Total Commitment. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders),
and each Lender shall endeavor to respond as promptly as possible within such
time period. Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment (which decision shall
be in its sole discretion) and, if so, whether by an amount equal to, greater
than, or less than its Commitment Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld, conditioned or delayed), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. If the Total Commitment is increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase (with such increase being pro rata among
existing Lenders choosing to increase their commitments) and the Increase
Effective Date. As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Increase Effective Date signed by an Authorized Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article 6 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.1.1(c), the representations
and warranties contained in Section 6.8 shall be deemed to refer to the most
recent statements furnished to the Administrative Agent, and (B) no Default or
Event of Default exists. The Borrower shall prepay amounts of the Loan
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.3.15) to the

33



--------------------------------------------------------------------------------



 



extent necessary to keep the outstanding Loan ratable with any revised
Commitment Percentages arising from any non-ratable increase in the Commitments
under this Section. This Section shall supersede any provisions in Section 12.2
or 13.4.1 to the contrary.
     2.1.2 Procedures and Limits. Until the Maturity Date, the Lenders shall,
subject to the compliance with all of the other terms, conditions and provisions
of this Agreement and the absence of any Default or Event of Default at the time
of such disbursement, make disbursements to Borrower of Loan Advances in
installments in accordance with the following:
     (a) Written Requests. Loan Advances shall be made, at Borrower’s written
request to Administrative Agent, not more frequently than four (4) times a
month, on the basis of written requests, made in accordance with the method and
procedures described in Section 2.1.3 below; and Administrative Agent shall act
upon such requests within three (3) Business Days following the receipt of a
written request from Borrower for a Loan Advance, which action may include,
without limitation, funding the requested Loan Advance or specifying the basis
for not funding and, when applicable, requesting additional information and
supporting documentation. The date on which any Loan Advance is funded (or
Letter of Credit is issued) is herein called a “Drawdown Date.”
     (b) Requisitions, Certifications. Each request for a Loan Advance shall be
in writing and in the form attached hereto as Exhibit A (a “Loan Notice”). Each
such request shall specify (i) the amount of the Loan Advance requested,
(ii) the purpose of the Loan Advance requested, (iii) the Total Outstandings
(including the funding of the Loan Advance being requested), (iv) the then
aggregate remaining amount which may be funded under this Agreement, (v)
calculations evidencing the Borrower’s continued compliance with the Financial
Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower,
(vi) the requested interest rate option and (vii) the Interest Period (if
applicable). Each request for a Loan Advance hereunder shall be for (a) a
minimum amount as required by Section 2.3.6, and (b) an amount not to exceed
(x) the Maximum Loan Amount less (y) the Total Outstandings (after giving effect
to such Loan Advance).
     2.1.3 Funding Procedures. Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the Drawdown Date and
of the amount of its Commitment Percentage of the applicable Loans. In the case
of a Loan Advance, each Lender shall make the amount of its Commitment
Percentage of such Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified as the Drawdown Date in the applicable Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 5.2 (and, if
such Loan Advance is the initial credit extension, Section 5.1), the
Administrative Agent shall make all funds so received

34



--------------------------------------------------------------------------------



 



available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Loan Advance is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Loan Advance, first, shall be applied to
the payment in full of any such L/C Borrowings, and second, shall be made
available to the Borrower as provided above.
2.2 Term of Loan.
     2.2.1 Extension of Maturity. The Loan shall be for a term (the “Initial
Term”) commencing on the date hereof and ending on January 31, 2012 (the
“Initial Maturity Date”) or such earlier date as the Loan is accelerated
pursuant to the terms of this Agreement upon an Event of Default. The Initial
Term may be extended for one year (“Extended Term”) until January 31, 2013
(“Extended Maturity Date”) upon satisfaction of the following conditions
(hereinafter, the Initial Maturity Date and the Extended Maturity Date may be
referred to herein sometimes as the “Maturity Date” as may be applicable):
     (a) No Default. No Default or Event of Default shall exist on the date of
the Borrower’s written notice for an extension as provided for in clause (b)
below and on the Initial Maturity Date.
     (b) Notice From Borrower. The Borrower shall have given the Administrative
Agent (and the Administrative Agent shall give prompt notice thereof to the
Lenders) written notice of the Borrower’s request to exercise its extension
right at least sixty (60) days, but no more than ninety (90) days, before the
Initial Maturity Date.
     (c) Covenant Compliance. No breach of any covenants imposed upon the
Borrower or the Guarantors shall exist including, without limitation, the
Financial Covenants.
     (d) Conditions Satisfied. All of the conditions set forth in Sections 5.1
of this Agreement, to the extent applicable, and Section 5.2 of this Agreement
shall continue to be satisfied.
     (e) Extension Fee. The Borrower shall have paid to the Administrative Agent
an extension fee (the “Extension Fee”) for the pro rata benefit of the Lenders
of twenty-five basis points (0.25%) of the Total Commitments, such Extension Fee
to be payable at least five (5) days prior to the Initial Maturity Date.

35



--------------------------------------------------------------------------------



 



     (f) Appraisals. The Administrative Agent shall have obtained an Appraisal
(which may be an existing Appraisal if performed not more than twelve (12)
months prior to the Initial Maturity Date) on each Borrowing Base Property.
     (g) Additional Documents. The Borrower and the Guarantors shall have
executed and delivered to the Administrative Agent such agreements and documents
as the Administrative Agent may reasonably require incident to the extension.
     Within thirty (30) days following receipt by the Administrative Agent of
the Borrower’s written notice under clause 2.2.1(b) above requesting the
extension accompanied by those of the items described above which are then
available, the Administrative Agent shall notify the Borrower in writing if all
of the conditions precedent to the extension, other than payment of the
Extension Fee, have been satisfied, or if further information, certificates or
work are required. If the Administrative Agent determines that the conditions to
extension have been satisfied, other than payment of the Extension Fee, the
Administrative Agent shall so notify the Borrower and the Lenders and upon the
Administrative Agent’s receipt of the Extension Fee not later than five (5) days
prior to the Initial Maturity Date, the term of the Loan shall be extended until
the Extended Maturity Date.
     2.2.2 Termination/Reduction of Commitments.
     (a) The Borrower shall have the right to terminate this Agreement prior to
the originally scheduled Maturity Date by providing the Administrative Agent
with ten (10) days’ written notice of the Borrower’s intention to terminate this
Agreement (the date of such termination being the “Borrower Termination Date”).
In the event that the Borrower provides such written notice to the
Administrative Agent, (i) as of the date of the notice, the Lenders shall have
no further obligation to make or issue, and the Borrower shall have no further
right to receive or request, any Credit Extension hereunder, and (ii) the
Borrower shall be obligated on the Borrower Termination Date to (x) pay in full
all accrued interest, principal and other charges due with respect to the Loan,
including, without limitation, any Breakage Fees due on account of such payment
and (y) either (1) provide Administrative Agent with cash collateral equal to
one hundred three percent (103%) of the outstanding amount of all outstanding
Letters of Credit from a source other than the proceeds of the Loan or
(2) return all outstanding Letters of Credit to the Administrative Agent. If
such cash collateral is posted, such funds shall be held in an interest bearing
account at the Administrative Agent, shall be pledged to secure the Obligations,
and shall be refunded on a dollar for dollar basis to the Borrower upon the
return to the Administrative Agent, or the expiration, of each Letter of Credit.
     (b) The Borrower shall have the right to reduce the Total Commitment to an
amount not less than $150,000,000 prior to the originally scheduled Maturity
Date by providing the Administrative Agent with ten (10) days’ written

36



--------------------------------------------------------------------------------



 



notice of the Borrower’s intention to reduce the Total Commitment (the date of
such reduction being the “Borrower Reduction Date”). In the event that the
Borrower provides such written notice to the Administrative Agent, (i) as of the
date of the notice, the Lenders shall have no further obligation to make or
issue, and the Borrower shall have no further right to receive or request, any
Loans or any Letters of Credit such that the Total Outstandings, would exceed
such reduced Total Commitment, and (ii) the Borrower shall be obligated on the
Borrower Reduction Date to pay in full the excess of outstanding principal
balance of the Loan over the reduced Total Commitment, including, without
limitation, any Breakage Fees due on account of such payment. In order to effect
such reduced Total Commitment, the Administrative Agent shall reduce the
Lenders’ Commitments on a pro rata basis.
     2.3 Interest Rate and Payment Terms. The Loan shall be payable as to
interest and principal in accordance with the provisions of this Agreement. This
Agreement also provides for interest at a Default Rate, Late Charges and
prepayment rights and fees. All payments for the account of Lenders shall be
applied to the respective accounts of the Lenders in accordance with each
Lender’s Commitment Percentage of the Loan. Any and all interest rate selection
and conversion provisions in this Agreement are to be administered by the
Administrative Agent and to be allocated on a pro rata basis to the portion of
the balance held by each Lender based upon such Lender’s Commitment Percentage.
     2.3.1 Borrower’s Options. Principal amounts outstanding under the Loan
shall bear interest at the following rates, at Borrower’s selection, subject to
the conditions and limitations provided for in this Agreement: (i) Base Rate
plus the Applicable Margin or (ii) LIBO Rate plus the Applicable Margin.
Borrower’s right to select pricing options shall cease upon the occurrence and
during the continuation of any Event of Default.
     2.3.2 Selection To Be Made. Borrower shall select, and thereafter may
change the selection of, the applicable interest rate, from the alternatives
otherwise provided for in this Agreement, by giving Administrative Agent a Loan
Notice (in accordance with the requirements of Section 2.3.3, below): (i) three
(3) Business Days prior to each Loan Advance, (ii) three (3) Business Days prior
to the end of each Interest Period applicable to a LIBO Rate Advance which shall
be continued as a LIBO Rate Advance, or (iii) three (3) Business Days prior to
any Business Day on which Borrower desires to convert an outstanding Base Rate
Advance to a LIBO Rate Advance.
     2.3.3 Notice. Each Loan Advance, each conversion of Loans from one Type to
the other, and each continuation of a LIBO Rate Advance shall be made upon the
Authorized Officer’s irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) with respect to a LIBO Rate Advance, three
(3) Business Days prior to, or (ii) with respect to a Base Rate Advance, the
requested date of any Loan Advance, conversion or continuation. Each telephonic
notice pursuant to this Section 2.3.3 must be confirmed promptly by delivery to
the Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Authorized Officer of the Borrower.

37



--------------------------------------------------------------------------------



 



     2.3.4 If No Notice. If the Borrower fails to select an interest rate option
in accordance with the foregoing prior to a Loan Advance, or at least three
(3) Business Days prior to the last day of the applicable Interest Period of an
outstanding LIBO Rate Advance, or if a LIBO Rate Advance is not available, any
new Loan Advance made shall be deemed to be a Base Rate Advance, and on the last
day of the applicable Interest Period all outstanding principal amounts of the
applicable LIBO Rate Advance shall be deemed converted to a Base Rate Advance.
     2.3.5 Telephonic Notice. Without any way limiting the Borrower’s obligation
to confirm in writing any telephonic notice, the Administrative Agent may act
without liability upon the basis of telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower prior to receipt of
written confirmation. In each case the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of such telephonic Loan
Notice in the absence of manifest error.
     2.3.6 Limits On Options. Each LIBO Rate Advance shall be in a minimum
amount of $100,000 or a whole multiple of $100,000 in excess thereof and each
Base Rate Advance shall be in a minimum amount of $100,000 or a whole multiple
of $100,000 in excess thereof. At no time shall there be outstanding a total of
more than six (6) LIBO Rate Advances outstanding at any time.
     2.3.7 Payment and Calculation of Interest. All interest shall be payable in
arrears commencing December 1, 2009 and on the first Business Day of each month
thereafter until the principal together with all interest and other charges
payable with respect to the Loan shall be fully paid. All computations of
interest for Base Rate Advances shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.3.11, bear interest for one day. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding, under any Debtor Relief
Law.
     2.3.8 Mandatory Principal Payments. If, on any day, the Total Outstandings
exceed the Maximum Loan Amount, then the Borrower shall make a principal payment
to the Administrative Agent, for the ratable benefit of the Lenders, in the
amount of such excess, including any amounts required to be paid under
Section 2.3.15 in immediately available funds within ten (10) Business Days of
demand from the Administrative Agent (a “Mandatory Principal Payment”);
provided, however, that if during such ten (10) Business Day period, the
Borrower delivers to the Administrative Agent Funding Evidence, such ten
(10) Business Day period shall be extended for such additional time as the
Administrative Agent determines, in its reasonable discretion, to be required by
the

38



--------------------------------------------------------------------------------



 



Borrower to make the Mandatory Principal Payment but in no event shall such
period exceed a maximum of sixty (60) days from the date that the Mandatory
Principal Payment would otherwise be due hereunder.
     2.3.9 Prepayment. The Loan or any portion thereof may be prepaid in full or
in part at any time upon two (2) Business Days prior written notice to the
Administrative Agent without premium or penalty with respect to Base Rate
Advances and, with respect to LIBO Rate Advances, subject to payment of any
applicable Breakage Fee. Any amounts prepaid may be reborrowed subject to the
terms hereof.
     2.3.10 Maturity. At Maturity all accrued interest, principal and other
charges due with respect to the Loan shall be due and payable in full and the
principal balance and such other charges, including unpaid interest, shall, at
the option of the Administrative Agent, continue to bear interest thereafter at
the Default Rate until so paid.
     2.3.11 Method of Payment; Date of Credit; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any LIBO Rate Advance (or, in the case of any Base Rate
Advance, prior to 12:00 noon on the date of such Loan Advance) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Loan Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1 (or, in the case of
a Base Rate Advance, that such Lender has made such share available in
accordance with and at the time required by Section 2.1) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Loan
Advance available to the Administrative

39



--------------------------------------------------------------------------------



 



Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Loan Advance to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Loan Advance and the Borrower shall have no further obligation with respect
thereto under this Section 2.3.11(b)(i) in respect of such Lender’s share of the
Loan Advance; it being understood that such amount advanced by such Lender shall
constitute a Loan for all purposes hereunder. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder, stating that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

40



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan Advance to be made by such Lender
as provided in the foregoing provisions of this Section 2, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan Advance in any particular place or manner.
     2.3.12 Billings. The Administrative Agent may submit monthly billings
reflecting payments due; however, any changes in the interest rate which occur
between the date of billing and the due date may be reflected in the billing for
a subsequent month. Neither the failure of the Administrative Agent to submit a
billing nor any error in any such billing shall excuse the Borrower from the
obligation to make full payment of all the Borrower’s payment obligations when
due.
     2.3.13 Default Rate.
     (a) If any Event of Default has occurred and is continuing pursuant to
Section 10.1.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (b) Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (c) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     2.3.14 Late Charges. The Borrower shall pay a late charge (herein, the
“Late Charge”) equal to five percent (5%) of the amount of any interest which is
not paid within ten (10) days of the due date thereof. Late charges are:
(a) payable in addition to, and not in limitation of, the Default Rate,
(b) intended to compensate the Administrative Agent and the Lenders for
administrative and processing costs incident to late payments,

41



--------------------------------------------------------------------------------



 



(c) are not interest, and (d) shall not be subject to refund or rebate or
credited against any other amount due.
     2.3.15 Breakage Fees. The Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Lenders, immediately upon request and
notwithstanding contrary provisions contained in any of the Loan Documents, such
amounts as shall, in the conclusive judgment of the Administrative Agent (in the
absence of manifest error), compensate the Administrative Agent and the Lenders
for the loss, cost or expense which it may reasonably incur as a result of
(i) any payment or prepayment, under any circumstances whatsoever, whether
voluntary or involuntary, of all or any portion of a LIBO Rate Advance on a date
other than the last day of the applicable Interest Period of a LIBO Rate
Advance, (ii) the conversion, for any reason whatsoever, whether voluntary or
involuntary, of any LIBO Rate Advance to a Base Rate Advance on a date other
than the last day of the applicable Interest Period, (iii) the failure of all or
a portion of a Loan Advance which was to have borne interest at the LIBO Rate
pursuant to the request of the Borrower to be made under the Loan Agreement
(except as a result of any act or omission of Lender), or (iv) the failure of
the Borrower to borrow in accordance with any request submitted by it for a LIBO
Rate Advance. Such amounts payable by the Borrower shall be equal to any
administrative costs actually incurred plus any amounts required to compensate
for any loss, cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by the Administrative Agent or
any Lender to fund or maintain a LIBO Rate Advance (herein, collectively, the
“Breakage Fee”). A certificate from a Lender provided to the Borrower by the
Administrative Agent setting forth the calculation and amount of its Breakage
Fee shall be conclusive absent manifest error.
     2.4 Loan Fees.
     2.4.1 Loan Fees. The Borrower shall pay the Administrative Agent for the
account of the parties specified therein the various fees in accordance with the
Fee Letter.
     2.4.2 Line Fee. The Borrower agrees to pay an unused line fee (the “Line
Fee”) to the Administrative Agent, for the pro rata benefit of the Lenders. The
amount of the Line Fee on any given day shall equal the Line Percentage
multiplied by the amount on such day by which the Total Commitments exceed the
Total Outstandings. The Line Fee shall be payable to the Administrative Agent
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, with a final payment
on the Maturity Date and the first and last payments to be prorated based upon
the partial calendar quarters to which they apply.
     2.5 [Reserved].

42



--------------------------------------------------------------------------------



 



     2.6 Additional Provisions Related to Interest Rate Selection.
2.6.1 Increased Costs. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;
     (b) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Advance made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof; or
     (c) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate
Advances made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Advance (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, promptly upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered. A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth such amounts together with calculations thereof shall be
conclusive absent manifest error.
     2.6.2 Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time (and
in any event within twenty (20) days) the Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such

43



--------------------------------------------------------------------------------



 



additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. A certificate from a Lender provided to the Borrower by the
Administrative Agent setting forth such amounts together with calculations
thereof shall be conclusive absent manifest error.
     2.6.3 Illegality. Notwithstanding any other provision of this Agreement, if
any Change in Law shall make it unlawful, or any central bank or Governmental
Authority shall assert by directive, guideline or otherwise, that it is
unlawful, for any Lender to make or maintain LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances, and such Lender, without cost or
expense, cannot hold or administer its Commitment from an office where
maintaining and funding LIBO Rate Advances can be accomplished, then, on written
notice thereof and demand by the Administrative Agent to the Borrower, (a) the
obligation of the Administrative Agent to make LIBO Rate Advances and to convert
or continue any Loan as LIBO Rate Advances shall terminate and (b) at the end of
the applicable Interest Period, the Borrower shall convert all principal
outstanding under this Agreement into Base Rate Advances.
2.6.4 Availability. If, before or after the Borrower has selected to take or
maintain a LIBO Rate Advance, but before the Interest Period with respect
thereto commences, the Administrative Agent notifies the Borrower that:
     (a) Dollar deposits in the amount and for the maturity requested are not
available to the Lenders in the London interbank market at the rate specified in
the definition of LIBO Rate set forth above, or
     (b) reasonable means do not exist for the Administrative Agent to determine
the LIBO Rate for the amounts and maturity requested,
then the principal which would have been a LIBO Rate Advance shall be a Base
Rate Advance.
     2.6.5 Base Rate Advances. Each Base Rate Advance shall continue as a Base
Rate Advance until Maturity of the Loan, unless sooner converted, in whole or in
part, to a LIBO Rate Advance, subject to the limitations and conditions set
forth in this Agreement.
     2.6.6 Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the change in Law giving rise to

44



--------------------------------------------------------------------------------



 



such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     2.6.7 Mitigation.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under this Section 2.6, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 2.8, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.8 or 2.6.1, 2.6.2, as the case may be, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.6.1 or 2.6.2, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8, the Borrower may replace such Lender in accordance with
Section 13.2.4.
     2.6.8 Survival. All of the Borrower’s obligations under this Section 2.6
shall survive termination of the Total Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
     2.7 Letters of Credit.
2.7.1 The Letter of Credit Commitment.
     (a) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.7, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or Borrower Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.7.2 below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower, Borrower Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Total
Commitment, (y) the

45



--------------------------------------------------------------------------------



 



aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Obligations, shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (b) The L/C Issuer shall not issue any Letter of Credit, if:
     (i) subject to Section 2.7.2(c), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
     (ii) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date, subject to Section 2.7.7.
     (c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Legal Requirement applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (ii) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

46



--------------------------------------------------------------------------------



 



     (iii) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000;
     (iv) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (v) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (vi) a default of any Lender’s obligations to fund under Section 2.7.3
exists or any Lender is at such time an Impacted Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender, subject
to the provisions of Section 13.2.4.
     (d) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (e) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 13 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 13
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     2.7.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (a) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (Eastern Time) at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit

47



--------------------------------------------------------------------------------



 



Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
     (b) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.2 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Borrower Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such Letter of Credit.
     (c) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require)

48



--------------------------------------------------------------------------------



 



the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date unless all
the Lenders have approved such later expiry date, subject to Section 2.7.7;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.7.1 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.2 are not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.
     (d) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 are not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
     (e) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

49



--------------------------------------------------------------------------------



 



2.7.3 Drawings and Reimbursements; Funding of Participations.
     (a) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.
(Eastern Time) on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Base Rate Advance to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.1 for the principal amount of the
Loan, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in Section 5.2. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.7.3(a) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (b) Each Lender shall upon any notice pursuant to Section 2.7.3(a) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (Eastern Time) on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.7.3(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (c) With respect to any Unreimbursed Amount that is not fully refinanced by
a Loan Advance because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.7.3 (b) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.7.
     (d) Until each Lender funds its Commitment Percentage of any Loan Advance
or L/C Advance pursuant to this Section 2.7.3 to reimburse the L/C

50



--------------------------------------------------------------------------------



 



Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Commitment Percentage of such amount shall be solely for the
account of the L/C Issuer.
     (e) Each Lender’s obligation to make Loan Advances or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.7.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loan Advances pursuant
to this Section 2.7.3 is subject to the conditions set forth in Section 5.2. No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (f) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.7.3 by the time specified
in Section 2.7.3(b), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
2.7.4 Repayment of Participations.
     (a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.7.3, if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

51



--------------------------------------------------------------------------------



 



     (b) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.7.3(a) is required to be returned under any
of the provisions of this Agreement (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     2.7.5 Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (b) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Borrower Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Borrower Subsidiary.

52



--------------------------------------------------------------------------------



 



The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will, immediately after discovery thereof, notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
     2.7.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Affiliates
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (a) through (e) of
Section 2.7.5 provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     2.7.7 Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower

53



--------------------------------------------------------------------------------



 



shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. For purposes of this Agreement, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (the “Cash Collateral”) pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such Cash Collateral and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     2.7.8 Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
     2.7.9 Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Commitment
Percentage an annual Letter of Credit fee (the “Letter of Credit Fee”) for each
standby Letter of Credit equal to the Applicable Margin for LIBO Rate Advances
times the maximum stated amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.7.13. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Letter of Credit Expiration Date. The first and last payments of such Letter of
Credit fee are to be prorated based upon the partial calendar quarters to which
they apply. If there is any change in the Applicable Margin for LIBO Rate
Advances during any quarter, the daily amount available to be drawn under each
standby Letter of Credit shall be computed and multiplied by the Applicable
Margin for LIBO Rate Advances separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     2.7.10 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each Letter of Credit, of one eighth of one
percent (.125%) per annum, computed on the maximum stated amount of such Letter
of Credit. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the maximum stated amount

54



--------------------------------------------------------------------------------



 



available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.7.13. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     2.7.11 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     2.7.12 Letters of Credit Issued for Borrower Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Borrower Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Borrower Subsidiaries.
     2.7.13 Amount. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
     2.8 Taxes.
     2.8.1 Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection 2.8.5 below.
     (b) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined

55



--------------------------------------------------------------------------------



 



by the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection 2.8.5 below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
     2.8.2 Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection 2.7.1 above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     2.8.3 Tax Indemnifications.
     (a) Without limiting the provisions of subsection 2.8.1 or 2.8.2 above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 20 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 20 days after written demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (b) of this subsection. A certificate
as to the amount of any such payment or liability delivered to the Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (b) Without limiting the provisions of subsection 2.8.1 or 2.8.2 above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
20 days after written demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by

56



--------------------------------------------------------------------------------



 



such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection 2.8.5. Each Lender and the
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or the L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (b). The agreements in this clause
(b) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
     2.8.4 Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 2.8, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     2.8.5 Status of Lenders; Tax Documentation.
     (a) Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
     (b) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
     (i) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the

57



--------------------------------------------------------------------------------



 



Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
     (ii) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) executed originals of Internal Revenue Service Form W-8ECI,
     (C) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (D) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
     (E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (c) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such

58



--------------------------------------------------------------------------------



 



Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.
     2.8.6 Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses actually incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.
     3.1 Security. The Loan together with interest thereon and all other charges
and amounts payable by, and all other obligations of, the Borrower to the
Administrative Agent and/or each of the Lenders, whenever incurred, direct or
indirect, absolute or contingent, arising under or with respect to this
Agreement, the Security Documents, or any other Loan Document, together with all
other Obligations, shall be secured by the following collateral (the
“Collateral”) which the Borrower agrees to provide and maintain, or cause to be
provided and maintained (whether provided for each in separate agreements or
combined with various other agreements):
     3.1.1 Mortgage/Deed of Trust and Security Agreement.
     (a) A first priority mortgage/deed of trust (as applicable) and security
agreement (individually and collectively, the “Mortgage”) in the form of
Exhibit K granted by each Borrowing Base Property Owner to the Administrative
Agent or a trustee on behalf of the Administrative Agent, as applicable, for the
ratable benefit of the Lenders, on (i) each Collateral Property, (ii) all land,

59



--------------------------------------------------------------------------------



 



improvements, furniture, fixtures, equipment, and other assets (including,
without limitation, property management agreements, contracts, contract rights,
accounts, Licenses and Permits and general intangibles), including all
after-acquired property, owned, or in which each Borrowing Base Property Owner
has or obtains any interest, in connection with each Collateral Property;
(iii) all insurance proceeds and other proceeds therefrom, and (iv) all other
assets of each Borrowing Base Property Owner, whether now owned or hereafter
acquired and related to each Collateral Property.
     (b) Each Mortgage shall secure the payment and performance of the
Obligations.
     (c) At the option of the Administrative Agent, each Mortgage shall be
either (x) a first priority mortgage/deed of trust (as applicable) and security
agreement granted by the applicable Borrowing Base Property Owner to the
Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, on behalf of the Lenders, or (y) an amendment, restatement and
consolidation of a first priority mortgage/deed of trust (as applicable) and
security agreement acquired by the Administrative Agent, for the ratable benefit
of the Lenders, with proceeds of a Loan Advance.
     (d) In the event that in connection with the granting of any Mortgage on a
Borrowing Base Property, the Administrative Agent, for the ratable benefit of
the Lenders, purchases by assignment an existing mortgage loan or loans on such
Borrowing Base Property, the Borrower represents, warrants, covenants and agrees
as follows:
     (i) The request for the Administrative Agent to purchase by assignment such
loan or loan shall constitute a representation and warranty by the Borrower that
(A) all signatures by the Borrower, any Borrower Subsidiary and, to the best of
the Borrower’s knowledge, all other Persons on the assigned promissory note,
mortgage, and all other documents, instruments, and agreements executed in
connection therewith are genuine, (B) such documents, together with any other
documents or instruments supplied by the Borrower to the Administrative Agent,
sets forth the entire agreement with respect to the loan arrangement evidenced
thereby, and (C) the applicable Borrowing Base Property Owner is absolutely and
unconditionally indebted under said documents and does not have any offsets,
defenses, or counterclaims thereunder, or otherwise against the lender
thereunder, or any predecessor in interest to such lender;
     (ii) The Borrower waives, on its own behalf and on behalf of CSC and the
Loan Parties, any offsets, defenses or counterclaims that exist or may have
existed with respect to such assigned loan arrangement and assigned documents;
and

60



--------------------------------------------------------------------------------



 



     (iii) The Borrower shall cause to be delivered to the Administrative Agent
such documents, instruments and agreements as the Administrative Agent shall
reasonably require in order to evidence and effectuate such assignment and the
terms and conditions hereof.
     3.1.2 Collateral Assignment of Leases and Rents. A first priority
collateral assignment of leases and rents (individually and collectively, the
“Assignment of Leases and Rents”) granted by each Borrowing Base Property Owner
to the Administrative Agent, for the ratable benefit of the Lenders, with
respect to all Leases of each Collateral Property and all income and profits to
be derived from the operation and leasing of each Collateral Property in
substantially the form of Exhibit L.
     3.1.3 Collateral Assignment of Contracts. A first priority collateral
assignment and security agreement granted by each Borrowing Base Property Owner
to the Administrative Agent, for the ratable benefit of the Lenders, with
respect to all Licenses and Permits and all contracts, agreements and warranties
now owned or hereafter acquired by each Collateral Property Owner and related in
any manner to each Collateral Property in substantially the form of Exhibit M
(individually and collectively, the “Collateral Assignment of Contract”).
     3.1.4 Guaranties. The unconditional, continuing guaranty (individually and
collectively the “Guaranty”) from each Guarantor, pursuant to which each
Guarantor shall guaranty the prompt, punctual, and faithful payment of the Loan
and the performance of all Borrower’s other Obligations to the Administrative
Agent and each of the Lenders under the Loan Documents in substantially the form
of Exhibit G, which shall include each Borrowing Base Property Owner and each
direct owner of the equity in a Borrowing Base Property Owner (other than the
Borrower).
     3.1.5 Environmental Compliance and Indemnification Agreement. A compliance
and indemnification agreement with respect to environmental matters
(individually and collectively the “Environmental Indemnity Agreement”) from the
Borrower, CSC and each Guarantor in favor of the Administrative Agent and each
of the Lenders in substantially the form of Exhibit H.
     3.1.6 Ownership Interest and Inter-Company Loan Pledge. A first priority
pledge granted by the Borrower (or any Affiliate of the Borrower who directly
owns equity in a Borrowing Base Property Owner) to the Administrative Agent, for
the ratable benefit of the Lenders, with respect to (i) the one-hundred (100%)
percent ownership interest in each Borrowing Base Property Owner and (ii) any
inter-company obligations from time to time due from any Borrowing Base Property
Owner to the Borrower (or such Affiliate) to secure the Obligations pursuant to
the terms and conditions of (A) a Pledge and Security Agreement from the
Borrower (or Affiliate, as applicable) with respect to each Borrowing Base
Property Owner in substantially the form of Exhibit I (individually and
collectively the “Pledge and Security Agreement”) and (B) a Consent from each
Borrowing Base Property Owner in substantially the form of Exhibit N
(individually and collectively, the “Consent”).

61



--------------------------------------------------------------------------------



 



     3.1.7 Additional Documents. Any other documents, instruments and agreements
from time to time reasonably required by the Administrative Agent in order to
provide a first priority lien on the Collateral.
     3.2 Loan Documents and Security Documents. The Loan shall be made,
evidenced, administered, secured and governed by all of the terms, conditions
and provisions of the following loan documents (the “Loan Documents”), each as
the same may be hereafter modified or amended, consisting of: (i) this Loan
Agreement; (ii) the Notes; (iii) the various documents and agreements referenced
in Section 3.1 above, and (iv) any other documents, instruments, or agreements
heretofore or hereafter executed to further evidence or secure the Loan.
     The Loan Documents, referenced in items 3.1.1 through and including 3.1.8,
together with any such other Loan Documents as may be executed in accordance
with Section 3.5, below, as to any Collateral Property, are sometimes referred
to herein, singly and collectively as the “Security Documents”.
     3.3 Removal of Individual Property as a Borrowing Base Property — Borrower.
From time to time during the term of this Agreement following (i) Borrower’s
written request (“Collateral Release Request”) indicating that (x) the Borrower
intends to sell or refinance the subject Borrowing Base Property, (y) the
removal of one or more Borrowing Base Properties is necessary to cure or remedy
a Default hereunder or (z) the removal of one or more Borrowing Base Properties
is necessary to comply with Section 5.2.1 to permit a Credit Extension under
Section 5.2 and (ii) satisfaction of the Release Conditions, the Administrative
Agent shall, in each case to the extent applicable, release such Borrowing Base
Property from the Lien held by the Administrative Agent, for the ratable benefit
of the Lenders, release the subject Borrowing Base Property Owner from the
Guaranty, terminate the assignments made by such Borrowing Base Property Owner
pursuant to the documents set forth in Sections 3.1.2 and 3.1.3 and release its
Lien upon the ownership interest in such Borrowing Base Property Owner and its
manager or general partner which was pledged by the Borrower as Collateral
pursuant to Section 3.1.6, and thereafter, to the extent such Borrowing Base
Property Owner does not own any other Borrowing Base Property, such Borrowing
Base Property Owner shall no longer be a Loan Party for the purposes of this
Agreement; provided, however, any such release by the Administrative Agent shall
not be deemed to terminate or release such Borrowing Base Property Owner from
any obligation or liability under any Loan Document which specifically by its
terms survives the said release or the payment in full of the Obligations. The
“Release Conditions” are the following:
     3.3.1 Borrowing Base Compliance. After giving effect to the release of the
Borrowing Base Property, the Total Outstandings will be less than or equal to
the Maximum Loan Amount.
     3.3.2 Financial Covenant Compliance. Upon release of the Lien on the
subject Borrowing Base Property, the Financial Covenants shall remain satisfied
(or be satisfied if the release cures a Default which resulted from the
Financial Covenants not being satisfied).

62



--------------------------------------------------------------------------------



 



     3.3.3 No Default Upon Release. No Default shall exist under this Agreement
or the other Loan Documents at the time of any such release, except for any
Default which is cured or remedied by the removal of such Individual Property
from being a Borrowing Base Property.
     3.3.4 No Default Prior to Release. No Event of Default shall exist under
this Agreement or the other Loan Documents at the time of the Collateral Release
Request or at the time of any such release, except for any Event of Default
which is cured or remedied by the removal of such Individual Property from being
a Borrowing Base Property.
     3.3.5 [Reserved].
     3.3.6 Payment of Fees. The Borrower shall pay or reimburse the
Administrative Agent for all appraisal fees, title insurance and recording
costs, reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.
     Any failure of any removal and release requested by the Borrower to meet
all of the Release Conditions shall be deemed a rejection of the proposed
Collateral Release Request and, subject to the other terms and conditions hereof
as to whether any Individual Property is a Borrowing Base Property, such
Borrowing Base Property shall remain a Borrowing Base Property hereunder and
shall be included within the Collateral.
     At the request of the Borrower, the Administrative Agent shall use
reasonable efforts to cooperate in the assignment of the Security Documents to a
new lender with respect to any Borrowing Base Property being released, subject
to the execution of assignment documentation acceptable to the Administrative
Agent.
     3.3.7 Theater Parcel. Notwithstanding the foregoing provisions of this
Section 3.3, the Administrative Agent and the Lenders acknowledge and agree that
provided no Event of Default is then in existence, the Administrative Agent
shall, upon the written request of the Borrower and without requiring Borrower
to satisfy any of the Release Conditions, release the portion of the Individual
Property owned by Cedar-Riverview, L.P., as described on Schedule 3.3.7, from
the lien of the Security Documents, and consent to the execution and recording
of a customary reciprocal or other easement agreement with respect such
property, provided, however, the foregoing provisions of the Section 3.3.7 shall
not apply in the event that such portion of such Individual Property has been
accepted by the Lenders as a Borrowing Base Property.

63



--------------------------------------------------------------------------------



 



     3.4 Removal of Individual Property as a Borrowing Base Property —
Administrative Agent.
     3.4.1 Removal Criteria. An Individual Property shall no longer be deemed to
be a Borrowing Base Property upon the determination by the Administrative Agent
of the occurrence of any of the following:
     (a) A Borrowing Base Property is a Non-Stabilized Asset for a period of six
(6) consecutive months;
     (b) A Major Event of Loss occurs as to a Borrowing Base Property;
     (c) A Borrowing Base Property as to which an Event of Loss occurs is not,
or ceases to be, a Restoration Property, or upon completion of the Repair Work,
will not meet all of the Borrowing Base Property Requirements; or
     (d) The Required Lenders have instructed the Administrative Agent to remove
a Borrowing Base Property if a tenant or tenants which have Leases in such
Borrowing Base Property are subject to bankruptcy or insolvency proceedings and
are not paying rent as required under such Leases or have filed a motion to
reject such Lease, or have not assumed such Lease within sixty (60) days (or
such longer period granted by the applicable bankruptcy court, not to exceed one
hundred eighty (180) days) after such tenant’s bankruptcy filing, and to the
extent the space occupied by such tenants is deemed vacant, the Occupancy Ratio
for such Borrowing Base Property would be less than 80%.
     3.4.2 [Reserved].
     3.4.3 Release by Administrative Agent. With respect to any Individual
Property determined by the Administrative Agent to no longer be deemed a
Borrowing Base Property in accordance with this Section 3.4, if requested by the
Borrower and the Release Conditions are satisfied with respect thereto, the
Administrative Agent shall, in each case to the extent applicable, release such
Individual Property from the Lien held by the Administrative Agent, release the
subject Borrowing Base Property Owner from the Guaranty, terminate the
assignments made by such Borrowing Base Property Owner pursuant to Sections
3.1.2 and 3.1.3 and release its Lien upon the ownership interest in such
Borrowing Base Property Owner and its manager or general partner which was
pledged by the Borrower as Collateral pursuant to Section 3.1.6, and thereafter,
to the extent such Borrowing Base Property Owner does not own any other
Borrowing Base Property, such Borrowing Base Property Owner shall no longer be a
Loan Party for the purposes of this Agreement; provided, however, any such
release by the Administrative Agent shall not be deemed to terminate or release
such Borrowing Base Property Owner from any obligation or liability under any
Loan Document which specifically by its terms survives the said release or the
payment in full of the Obligations. However, if the said Release Conditions are
not satisfied with respect to such Individual Property, although such Individual
Property shall no longer be a Borrowing Base Property, the Individual

64



--------------------------------------------------------------------------------



 



Property shall not be released from the Lien held by the Administrative Agent
(shall continue to be a Collateral Property) and there shall be no release of
the Collateral relating to such Individual Property or the subject Borrowing
Base Property Owner, until such time as the Release Conditions are satisfied
with respect thereto.
     3.5 Additional Borrowing Base Property. From time to time during the term
of this Agreement following the Borrower’s written request (“Additional
Collateral Request”), the Required Lenders shall authorize the Administrative
Agent to accept one or more Individual Properties as Borrowing Base Properties
upon the satisfaction of the following conditions, in a manner reasonably
acceptable to the Administrative Agent and the Required Lenders:
     (a) If sought by the Borrower, the Borrower shall have obtained Preliminary
Approval for the addition of such Individual Property.
     (b) The Borrower (or applicable Loan Party) shall have satisfied all of the
Borrowing Base Property Requirements as to such Individual Property.
     (c) The Borrower and the applicable Loan Parties shall have executed and
delivered the documents set forth in Section 3.1
     (d) The Borrower shall pay or reimburse the Administrative Agent for all
appraisal fees, title insurance and recording costs, reasonable legal fees and
expenses and other costs and expenses incurred by Administrative Agent in
connection with the additional Borrowing Base Property.
     (e) The Borrower, the subject Borrowing Base Property Owner, and the
subject Individual Property shall have satisfied all applicable conditions
precedent set forth in Article 5 prior to the inclusion of the Individual
Property as a Borrowing Base Property.
     The Administrative Agent shall give the Borrower prompt written notice of
the decision of the Lenders with respect to the admission or rejection of any
Individual Property as a Borrowing Base Property. To the extent that an
Individual Property does not meet the requirements set forth above, the Borrower
may nevertheless request that such Individual Property be included as a
Borrowing Base Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Individual Property as an additional
Borrowing Base Property.
4. CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.
     The Administrative Agent and each of the Lenders are authorized to rely
upon the continuing authority of the Authorized Officers with respect to all
matters pertaining to the Loan and the Loan Documents including, but not limited
to, the selection of interest rates, the submission of requests for Loan
Advances or Letters of Credit and certificates with regard thereto. Such
authorization may be changed only upon written notice to Administrative Agent
accompanied by evidence, reasonably satisfactory to Administrative Agent, of the
authority of

65



--------------------------------------------------------------------------------



 



such Authorized Officer giving such notice and such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by
Administrative Agent. The Authorized Officers as of the Closing Date are as set
forth on Schedule 4.
5. CONDITIONS PRECEDENT.
     5.1 Closing Loan and Funding Initial Loan Advance. It shall be a condition
precedent of Lenders’ obligation to close the Loan and to fund the initial
proceeds of the Loan that each of the following conditions precedent be
satisfied in full, unless specifically waived in writing by all of the Lenders
at or prior to the date of this Agreement (the “Closing Date”):
     5.1.1 Satisfactory Loan Documents. On the Closing Date, each of the Loan
Documents shall be satisfactory in form, content and manner of execution and
delivery to the Administrative Agent and the Administrative Agent’s counsel and
all Loan Documents shall be in full force and effect.
     5.1.2 Financial Information; No Material Change.
     (a) No change shall have occurred in the financial condition, business,
affairs, operations or control of Borrower and/or the Loan Parties, since the
date of their respective financial statements most recently delivered to
Administrative Agent or any of the Lenders, which change has had or could
reasonably be expected to have a Material Adverse Effect; and Borrower and the
other Loan Parties shall have furnished Administrative Agent such other
financial information, and certifications as reasonably requested by the
Administrative Agent.
     (b) The Borrower shall have provided to the Administrative Agent such
certificates and other evidence as the Administrative Agent may reasonably
require to evidence that the Borrower, CSC and each of the Borrowing Base
Property Owners (both before and after giving effect to the Loan) is solvent,
has assets having a fair value in excess of the amount required to pay such
Person’s probable liabilities and existing Debts as such become absolute and
mature, and has adequate capital for the conduct of such Person’s business and
the ability to pay such Person’s Debts from time to time incurred in connection
therewith as such Debts mature, including the Closing Compliance Certificate
(the “Closing Compliance Certificate”) set forth as Exhibit F hereto or in such
other form reasonably acceptable to the Administrative Agent.
     5.1.3 Representations and Warranties Accurate. All representations and
warranties made by or on behalf of any of the Borrower and the other Loan
Parties, or any of them, to the Administrative Agent or any of the Lenders shall
be true, accurate and complete in all material respects and shall not omit any
material fact necessary to make the same not materially misleading.

66



--------------------------------------------------------------------------------



 



     5.1.4 Validity and Sufficiency of Security Documents. The Security
Documents shall create a valid and perfected lien in and to the Collateral and
each of the Security Documents and related UCC filings will be filed to the
satisfaction of the Administrative Agent and the Administrative Agent’s counsel,
including, without limitation, as follows:
     (a) The Borrower, the other Loan Parties, and any other Persons executing
Loan Documents on the Closing Date shall have delivered to the Administrative
Agent with respect to the Security Documents or, in the case of UCC-1 financing
statements, delivery of such financing statements in proper form for recording,
and shall have taken all such other actions as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the Liens
and security interests intended to be created by the Security Documents in the
Collateral covered thereby; provided that, notwithstanding the foregoing, the
recordation of the Security Documents and UCC filings, including, without
limitation, the Mortgage, the Assignment of Leases, and the fixture filings,
shall not be a condition precedent hereunder if the Administrative Agent has
received gap title insurance acceptable to the Administrative Agent; and
     (b) on or prior to the Closing Date, the Administrative Agent shall have
received the results of a UCC, tax lien and judgment search as may be reasonably
requested by the Administrative Agent with respect to the Borrower and any other
Loan Parties, and the results of such search shall indicate there are no
judgments which the Administrative Agent shall reasonably determine in good
faith could reasonably be expected to have a Material Adverse Effect or Liens
not permitted under the Loan Documents or to be satisfied with the proceeds of
the initial Loan Advance or otherwise permitted by the Administrative Agent.
     5.1.5 Litigation. On the Closing Date, there shall not be any actions,
suits or proceedings at law or in equity or by or before any governmental
instrumentality or other agency or regulatory authority by any entity (private
or governmental) pending or, to the best of the Borrower’s knowledge, threatened
with respect to the Loan, the transactions contemplated in the Loan Documents,
or the Borrower, any other Loan Party, or any other Borrower Subsidiary, which
are not fully covered (subject to deductibles) by an insurance policy issued by
a reputable and financially viable insurance company, or, to the extent not so
covered, which the Administrative Agent shall reasonably determine in good faith
could reasonably be expected to have a Material Adverse Effect.
     5.1.6 Formation Documents and Entity Agreements. On the Closing Date, the
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party (or the manager or general partner of such Loan Party, as
applicable) certifying as to (a) resolutions of such Loan Party authorizing and
approving the transactions contemplated by the Loan Documents, and the execution
and delivery thereof by such Loan Party in respect of the documents to which it
is a party on its own behalf, or as a general partner or manager of such Loan
Party, in respect of any of the Loan Documents, (b) signatures and incumbency of
all Authorized Officers of such Loan Party (or the manager or general partner of
such Loan Party, as applicable) executing

67



--------------------------------------------------------------------------------



 



documentation on behalf of such entity or on behalf of such Loan Party, in
connection with the transactions contemplated by the Loan Documents, (c) the
Formation Documents of such Loan Party having been duly executed, delivered and
filed (to the extent required by applicable Laws) and remaining in full force
and effect and unmodified except as stated therein as of the date of such
certificate (and annexing copies thereof) and (d) the good standing certificates
of such Loan Party for (i) its state of formation and (ii) such other good
standing certificates where the conduct of such Loan Party’s business and
ownership of its assets requires such qualification unless the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect on
such Loan Party.
     5.1.7 Compliance With Law. The Administrative Agent shall have received and
approved evidence that there are no Laws which prohibit or adversely limit the
capacity or authority of the Borrower or any Loan Party to enter into the Loan
Documents and perform the obligations of such Person with respect thereto.
     5.1.8 Compliance With Financial Covenants. The Lenders shall have received
from the Administrative Agent the Closing Compliance Certificate or other
evidence reflecting the Borrower’s compliance with the Financial Covenants and
the terms and conditions hereof after giving effect to this Agreement and the
other Loan Documents.
     5.1.9 Borrowing Base Property Due Diligence. The Administrative Agent shall
have received and completed a review of such due diligence as the Administrative
Agent may reasonably require with respect to any Borrowing Base Property,
consistent with customary commercial lending practices for properties of a
similar nature including, without limitation, satisfaction of the Borrowing Base
Property Requirements.
     5.1.10 Condition of Property. There shall have been no material unrepaired
or unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Borrowing Base
Properties.
     5.1.11 Insurance. The Borrower shall have provided to the Administrative
Agent with respect to each Borrowing Base Property, the Borrower, each other
Loan Party and the Collateral evidence of: (i) insurance coverage which meets
the property, hazard, and other insurance requirements set forth on
Schedule 5.1.11 of this Loan Agreement to the satisfaction of Administrative
Agent; and (ii) payment of the premiums for such insurance in accordance with
the requirements set forth in Section 7.5.3.
     5.1.12 Third Party Consents and Agreements. The Administrative Agent shall
have received such third party consents and agreements, if any, as the
Administrative Agent may reasonably require with respect to the entering into
the Loan Documents and the performance of the obligations thereunder.
     5.1.13 Legal and other Opinions. The Administrative Agent shall have
received and approved legal opinion letters from counsel representing the
Borrower and the other Loan Parties which meet Administrative Agent’s legal
opinion requirements and covering

68



--------------------------------------------------------------------------------



 



such matters incident to the transactions contemplated herein as the
Administrative Agent may request.
     5.1.14 No Default. There shall not be any Default under any of the Loan
Documents.
     Notwithstanding anything to the contrary contained in this Agreement, with
respect to any Existing Borrowing Base Property, the Administrative Agent and
the Lenders hereby agree that the only closing requirements with respect to such
Existing Borrowing Base Properties shall be receipt of (a) an amendment,
restatement or amendment and restatement of the first priority Mortgage of such
Existing Borrowing Base Properties, (b) an amendment, restatement or amendment
and restatement of the first priority Collateral Assignment of Leases and Rents
granted by each Borrowing Base Property Owner to the Administrative Agent, (c) a
reaffirmation and amendment of the Environmental Indemnification Agreement
applicable to each Borrowing Base Property, (d) a reaffirmation and amendment,
as applicable, with respect to the Guaranty, the Collateral Assignment of
Contract, the Pledge and Security Agreement and the Consent with respect to each
Existing Borrowing Base Property, (e) satisfactory legal opinion letters from
counsel representing the Borrower and the other Loan Parties with respect to
such Existing Borrowing Base Properties, (f) a title policy “bring down”
endorsement with respect to each existing title policy naming the Administrative
Agent as insured with respect to each Existing Borrowing Base Property, (g) to
the extent requested by the Administrative Agent, updated flood hazard searches
and, if such Borrowing Base Property is in a flood zone, flood hazard insurance,
(h) to the extent necessary, amendments to existing UCC financing statements and
(i) such other documentation, to the extent not previously delivered and in the
possession of the Administrative Agent, required under the definition of
Borrowing Base Property Requirements, subject to Section 7.30; it being
understood that (x) the Lenders will not require delivery of the documentation
set forth on Schedule 5.1 and (y) upon execution of this Agreement, each Lender
agrees that the Borrowing Base Property Requirements for each Existing Borrowing
Base Property have been satisfied.
     5.2 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of LIBO Rate Advances)
is subject to the following conditions precedent:
     5.2.1 Representations and Warranties. The representations and warranties of
the Borrower and each other Loan Party contained in Article 6 or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 6.8 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.2.1 and
Section 7.2.2;

69



--------------------------------------------------------------------------------



 



provided that to the extent any representation or warranty made by the Borrower
in this Agreement or any other Loan Document shall be incorrect or misleading in
any material respect with respect to one or more Borrowing Base Properties such
that this condition of Section 5.2.1 cannot be satisfied, the Borrower may
remove a Borrowing Base Property pursuant to the terms of Section 3.3 (with a
resulting decrease in the Borrowing Base Value) so that the conditions of this
Section 5.2.1 may be satisfied.
     5.2.2 No Default. No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
     5.2.3 Financial Covenant Compliance. The Borrower shall be in compliance,
on a pro forma basis after giving effect to such Credit Extension, with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower.
     5.2.4 Loan Notice. The Administrative Agent and, if applicable, the L/C
Issuer shall have received a Loan Notice in accordance with the requirements
hereof.
     Each request for a Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBO Rate
Advances) submitted by the Borrower shall be deemed to be a certification that
the conditions specified in Sections 5.2.1, 5.2.2 and 5.2.3 have been satisfied
on and as of the date of the applicable Credit Extension.
6. REPRESENTATIONS AND WARRANTIES.
     To induce the Lenders to enter into this Agreement and to make each Loan
Advance, to issue each Letter of Credit and to otherwise complete all of the
transactions contemplated hereby, the Borrower represents and warrants to the
Administrative Agent and each Lender that:
     6.1 Formation. Each Loan Party has been duly formed and is validly existing
and in good standing as a corporation, partnership or limited liability company,
as the case may be, under the laws of the State of its formation. Each Loan
Party has the requisite corporate, partnership or company power and authority,
as applicable, to own its assets and conduct its businesses as currently
conducted and owned, and to enter into and perform its obligations under each
Loan Document to which it is a party. Each Loan Party is in good standing and
authorized to do business in each jurisdiction where the ownership of its assets
and/or the conduct of its business requires such qualification except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.
     6.2 Proceedings; Enforceability. Each Loan Party has taken all requisite
corporate, partnership or limited liability company action, as applicable, to
authorize the execution, delivery and performance by such Loan Party of the Loan
Documents to which it is a party. Each Loan Document which is required to be
executed and delivered on or prior to the date on which this representation and
warranty is being made has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of each Loan Party thereto,
enforceable against

70



--------------------------------------------------------------------------------



 



each such Loan Party in accordance with its respective terms except to the
extent that the enforceability thereof may be limited by applicable Debtor
Relief Laws and to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
     6.3 Conflicts. Neither the execution, delivery and performance of the Loan
Documents by the Loan Parties nor compliance by any Loan Party with the terms
and provisions thereof (including, without limitation, the granting of Liens
pursuant to the Security Documents), (a) will contravene any provision of any
Law or any order, writ, injunction or decree of any court or Governmental
Authority having jurisdiction over the Borrower, the Property or any Loan Party,
(b) will conflict with or result in any breach of any of the terms, covenants,
conditions of, or constitute a default under, or result in the creation or
imposition (or the obligation to create or impose) of any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Loan Party
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement or any other agreement, contract or instrument to
which any Loan Party is a party or by which it or any of its properties or
assets is bound or to which it may be subject, or (c) will violate any provision
of any Formation Document of any Loan Party.
     6.4 Ownership and Taxpayer Identification Numbers. All of the partners,
owners, stockholders, and members, respectively and as may be applicable, of
each Loan Party (other than the Borrower and CSC) are listed in Schedule 6.4 (as
such may be updated from time to time). Set forth on Schedule 6.4 (as such may
be updated from time to time) is the exact correct and legal name, tax
identification number(s) and state of incorporation or organization of the
Borrower, CSC and each other Loan Party and whether such Loan Party owns a
Borrowing Base Property. Each Borrowing Base Property Owner is a Wholly-Owned
Subsidiary of the Borrower.
     6.5 Litigation. There are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of
each Loan Party’s knowledge, threatened with respect to the Loan, the
transactions contemplated in the Loan Documents, any Loan Party, the Collateral
or any Borrower Subsidiary, which are not fully covered (subject to deductibles)
by an insurance policy issued by a reputable and financially viable insurance
company, or, to the extent not so covered, could (a) materially adversely affect
a Borrowing Base Property or (b) have or reasonably be expected to have a
Material Adverse Effect.
     6.6 Information. All factual information furnished by or on behalf of the
Borrower or any Loan Party to the Administrative Agent and/or any of the Lenders
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or any Loan
Party to the Administrative Agent and/or any of the Lenders will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided. There is
no material fact presently known to the Borrower which has

71



--------------------------------------------------------------------------------



 



not been disclosed to the Administrative Agent, and thereupon disclosed by the
Administrative Agent to the Lenders, which could reasonably be expected to have
a Material Adverse Effect.
     6.7 Taxes. All Loan Parties have made all required tax filings and are not
delinquent in the payment of any federal, state and local taxes, assessments,
impositions or other governmental charges applicable to them and/or their
respective assets, except to the extent same are being contested in a manner
which complies with the requirements of Section 8.2.4.
     6.8 Financial Information. The Consolidated financial statements of CSC and
the consolidating financial statements of the Borrower and each Borrower
Subsidiary delivered to the Administrative Agent (and which statements the
Administrative Agent has delivered to the Lenders) present fairly the
(a) financial condition of CSC and its Subsidiaries and the Borrower and the
Borrower Subsidiaries, as applicable, as of the dates of such statements and
(b) results of operations for the periods covered thereby. Since the dates of
the relevant financial statements, no change has occurred which could reasonably
be expected to have a Material Adverse Effect. All financial statements of CSC,
the Borrower, the Borrower Subsidiaries, or any other Loan Party hereafter
furnished to the Administrative Agent or any of the Lenders shall be true,
accurate and complete in all material respects and shall fairly present the
financial condition of CSC, the Borrower, the Borrower Subsidiaries and/or
respective Loan Party, as applicable, as of the date thereof.
     6.9 Control Provisions. The Borrower controls, directly or indirectly, and
without the requirement for consent of any other Person (other than CSC), the
management of each Borrowing Base Property Owner, subject to the rights of those
minority or other equity interest holders as the Administrative Agent may
approve.
     6.10 Formation Documents. The Borrower has delivered or caused to be
delivered to the Administrative Agent true and complete copies of all Formation
Documents of the Loan Parties, and all amendments thereto.
     6.11 Bankruptcy Filings. No Loan Party is contemplating either a filing of
a petition under any Debtor Relief Laws or the liquidation of all or a major
portion of its assets or property, and the Borrower has no knowledge of any
Person contemplating the filing of any such petition against any Loan Party.
     6.12 Investment Company. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     6.13 [Reserved].
     6.14 Borrowing Base Properties.
     6.14.1 Licenses and Permits. The Borrowing Base Property Owners possess
such Licenses and Permits issued by the appropriate federal, state, or local
regulatory agencies or bodies necessary to own and operate each Borrowing Base
Property, except where the

72



--------------------------------------------------------------------------------



 



failure to possess any such License or Permit could not reasonably be expected
to have a Material Adverse Effect. The Borrowing Base Property Owners are in
material compliance with the terms and conditions of all such Licenses and
Permits, except where the failure so to comply could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All of the
Licenses and Permits are valid and in full force and effect, except where the
invalidity of such Licenses and Permits or the failure of such Licenses and
Permits to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any of the Borrowing Base
Property Owners has received any written notice of proceedings relating to the
revocation or modification of any such Licenses and Permits which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to result in a Material Adverse Effect.
     6.14.2 Ownership. (a) The Borrowing Base Property Owners have either
(i) fee simple title to the Borrowing Base Properties or (ii) a leasehold estate
interest in the Borrowing Base Properties, as set forth in Schedule 6.14.2 (as
such may be updated from time to time), which such schedule (as it may be
updated from time to time) also sets forth the current appraised value of each
such Borrowing Base Property; (b) the interest of the Borrowing Base Property
Owners in the Borrowing Base Properties are not subject to any Liens except for
those in favor of the Administrative Agent for the ratable benefit of the
Lenders securing the repayment of Obligations and other Permitted Liens,
(c) neither the Borrower, CSC, nor any of the Borrowing Base Property Owners has
received written notice of the assertion of any material valid claim by anyone
adverse to any Loan Party’s ownership, or leasehold rights in and to any
Borrowing Base Property and (d) no Person has an option or right of first
refusal to purchase all or part of any Borrowing Base Property or any interest
therein which has not been waived (except as disclosed in writing and approved
by the Required Lenders).
     6.14.3 Environmental Matters. Except to the extent (i) the failure of the
following to be true could not reasonably be expected to have a Material Adverse
Effect or (ii) disclosed in writing to the Lenders prior to the Individual
Property becoming a Borrowing Base Property either pursuant to an Environmental
Report (as defined in the applicable Environmental Indemnity Agreement) or in
the S-11 registration statement filed by the Borrower on October 23, 2003 (it
being understood that any such disclosure is limited to the facts known at the
time such Individual Property became a Borrowing Base Property and does not
include any new information or any change in facts regarding such disclosure
that occurs at a later date), (a) each Borrowing Base Property is free of any
Hazardous Materials in violation of any Environmental Laws applicable to such
property; (b) none of the Borrowing Base Property Owners nor any Loan Party has
received any written notice of a claim under or pursuant to any Environmental
Legal Requirements applicable to a Borrowing Base Property or under common law
pertaining to Hazardous Materials on or originating from any Borrowing Base
Property and (c) none of the Borrowing Base Property Owners or any Loan Party
has received any written notice from any Governmental Authority claiming any
material violation of any Environmental Legal Requirements that is uncured or
unremediated.

73



--------------------------------------------------------------------------------



 



     6.14.4 Leases. (a) with respect to the Borrowing Base Properties, each
Major Lease is in full force and effect, (b) to the Borrower’s knowledge, none
of the Borrowing Base Property Owners is in default after notice and the
expiration of all applicable cure periods in the performance of any material
obligation under any Major Lease and the Borrower has no knowledge of any
circumstances which, with the passage of time or the giving of notice, or both,
would constitute an event of default by any party under any of the Major Leases,
(c) to the Borrower’s knowledge, no tenant is in default after notice and the
expiration of all applicable cure periods in the performance of any material
obligation under any Major Lease, (d) to the Borrower’s knowledge, there are no
actions, voluntary or involuntary, pending against any tenant under a Major
Lease under any Debtor Relief Laws, and (e) none of the Major Leases and none of
the rents or other amounts payable thereunder has been assigned, pledged or
encumbered by any of the Borrowing Base Property Owners or any other Person,
except with respect to the Lien in favor of the Administrative Agent on behalf
of the Lenders securing the repayment of Obligations.
     6.14.5 Ground Lease. (a) each Ground Lease with respect to a Borrowing Base
Property is valid, binding and in full force and effect as against the
applicable Borrowing Base Property Owners and, to the Borrower’s knowledge, the
other party thereto, (b) none of Borrowing Base Property Owner’s interest in the
Ground Leases is subject to any pledge, lien, assignment, license or other
agreement granting to any third party any interest therein, (c) no payments
under any Ground Lease with respect to a Borrowing Base Property are delinquent,
and to the knowledge of the Borrower, there does not exist under any of the
Ground Leases any default after notice and expiration of all applicable cure
periods in the performance of any material obligation under a Ground Lease, and
(d) the identity of each ground lessor under a Ground Lease with respect to a
Borrowing Base Property and whether each such ground lessor is an Affiliate of
any Loan Party are set forth in Schedule 6.14.5 (as such may be updated from
time to time).
     6.15 Margin Regulations; Use of Proceeds. The Loan Parties are not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock. The proceeds of the Loan shall be used solely and
exclusively as provided in Section 8.13. No portion of the proceeds of the Loan
shall be used directly or indirectly, and whether immediately, incidentally or
ultimately (a) to purchase or carry any margin stock or to extend credit to
others for the purpose thereof or to repay or refund indebtedness previously
incurred for such purpose, or (b) for any purpose which would violate or in
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations T, U and X
thereof.
     6.16 Insurance. The Collateral Properties are insured by insurers of
recognized financial responsibility against such losses and risks in compliance
with the requirements of Schedule 5.5.1 hereto.

74



--------------------------------------------------------------------------------



 



     6.17 Deferred Compensation and ERISA. Neither the Borrower nor any other
Loan Party or any ERISA Affiliate, has any employee pension benefit plan (as
defined in Section 3(2) of ERISA) subject to Title IV of ERISA nor maintains any
employee welfare benefit plan (as defined in Section 3(l) of ERISA) that
primarily provide for health and welfare benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA).
     6.18 [Reserved].
     6.19 No Default. There is no Default on the part of the Borrower or any of
the other Loan Parties under this Agreement or any of the other Loan Documents
and no event has occurred and is continuing which could constitute a Default
under any Loan Document.
     6.20 Governmental Authorizations; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or
delivered is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
     6.21 Qualification as a REIT. CSC qualified as a REIT under the provisions
of the Code, as applicable, for its fiscal year ended December 31, 2008, and has
remained qualified from December 31, 2008 through the date hereof. All
appropriate federal income tax returns for the fiscal years through December 31,
2008 have been filed by CSC with the IRS and no previously filed return has been
examined and reported on by the IRS. CSC has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. CSC is organized in
conformity with the requirements for qualification as a REIT pursuant to
Sections 856 through 860 of the Code, and CSC’s proposed method of operation
consistent with CSC’s business and the business activities contemplated by this
Agreement will enable it to meet the requirements for qualification and taxation
as a REIT under the Code.
     6.22 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     6.23 Property Matters.
     6.23.1 Major Leases. Set forth on Schedule 6.23.1 is a list of all Major
Lease locations and the tenants party to Leases at such Major Lease locations
(as updated from time to time).
     6.23.2 Borrowing Base Properties. Set forth on Schedule 6.4 is a list of
each Borrowing Base Property with detail indicating the owner of each Borrowing
Base Property and the location of each Borrowing Base Property.

75



--------------------------------------------------------------------------------



 



     6.23.3 Flood Hazard. Except to the extent covered by flood insurance
required by Schedule 5.1.11, if any, no Borrowing Base Property is located in an
area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.
     6.24 Solvency. After giving effect to the transactions contemplated hereby,
(a) each of the Loan Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and (b) the fair saleable value of each Loan Party’s
assets, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the transactions contemplated hereby, none of the Loan Parties (i) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (ii) has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due; provided that
nothing contained in subclause (i) shall require any equity holder to make any
capital contribution to comply with this subclause (i). In executing the Loan
Documents and consummating the transactions contemplated hereby, none of the
Loan Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Loan Parties is or will
become indebted.
7. AFFIRMATIVE COVENANTS.
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall cause, with
respect to Sections 7.3 through 7.13, inclusive and Sections 7.18, 7.28, 7.29
and 7.30, each Loan Party to:
     7.1 Notices. Within five (5) business days after obtaining actual knowledge
thereof, notify the Administrative Agent in writing (and the Administrative
Agent shall thereafter promptly notify the Lenders) of the following:
(a) occurrence of any act, event or condition which constitutes a Default or
Event of Default under any of the Loan Documents; and (b) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
Any notification delivered pursuant to clause (a) of this Section 7.1 shall
include a written statement of any remedial or curative actions, if applicable,
which the Borrower proposes to undertake and/or to cause any of other Loan
Parties to cure or remedy such Default or Event of Default.
     7.2 Financial Statements; Reports; Officer’s Certificates. Furnish or cause
to be furnished to the Administrative Agent (and the Administrative Agent shall
thereafter promptly furnish copies of same to the Lenders) from time to time,
the following financial statements, reports, certificates, and other
information, all in form and manner of presentation reasonably acceptable to the
Administrative Agent:
     7.2.1 Annual Statements. As soon as available and in any event no later
than the earlier of (a) to the extent applicable, five days following the date
CSC is required by the SEC to deliver its Form 10-K for each Fiscal Year and
(b) ninety (90) days after the

76



--------------------------------------------------------------------------------



 



close of each Fiscal Year, (i) the Consolidated statements of financial
condition of CSC, as at the end of such Fiscal Year and the related Consolidated
statement of income and retained earnings and statement of cash flows for such
Fiscal Year, in each case, commencing with the Fiscal Year ending December 31,
2009, setting forth comparative figures for the preceding fiscal year and
certified by Ernst & Young LLP or other independent registered public accounting
firm of recognized national standing reasonably acceptable to the Administrative
Agent, in an unqualified opinion which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, (ii) consolidating income statements
for the Borrower and each Borrower Subsidiary; such financial statements to
include and to be supplemented by such detail and supporting data and schedules
as the Administrative Agent may from time to time reasonably determine and
(iii) updated two-year Cash Flow Projection specifically identifying, without
limitation, (A) any changes to the Cash Flow Projection provided in the
immediately prior Officer’s Certificate and (B) any Distributions projected
during the next one-hundred and eighty (180) days.
     7.2.2 Periodic Statements. As soon as available and in any event no later
than the earlier of (a) to the extent applicable, five days following the date
CSC is required by the SEC to deliver its Form 10-Q for each fiscal quarter, and
(b) forty-five (45) days after the close of each fiscal quarter (except for the
quarter ending on December 31), (i) the Consolidated statement of financial
condition of CSC, as at the end of such quarterly period, (ii) the related
Consolidated statement of income and retained earnings (for the current quarter
and on a year to date basis), and (iii) the Consolidated statement of cash flows
(on a year to date basis), in each case commencing with the fiscal quarter
ending June 30, 2009, setting forth comparative figures for the related periods
in the prior Fiscal Year, internally prepared in accordance with GAAP,
consistently applied, subject to normal year-end audit adjustments, all in form
and manner of presentation reasonably acceptable to the Administrative Agent,
such financial statements to include and to be supplemented by such detail and
supporting data and schedules as the Administrative Agent may from time to time
reasonably determine, together with consolidating income statements for the
Borrower and each Borrower Subsidiary.
     7.2.3 Borrowing Base Property Reports. Quarterly and annually, upon
delivery of each of the financial statements required pursuant to Sections 7.2.1
and 7.2.2, above, the following financial statements for each of the Borrowing
Base Property Owners internally prepared by the Borrower and certified by the
Borrower to be true, accurate and complete in all material respects: (a) to the
extent not included in the deliveries under Section 7.2.1. or 7.2.2, an
operating statement showing all Net Operating Income, including, without
limitation, the results of operation for the current quarter and on a
year-to-date basis for the period just ended and, annually, an operating
statement for the year just ended; and (b) in the form customarily used by the
Borrower, a detailed, current rent roll of the subject Borrowing Base Property,
containing such details as the Administrative Agent may reasonably request.

77



--------------------------------------------------------------------------------



 



     7.2.4 SEC Reports. Within five (5) days after being received, copies of all
correspondence from the SEC, other than routine non-substantive general
communications from the SEC.
     7.2.5 Compliance Certificates. Quarterly and annually, upon delivery of
each of the financial statements required pursuant to Sections 7.2.1 and 7.2.2
above, (a) a Compliance Certificate in form of Exhibit C, annexed hereto,
together with an Officer’s Certificate from the Borrower providing and otherwise
certifying (i) the compliance or non-compliance by the Borrower with the
Financial Covenants, including such supporting detail as is reasonably deemed
necessary by the Administrative Agent to verify the calculations incorporated
therein, (ii) a report containing, to the extent not included in the deliveries
under Sections 7.2.1, 7.2.2, or 7.2.3 for all Individual Properties, a summary
listing of all Net Operating Income, revenues, rent roll, mortgage Debt, if any,
and, in addition, for each Individual Property acquired during the quarter just
ended, the cost basis and the amount and terms of any assumed Debt, (iii) a
certification that the financial statements fairly present in all material
respects the Consolidated financial condition of CSC and that no Default or
Event of Default has occurred and is continuing, or if it is, a statement as to
the nature thereof; (iv) a listing of all filings by the Borrower or CSC with
the SEC, including, without limitation, full copies of CSC’s 10-Q and 10-K
filings; (v) Cash Flow Projections, as required under Section 7.2.1 and 7.2.2,
specifically identifying, without limitation, (A) any changes to the Cash Flow
Projection provided in the immediately prior Officer’s Certificate and (B) any
Distributions projected during the next one-hundred and eighty (180) days and
(C) a consolidated Adjusted FFO; (vi) a list of any Major Leases entered into
during the most recent fiscal quarter and any existing Leases that became Major
Leases during the most recent fiscal quarter and (vii) any material change in
accounting policies required by GAAP or financial reporting practices by any
Loan Party or their Subsidiaries.
     7.2.6 Data Requested. Within a reasonable period of time and from time to
time, such other financial data or information as the Administrative Agent may
reasonably request with respect to the Collateral Properties, the Borrower,
and/or the other Loan Parties including, but not limited to, rent rolls, aged
receivables, aged payables, leases, budgets, forecasts, reserves, cash flow
projections, deposit accounts, mortgage information, physical condition of the
Collateral Properties and pending lease proposals;
     7.2.7 Tax Returns. Upon the Administrative Agent’s request, copies of all
federal and state tax returns of the Borrower and the other Loan Parties;
     7.2.8 Lease Notices. Concurrently with the giving or receipt thereof, and
within ten (10) Business Days of receipt thereof, copies of all notices of
default given or received by any Loan Party with respect to any Major Lease.
     7.2.9 Ground Lessor Interest Notices. Concurrently with the giving thereof,
and within five (5) Business Days of receipt thereof, copies of all material
notices, other than

78



--------------------------------------------------------------------------------



 



routine correspondence, given or received by any Loan Party with respect to any
Ground Lease with respect to a Borrowing Base Property.
     7.2.10 Entity Notices. Concurrently with the issuance thereof, copies of
all material written notices (excluding routine correspondence) given to the
partners, owners, stockholders, and/or members, respectively, of the Borrower.
     7.2.11 Property Acquisition or Sale. Within five (5) Business Days of
receipt thereof, copies of all notices in any way relating to a proposed sale or
acquisition of any Individual Property which the Borrower or any Borrower
Subsidiary intends to consummate.
     7.2.12 Property Finance. Within five (5) Business Days of receipt thereof,
copies of all notices in any way relating to (a) a proposed finance or refinance
of any Individual Property which the Borrower or any Borrower Subsidiary intends
to consummate, (b) the occurrence of any monetary or material non-monetary
default or monetary or material non-monetary event of default under any Debt
which is recourse to the Borrower, or any other default or event of default
under any Debt which is recourse to the Borrower, the occurrence of which could
reasonably be expected to have a Material Adverse Effect, or (c) the occurrence
of any monetary or material non-monetary default or monetary or material
non-monetary event of default under any Debt in excess of $10,000,000 which is
secured by an Individual Property, or any other default or event of default
under any Debt in excess of $10,000,000 which is secured by an Individual
Property, the occurrence of which could reasonably be expected to have a
Material Adverse Effect.
     7.2.13 Notice of Litigation. Within ten (10) Business Days after an
Authorized Officer obtains knowledge thereof, written notice of any pending or,
to the best of such Person’s knowledge, threatened action, suit or proceeding at
law or in equity or by or before any governmental instrumentality or other
agency or regulatory authority by any entity (private or governmental) relating
in any way to the Loan, the transactions contemplated in the Loan Documents
(including, without limitation, with regard to all Distributions), or the
transactions contemplated in any documentation executed in connection therewith,
or the Borrower, any other Loan Party, any other Borrower Subsidiary or any
Borrowing Base Property, which is not fully covered (subject to deductibles) by
an insurance policy issued by a reputable and financially viable insurance
company, or, to the extent not so covered, which could reasonably be expected to
have a Material Adverse Effect or a material adverse effect on a Borrowing Base
Property.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to

79



--------------------------------------------------------------------------------



 



such Persons’ securities. The Borrower hereby agrees that so long as the
Borrower or CSC is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 15.20);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat and shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated “Public Side
Information.” Notwithstanding the foregoing, (i) the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC” and (ii) no Public Lender
shall be permitted to withhold, condition or delay its approval or consent to
any matter hereunder based solely on such Public Lender’s failure or refusal to
receive and/or review non-Public Borrower Materials.
     7.3 Existence. (a) Preserve, renew and keep in full force and effect
(i) the partnership, limited liability company or corporate existence, as
applicable, of each Loan Party and (ii) the material rights, licenses, permits
and franchises of each Loan Party, (b) comply with all Laws and other Laws
applicable to it and its assets, business and operations, the non-compliance
with which could reasonably be expected to have a Material Adverse Effect,
(c) to the extent applicable, at all times maintain, preserve and protect all
material franchises and trade names and all the remainder of its property used
or useful in the conduct of its business, and (d) keep and cause each Loan Party
to keep, its assets in good working order and repair, ordinary wear and tear and
damage by casualty or taking by condemnation excepted, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto.
     7.4 Payment of Taxes. Duly pay and discharge, before the same shall become
overdue, all taxes, assessments, impositions, and other governmental charges
payable by it or with respect to the Collateral Properties, to the extent that
same are not paid by the tenants under the respective Leases; provided, however,
the failure of any Loan Party to pay such taxes, assessments, impositions, or
other governmental charges shall not constitute a Default or Event of Default as
long as same are being contested in a manner which complies with the
requirements of Section 8.2.4.
     7.5 Insurance; Casualty, Taking.
     7.5.1 General Insurance Requirements. Maintain or cause the appropriate
Person to maintain in full force and effect the following insurance: (a) the
Collateral

80



--------------------------------------------------------------------------------



 



Properties shall be insured by insurers of recognized financial responsibility
against such losses and risks in compliance with the Major Leases and the
requirements set forth in Schedule 5.1.11 hereto, and (b) all other assets of
the Borrower and the Borrower Subsidiaries shall be insured with such insurance
as is reasonable and usual for Persons conducting business operations similar to
those of the Borrower and in compliance with the terms of any secured financing
with respect thereto.
     7.5.2 Excess Insurance Coverage. Without limiting the generality of the
insurance requirements set forth herein, only if commercially available at
commercially reasonable rates (in an amount reasonably consistent with the
amount of such insurance generally obtained by companies engaging in real estate
business operations of a similar size and nature as that of the Borrower) either
(a) the insurance policies required hereunder shall not include any so called
“terrorist exclusion” or similar exclusion or exception to insurance coverage
relating to the acts of terrorist groups or individuals, or (b) excess or
blanket coverage with respect thereto shall be provided, which excess or blanket
coverage must be in an amount, from an insurer, and in accordance with terms and
conditions reasonably acceptable to the Administrative Agent.
     7.5.3 Payment of Premiums. All insurance premiums shall be paid, at the
Borrower’s option either annually in advance or in installments when due, and
the Administrative Agent shall be provided with evidence of such payment of
insurance premiums (or evidence of the relevant installment payment) prior to
each renewal or replacement of such coverages.
     7.5.4 Notice of Damage. In the event of any damage or destruction to any
Collateral Property by reason of fire or other hazard or casualty, the Borrower
shall give immediate written notice thereof to the Administrative Agent. If
there is any condemnation for public use of any Collateral Property the Borrower
shall give immediate written notice thereof to the Administrative Agent (and the
Administrative Agent shall thereafter promptly notify the Lenders). With respect
to any such condemnation, the Borrower shall make the Mandatory Principal
Payment, if any is required, set forth herein. Further, the Borrower shall upon
the request of the Administrative Agent provide to the Administrative Agent a
report as to the status of any insurance adjustment, condemnation claim, or
restoration resulting from any casualty or taking.
     7.6 Inspection. Permit the Administrative Agent and the Lenders and
its/their agents, representatives and employees to inspect the Collateral
Properties, and any and all other assets of the Borrower or any of the Loan
Parties, at reasonable hours upon reasonable notice, subject to the rights of
tenants therein. The Borrower shall be responsible for the reasonable costs
incurred by the Administrative Agent of one such inspection of each Borrowing
Base Property or other asset per year, and all such inspections if an Event of
Default is in existence.
     7.7 Loan Documents. Observe, perform and satisfy all the terms, provisions,
covenants and conditions to be performed by it under, and to pay when due all
costs, fees and expenses, and other Obligations to the extent required under,
the Loan Documents.

81



--------------------------------------------------------------------------------



 



     7.8 Further Assurances. Execute and deliver to the Administrative Agent
such documents, instruments, certificates, assignments and other writings, and
do such other acts, necessary or desirable in the reasonable judgment of the
Administrative Agent, to evidence, preserve and/or protect the Collateral at any
time securing or intended to secure the Obligations or for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents.
     7.9 Books and Records. Maintain and keep in accordance with GAAP (or such
other accounting basis reasonably acceptable to the Administrative Agent),
proper and accurate books, records and accounts reflecting all of the financial
affairs of the Borrower and such other Loan Parties and the Borrower
Subsidiaries and all items of income and expense in connection with their
respective business and operations and in connection with any services,
equipment or furnishings provided in connection with the operation of the
business of the Borrower, the other Loan Parties, and the Borrower Subsidiaries,
whether such income or expense is realized thereby or by any other Person. The
Administrative Agent shall have the right, not more than once each quarter
(unless an Event of Default shall have occurred and be continuing in which case
as often as the Administrative Agent shall reasonably determine), during normal
business hours and upon reasonable notice, to examine such books, records and
accounts at the office of the Person maintaining such books, records,
correspondence, and accounts and to make such copies or extracts thereof as the
Administrative Agent shall desire at the Administrative Agent’s cost and
expense. The Borrower shall give the Administrative Agent fifteen (15) Business
Days notice of any change in the location of its financial records from the
address specified at the beginning of this Agreement. The Administrative Agent
may discuss the financial and other affairs of the Borrower, the other Loan
Parties, and Borrower Subsidiaries with any of its partners, owners, and any
accountants hired by the Borrower, it being agreed that the Administrative Agent
and each of the Lenders shall use reasonable efforts not to divulge information
obtained from such examination to others except in connection with Laws and in
connection with administering the Loan, enforcing its rights and remedies under
the Loan Documents and in the conduct, operation and regulation of its banking
and lending business (which may include, without limitation, the transfer of the
Loan or of participation interests therein). Any assignee or transferee of the
Loan, co-lender, or any holder of a participation interest in the Loan shall
deal with such information in the same manner and in connection with any
subsequent transfer of its interest in the Loan or of further participation
interests therein.
     7.10 Business and Operations. (a) Continue to engage in the type of
businesses, acquisition, sale, financing, development and operation of retail
properties and usual and customary uses incidental to such retail activities
presently conducted by them as of the Closing Date, respectively, and (b) be
qualified to do business and in good standing under the Laws of each
jurisdiction, and otherwise to comply with all Laws, as and to the extent the
same are required for the ownership, maintenance, management and operation of
the assets of such Person except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.
     7.11 Title. (a) Warrant and defend (i) the title to each item of Collateral
owned by such Person and every part thereof, subject only to Permitted Liens,
(ii) the validity and priority

82



--------------------------------------------------------------------------------



 



of the Liens and security interests held by the Administrative Agent pursuant to
the Loan Documents, in each case against the claims of all Persons whomsoever,
and (iii) the title to and in the Collateral Properties, and (b) the Borrower
and the other Loan Parties shall be responsible, jointly and severally, to
reimburse the Administrative Agent and the Lenders for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by the Administrative Agent and/or any of the Lenders if an interest in
any item of Collateral, other than as permitted hereunder, is claimed by another
Person.
     7.12 Estoppel. Within ten (10) Business Days after a request therefor from
the Administrative Agent, which request shall not be made by the Administrative
Agent more than once each Fiscal Year, furnish to the Administrative Agent a
statement, duly acknowledged and certified, setting forth (a) the amount then
owing by the Borrower in respect of the Obligations, (b) the date through which
interest on the Loan has been paid, (c) any offsets, counterclaims, credits or
defenses to the payment by any Loan Party to the Obligations of which the
Borrower has knowledge and (d) whether any written notice of Default from the
Administrative Agent to the Borrower or any of the other Loan Parties is then
outstanding and acknowledging that this Agreement and the other Loan Documents
are in full force and effect and unmodified, or if modified, giving the
particulars of such modification.
     7.13 ERISA. As soon as possible and, in any event, within ten (10) days
after any Loan Party, Borrower Subsidiary, or any ERISA Affiliate knows of the
occurrence of any of the following which could reasonably be expected to have a
Material Adverse Effect, deliver to the Administrative Agent a certificate of an
executive officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the applicable the Borrower or other Loan Party or
Borrower Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by such the Borrower, Loan Party, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: (a) that a
Reportable Event has occurred; (b) that any Plan has been deemed to be in “at
risk status” (as defined in Section 430(i)(4) of the Code without regard to
430(i)(4)(B) relating to the transition rule) (c) that the minimum required
contribution (as defined in Section 430(a) of the Code) to a Plan has not been
timely made; (d) that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; (e) that proceedings
may be or have been instituted to terminate or appoint a trustee to administer a
Plan; (f) that a proceeding has been instituted pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Plan; (g) that such the Borrower, Loan
Party, Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; or (h) or that such the Borrower, the Loan Party or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA). Upon the request of the Administrative Agent, the
Borrower shall (and shall cause the other Loan Parties, ERISA Affiliates and
Borrower Subsidiaries to) deliver to the Administrative Agent a complete copy of
the annual report (Form 5500) of each Plan required to be filed with

83



--------------------------------------------------------------------------------



 



the Department of Labor. In addition to any certificates or notices delivered to
the Administrative Agent pursuant to the first sentence hereof, copies of any
material notices received by the Borrower, a Loan Party, a Borrower Subsidiary,
or any ERISA Affiliate with respect to any Plan shall be delivered to the
Administrative Agent no later than ten (10) days after the date such report has
been filed with the Internal Revenue Service, the Department of Labor, or the
PBGC or such notice has been received by the Borrower, Loan Party or Borrower
Subsidiary or ERISA Affiliate, as applicable.
     7.14 [Reserved].
     7.15 Costs and Expenses. Pay all costs and expenses as required by
Section 15.9.1.
     7.16 Appraisals.
     7.16.1 Appraisal. The Administrative Agent shall have the right at its
option to the extent that (a) the existing applicable appraisal is more than
twelve (12) months old or (b) in the Administrative Agent’s reasonable
discretion, the value of any Borrowing Base Property has been materially
impacted, to order an Appraisal of one or more of the Borrowing Base Properties
prepared at the Administrative Agent’s direction by an appraiser selected by the
Administrative Agent, after notice to the Borrower. An appraiser selected by the
Administrative Agent shall be an MAI member with an appropriate level of
professional experience appraising commercial properties in the respective
area(s) of the Borrowing Base Properties and otherwise qualified pursuant to
provisions of applicable Laws under and pursuant to which the Administrative
Agent operates. At any time, the Borrower shall have the right at its option and
at its own expense to order an Appraisal of one or more Borrowing Base
Properties by an appraiser selected by the Borrower and approved by the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed.
     7.16.2 Costs of Appraisal. The Borrower shall pay for the costs of each
Appraisal and each updated Appraisal requested by the Administrative Agent only
(a) after the occurrence of an Event of Default, or (b) in connection with an
annual Appraisal to be ordered by the Administrative Agent for each Borrowing
Base Property, or (c) in connection with any request by the Borrower to extend
the Initial Maturity Date to the Extended Maturity Date, or (d) if, in the
Administrative Agent’s reasonable discretion, the value of any Borrowing Base
Property has been materially impacted.
     7.17 Indemnification. At all times, both before and after repayment of the
Loan, at its sole cost and expense defend, indemnify, exonerate and save
harmless the Administrative Agent and each of the Lenders and all those claiming
by, through or under the Administrative Agent and each of the Lenders as
required by Section 15.9.2.
     7.18 Leasing Matters. The Loan Parties may enter into, modify, terminate,
or amend any Lease for any Individual Property without the approval of the
Administrative Agent or the Lenders; provided that the Borrower shall provide
the Administrative Agent ten (10) Business Days notice prior to entering into
(a) any Major Lease, (b) any material modification or

84



--------------------------------------------------------------------------------



 



amendment to any Major Lease or (c) any optional termination, cancellation or
surrender of any Major Lease by any Loan Party thereto.
     7.19 [Reserved]
     7.20 Leverage Ratio. Maintain a Leverage Ratio as determined as of each
Calculation Date of less than sixty-seven and a half percent (67.5%). The
Leverage Ratio covenant shall be tested by the Administrative Agent as of each
Calculation Date, such calculation and results to be verified by the
Administrative Agent.
     7.21 Fixed Charge Ratio. Maintain a Fixed Charge Ratio as determined as of
each Calculation Date of not less than 1.35:1. The Fixed Charge Ratio covenant
shall be tested by the Administrative Agent as of each Calculation Date with
results based upon the results for the most recent Calculation Period, such
calculation and results to be verified by the Administrative Agent.
     7.22 Net Worth. Maintain a Net Worth as determined as of each Calculation
Date equal to or greater than the aggregate of (a) $468,622,000 plus
(b) eighty-five percent (85%) of the cumulative net cash proceeds received from
and the value of assets acquired (net of (i) underwriters’ discounts,
commissions and other reasonable out-of-pocket expenses of issuance actually
paid to any Person (other than a Loan Party or an Affiliate of any Loan Party)
and (ii) Debt incurred or assumed in connection therewith) through the issuance
of Capital Stock by CSC after June 30, 2009. The Net Worth covenant shall be
tested by the Administrative Agent as of each Calculation Date, such calculation
and results to be verified by the Administrative Agent.
     7.23 Borrowing Base Property Covenants.
     7.23.1 Occupancy Ratio. Not permit the aggregate Occupancy Ratio for the
Borrowing Base Properties (determined on an aggregate rentable square foot
basis) to be less than Eighty-Five (85%) percent for any period of ninety
(90) consecutive days.
     7.23.2 Retail Center. Maintain each Borrowing Base Property at all times as
a retail center located in the United States owned by a Borrowing Base Property
Owner.
     7.23.3 Business Strategy. Maintain ownership of each Borrowing Base
Property at all times consistent with the Borrower’s business strategy, and each
Borrowing Base Property shall at all times be of an asset quality consistent
with the quality of Borrowing Base Properties owned by the Borrowing Base
Property Owners as of the date hereof.
     7.23.4 Estoppels and SNDA Agreements. Within thirty (30) days subsequent to
the date that a Compliance Certificate is required to be delivered pursuant to
Section 7.2.5, use commercially reasonable efforts to obtain an executed
estoppel and subordination, non-disturbance and attornment agreement (to the
extent such Lease is not subordinated by its terms) from the tenant under any
Lease that became a Major Lease during the most recent fiscal quarter (but after
the Closing Date). To the extent such estoppel and/or subordination,
non-disturbance and attornment agreement cannot be

85



--------------------------------------------------------------------------------



 



obtained, provide the Administrative Agent evidence of the matters or issues
preventing such agreements from being executed.
     7.23.5 Title Insurance. Within thirty (30) days subsequent to the date the
title insurance on a Borrowing Base Property is less than 67.5% of its Appraised
Value (as a result of a new Appraisal pursuant to Section 7.16), increase the
amount of title insurance such that the title insurance on such Borrowing Base
Property is equal to 67.5% of its Appraised Value.
     7.24 Variable Rate Debt. Maintain an aggregate Pro Rata Share of the Debt
(including the Loan) of the Consolidated CSC Entities which is Variable Rate
Indebtedness of not more than thirty-five (35%) percent of the Total Asset
Value.
     7.25 Replacement Documentation. Upon receipt of an affidavit of an officer
of the Administrative Agent as to the loss, theft, destruction or mutilation of
the Note or any other security document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other security document, the Borrower will issue,
in lieu thereof, a replacement Note or other security document in the same
principal amount thereof and otherwise of like tenor.
     7.26 Maintenance of REIT Status. CSC shall engage in such business
activities, and shall refrain from engaging in such activities, so as to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.
     7.27 The Lenders’ Consultants.
     7.27.1 Right to Employ. The Borrower agrees that the Administrative Agent
shall have the right to employ on its behalf and on behalf of the Lenders, its
own personnel, or one or more engineers, architects, environmental advisors,
scientists, accountants, and attorneys to act as an advisor to the
Administrative Agent and the Lenders in connection with the Loan (each of which
shall be a “Lenders’ Consultant”).
     7.27.2 Functions. The functions of a Lenders’ Consultant shall include,
without limitation: (i) inspection and physical review of any Collateral
Property; (ii) review and analysis of environmental matters; (iii) review and
analysis of financial and legal matters; and (iv) providing usual inspection and
review services in the event of the use of Net Proceeds for any Repair Work.
     7.27.3 Payment. The reasonable costs and fees of the Lenders’ Consultants
shall be paid by the Loan Parties upon billing therefor and, if not so paid
within thirty (30) days, may be paid directly by the Lenders through a Loan
Advance.
     7.27.4 Access. The Loan Parties shall provide the Lenders’ Consultants with
reasonable access to all Collateral Properties.

86



--------------------------------------------------------------------------------



 



     7.27.5 No Liability. Neither the Administrative Agent nor any Lender shall
have liability to the Borrower, any Loan Party, or third party on account of:
(i) services performed by the Lenders’ Consultant; or (ii) any failure or
neglect by the Lenders’ Consultant to properly perform services. The Borrower
shall have no rights under or relating to any agreement, report, or similar
document prepared by the Lenders’ Consultant for the Administrative Agent or the
Lenders. No Lenders’ Consultant shall have liability to the Borrower, any Loan
Party, or third party on account of: (i) services performed by such Lenders’
Consultant; or (ii) any failure or neglect by such Lenders’ Consultant to
properly perform services, except for its gross negligence or willful
misconduct.
     7.28 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all lawful claims which, if unpaid, would by Law become a Lien upon
its property (other than Permitted Liens).
     7.29 Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
     7.30 SNDA and Estoppels for Existing Borrowing Base Properties. Within one
hundred twenty (120) days subsequent to the Closing Date, use commercially
reasonable efforts to obtain executed estoppels and subordination,
non-disturbance and attornment agreements from each tenant of an Existing
Borrowing Base Property party to a Major Lease in existence as of the Closing
Date, to the extent not already obtained. To the extent such estoppels and/or
subordination, non-disturbance and attornment agreements cannot be obtained,
provide the Administrative Agent evidence of the matters or issues preventing
such agreements from being executed.
8. NEGATIVE COVENANTS.
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
other Loan Party to directly or indirectly:
     8.1 No Changes to the Borrower and other Loan Parties. Without the prior
written consent of the Administrative Agent, not to be unreasonably withheld or
delayed after not less than thirty (30) days’ prior written notice (with
reasonable particularity of the facts and circumstances attendant thereto):
(a) change its jurisdiction of organization, (b) change its organizational
structure or type, (c) change its legal name, or (d) change the organizational
number (if any) assigned by its jurisdiction of formation or its federal
employment identification number (if any).

87



--------------------------------------------------------------------------------



 



     8.2 Restrictions on Liens. Create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets (real or personal, tangible
or intangible, including, without limitation, the Borrowing Base Properties),
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse)
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, or grant rights with respect to, or otherwise
encumber or create a security interest in, such property or assets (including,
without limitation, any item of Collateral) or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, “Permitted Liens”):
     8.2.1 Administrative Agent’s Liens. Liens created by the Loan Documents;
     8.2.2 Permitted Debt. Liens to secure Permitted Debt, provided that (x) the
Borrower will be in compliance with the Financial Covenants considering the
consequences of the granting of any such Lien and (y) no such Lien shall be
secured by any Borrowing Base Property, the ownership interest in any Borrowing
Base Property Owner, or any other assets of any Borrowing Base Property Owner;
     8.2.3 Tax Liens. Liens for taxes, assessments or other governmental charges
not yet delinquent or which are being diligently contested in good faith and by
appropriate proceedings, if (a) to the extent such contest concerns a Borrowing
Base Property, reasonable reserves in an amount not less than the tax,
assessment or governmental charge being so contested shall have been established
in a manner reasonably satisfactory to the Administrative Agent or deposited in
cash (or cash equivalents) with the Administrative Agent to be held during the
pendency of such contest, or such contested amount shall have been duly bonded
in accordance with applicable Law, (b) no imminent risk of sale, forfeiture or
loss of any interest in any Borrowing Base Property or the Collateral or any
part thereof arises during the pendency of such contest and (c) such contest
could not reasonably be expected to have a Material Adverse Effect;
     8.2.4 Judgment Liens. Liens in respect of property or assets imposed by
Law, which do not secure Debt, such as judgment Liens (provided such judgment
Liens do not cause the occurrence of an Event of Default under Section 10.1),
carriers’, warehousemen’s, material men’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, (a) which, except for such
judgment Liens, do not in the aggregate materially detract from the value of any
property or assets or have, and could not reasonably be expected to have, a
Material Adverse Effect, (b) which, except for such judgment Liens, are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, and (c) which as to any Borrowing Base Property do not have a
lien priority prior to the Lien in favor of the Administrative Agent, for the
benefit of the

88



--------------------------------------------------------------------------------



 



Lenders, with respect to the Obligations, including, without limitation, any
future Loan Advances;
     8.2.5 Personal Property Liens. Liens relating to personal property
financing leases entered into in the ordinary course of business with respect to
equipment, fixtures, furniture, furnishings and similar assets; and
     8.2.6 L/C Issuer Liens. Liens, if any, in favor of the L/C Issuer to cash
collateralize or otherwise secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder.
     8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity.
(a) Dissolve, terminate, liquidate, consolidate with or merge with or into any
other Person, (b) issue, sell, lease, transfer or assign to any Persons or
otherwise dispose of (whether in one transaction or a series of transactions)
any portion of its assets (whether now owned or hereafter acquired), including,
without limitation, any securities, membership or partnership interests, or
other interests of any kind in any other Loan Party or Borrower Subsidiary,
directly or indirectly (whether by the issuance of rights of, options or
warrants for, or securities convertible into, any such security, membership or
partnership interests or other interests of any kind), (c) permit another Person
to merge with or into it, (d) acquire all or substantially all the capital
stock, membership or partnership interests or assets of any other Person, or
(e) take any action which could have the effect, directly or indirectly, of
diluting the economic interest of any Loan Party in any other Loan Party or
Borrower Subsidiary; except the following:
     8.3.1 Transfers. Transfers pursuant to the Security Documents and other
agreements in favor of the Administrative Agent for the ratable benefit of the
Lenders;
     8.3.2 Non-Loan Parties. Any such dissolution, liquidation, or termination
which does not involve a Loan Party;
     8.3.3 Loan Parties. With the prior written consent of the Administrative
Agent and the Required Lenders, such consent not to be unreasonably withheld or
delayed, any consolidation, merger, or issuance so long as the Borrower is the
surviving entity, provided that (a) the Borrower will be in compliance with the
Financial Covenants considering the consequences of such event, (b) no such
event shall cause a Change of Control, and (c) each Borrowing Base Property
Owner will continue to be a Wholly-Owned Subsidiary of the Borrower as of the
date hereof;
     8.3.4 Borrowing Base Properties. Sales of any Borrowing Base Property,
provided the Release Conditions are satisfied with respect thereto;
     8.3.5 Leases. Leases of all or any portion of any Borrowing Base Property
which either (a) are permitted by the terms of this Agreement without the
Administrative Agent’s consent or approval or (b) are approved as provided for
in this Loan Agreement;

89



--------------------------------------------------------------------------------



 



     8.3.6 Property Transfers. Sales, transfers or assignments of other assets
of the Borrower, any Loan Party or any Borrower Subsidiary which do or do not
constitute Collateral; provided that (a) the Borrower will be in compliance with
the Financial Covenants considering the consequences of any such sale; and
(b) the aggregate amount of any such sales, transfers, or assignments of such
other assets shall not exceed ten percent (10%) of the Total Asset Value, as
verified by the Administrative Agent, unless prior written approval is obtained
from the Required Lenders (not to be unreasonably withheld, conditioned or
delayed);
     8.3.7 Ordinary Course. Sales or dispositions in the ordinary course of
business of worn, obsolete or damaged items of personal property or fixtures
which are suitably replaced;
     8.3.8 With Consent. Transactions, whether outright or as security, for
which the Administrative Agent’s, the Required Lenders’ or the Lenders’, as
applicable, prior written consent has been obtained to the extent such approval
is required under this Agreement;
     8.3.9 Permitted Investments. In connection with a Permitted Investment;
     8.3.10 Equity Issuances. The issuance or sale of equity interests in the
Borrower or CSC;
     8.3.11 Merger of Loan Parties. Mergers of and between Loan Parties,
provided (a) the Borrower and CSC shall at all times remain surviving entities,
(b) the Administrative Agent receives ten (10) Business Days prior written
notice of the proposed merger, and (c) the Borrower agrees to take all such
action and execute all such documents as the Administrative Agent may reasonably
require in order to maintain the Administrative Agent’s priority and perfection
in the Collateral;
     8.3.12 Cedar-Riverview. The sale, transfer, assignment, redemption or other
disposition of all or a portion of any preferred limited partnership interest in
Cedar-Riverview LP; or
     8.3.13 Cedar-Revere. The creation of further condominium units in the
Individual Property owned by Cedar-Revere, LLC, and the performance of
construction in connection therewith, subject to the Administrative Agent’s
reasonable approval of the condominium documents creating such additional units
and such normal and customary due diligence as the Administrative Agent may
reasonably require.
     8.4 Restrictions on Debt. (a) Create, incur or assume any Debt, or make any
voluntary prepayments of any Debt in respect of which it is an obligor,
(b) enter into, acquiesce, suffer or permit any amendment, restatement or other
modification of the documentation evidencing and/or securing any Debt under
which it is an obligor or (c) increase the amount of any Debt existing as of the
Closing Date; except with respect to the following (singly and collectively,
“Permitted Debt”):

90



--------------------------------------------------------------------------------



 



     8.4.1 Debt under this Agreement. The Obligations;
     8.4.2 KeyBank Facility Debt. The Debt of the Borrower and CSC (and any
Affiliate thereof other than a Borrowing Base Property Owner) under the KeyBank
Credit Agreement.
     8.4.3 Individual Property Debt. Individual Property secured Debt of the
Borrower, CSC or any Borrower Subsidiary which is recourse to the Borrower or
CSC consistent with customary project finance market terms and conditions
(excluding the Obligations) in an amount not to exceed twenty five percent (25%)
of the Total Asset Value in the aggregate outstanding at any one time, provided
that the Borrower will be in compliance with the Financial Covenants considering
the consequences of the incurrence of such Debt;
     8.4.4 Nonrecourse Debt. Individual Property secured Debt of the Borrower,
CSC or any Borrower Subsidiary which is nonrecourse to the Borrower (other than
recourse in connection with customary nonrecourse or “bad boy” carve out
provisions) or CSC, provided that the Borrower will be in compliance with the
Financial Covenants considering the consequences of the incurrence of such Debt;
     8.4.5 Ordinary Course. Debt incurred in the ordinary course of business for
the purchase of goods or services which are payable, without interest, within
ninety (90) days of billing;
     8.4.6 Capital Leases. Debt under capital leases of the type described in
Section 8.2.5;
     8.4.7 Cross-Collateralized Debt. Individual Property Debt incurred under
multi-property, cross-collateralized financings in an amount not to exceed
$25,000,000; and
     8.4.8 Other Unsecured Debt. Unsecured Debt of a type not contemplated by
any of the foregoing in an amount not to exceed $10,000,000 in the aggregate
outstanding at any time; and
     8.4.9 Other Debt. Debt, whether secured or unsecured, of a type not
contemplated by any of the foregoing, for which Required Lenders’ prior written
consent has been obtained.
     8.5 Other Business. Enter into any line of business or make any material
change in the nature of its business, purposes or operations, or undertake or
participate in activities other than the continuance of its present business
except as otherwise specifically permitted by this Agreement or the other Loan
Documents.
     8.6 Change of Control. Permit or otherwise suffer to occur any Change of
Control.

91



--------------------------------------------------------------------------------



 



     8.7 Forgiveness of Debt. Voluntarily cancel or otherwise forgive or release
any Debt owed to it by any Person, except for adequate consideration and except
for settlement of lease obligations of tenants in the Borrower’s reasonable
business judgment.
     8.8 Affiliate Transactions. Enter into, or be a party to, any transaction
with any Person which is an Affiliate of any Loan Party, except transactions
(a) involving the offering or sale of a Person’s equity interests on an arm’s
length basis, or (b) entered into in the ordinary course of business and on
terms which are no less favorable to such Loan Party or Borrower Subsidiary than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, provided that this Section 8.8 shall not apply to transactions
entirely between and among Loan Parties or entirely between and among Borrower
Subsidiaries that are not Loan Parties.
     8.9 ERISA. Establish or be obligated to contribute to any Plan.
     8.10 Bankruptcy Filings. With respect to any of the Loan Parties, file a
petition under any Debtor Relief Laws for the liquidation of all or a major
portion of its assets or property.
     8.11 Investment Company. Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
     8.12 [Reserved].
     8.13 Use of Proceeds. Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board, or for any purpose other than to (a) repay certain existing indebtedness
of the Borrower, (b) provide working capital to the Borrower, CSC, and the
Borrower Subsidiaries, (c) provide funds for acquisitions, development, capital
expenditures, and refinancings of real estate properties by the Borrower, CSC,
and the Borrower Subsidiaries, (d) pay certain closing and transactional costs
as approved by the Administrative Agent and (e) for other lawful REIT purposes.
     8.14 Distributions. Authorize, declare, or pay any Distributions on behalf
of the Borrower, except for Permitted Distributions.
     8.15 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except which are in:
     (a) marketable direct or guaranteed general obligations of the United
States of America which mature within one year from the date of purchase;
     (b) bank deposits, certificates of deposit and banker’s acceptances, or
other obligations in or of the Lenders or banks located within and chartered by
the United States of America or a state and having assets of over $500,000,000;

92



--------------------------------------------------------------------------------



 



     (c) the Borrower’s Subsidiaries (both Subsidiaries as of the date hereof
and any other Person that becomes a Borrower Subsidiary), subject in all
instances to the terms of this Agreement; and
     (d) Permitted Investments.
     8.16 Negative Pledges, etc. Enter into any agreement subsequent to the
Closing Date (other than a Loan Document) which (a) prohibits the creation or
assumption of any Lien upon any of the Collateral, including, without
limitation, any hereafter acquired property, (b) specifically prohibits the
amendment or other modification of this Agreement or any other Loan Document, or
(c) could reasonably be expected to have a Material Adverse Effect.
     8.17 Other Covenants. The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that no Collateral is in the possession of
any third party bailee (such as at a warehouse). In the event that the Borrower
and/or any of the other Loan Parties, after the date hereof, intends to store or
otherwise deliver any Collateral or other personal property in which the
Administrative Agent has been granted a security interest to such a bailee, then
the Borrower shall receive the prior written consent of the Administrative Agent
not to be unreasonably withheld or delayed and such bailee must acknowledge in
writing that the bailee is holding such Collateral or such other personal
property for the benefit of the Administrative Agent and the Lenders.
     8.18 Swap Contracts. Not enter into any Swap Contract, unless (i) such Swap
Contract was entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party other than normal
setoff or netting rights;
9. SPECIAL PROVISIONS.
     9.1 Legal Requirements. The Borrower, any Borrower Subsidiary or any Loan
Party may contest in good faith any claim, demand, levy or assessment under any
Laws by any Person or entity if: (i) the contest is based upon a material
question of Law or fact raised by the Borrower in good faith; (ii) such Person
properly commences and thereafter diligently pursues the contest; (iii) the
contest will not materially impair the ability to ultimately comply with the
contested Law should the contest not be successful; (iv) if the contest concerns
a Borrowing Base Property or a Borrowing Base Property Owner, reasonable
reserves in an amount necessary to undertake and pay for such contest and any
corrective or remedial action then or thereafter reasonably likely to be
necessary shall have been established in a manner reasonably satisfactory to the
Administrative Agent or deposited in cash (or cash equivalents) with the
Administrative Agent to be held during the pendency of such contest, or such
contested amount shall have been duly bonded in accordance with applicable Law;
(vi) no Event of Default exists; (vii) if the contest relates to an
Environmental Legal Requirement, the conditions set forth in the Environmental
Indemnity Agreement relating to such contests shall be satisfied; (viii) no

93



--------------------------------------------------------------------------------



 



imminent risk of sale, forfeiture or loss of any interest in any Borrowing Base
Property or the Collateral or any part thereof arises during the pendency of
such contest; and (ix) such contest could not reasonably be expected to have a
Material Adverse Effect.
     9.2 Limited Recourse Provisions.
     9.2.1 Borrower Fully Liable. Borrower shall be fully liable for the Loan
and the Obligations of the Borrower to the Administrative Agent and each of the
Lenders.
     9.2.2 Certain Non-Recourse. This Agreement and all Loan Documents have been
executed by the undersigned in its capacity as an officer of CSC, as general
partner of the Borrower on behalf of the Borrower or the Loan Parties, and not
individually, and none of the trustees, officers, directors, members, limited
partners, or shareholders of the Borrower or CSC or any Loan Party shall be
bound or have any personal liability hereunder or thereunder except under any
Guaranty or other Loan Document signed by such Person, other than a signature in
a representative capacity. Under no circumstances shall any party be entitled to
seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of the Borrower or CSC or
any such Person’s personal assets for the performance or payment of any
obligation hereunder. In all other Loan Documents, all parties shall not seek
recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of Borrower or CSC or any
of such Person’s personal assets for the performance or payment of any
obligation hereunder or thereunder, except under any Guaranty or other Loan
Document signed by such Person, other than a signature in a representative
capacity.
     9.2.3 Additional Matters. Nothing contained in the foregoing non-recourse
provisions or elsewhere shall: (a) limit the right of the Administrative Agent
or any of the Lenders to obtain injunctive relief or to pursue equitable
remedies under any of the Loan Documents, excluding only any injunctive relief
ordering payment of obligations by any Person or entity for which personal
liability does not otherwise exist; or (b) limit the liability of any attorney,
law firm, accountant or other professional who or which renders or provides any
written opinion or certificate to the Administrative Agent or any of the Lenders
in connection with the Loan even though such Person or entity may be a limited
partner of the Borrower.
     9.3 Payment of Obligations. Upon the return to the Administrative Agent, or
the expiration, of all of the Letters of Credit and the payment in full of the
Obligations, in immediately available funds, including, without limitation, all
unreimbursed costs and expenses of the Administrative Agent and of each Lender
for which the Borrower is responsible, and the termination of this Agreement,
the Administrative Agent shall release any security and other collateral
interests as provided for herein and under the other Loan Documents and shall
execute and deliver such documents and termination statements as the Borrower or
any other Loan Party reasonably requests to evidence such termination and
release. However, such release by the Administrative Agent shall not be deemed
to terminate or release any Person from any obligation

94



--------------------------------------------------------------------------------



 



or liability under the Loan Documents which specifically by its terms survives
the payment in full of the Obligations.
10. EVENTS OF DEFAULT.
     The following provisions deal with Defaults, Events of Default, notice,
grace and cure periods, and certain rights of the Administrative Agent and the
Lenders following an Event of Default.
     10.1 Default and Events of Default. The term “Default” as used herein or in
any of the other Loan Documents shall mean any fact or circumstance which
constitutes, or upon the lapse of time, or giving of notice, or both, could
constitute, an Event of Default. The occurrence of any of the following events,
continuing uncured beyond any applicable grace, notice or cure period,
respectively, shall constitute an event of default (“Event of Default”). Upon
the occurrence of any Event of Default described in Section 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Administrative Agent. Upon the occurrence of any other Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
declare that any and all Obligations shall become immediately due and payable.
     10.1.1 Failure to Pay the Loan. The failure by the Borrower to pay when due
any principal of, interest on, or fees in respect of, the Loan, and the specific
grace period, if any, allowed for the default in question in Section 10.2 or
elsewhere in this Agreement shall have expired without such default having been
cured.
     10.1.2 Failure to Make Other Payments. The failure by the Borrower to pay
when due (or upon demand, if payable on demand) any payment Obligation other
than any payment Obligation on account of the principal of, or interest on, or
fees in respect of, the Loan, and the specific grace period, if any, allowed for
the default in question in Section 10.2 or elsewhere in this Agreement shall
have expired without such default having been cured.
     10.1.3 Security Documents and Other Loan Documents. Any other default in
the performance of any term or provision of the Security Documents or of any of
the other Loan Documents, or a breach, or other failure to satisfy, any other
term, provision, condition or warranty under the Security Documents or any other
Loan Document, and the specific grace period, if any, allowed for the default in
question in Section 10.2 or elsewhere in this Agreement shall have expired
without such default having been cured.
     10.1.4 Default under Other Agreements. (i) The Borrower, CSC or any other
Loan Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Debt or Guarantee (other than Debt hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $35,000,000, or (B)

95



--------------------------------------------------------------------------------



 



fails to observe or perform any other agreement or condition relating to any
such Debt or Guarantee or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Debt or the beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or passage of time, or both, if required, such
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower, CSC or any Loan Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower, CSC or any
other Loan Party is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by the Borrower, CSC or such Loan Party as a result
thereof is greater than $35,000,000;
     10.1.5 Representations and Warranties. If any representation or warranty
made by the Borrower or by any of the other Loan Parties in the Loan Documents
was untrue or misleading in any material respect as of the date made or deemed
made, including, without limitation, all representations and warranties made in
Article 6 herein.
     10.1.6 Affirmative Covenants. The breach of any covenant contained in
Article 7 herein, including, without limitation, the Financial Covenants.
     10.1.7 Negative Covenants. The breach of any covenant contained in
Article 8 herein.
     10.1.8 Financial Status and Insolvency. Any Loan Party shall: (i) admit in
writing its inability to pay its debts generally as they become due; (ii) file a
petition in bankruptcy or a petition to take advantage of any insolvency act;
(iii) make an assignment for the benefit of creditors; (iv) consent to, or
acquiesce in, the appointment of a receiver, liquidator or trustee of itself or
of the whole or any substantial part of its properties or assets; (v) file a
petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
Bankruptcy laws or any other applicable Law; (vi) have a court of competent
jurisdiction enter an order, judgment or decree appointing a receiver,
liquidator or trustee of a Loan Party, or of the whole or any substantial part
of the property or assets of a Loan Party, and such order, judgment or decree
shall remain unvacated or not set aside or unstayed for ninety (90) days;
(vii) have a petition filed against it seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Federal Bankruptcy laws or any other applicable Law and such petition shall
remain undismissed for ninety (90) days; (viii) have, under the provisions of
any other Law for the relief or aid of debtors, any court of competent
jurisdiction assume custody or control of a Loan Party or of the whole or any
substantial part of its property or assets and such custody or

96



--------------------------------------------------------------------------------



 



control shall remain unterminated or unstayed for ninety (90) days; or (ix) have
an attachment or execution levied against any substantial portion of the
property of a Loan Party or against any portion of the Collateral which is not
discharged or dissolved by a bond within sixty (60) days.
     10.1.9 Loan Documents. Any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.
     10.1.10 Judgments. One or more judgments or decrees shall be entered
against Borrower or any Loan Party or Borrower Subsidiary involving a liability
(not paid or fully covered (subject to deductibles) by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of sixty (60) consecutive days, and the aggregate amount
of all such judgments exceeds $750,000;
     10.1.11 ERISA. (a) If (i) any Plan shall be deemed to be in “at risk
status” (as defined in Section 430(i)(4) of the Code without regard to
Section 430(i)(4)(B) relating to the transition rule), (ii) any Plan shall have
had or is likely to have a trustee appointed to administer such Plan, (iii) any
Plan is, shall have been or is likely to be terminated or to be the subject of a
distress termination proceeding under ERISA, (iv) a minimum required
contribution (as defined in Section 430(a) of the Code) for a Plan has not been
timely made, (v) a Loan Party or any ERISA Affiliate has incurred or is likely
to incur a liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971, 4975 or 4980 of the Code, or (vi) a Loan Party has
incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(l) of ERISA) that primarily
provide health and welfare benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) and any of the
foregoing could have a Material Adverse Effect; (b) if there shall result from
any event or events described in clauses (i), (ii), (iii) (iv) or (v) of this
Section 10.1.11, the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability which could have, or
reasonably be expected to have, a Material Adverse Effect; or (c) if any such
lien, security interest or liability is imposed or granted and, individually,
and/or in the aggregate, in the reasonable opinion of the Administrative Agent
could have, or reasonably be expected to have, a Material Adverse Effect.
     10.1.12 Change of Control. If a Change of Control shall occur.
     10.1.13 Indictment; Forfeiture. The indictment of, or institution of any
legal process or proceeding against, the Borrower, any other Loan Party, and/or
any Borrower Subsidiary under any applicable Law where the relief, penalties, or
remedies sought or available include the forfeiture of any property of Borrower
and/or any other such Person

97



--------------------------------------------------------------------------------



 



and/or the imposition of any stay or other order, the effect of which could be
to restrain in any material way the conduct by the Borrower and/or any other
such Person of its business in the ordinary course.
     10.1.14 Generally. A default by the Borrower in the performance of any
term, provision or condition of this Agreement to be performed by the Borrower,
or a breach, or other failure to satisfy, any other term provision, condition,
covenant or warranty under this Agreement and such default remains uncured
beyond any applicable specific grace period provided for in this Agreement,
including, without limitation, as set forth in Section 10.2. below.
     10.2 Grace Periods and Notice. As to each of the foregoing events the
following provisions relating to grace periods and notice shall apply:
     10.2.1 No Notice or Grace Period. There shall be no grace period and no
notice provision with respect to the payment of principal at maturity and/or in
connection with a Mandatory Principal Prepayment (except as provided in
Section 2.3.8) and no grace period and no notice provision with respect to
defaults related to the voluntary filing of bankruptcy or reorganization
proceedings or an assignment for the benefit of creditors, or subject to
Sections 10.2.4 and 10.2.5, with respect to a breach of warranty or
representation under Article 6, or (subject to Section 10.2.5) with respect to
the breach of any of the affirmative covenants set forth in Article 7 (unless a
grace or cure period is specifically provided for therein) or (subject to
Section 10.2.5) with respect to the breach of any of the negative covenants set
forth in Article 8.
     10.2.2 Nonpayment of Interest. As to the nonpayment of interest there shall
be a three (3) Business Day grace period without any requirement of notice from
the Administrative Agent.
     10.2.3 Other Monetary Defaults. All other monetary defaults shall have a
three (3) Business Day grace period following notice from the Administrative
Agent.
     10.2.4 Nonmonetary Defaults Capable of Cure. As to non-monetary Defaults
which are reasonably capable of being cured or remedied, unless there is a
specific shorter or longer grace period provided for in this Loan Agreement or
in another Loan Document, there shall be a thirty (30) day grace period
following such Default; provided that if such Default would reasonably require
more than thirty (30) days to cure or remedy, such longer period as requested by
the Borrower but in no event longer than ninety (90) days following such Default
and no extension shall be granted if such Default has caused a Material Adverse
Effect.
     10.2.5 Borrowing Base Property Defaults. As to any non-monetary Defaults
which are capable of being cured or remedied by the removal of any Individual
Property or Individual Properties from being Borrowing Base Properties, there
shall be a thirty (30) day grace period following such Default for the Borrower
to cure or remedy such Default by removing such Individual Properties from being
Borrowing Base Properties, if

98



--------------------------------------------------------------------------------



 



required, or by removing such Borrowing Base Properties from the Borrowing Base
Value.
11. REMEDIES.
     11.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, whether or not the Obligations evidenced by this Agreement and
secured by the Security Documents shall be due and payable or the Administrative
Agent shall have instituted any foreclosure or other action for the enforcement
of the Security Documents, the Administrative Agent may in its sole and absolute
discretion, and shall upon the direction of the Required Lenders, in addition to
any other remedies which the Administrative Agent may have hereunder or under
the other Loan Documents, or otherwise, and not in limitation thereof:
     11.1.1 Accelerate Debt. Declare the Obligations immediately due and payable
(provided that in the case of a voluntary petition in bankruptcy filed by
Borrower or an involuntary petition in bankruptcy filed against Borrower (after
expiration of the grace period, if any, set forth in Section 10.1.8), such
acceleration shall be automatic).
     11.1.2 Collateralize Letters of Credit. Require the Borrower to deposit
into accounts maintained with, and pledged to the Administrative Agent, cash
proceeds in an amount equal to one hundred three percent (103%) of the L/C
Exposure, which deposits shall secure the L/C Exposure.
     11.1.3 Pursue Remedies. Pursue any and all remedies provided for hereunder,
under any one or more of the other Loan Documents, and/or otherwise.
     11.2 Distribution of Liquidation Proceeds. Subject to the terms and
conditions of this Agreement, the Administrative Agent shall distribute all
Liquidation Proceeds in the order and manner set forth below:
     First: To the Administrative Agent, towards any fees and any expenses for
which the Administrative Agent is entitled to reimbursement under this Agreement
or the other Loan Documents not theretofore paid to the Administrative Agent.
     Second: To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages until all Lenders have
been reimbursed for all fees and expenses which such Lenders have previously
paid to the Administrative Agent and not theretofore paid to such Lenders.
     Third: To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages until all Lenders have
been paid in full all principal and interest due to such Lenders under the Loan,
with each Lender applying such proceeds for purposes of this Agreement first
against the outstanding principal balance due to such Lender under the Loan and
then to accrued and unpaid interest due under the Loan.

99



--------------------------------------------------------------------------------



 



     Fourth: To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages until all Lenders have
been paid in full all other amounts due to such Lenders under the Loan
including, without limitation, (a) any costs and expenses incurred directly by
such Lenders to the extent such costs and expenses are reimbursable to such
Lenders by the Borrower under the Loan Documents, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender and (c) Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them.
     Fifth: To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.
     Subject to Section 2.7.7, amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     11.3 Power of Attorney. For the purpose of exercising the rights granted by
this Article 11, as well as any and all other rights and remedies of
Administrative Agent under the Loan Documents, the Borrower hereby irrevocably
constitutes and appoints the Administrative Agent (or any agent designated by
Administrative Agent) its true and lawful attorney-in-fact, with full power of
substitution, upon and following any Event of Default which is continuing, to
execute, acknowledge and deliver any instruments and to do and perform any acts
in the name and on behalf of the Borrower. In connection with the foregoing
power of attorney, the Borrower hereby grants unto the Administrative Agent
(acting through any of its officers) full power to do any and all things
necessary or appropriate in connection with the exercise of such powers as fully
and effectually as the Borrower might or could do, hereby ratifying all that
said attorney shall do or cause to be done by virtue of this Agreement. The
foregoing power of attorney shall not be affected by any disability or
incapacity suffered by the Borrower and shall survive the same. All powers
conferred upon the Administrative Agent by this Agreement, being coupled with an
interest, shall be irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Administrative Agent.
12. SECURITY INTEREST AND SET-OFF.
     12.1 Security Interest. The Borrower hereby grants (and shall cause each
other Loan Party to grant) to the Administrative Agent and each of the Lenders,
a continuing lien, security interest and right of setoff (with setoff being
subject to Section 12.2 ) as security for all of the

100



--------------------------------------------------------------------------------



 



Obligations, upon and against all deposits, credits, collateral and property,
now or hereafter in the possession, custody, safekeeping or control of
Administrative Agent or any of the Lenders or any of their respective successors
and assigns, or in transit to any of them.
     12.2 Set-Off/Sharing of Payments. If any Event of Default occurs, any such
deposits, balances or other sums credited by or due from Administrative Agent or
any of the Lenders, or from any of their respective Affiliates, to the Borrower
may to the fullest extent not prohibited by applicable Law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, appropriated and applied by the
Administrative Agent against any or all of Loan Party’s Obligations irrespective
of whether demand shall have been made and although such obligations may be
unmatured, in the manner set forth herein. Within five (5) Business Days of
making any such set off, appropriation or application, the Administrative Agent
agrees to notify the Borrower thereof, provided the failure to give such notice
shall not affect the validity of such set off or appropriation or application.
ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees
with each other Lender that (a) if an amount to be set off is to be applied to
indebtedness of the Borrower to such Lender, other than the Obligations
evidenced by this Agreement due to such Lender, such amount shall be applied
ratably to such other indebtedness and to the Obligations evidenced by this
Agreement due to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Agreement
due to such Lender by proceedings against the Borrower at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations due to such Lender any amount in excess of its ratable portion
of the payments received by all of the Lenders with respect to Obligations under
this Agreement due to all of the Lenders, such Lender will make such disposition
and arrangements (excluding any amounts received by the L/C Issuer to secure the
obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations hereunder) with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Obligations
its proportionate payment as contemplated by this Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.
     12.3 Right to Freeze. The Administrative Agent and each of the Lenders
shall also have the right, at its option, upon the occurrence of any event which
would entitle the Administrative Agent and each of the Lenders to set off or
debit as set forth in Section 12.2, to freeze, block or segregate any such
deposits, balances and other sums so that Borrower may not access, control or
draw upon the same.

101



--------------------------------------------------------------------------------



 



     12.4 Additional Rights. The rights of the Administrative Agent, the Lenders
and each of their respective Affiliates under this Article 12 are in addition
to, and not in limitation of, other rights and remedies, including other rights
of set off, which the Administrative Agent or any of the Lenders may have.
13. THE ADMINISTRATIVE AGENT AND THE LENDERS.
     13.1 Rights, Duties and Immunities of the Administrative Agent.
     13.1.1 Appointment of Administrative Agent. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 13.1 (other than Sections 13.1.10,
13.2.4 and 13.3.2) are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.
     13.1.2 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     13.1.3 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     13.1.4 Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing (but
subject to Section 13.1.4(b)), the Administrative Agent:
     (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

102



--------------------------------------------------------------------------------



 



     (ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary), or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.2 and 13.4.1 or (ii) in the absence
of its own (or its officer’s, directors, employees, agents, attorneys in fact or
Affiliates) gross negligence or willful misconduct.
     (c) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     13.1.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan Advance, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary

103



--------------------------------------------------------------------------------



 



from such Lender or the L/C Issuer prior to the making of such Loan Advance or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     13.1.6 Notice of Default. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
     13.1.7 Lenders’ Credit Decisions. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     13.1.8 Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent, ratably in
proportion to their respective Commitments, for (i) any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under this Loan Agreement or the other Loan Documents, (ii) any
other expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Loan Agreement and the other Loan Documents,
and (iii) any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Loan
Agreement or the other Loan Documents or any other document delivered in
connection therewith or any transaction contemplated thereby, or the enforcement
of any of the terms hereof or thereof, provided that no Lender shall be liable
for any of the foregoing to the extent that they arise from the gross negligence
or willful misconduct of the Administrative Agent. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.
     13.1.9 Administrative Agent in its Individual Capacity. The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise

104



--------------------------------------------------------------------------------



 



expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower, CSC or any Borrower Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders..
     13.1.10 Successor Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with and, if such appointment is prior to
the occurrence and continuation of an Event of Default, with the prior approval
of, the Borrower, such approval not to be unreasonably withheld or delayed, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, at
the direction and with the consent of the Borrower, on behalf of the Lenders and
the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 15.9 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

105



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
     13.1.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.4, 2.7.9, 2.7.10 and 15.9) allowed in such judicial proceeding;
and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4
and 15.9.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

106



--------------------------------------------------------------------------------



 



     13.1.12 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release or assign any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is (1) sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document or (2) refinanced or to be refinanced
as permitted hereunder or under any other Loan Document, or (iii) subject to
Section 13.4.1, if approved, authorized or ratified in writing by the Required
Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.4.6; and
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary or an owner of a Borrowing Base Property
as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will promptly confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 13.1.12.
     13.2 Respecting Loans and Payments.
     13.2.1 Adjustments. If, after the Administrative Agent has paid each
Lender’s proportionate share of any payment received or applied by the
Administrative Agent in respect of the Loan and other Obligations, that payment
is rescinded or must otherwise be returned or paid over by the Administrative
Agent, whether pursuant to any Debtor Relief Law, sharing of payments clause of
any loan agreement or otherwise, such Lender shall, at the Administrative
Agent’s request, promptly return its proportionate share of such payment or
application to the Administrative Agent, together with such Lender’s
proportionate share of any interest or other amount required to be paid by the
Administrative Agent with respect to such payment or application.
     13.2.2 Setoff. If any Lender (including the Administrative Agent), acting
in its individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
obligations of the Borrower under this Loan Agreement, such Lender shall remit
to the Administrative Agent all such sums received pursuant to the exercise of
such right of setoff, and the

107



--------------------------------------------------------------------------------



 



Administrative Agent shall apply all such sums for the benefit of all of the
Lenders hereunder in accordance with the terms of this Loan Agreement.
     13.2.3 Distribution by the Administrative Agent. If in the opinion of the
Administrative Agent distribution of any amount received by it in such capacity
hereunder or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders. In addition, the Administrative
Agent may request full and complete indemnity, in form and substance
satisfactory to it, prior to making any such distribution. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such Persons as shall be determined by such
court.
     13.2.4 Defaulting Lender. If any Lender requests compensation under
Sections 2.6.1 or 2.6.2, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8, or if any Lender is a Defaulting Lender, then in
addition to, and not in limitation of, the rights and remedies that may be
available to the Borrower at law or in equity, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.3), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
     (a) the Administrative Agent shall be paid the assignment fee specified in
Section 13.3.2(d);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.3.15) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Sections 2.6.1 or 2.6.2 or payments required to be made
pursuant to Section 2.8, such assignment will result in a reduction in such
compensation or payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.

108



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     13.2.5 Holders. The Administrative Agent may deem and treat the Lender
designated in the Register as the proportionate owner of such interest in the
Obligations for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any designated interest in the
Obligations shall be conclusive and binding on any subsequent holder, transferee
or endorsee, as the case may be, of such interest in the Obligations.
     13.3 Assignments by Lenders.
     13.3.1 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection 13.3.2 of this Section, (ii) by way
of participation in accordance with the provisions of subsection 13.3.4 of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection 13.3.6 of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
13.3.6 of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     13.3.2 Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection 13.3.2, participations in L/C Obligations) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (a) Minimum Amounts.
     (i) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

109



--------------------------------------------------------------------------------



 



     (ii) in any case not described in subsection 13.3.2(a)(i) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
     (c) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection 13.3.2(a)(ii) of this Section and,
in addition:
     (i) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (other than a Defaulting Lender or Impacted Lender), an Affiliate
of a Lender (other than a Defaulting Lender or Impacted Lender) or an Approved
Fund;
     (ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
     (iii) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (d) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,

110



--------------------------------------------------------------------------------



 



however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (e) No Assignment to Borrower. No such assignment shall be made to CSC, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
     (g) No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 13.2.3 of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.8, 2.6.1, 2.6.2, 2.3.15, and 15.9
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided that such new Note shall be
dated the effective date of such Assignment and Acceptance and shall be
otherwise in the form of Exhibit B. To the extent a Lender has assigned all of
its Commitment and Loans, it covenants to return any outstanding Note to the
Borrower or to provide a lost note indemnity in lieu thereof. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
     13.3.3 Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

111



--------------------------------------------------------------------------------



 



     13.3.4 Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or CSC or the Borrower or any of the
Borrower’s or CSC’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
13.4.1 that affects such Participant. Subject to subsection 13.3.5 of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.8, 2.6.1, 2.6.2 and 2.3.15 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
13.3.2 of this Section. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 12.2 as though it were a Lender,
provided such Participant agrees to be subject to Section 12.2 as though it were
a Lender.
     13.3.5 Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.8, 2.3.15, 2.6.1 or
2.6.2 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent, provided in no instance shall the Borrower’s Obligations be increased
as a result thereof. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.8 unless the Borrower
is notified of the participation sold to such Participant and such Participant
complies with Section 2.8.5 as though it were a Lender.
     13.3.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment or foreclosure with respect to
any such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

112



--------------------------------------------------------------------------------



 



     13.3.7 Resignation as L/C Issuer after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Loans pursuant to subsection 13.3.2 above, Bank of America
may, upon 30 days notice to the Borrower and the Lenders, resign as L/C Issuer.
In the event of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Advances or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.7.4). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
13.4 Administrative Matters.
     13.4.1 Amendment, Waiver, Consent, Etc. Except as otherwise provided herein
or as to any term or provision hereof which specifically provides for the
consent or approval of the Administrative Agent, the Required Lenders and/or the
Lenders, as applicable, no term or provision of this Loan Agreement or any other
Loan Document may be changed, waived, discharged or terminated, nor may any
consent required or permitted by this Loan Agreement or any other Loan Document
be given, unless such change, waiver, discharge, termination or consent receives
the written approval of the Required Lenders; provided that, no such waiver and
no such amendment, waiver, supplement, modification or release shall:
     (a) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby,
     (b) release or discharge any material portion of the Collateral other than
in accordance with the express provisions of the Loan Documents except to the
extent the release of such Collateral is permitted by this Agreement (in which
case such release may be made by the Administrative Agent acting alone) without
the written consent of each Lender,
     (c) amend, modify or waive any provision of this Section 13.4 without the
written consent of each Lender,

113



--------------------------------------------------------------------------------



 



     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso at
the end of this Section 13.4.1) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate,
     (e) change the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender,
     (f) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11) without the written consent of
such Lender,
     (g) release or waive any guaranty of the Obligations or indemnifications
provided in the Loan Documents except to the extent the release of the Guarantor
is permitted by this Agreement (in which case such release may be made by the
Administrative Agent acting alone) without the written consent of each Lender;
or
     (h) change Section 11.2 or Section 12.2 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     13.4.2 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Loan Agreement, or if the Administrative Agent is required hereunder to
seek, or desires to seek, the approval of the Required Lenders or all of the
Lenders, as the case may be, prior

114



--------------------------------------------------------------------------------



 



to undertaking a particular action or course of conduct, the Administrative
Agent in each such case shall provide each Lender with written notice of any
such request for amendment, waiver or consent or any other requested or proposed
action or course of conduct, accompanied by such detailed background information
and explanations as may be reasonably necessary to determine whether to approve
or disapprove such amendment, waiver, consent or other action or course of
conduct. The Administrative Agent may (but shall not be required to) include in
any such notice, printed in capital letters or boldface type, a legend
substantially to the following effect:
     “THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN
TEN (10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE,”
and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender’s receipt
of such notice.
14. CASUALTY AND TAKING.
     14.1 Casualty or Taking; Obligation To Repair. In the event of the
occurrence of an Event of Loss as to any Collateral Property, the Borrower shall
give immediate written notice thereof to the Administrative Agent and proceed
with reasonable diligence, in full compliance with all Laws and the other
requirements of the Loan Documents, to repair, restore, rebuild or replace the
affected Collateral Property to its condition immediately prior to such Event of
Loss (each, the “Repair Work”).
     14.2 Adjustment of Claims. All insurance claims or condemnation or similar
awards shall be adjusted or settled by the Borrower, at the Borrower’s sole cost
and expense, but subject to the Administrative Agent’s prior written approval
for any Borrowing Base Property, which approval shall not be unreasonably
withheld; provided that (i) the Administrative Agent shall have the right to
participate in any adjustment or settlement for any Borrowing Base Property with
respect to which the Net Proceeds in the aggregate are equal to or greater than
Five Hundred Thousand Dollars ($500,000) and (ii) if any Event of Default exists
under any of the Loan Documents, the Administrative Agent shall have the right
to adjust, settle, and compromise such claims without the approval of the
Borrower.
     14.3 Payment and Application of Insurance Proceeds and Condemnation Awards.
     14.3.1 Insurance Proceeds. Except as otherwise provided for herein, all Net
Proceeds shall be paid to the Administrative Agent and, at the Administrative
Agent’s

115



--------------------------------------------------------------------------------



 



option, be applied to the Obligations or released, in whole or in part, to pay
for the actual cost of repair, restoration, rebuilding or replacement to its
condition immediately prior to such Event of Loss (collectively, “Cost To
Repair”). If any Net Proceeds are received directly by any Loan Party, such Loan
Party shall hold such Net Proceeds in trust for the Administrative Agent and
shall promptly deliver such Net Proceeds in kind to the Administrative Agent.
Notwithstanding any other term or provision of this Agreement, provided no
Default or Event of Default is then in existence, all Net Proceeds related to
any Collateral Property which is not a Borrowing Base Property shall be released
to the Borrower to such repair and reconstruction, without the Borrower having
to satisfy the conditions of Section 14.3 and 14.4 hereof.
     14.3.2 Release of Funds. Notwithstanding the terms and provisions hereof,
with respect to any Borrowing Base Property, if the Net Proceeds do not exceed
Five Hundred Thousand Dollars ($500,000) and the Insurance/Taking Release
Conditions have been satisfied in a manner reasonably acceptable to the
Administrative Agent, the Administrative Agent shall release the Net Proceeds to
pay for the actual Cost to Repair and the applicable Loan Party shall commence
and diligently prosecute to completion, the Repair Work relative to the subject
Collateral Property, with any excess being retained by the applicable Loan
Party.
     14.3.3 Conditions. Notwithstanding the terms and provisions hereof, with
respect to any Borrowing Base Property, if either (i) the Net Proceeds are equal
to or greater than Five Hundred Thousand Dollars ($500,000) or (ii) the Net
Proceeds do not exceed Five Hundred Thousand Dollars ($500,000), but the
Insurance/Taking Release Conditions have not been satisfied with respect to such
Event of Loss, the Administrative Agent shall release so much of the Net
Proceeds as may be required to pay for the actual Cost To Repair in accordance
the limitations and procedures set forth in Section 14.4, if the following
conditions are satisfied in a manner reasonably acceptable to the Administrative
Agent:
     (a) no Default or Event of Default shall have occurred and be continuing
under the Loan Documents;
     (b) in the Administrative Agent’s good faith judgment such Net Proceeds
together with any additional funds as may be deposited with and pledged to the
Administrative Agent, on behalf of the Lenders, are sufficient to pay for the
Cost To Repair. In order to make this determination, the Administrative Agent
shall be furnished by the Borrower with an estimate of the Cost to Repair
accompanied by an independent architect’s or engineer’s certification as to such
Cost to Repair and appropriate plans and specifications for the Repair Work;
     (c) the subject Event of Loss was not a Major Event of Loss;
     (d) the Administrative Agent in the exercise of its reasonable discretion,
shall have determined that all rents from Leases of the subject

116



--------------------------------------------------------------------------------



 



Collateral Property which are to abate pursuant to their terms are to be payable
to the Borrowing Base Property Owner, subject to deductibles, if any, permitted
pursuant to the insurance policies to be maintained pursuant to this Agreement,
from Rent Loss Proceeds;
     (e) in the Administrative Agent’s good faith judgment, the Repair Work can
reasonably be completed on or before the time required under applicable Laws;
and
     (f) if the Borrowing Base Property was a Stabilized Asset immediately prior
to the Event of Loss, the Borrowing Base Property remains a Stabilized Asset.
     14.4 Conditions To Release of Insurance Proceeds. If the Administrative
Agent elects or is required to release insurance proceeds, the Administrative
Agent may impose reasonable conditions on such release which shall include, but
not be limited to, the following:
     (a) Prior written approval by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed of plans, specifications, cost
estimates, contracts and bonds for the Repair Work;
     (b) Waivers of lien, architect’s and/or engineer’s certificates, and other
evidence of costs, payments and completion as the Administrative Agent may
reasonably require;
     (c) The funds shall be released upon final completion of the Repair Work,
unless the Borrower requests earlier funding, in which event partial monthly
disbursements equal to 90% of the costs of the work completed prior to the
certification by the applicable Lender’s Consultant and if there is no Lender’s
Consultant, an independent architect or engineer retained by the Borrower, that
the Repair Work is completed, and then upon final completion of the Repair Work
as certified by such Lender’s Consultant or independent architect or engineer,
and the receipt by the Administrative Agent of satisfactory evidence of payment
and release of all liens, the balance of the funds shall be released;
     (d) Determination by the Administrative Agent that the undisbursed balance
of such Net Proceeds on deposit with the Administrative Agent, together with
additional funds deposited for the purpose, shall be at least sufficient to pay
for the remaining Cost To Repair, free and clear of all liens and claims for
lien;
     (e) All work to comply with the Laws applicable to the construction of the
Improvements; and
     (f) The absence of any Default under any Loan Documents.

117



--------------------------------------------------------------------------------



 



     14.5 Consultants. The Administrative Agent shall have the right to hire, at
the cost and expense of the Borrower, a Lender’s Consultant to assist the
Administrative Agent in the determination of the satisfaction of the conditions
provided for herein for the release of the Net Proceeds, to pay the Costs to
Repair and to periodically inspect the status of the construction of any Repair
Work.
     14.6 Final Payments. In the event that the Administrative Agent makes any
Net Proceeds available to any Loan Party for the payment of Costs to Repair as
provided for herein, upon the completion of the Repair Work as certified by the
applicable Lender’s Consultant and if there is no Lender’s Consultant, an
independent architect or engineer retained by the Borrower, and receipt by the
Administrative Agent of satisfactory evidence of payment and release of all
liens, any excess Net Proceeds still held by the Administrative Agent shall be
remitted by the Administrative Agent to the Borrower provided that no Event of
Default shall have occurred and be continuing;
     14.7 Lease Provisions. The terms and provisions of this Article 14 shall be
subject to the terms and provisions of any Lease as to which the Administrative
Agent has agreed otherwise with respect to the use and disbursement of Net
Proceeds in any subordination and non-disturbance agreement entered into between
the tenant under such Lease and the Administrative Agent and shall also be
subject to the terms and provisions of any condominium documents as to which a
Collateral Property is subject.
     14.8 No Default. The Administrative Agent acknowledges that provided that
no Event of Default has occurred and is continuing, all Rent Loss Proceeds shall
be payable to the Borrower or the applicable Loan Party.
15. GENERAL PROVISIONS.
15.1 Notices. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received;

118



--------------------------------------------------------------------------------



 



notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to a Lender
or the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials

119



--------------------------------------------------------------------------------



 



through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities Laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     15.2 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the

120



--------------------------------------------------------------------------------



 



interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     15.3 [Reserved].
     15.4 [Reserved].
     15.5 Parties Bound. The provisions of this Agreement and of each of the
other Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Administrative Agent and each of the Lenders and their
respective successors and assigns, except as otherwise prohibited by this
Agreement or any of the other Loan Documents.
     This Agreement is a contract by and among the Borrower, the Administrative
Agent and each of the Lenders for their mutual benefit, and no third Person
shall have any right, claim or interest against either Administrative Agent, any
of the Lenders or the Borrower by virtue of any provision hereof.
     15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.
     15.6.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
     Provided that, notwithstanding the foregoing choice of law:
     (a) The Mortgages and Assignments of Leases and Rents and the procedures
governing the enforcement by Administrative Agent of its foreclosure and other
remedies under the Security Documents and under the other Loan Documents with
respect to each Collateral Property shall be governed by the laws of the State
in which such Collateral Property is located;
     (b) Administrative Agent shall comply with applicable law of the applicable
State to the extent required by the law of such jurisdiction in connection with
the foreclosure of the security interests and liens created under the Security
Documents and the other Loan Documents with respect to each Collateral Property
or other assets; and
     (c) The Environmental Indemnity Agreements with respect to each Collateral
Property shall be governed by Federal law and the laws of the State in which
such Collateral Property is located, and the provisions of Federal law and the
law of the applicable State shall apply in defining the terms Hazardous
Materials, Environmental Legal Requirements and Legal Requirements applicable to
each Collateral Property as

121



--------------------------------------------------------------------------------



 



such terms are used in this Loan Agreement, the Environmental Indemnity and the
other Loan Documents.
     15.6.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     15.6.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     15.6.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.1. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     15.6.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY

122



--------------------------------------------------------------------------------



 



APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     15.7 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     15.8 Cumulative Rights. All of the rights of the Administrative Agent and
the Lenders hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole good faith judgment.
     15.9 Expenses; Indemnity; Damage Waiver.
     15.9.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Syndication Agent and the Co-Documentation Agents), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the

123



--------------------------------------------------------------------------------



 



other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     15.9.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 2.8),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any environmental liability related in any way to CSC, the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
     15.9.3 Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection 15.6.1 or
15.6.2 of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim,

124



--------------------------------------------------------------------------------



 



damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this Section 15.9.3 are subject to the provisions of Section 12.2.
     15.9.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, and the Administrative Agent and each Lender
shall not assert, and hereby waives any claim against a Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 15.9.2 above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from a claim described in clause (x) or (y) of Section 15.9.2.
     15.9.5 Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
     15.9.6 Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Total Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     15.10 Regarding Consents. Except to the extent expressly provided herein,
any and all consents to be made hereunder by the Administrative Agent, Required
Lenders, or Lenders shall be in the discretion of the Party to whom consent
rights are given hereunder.
     15.11 Obligations Absolute. Except to the extent prohibited by applicable
law which cannot be waived, the Obligations of Borrower and the obligations of
the Loan Parties under the Loan Documents shall be joint and several, absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of the Loan Documents under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which Borrower or any Loan Party may have at any time against the Administrative
Agent or any of the Lenders whether in connection with the Loan or any unrelated
transaction.
     15.12 Table of Contents, Title and Headings. Any Table of Contents, the
titles and the headings of sections are not parts of this Loan Agreement or any
other Loan Document and shall not be deemed to affect the meaning or
construction of any of its or their provisions.

125



--------------------------------------------------------------------------------



 



     15.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.1, this
Agreement shall become effective when the Administrative Agent and the Borrower
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     15.14 Satisfaction of Commitment Letter. The Loan being made pursuant to
the terms hereof and of the other Loan Documents is being made in satisfaction
of Administrative Agent’s and each of the Lenders’ obligations under the
Commitment Letter. The terms, provisions and conditions of this Agreement and
the other Loan Documents supersede the provisions of the Commitment Letter.
     15.15 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Loan Document.
     15.16 No Oral Change. This Loan Agreement and each of the other Loan
Documents may only be amended, terminated, extended or otherwise modified by a
writing signed by the party against which enforcement is sought (except no such
writing shall be required for any party which, pursuant to a specific provision
of any Loan Document, is required to be bound by changes without such party’s
assent). In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealings or the like be effective to
amend, terminate, extend or otherwise modify this Loan Agreement or any of the
other Loan Documents.
     15.17 Monthly Statements. While the Administrative Agent may issue invoices
or other statements on a monthly or periodic basis (a “Statement”), it is
expressly acknowledged and agreed that: (i) the failure of the Administrative
Agent to issue any Statement on one or more occasions shall not affect the
Borrower’s obligations to make payments under the Loan Documents as and when
due; (ii) the inaccuracy of any Statement shall not be binding upon Lenders and
so the Borrower shall always remain obligated to pay the full amount(s) required
under the Loan Documents as and when due notwithstanding any provision to the
contrary contained in any Statement; (iii) all Statements are issued for
information purposes only and shall never constitute any type of offer,
acceptance, modification, or waiver of the Loan Documents or any of Lenders’
rights or remedies thereunder; and (iv) in no event shall any Statement serve as
the basis for, or a component of, any course of dealing, course of conduct, or
trade practice which would modify, alter, or otherwise affect the express
written terms of the Loan Documents.
     15.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction completed hereby, the Borrower and each other Loan
Party acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other

126



--------------------------------------------------------------------------------



 



services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, and the Borrower and each other Loan Party
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); and (ii) the Administrative Agent and the Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrower and the other Loan Parties hereby waives and releases, to
the fullest extent permitted by Law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
     15.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
     15.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives to the extent such parties require such information in
connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.1.1 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative

127



--------------------------------------------------------------------------------



 



transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     15.21 Amendment and Restatement of Existing Loan Agreement. The Borrower,
the Administrative Agent and the lenders party to the Existing Loan Agreement
each hereby agrees that, at such time as this Agreement shall have become
effective, the Existing Loan Agreement automatically shall be deemed replaced
and superseded by this Agreement and the Borrower and the lenders party to the
Existing Loan Agreement shall no longer have any obligations thereunder (other
than those obligations in the Existing Loan Agreement that expressly survive the
termination of the Existing Loan Agreement) and instead all obligations under
the Existing Loan Agreement are now evidenced by this Agreement. It is the
intention of the parties to this Agreement that this Agreement not operate as a
novation of the obligations under the Existing Loan Agreement and shall not
operate as a novation or waiver of any right, power or remedy of the Agent or
any Lender. The Security Documents with respect to the existing Borrowing Base
Properties and the existing Borrowing Base Property Owners (as applicable)
continue to create a valid security interest in, and Lien upon, the Collateral
described therein, in favor of the Administrative Agent, for the benefit of the
Lenders to secure the Obligations under this Agreement.
[The balance of this page is intentionally left blank]

128



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Agreement has been duly executed and delivered as
of the date first written above.

          BORROWER:   CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P.             By:   Cedar Shopping Centers, Inc.,
its general partner             By:   /s/ Leo S. Ullman         Name:   Leo S.
Ullman        Title:   President   

 



--------------------------------------------------------------------------------



 



         

            Bank of America, N.A.
as Administrative Agent
      By:   /s/ Maria A. McClain         Name:   Maria A. McClain       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Bank of America, N.A.
      By:   /s/ Theodore M. Becchetti         Name:   Theodore M. Becchetti     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Manufacturers and Traders Trust Company
      By:   /s/ Peter J. Ostrowski         Name:   Peter J. Ostrowski       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            KeyBank National Association
      By:   /s/ James B. McLaughlin         Name:   James B. McLaughlin       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            Regions Bank         By:   /s/ Lori Chambers         Name:   Lori
Chambers        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Citizens Bank of Pennsylvania
      By:   /s/ Kellie Anderson         Name:   Kellie Anderson        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB
      By:   /s/ Steven F. Paley         Name:   Steven F. Paley        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            Royal Bank of Canada
      By:   /s/Dan LePage         Name:   Dan LePage        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

            Bank of Montreal
      By:   /s/ Aaron Lanski         Name:   Aaron Lanski        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
COMMITMENTS
AND COMMITMENT PERCENTAGES

                              Commitment   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 44,000,000       16.603773585 %
Manufacturers and Traders Trust Company
  $ 44,000,000       16.603773585 %
KeyBank National Association
  $ 44,000,000       16.603773585 %
Regions Bank
  $ 44,000,000       16.603773585 %
Citizens Bank of Pennsylvania
  $ 25,000,000       9.433962264 %
Raymond James Bank, FSB
  $ 24,000,000       9.056603774 %
Royal Bank of Canada
  $ 20,000,000       7.547169811 %
Bank of Montreal
  $ 20,000,000       7.547169811 %
 
               
 
           
Total
  $ 265,000,000       100.000000000 %
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
EXISTING LETTERS OF CREDIT

                                              Letter of Credit   Project  
Amount     Expiration Date     Number  
Newport
  $ 36,000.00       9/30/2011       68029970  
Campbelltown
  $ 80,000.00       8/31/2011       68028964  
Camp Hill
  $ 287,800.00       10/1/2011       68030173  
Limerick
  $ 266,090.22       6/30/2011       68031354  
 
                       
 
                     
Total
  $ 669,890.22                  
 
                     

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3.7
THEATER PARCEL
ALL THAT CERTAIN lot or piece of ground, with the buildings and improvements
thereon erected, SITUATE in the 1st Ward, City of Philadelphia, Commonwealth of
Pennsylvania, being bounded and described according to a Plan of Survey,
prepared by John J. Leapson, Professional Land Surveyor, dated February 19,
1997, last revised December 12, 2003, as follows:
BEGINNING at the intersection of the Northeast side of Dickinson Street (50 feet
wide) with the Southeast side of Water Street (50 feet wide); thence along the
same North 14 degrees 41 minutes 39 seconds East 331.03 feet to a point in line
of Parcel “B” on said Plan; thence along the same the following two (2) courses
and distances (1) South 63 degrees 36 minutes 02 seconds East passing partly
through a party wall 61.271 feet to a point (2) North 14 degrees 41 minutes 39
seconds East 80.761 feet to a point on the Southwest side of Reed Street (80
feet wide); thence along the same South 75 degrees 13 minutes 21 seconds East
195.00 feet to a point on the Northwest side of Christopher Columbus Boulevard
(formerly Delaware Avenue 150 feet wide); thence along the same South 14 degrees
41 minutes 39 seconds West 399.520 feet to a point on the previously mentioned
Northeast side of Dickinson Street (50 feet wide); thence along the same North
75 degrees 13 minutes 21 seconds West 255.000 feet to the first mentioned point
and place of beginning.
CONTAINING 97,401 square feet or 2.236 acres.
BEING known as #1400 South Christopher Columbus Boulevard (formerly Delaware
Avenue).
BEING Registry #9 S 16-93, 94.



 



--------------------------------------------------------------------------------



 



SCHEDULE 4
AUTHORIZED OFFICERS

1.   Leo S. Ullman, Chief Executive Officer of Cedar Shopping Centers, Inc.   2.
  Brenda J. Walker, Chief Operating Officer of Cedar Shopping Centers, Inc.   3.
  Lawrence E. Kreider, Jr., Chief Financial Officer of Cedar Shopping Centers,
Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.1
EXISTING BORROWING BASE PROPERTIES DOCUMENTS

1.   South Philadelphia Shopping Plaza — Survey   2.   Riverview Shopping Center
— Survey   3.   Sunset Crossing Shopping Center — Survey   4.   Swede Square
Shopping Center — Zoning Letter/PZR Report and Survey   5.   Point at Carlisle
Shopping Center — Zoning Letter   6.   Fairview Commons — Survey   7.   Circle
Plaza — Survey   8.   Virginia Center Commons — Survey   9.   The Shoppes at
Salem Run — Survey   10.   Unit 2 of The Shops at Suffolk Downs Condominium —
Survey and Structural Report   11.   First Merit Bank — Cuyahoga Falls — Survey
  12.   Washington Center (Greentree) — Survey and Structural Report   13.  
Valley Plaza Shopping Center — Zoning Letter/PZR Report   14.   St. James
Shopping Center — Zoning Letter/PZR Report   15.   Kenley Village Shopping
Center — Zoning Letter/PZR Report

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.1.11
REQUIRED PROPERTY, HAZARD AND OTHER INSURANCE
     Borrower or the applicable Loan Party shall at all times provide and
maintain the following insurance coverages with respect to each Collateral
Property and the Collateral issued by companies qualified to do business in the
applicable jurisdictions where the Collateral Property is located, having a
Best’s Rating of not less than A-VIII and otherwise acceptable to Administrative
Agent in its sole reasonable discretion:
     (i) physical insurance on an all-risk basis without exception (including,
without limitation, flood required if property is in a “Special Flood Hazard
Area” A or V, vandalism and malicious mischief, earthquake, collapse, boiler
explosion, sprinkler coverage, mold infestation, cost of demolition, increased
costs of construction and the value of the undamaged portion of the building and
soft costs coverage) covering all the real estate, fixtures and personal
property to the extent of the full insurable value thereof, on a builder’s risk
non-reporting form prior to completion and occupancy to Occupy Endorsement,
having replacement cost and agreed amount endorsements (with deductibles not in
excess of insurable value);
     (ii) rent loss or business interruption insurance in an amount equal to one
year’s projected rentals or gross revenues;
     (iii) public liability insurance, with underlying and umbrella coverages
totaling not less than $2,000,000.00 per occurrence and $10,000,000.00 in the
aggregate or such other amounts as may be determined by Administrative Agent
from time to time;
     (iv) automobile liability insurance (including non-owned automobile) with a
coverage of $1,000,000 per occurrence during construction;
     (v) worker’s compensation, employer’s liability and other insurance
required by law;
     (vi) such other insurance coverages in such amounts as Administrative Agent
may request consistent with the customary practices of prudent developers and
owners of similar properties.
An actual insurance policy or certified copy thereof, or a binder, certificate
of insurance, or other evidence of property coverage in the form of Acord 27
(Evidence of Property Coverage), Acord 25 (Certificate of Insurance), or a
30-day binder in form acceptable to Administrative Agent with an unconditional
undertaking to deliver the policy or a certified copy within thirty (30) days,
shall be delivered at closing of the Loan and prior to the first Loan Advance.
     Flood insurance shall be provided if the property or the collateral is
located in a flood zone, flood risk or flood hazard area as designated pursuant
to the Federal Flood Disaster Protection Act



 



--------------------------------------------------------------------------------



 



of 1973, as amended, and the Regulations thereunder, or if otherwise reasonably
required by Administrative Agent.
     Administrative Agent, on behalf of the Lenders, shall be named as first
mortgagee on policies of all-risk-type insurance on the Collateral Property, as
loss payee on the Collateral and its contents, and as first mortgagee on
rent-loss or business interruption coverages related thereto.
     Except with respect to public liability insurance, as to which
Administrative Agent, on behalf of the Lenders, shall be named as an additional
insured with respect to the Collateral Property or the Collateral, all other
required insurance coverages shall have a so-called “Mortgagee’s endorsement” or
“Lenders’ loss-payable endorsement” which shall provide in substance as follows:
     A. Subject to the terms of this Agreement, loss or damage, if any, under
the policy shall be paid to Administrative Agent and its successors and assigns
in whatever form or capacity its interest may appear and whether said interest
be vested in said Administrative Agent in its individual or in its disclosed or
undisclosed fiduciary or representative capacity, or otherwise, or vested in a
nominee or trustee of said Administrative Agent.
     B. The insurance under the policy, or under any rider or endorsement
attached thereto, as to the interest only of Administrative Agent, its
successors and assigns, shall not be invalidated nor suspended:
     (a) by any error, omission or change respecting the ownership, description,
possession or location of the subject of the insurance or the interests therein
or the title thereto; or
     (b) by the commencement of foreclosure or similar proceedings or the giving
of notice of sale of any of the property covered by the policy by virtue of any
mortgage, deed of trust, or security interest; or
     (c) by any breach of warranty, act, omission, neglect, or noncompliance
with any provisions of the policy by the named insured, or any one else, whether
before or after a loss, which under the provisions of the policy of insurance,
would invalidate or suspend the insurance as to the named insured, excluding,
however, any acts or omissions of Administrative Agent while exercising active
control and management of the insured property.
     C. Insurer shall provide Administrative Agent and each of the Lenders with
not less than thirty (30) days, prior written notice of cancellation of the
policy (for non-payment or any other reason) or of the non-renewal thereof.
     D. The insurer reserves the right to cancel the policy at any time, but
only as provided by its terms. However, in such case this policy shall continue
in force for the

 



--------------------------------------------------------------------------------



 



benefit of Administrative Agent for thirty (30) days after written notice of
such cancellation is received by Administrative Agent and shall then cease.
     E. Should legal title to and beneficial ownership of any of the property
covered under the policy become vested in Administrative Agent or its agents,
successors or assigns, insurance under the policy shall continue for the term
thereof for the benefit of Administrative Agent.
     F. All notices herein provided to be given by the insurer to Administrative
Agent in connection with this policy and Administrative Agent’s loss payable
endorsement shall be mailed to or delivered to Administrative Agent by certified
or registered mail, return receipt requested, as follows:
Bank of America, N.A.
Agency Management
101 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Maria A. McClain

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
OWNERSHIP INTERESTS AND TAXPAYER IDENTIFICATION NUMBERS
OF LOAN PARTIES

                              Tax   Borrowing     State of       Identification
  Base Property Legal Name of Loan Party   Organization   Partners/Members  
Number   Owner
 
               
Cedar Shopping Centers Partnership, L.P.
  Delaware   N/A   11-3440066   No
 
               
Cedar Shopping Centers, Inc.
  Maryland   N/A   42-1241468   No
 
               
Cedar-South Philadelphia I,
LLC
  Delaware   Cedar-South Philadelphia II, LLC
(100%)   90-0082050   Yes
 
               
Cedar-South Philadelphia II,
LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   90-0082060   No
 
               
Cedar-Riverview LP
  Pennsylvania   Cedar-Riverview LLC (1% of common interests; general partner);
CSC-Riverview LLC (99% of common interests; limited partner); Firehouse Realty
Corp. (preferred limited partner); Reed Development Associates, Inc. (preferred
limited partner); South River View Plaza, Inc. (preferred limited partner);
River View Development Corp. (preferred limited partner); Riverview Commons,
Inc. (preferred limited partner)   20-0422200   Yes

 



--------------------------------------------------------------------------------



 



                              Tax   Borrowing     State of       Identification
  Base Property Legal Name of Loan Party   Organization   Partners/Members  
Number   Owner
 
               
Cedar-Riverview LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-0151534   No
 
               
CSC-Riverview LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-0151125   No
 
               
Cedar Lender LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-0447171   No
 
               
Cedar Sunset Crossing, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-0579586   Yes
 
               
Cedar Dubois, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-0768567   Yes
 
               
Swede Square Associates, L.P.
  Pennsylvania   Swede Square, LLC (0.1%; general partner); Cedar Shopping
Centers Partnership, L.P. (99.9%; limited partner)   02-0673581   Yes
 
               
Swede Square, LLC
  Pennsylvania   Cedar Shopping Centers Partnership, L.P. (100%)   02-0673593  
No
 
               
Cedar Brickyard, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-2011661   Yes
 
               
Cedar St. James, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-2311739   Yes
 
               
Cedar Kenley Village, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-2311870   Yes

 



--------------------------------------------------------------------------------



 



                              Tax   Borrowing     State of       Identification
  Base Property Legal Name of Loan Party   Organization   Partners/Members  
Number   Owner
 
               
Cedar-Valley Plaza, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   42-1596164   Yes
 
               
Cedar-Glen Allen UK, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3797757   Yes
 
               
Cedar-Fredericksburg UK, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3797657   Yes
 
               
Cedar-Salem Run, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3797596   Yes
 
               
Cedar-VA Commons, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3797692   Yes
 
               
Cedar-Revere LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3528504   Yes
 
               
Cedar-Carlisle, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3397838   Yes
 
               
Cedar-Oakhurst, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-5233216   Yes
 
               
Cedar-Palmyra, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-3897470   Yes
 
               
Cedar-Stadium Plaza LLC
  Delaware   CIF-Loyal Plaza Associates, Corp. (0.01%; member); Cedar Shopping
Centers Partnership, L.P. (99.99%; member)   20-2957198   Yes

 



--------------------------------------------------------------------------------



 



                              Tax   Borrowing     State of       Identification
  Base Property Legal Name of Loan Party   Organization   Partners/Members  
Number   Owner
 
               
CIF-Loyal Plaza Associates, Corp.
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   42-1597273   No
 
               
Cedar-Annie Land, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-5412150   Yes
 
               
Cedar-Arlington Road LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-2369571   Yes
 
               
Cedar-Zanesville LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-2369724   Yes
 
               
Cedar-Cuyahoga, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-5871202   Yes
 
               
Cedar-Fairview Commons,
LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-8241755   Yes
 
               
Cedar-Norwood, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-5610606   Yes
 
               
Cedar-Metro Square II, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-3478262   Yes
 
               
Cedar-Mason, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-1857485   Yes
 
               
Cedar-HD, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-1591415   Yes
 
               
Cedar-Hilliard, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-0337651   Yes

 



--------------------------------------------------------------------------------



 



                              Tax   Borrowing     State of       Identification
  Base Property Legal Name of Loan Party   Organization   Partners/Members  
Number   Owner
 
               
Cedar-Grove City, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-0285531   Yes
 
               
Cedar-Enon, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-1591182   Yes
 
               
Greentree Road L.L.C. 1
  Delaware   Greentree Road L.L.C. 2 (100%)   11-3620398   Yes
 
               
Cedar-Bristol, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   20-8328145   Yes
 
               
Greentree Road L.L.C. 2
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   11-3620395   No
 
               
Cedar-Circle, LLC
  Delaware   Cedar Shopping Centers Partnership, L.P. (100%)   26-0531641   Yes

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.2
BORROWING BASE PROPERTIES

                              Fee Simple or             Legal Name   Leasehold  
      Borrowing Base Property   of Owner(s)   Estate   Date of Appraisal  
Actual Appraised Value
 
                   
South Philadelphia Shopping Plaza
Philadelphia, Pennsylvania
  Cedar-South
Philadelphia I, LLC   Leasehold   June 17, 2009   $ 44,500,000  
 
                   
Riverview Shopping Center
Philadelphia, Pennsylvania
  Cedar-Riverview LP   Leasehold   June 15, 2009   $ 48,000,000  
 
                   
Sunset Crossing Shopping Center
Dickson, Pennsylvania
  Cedar Sunset
Crossing, LLC   Fee Simple   June 17, 2009   $ 11,000,000  
 
                   
Dubois Commons Shopping Center
Sandy, Pennsylvania
  Cedar Dubois, LLC   Fee Simple   March 13, 2008   $ 20,500,000  
 
                   
Swede Square Shopping Center
East Norriton, Pennsylvania
  Swede Square Associates, L.P.   Fee Simple   June 11, 2009   $ 15,800,000  
 
                   
Brickyard Shopping Center
Berlin, Connecticut
  Cedar Brickyard, LLC   Fee Simple   June 19, 2009   $ 23,000,000  
 
                   
Valley Plaza Shopping Center, Hagerstown,
Maryland
  Cedar-Valley Plaza,
LLC   Fee Simple   October 21, 2008   $ 9,600,000  
 
                   
St. James Shopping Center, Hagerstown, Maryland
  Cedar St. James, LLC   Fee Simple   June 15, 2009   $ 4,200,000  
 
                   
Kenley Village Shopping Center, Hagerstown, Maryland
  Cedar Kenley
Village, LLC   Fee Simple   June 15, 2009   $ 3,600,000  
 
                   
Ukrop’s Shopping Center, Fredericksburg, Virginia
  Cedar-Fredericksburg
UK, LLC   Fee Simple   October 20, 2008   $ 15,200,000  

 



--------------------------------------------------------------------------------



 



                              Fee Simple or             Legal Name   Leasehold  
      Borrowing Base Property   of Owner(s)   Estate   Date of Appraisal  
Actual Appraised Value
 
                   
Ukrop’s Shopping Center, Glen Allen, Virginia
  Cedar-Glen Allen
UK, LLC   Fee Simple   October 24, 2008   $ 6,000,000  
 
                   
Virginia Center Commons
Glen Allen, Virginia
  Cedar-VA Commons,
LLC   Fee Simple   October 24, 2008   $ 4,000,000  
 
                   
The Shoppes at Salem Run
Fredericksburg, Virginia
  Cedar-Salem Run, LLC   Fee Simple   June 16, 2009   $ 5,100,000  
 
                   
Unit 2 of The Shops at Suffolk Downs Condominium, Revere, Massachusetts
  Cedar-Revere LLC   Fee Simple   October 18, 2008   $ 15,200,000  
 
                   
Point at Carlisle Shopping Center
Carlisle, Pennsylvania
  Cedar-Carlisle, LLC   Fee Simple   October 20, 2008   $ 12,200,000  
 
                   
Oakhurst Plaza
Harrisburg, Pennsylvania
  Cedar-Oakhurst, LLC   Fee Simple   October 10, 2008   $ 16,900,000  
 
                   
Palmyra Shopping Center
Palmyra, Pennsylvania
  Cedar-Palmyra, LLC   Fee Simple   October 10, 2008   $ 7,250,000  
 
                   
Stadium Plaza
East Lansing, Michigan
  Cedar-Stadium Plaza
LLC   Fee Simple   October 20, 2008   $ 8,300,000  
 
                   
Annie Land Plaza
Lovington, Virginia
  Cedar-Annie Land,
LLC   Fee Simple   June 12, 2009   $ 3,400,000  
 
                   
First Merit Bank
Akron, Ohio
  Cedar-Arlington
Road LLC   Fee Simple   June 19, 2009   $ 720,000  
 
                   
Family Dollar
Zanesville, Ohio
  Cedar-Zanesville LLC   Fee Simple   June 12, 2009   $ 490,000  
 
                   
First Merit Bank
Cuyahoga Falls, Ohio
  Cedar-Cuyahoga, LLC   Fee Simple   June 23, 2009   $ 990,000  

 



--------------------------------------------------------------------------------



 



                              Fee Simple or             Legal Name   Leasehold  
      Borrowing Base Property   of Owner(s)   Estate   Date of Appraisal  
Actual Appraised Value
 
                   
Fairview Commons
Fairview Township, Pennsylvania
  Cedar-Fairview
Commons, LLC   Fee Simple   June 18, 2009   $ 4,300,000  
 
                   
Hannaford Plaza
Norwood, Massachusetts
  Cedar-Norwood LLC   Fee Simple   June 12, 2009   $ 7,830,000  
 
                   
Washington Center Shops,
Washington, New Jersey
  Greentree Road L.L.C. 1   Fee Simple   June 18, 2009   $ 1,200,000  
 
                   
Enon Discount Drug Mart Plaza, Fairborn, Ohio
  Cedar-Enon, LLC   Fee Simple   March 8, 2009   $ 4,900,000  
 
                   
Grove City Discount Drug Mart Plaza, Grove City, Ohio
  Cedar-Grove City, LLC   Fee Simple   March 4, 2009   $ 5,500,000  
 
                   
Hilliard Discount Drug Mart, Hilliard, Ohio
  Cedar-Hilliard, LLC   Fee Simple   March 4, 2009   $ 5,250,000  
 
                   
Hills and Dales Discount Drug Mart Plaza, Canton, Ohio
  Cedar-HD, LLC   Fee Simple   March 6, 2009   $ 3,350,000  
 
                   
Mason Discount Drug Mart Plaza, Mason, Ohio
  Cedar-Mason, LLC   Fee Simple   March 8, 2009   $ 7,750,000  
 
                   
Circle Plaza, Shamokin Dam Borough,
Pennsylvania
  Cedar-Circle, LLC   Fee Simple   June 16, 2009   $ 1,975,000  
 
                   
Oakland Commons, Bristol, Connecticut
  Cedar-Bristol, LLC   Fee Simple   October 23, 2008   $ 11,600,000  
 
                   
Metro Square at Owings Mills, Owings Mills, Maryland
  Cedar-Metro Square
II, LLC   Fee Simple   March 8, 2009   $ 4,700,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.5
GROUND LEASES
That certain Ground Lease, dated as of October 31, 2003, by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.
That certain Lease, dated as of June 24, 1992, between Interstate Land
Management Corporation and Riverview Commons, Inc.
That certain First Amendment to Lease, dated as of February 10, 1993, between
Interstate Land Management Corporation and Riverview Commons, Inc.
That certain Lease, dated as of October 16, 1991, between Interstate Land
Management Corporation and Riverview Commons, Inc.
That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated June 24, 1992).
That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated October 16, 1991).
As of the Closing Date, no ground lessor is an Affiliate of any Loan Party.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.23.1
MAJOR LEASE LOCATIONS

                              Borrowing Base             Loan Party   Property  
Tenant(s)   Sq. Ft.  
 
                   
1
  Cedar-Annie Land, LLC   Annie Land Plaza   Food Lion     29,000  
 
                   
2
  Cedar-Circle, LLC   Circle Plaza   K-Mart     92,171  
 
                   
3
  Cedar-Enon, LLC   Enon Discount Drug   Discount Drug Mart     24,596  
 
      Mart Plaza (Fairborn)            
 
                   
4
  Cedar-Fairview Commons, LLC   Fairview Commons   Giant Foods     17,264  
 
                   
5
  Cedar-Cuyahoga, LLC   First Merit Bank -
Cuyahoga Falls   FirstMerit Bank     15,600  
 
                   
6
  Cedar-Grove City, LLC   Grove City Discount   Discount Drug Mart     24,596  
 
      Drug Mart Plaza            
 
                   
7
  Cedar-Norwood, LLC   Hannaford Plaza   Dollar Tree Stores     16,798  
 
          Hannaford Brothers     42,598  
 
          Rocky’s Ace Hardware     18,830  
 
                   
8
  Cedar-Hilliard, LLC   Hilliard Discount Drug   Discount Drug Mart     24,592  
 
      Mart Plaza            
 
                   
9
  Cedar-HD, LLC   Hills and Dales   Discount Drug Mart     23,608  
 
      Discount Drug Mart            
 
      Plaza (Canton)            
 
                   
10
  Cedar Kenley Village, LLC   Kenley Village   Dollar General     11,144  
 
      Shopping Center            
 
          Food Lion     29,000  

 



--------------------------------------------------------------------------------



 



                              Borrowing Base             Loan Party   Property  
Tenant(s)   Sq. Ft.  
11
  Cedar-Mason, LLC   Mason Discount Drug
Mart Plaza   Discount Drug Mart     24,596  
 
                   
12
  Cedar-Oakhurst, LLC   Oakhurst Plaza   CVS     11,300  
 
          Giant Foods     62,320  
 
                   
13
  Cedar Bristol LLC   Oakland Commons   Bristol Ten Pin     35,189  
 
          Shaw’s     54,661  
 
                   
14
  Cedar-Palmyra, LLC   Palmyra Shopping   Rite Aid     18,104    
 
      Center   Weis Markets     46,181  
 
                   
15
  Cedar-Riverview LP   Riverview Shopping
Center   United Artist Theater     77,700  
 
          Avalon Carpet, Tile, Etc.     25,000  
 
          Pep Boys     22,000  
 
                   
16
  Cedar-South Philadelphia I, LLC   South Philadelphia   Bally Total Fitness
    31,000    
 
      Shopping Plaza   Dollar Tree Stores     6,930  
 
          Ross Dress for Less     31,349  
 
          Shop Rite     54,388  

 



--------------------------------------------------------------------------------



 



                              Borrowing Base             Loan Party   Property  
Tenant(s)   Sq. Ft.  
17
  Cedar St. James, LLC   St. James Shopping   Food Lion     33,000  
 
      Center            
 
                   
18
  Cedar-Stadium Plaza LLC   Stadium Plaza   A&P     54,650  
 
                   
19
  Cedar Sunset Crossing, LLC   Sunset Crossing   Giant Foods     54,332  
 
      Shopping Center            
 
                   
20
  Swede Square Associates, L.P.   Swede Square   LA Fitness     37,200  
 
      Shopping Center            
 
                   
21
  Cedar Brickyard, LLC   Brickyard Shopping   Home Depot     103,003  
 
      Center            
 
          Sym’s     38,000  
 
          Walmart     109,755  
 
                   
22
  Cedar Bristol, LLC   Oakland Commons   Dollar Tree Stores     6,250  
 
          Shop N Save     52,654  
 
          The Bon-Ton     54,500  
 
                   
23
  Cedar-Carlisle, LLC   Point at Carlisle   The Bon-Ton     59,925  
 
      Shopping Center            
 
          Dollar Tree Stores     16,300  
 
          Dunham Sports     21,300  
 
          Office Max     22,645  
 
                   
24
  Cedar-Revere LLC   Unit 2 of The Shops   Stop & Shop     74,977  
 
      at Suffolk Downs            
 
      Condominium            
 
                   
25
  Cedar-Fredericksburg UK, LLC   Ukrop’s Shopping   Ukrop’s     63,000  
 
      Center            
 
      Fredericksburg            
 
                   
26
  Cedar-Glen Allen UK, LLC   Ukrop’s Shopping   Ukrop’s     43,000  

 



--------------------------------------------------------------------------------



 



                              Borrowing Base             Loan Party   Property  
Tenant(s)   Sq. Ft.  
 
      Center            
 
      Glen Allen            
 
                   
27
  Cedar-Valley Plaza, LLC   Valley Plaza Shopping   K-Mart     95,810  
 
      Center            
 
          Ollie’s Bargain Outlet     41,888  
 
          Tractor Supply Company     32,095  

 



--------------------------------------------------------------------------------



 



SCHEDULE 15.1
NOTICES
BORROWER:
Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Telecopier: (516) 767-6497
Electronic Mail: LSU@cedarshoppingcenters.com
Website Address: www.cedarshoppingcenters.com
U.S. Taxpayer Identification Number: 11-3440066
and
Attention: Lawrence E. Kreider, Jr.
Telecopier: (516) 767-6497
Electronic Mail: lkreider@cedarshoppingcenters.com
with copies to:
Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue
Port Washington, New York 11050
Stuart Widowski, Esq.
Telephone: (516) 944-4529
Telecopier: (516) 767-6497
Electronic Mail: swidowski@cedarshoppingcenters.com
and
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038-4982
Attention: Karen Scanna, Esq.
Telecopier: (212) 806-6006

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main St
Mail Code: TX1-492-15-05
Dallas, TX 75202-3714
Attention: Betty L. Canales
Telephone: 214-209-2131
Telecopier: 214-290-8377
Electronic Mail: betty.l.canales@bankofamerica.com
Account No.: 1292000883
Ref: Cedar Shopping Centers Partnership L.P.
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
101 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Maria A. McClain
Telephone: 980-388-1935
Telecopier: 704-409-0913
Electronic Mail: maria.a.mcclain@bankofamerica.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael A. Grizzanti, VP, Operations Manager
Telephone: 570-330-4214
Telecopier: 800-755-8743
Electronic Mail: michael.a.grizzanti@bankofamerica.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
LOAN NOTICE
Date: _________ , _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan Agreement,
dated as of November 10, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”). The terms
defined therein being used herein as therein defined), among Cedar Shopping
Centers Partnership, L.P. (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

      The undersigned hereby requests (select one):         o A Loan Advance    
    o A conversion or continuation of Loans

  1.   On __________________________________ (a Business Day).     2.   In the
amount of $ ______________________     3.   Comprised of
_______________________________
[Type of Loan requested]     4.   For a LIBO Rate Advance: an Interest Period
of: __ months

     The undersigned hereby represents and warrants the following:1

  1.   The Loan Advance is for the purpose of: ___________________.     2.   The
Total Outstandings reflecting the funding of the Loan Advance being requested
hereby are: _______________________ _____________.     3.   Maximum Loan Amount
pursuant to Section 2.1.1 (a) of the Agreement (lesser of Total Commitment and
the Borrowing Base Value) is: $ ___________________________________.

 

1   Only include for a Loan Advance.

 



--------------------------------------------------------------------------------



 



  4.   The aggregate remaining amount which may be funded under the Agreement
is: ____________________________.     5.   Attached as Exhibit A hereto are
calculations evidencing the Borrower’s continued compliance with the Financial
Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower.    
6.   The representations and warranties of the Borrower and each other Loan
Party contained in Article 6 of the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects on and as
of the date of the Credit Extension requested hereby, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this notice, the representations and
warranties contained in Section 6.8 ‘of the Agreement shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.2.1 and 7.2.2 of
the Agreement.     7.   No Default or Event of Default exists, or would result
from the Loan Advance requested hereby or from the application of the proceeds
thereof.

      Note: Each request for a Loan Advance hereunder shall be for (a) a minimum
amount as required by Section 2.3.6 of the Loan Agreement, and (b) an amount not
to exceed (x) the Maximum Loan Amount less (y) the Total Outstandings (after
giving effect to such Loan Advance).

     Delivery of executed counterparts of this Loan Notice by telecopy or other
electronic means shall be effective as an original.

 



--------------------------------------------------------------------------------



 



            CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership
      By:   Cedar Shopping Centers, Inc., a Maryland corporation, its general
partner             By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[to be completed by Borrower]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
NOTE
_____________, _____
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ____________________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Loan from time to time made by the Lender to the
Borrower or so much thereof as shall be outstanding from time to time under that
certain Amended and Restated Loan Agreement, dated as of November 10, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lender, the other financial
institutions named therein and from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer (in such capacity, the
“Administrative Agent”).
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan Advance from the date of such Loan Advance until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due under the terms of the Agreement, such unpaid amount shall bear
interest, to be paid in accordance with the terms of the Agreement, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.
     This Note is a Note as referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note may be declared to be, immediately due and
payable, all as provided in the Agreement. Loan Advances made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date and amount of its Loan Advances and
payments with respect thereto; provided, however, that if any of said schedules
shall be inconsistent with the terms of the Agreement, the terms of the
Agreement shall control.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note, except as otherwise provided in the
Agreement.
     The terms of Sections 13.4, 15.2, 15.6 and 15.16 of the Agreement are
incorporated herein by reference, mutatis mutandis.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
     Delivery of executed counterparts of this Note by telecopy or other
electronic means shall be effective as an original.
     Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



            CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership
      By:   Cedar Shopping Centers, Inc., a
Maryland corporation, its general
partner             By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,          
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan Agreement,
dated as of November 10, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Shopping
Centers Partnership, L.P. (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected/authorized
                                         of Cedar Shopping Centers, Inc.,
general partner of the Borrower.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of the Borrower during the accounting period covered by the attached
financial statements.
     3. The financial statements attached as Schedule 1 fairly present in all
material respects the Consolidated financial condition of CSC. The examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate, except as set forth
below. .
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate,
except as set forth below.
     Described below are the exceptions, if any, to paragraphs 3 and 4, listing
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 
 
 
     5. Attached hereto on Schedule 3 are the following: (a) a report
containing, to the extent not included in the deliveries under Sections 7.2.1,
7.2.2, or 7.2.3 of the Agreement for all Individual Properties, a summary
listing of all Net Operating Income, revenues, rent roll,

 



--------------------------------------------------------------------------------



 



mortgage Debt, if any, and, in addition, for each Individual Property acquired
during the quarter just ended, the cost basis and the amount and terms of any
assumed Debt; (b) a listing of all filings by the Borrower or CSC with the SEC,
including, without limitation, full copies of CSC’s 10-Q and 10-K filings and
(c) Cash Flow Projections, as required by Section 7.2.1 and 7.2.2 of the
Agreement specifically identifying, without limitation, (i) any changes to the
Cash Flow Projection provided in the immediately prior Officer’s Certificate,
(ii) any Distributions projected during the next one-hundred and eighty
(180) days and (iii) a consolidated Adjusted FFO, (d) a list of any Major Leases
entered into during the most recent fiscal quarter and any existing Leases that
became Major Leases during the most recent fiscal quarter and (e) any material
change in accounting policies required by GAAP or financial reporting practices
by any Loan Party or their Subsidiaries.
     Delivery of executed counterparts of this Compliance Certificate by
telecopy or other electronic means shall be effective as an original.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                              ,                     .

            CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P., a Delaware limited partnership
      By:   Cedar Shopping Centers, Inc., a Maryland corporation, its general
partner                     By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to the Compliance Certificate
For the Quarter/Year ended                                         ,         
[Quarterly/Annual] Financial Statements

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
For the Quarter/Year ended                                         ,        
[FINANCIAL COVENANT CALCULATIONS TO BE ATTACHED BY BORROWER]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate
[TO BE ATTACHED BY BORROWER]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the] [each]2 Assignor identified in item 1 below ([the] [each, an]
“Assignor”) and [the] [each]3 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, [the] [each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
 

2   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   3   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   4   Select as appropriate.  
5   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

             
1.
  Assignor[s]:        
 
           
 
           
 
           
 
           
2.
  Assignee[s]:        
 
           
 
           
 
           
 
            [for each Assignee, indicate [Affiliate] [Approved Fund] of
[identify Lender]]
 
            3.   Borrower: Cedar Shopping Centers Partnership, L.P.
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Loan Agreement
 
            5.   Loan Agreement: Amended and Restated Loan Agreement, dated as
of November 10, 2009, among Cedar Shopping Centers, L.P., the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
L/C Issuer
 
            6.   Assigned Interest:

                                      Aggregate   Amount of   Percentage        
        Amount of   Commitment   Assigned of             Facility  
Commitment/Loans   /Loans   Commitment/   CUSIP Assignor[s]6   Assignee[s]7
Assigned for all Lenders8   Assigned   Loans9   Number
 
      Commitment   $                        $                       
                     %    
 
      Commitment   $                        $                       
                     %    
 
      Commitment   $                        $                       
                     %    

 

6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   9   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.

 



--------------------------------------------------------------------------------



 



[7. Trade Date: _________________]10
Effective Date:                                         , 20      [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]11 Accepted:

BANK OF AMERICA, N.A., as
   Administrative Agent
      By:           Title:                [Consented to:]12
      By:           Title:               

 

10   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   11   To be added
only if the consent of the Administrative Agent is required by the terms of the
Loan Agreement.   12   To be added only if the consent of the Borrower and/or
other parties (L/C Issuer) is required by the terms of the Loan Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [[the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under the Loan Agreement (subject
to such consents, if any, as may be required under the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, or experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Loan Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the] [such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the] [any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii)

 



--------------------------------------------------------------------------------



 



it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
ESTOPPEL CERTIFICATE
ESTOPPEL CERTIFICATE AND AGREEMENT
     WHEREAS,                                            a      
                                     having an address at                  
                         (hereinafter, the “Landlord”), is the owner in fee
simple of that certain parcel of real estate numbered             
                             , and commonly known as                     
                      , as more particularly described in Exhibit A annexed
hereto (hereinafter, the “Premises”);
     WHEREAS, the Landlord has leased the Premises to
                                        , a
                                         having and address at
                                           (hereinafter, the “Tenant”), pursuant
to that certain ground lease dated as of
                                         ___,                      (hereinafter,
with any amendments, modifications, extensions, replacements or renewals, the
“Lease”), a copy of which is attached hereto as Exhibit B and made a part hereof
(All capitalized terms used herein which are not otherwise defined shall have
the meaning ascribed to such term under the Lease);
     WHEREAS, Bank of America, N.A., a national banking, as administrative agent
(hereinafter, the “Agent”) on behalf of itself and certain other lenders
(hereinafter, individually and collectively referred to as the “Lender” or
“Lenders”), has agreed to establish a loan arrangement (hereinafter, the “Loan
Arrangement”) with Cedar Shopping Centers Partnership, L.P., a Delaware limited
partnership (hereinafter, the “Borrower”);
     WHEREAS, the Tenant has substantial financial dealings with the Borrower
and is affiliated with the Borrower (by ownership and by contractual
relationship and/or other meaningful business relationship), and the extension
of credit and the providing of financial accommodations to the Borrower will
enhance and benefit the business activities and interests of the Tenant;
     WHEREAS, as a condition to establishing the Loan Arrangement, the Agent and
the Lenders require that, among other collateral to be granted, the Tenant grant
to the Agent, on behalf of the Lenders, a leasehold mortgage in and to the
rights of the Tenant to the Lease and the Premises and a security interest in
other property of the Tenant, said leasehold mortgage and security interests to
be created by the execution and delivery by the Tenant of that certain [DESCRIBE
LEASEHOLD MORTGAGE AGREEMENT] (hereinafter, with any extensions, modifications
and amendments, the “Leasehold Mortgage”);
     WHEREAS, as a further condition to establishing the Loan Arrangement, the
Agent and the Lenders require that the Landlord certify, represent, covenant,
and agree to the matters described in this Estoppel Certificate and Agreement
(hereinafter, this “Estoppel Certificate”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, it is in the best interest of the Landlord that the Loan
Arrangement be established.
     NOW, THEREFORE, in consideration of the foregoing, and upon the request of
the Agent and the Lenders, Landlord and the Tenant hereby make the following
representations and covenants:

1.   The Landlord and Tenant represent that:

  1.1   the Lease is currently in full force and effect;     1.2   the Lease has
not been modified or amended;     1.3   neither the Tenant nor Landlord is in
default under the Lease, nor has any event occurred which is, or solely with the
passage of time would be, an event of default under the Lease; and     1.4   the
term of the Lease commences on                     , ___ and expires on
                    , ___.

2.   The Landlord represents that all rent presently due under the Lease has
been paid in full, and no additional rent is presently due under the Lease; and
as of the date of this Estoppel Certificate, there are no other payments due and
payable from the Tenant to the Landlord under the Lease.   3.   The Landlord
represents and warrants that its fee interest in the Premises is unencumbered,
except as set forth in Exhibit C attached hereto.   4.   The Landlord
acknowledges and agrees that the interest of the Landlord in and to the Premises
and the Lease shall not be encumbered beyond that which such interests are
encumbered as of the date hereof in any manner whatsoever without the prior
written consent of the Agent.   5.   The Landlord hereby:

  5.1   acknowledges and consents to the granting of the Leasehold Mortgage, and
acknowledges and recognizes that the Agent, as the mortgagee of the leasehold
interest in the Lease, is entitled to the benefit of all of the rights and
privileges provided to a leasehold mortgagee under the Lease;     5.2  
recognizes the rights of the Agent, and any successor, assignee or transferee of
the Agent, in and to the Premises as described in the Leasehold Mortgage, and
consents to the exercise by the Agent of its rights under the Leasehold Mortgage
upon the occurrence of an event of default by the Tenant under the Leasehold
Mortgage;

 



--------------------------------------------------------------------------------



 



  5.3   recognizes the right of the Agent, and any successor, assignee or
transferee of the Agent, to exercise any options, including, without limitation,
any renewal or ‘ extension options or rights of first refusal provided to the
Tenant under the Lease, and agrees that if, prior to the exercise by the Agent
of its rights under the Leasehold Mortgage, the Tenant fails to exercise within
the applicable time periods set forth in the Lease any option including, without
limitation, any renewal or extension option or right of first refusal, the
Landlord shall notify the Agent as attorney-in-fact for the Tenant and the Agent
shall be authorized, at its option, to exercise any option or right within sixty
(60) days of receipt of such notice and the Landlord shall recognize said
exercise of any option or right by the Agent;     5.4   agrees that the interest
of the Landlord in and to the Premises and the Lease shall not be transferred or
assigned unless the transferee or assignee provides a written agreement to the
Agent that (i) said transfer or assignment is subject to the terms and
conditions of the Lease, and this Estoppel Certificate, and (ii) the transferee
or assignee assumes the obligations of the Landlord thereunder and hereunder;  
  5.5   acknowledges that notwithstanding the occurrence of any event of default
under the Lease, the Landlord will not terminate, or allow or suffer the
termination of, the Lease, without the prior written consent of Agent; and    
5.6   agrees that notwithstanding the terms of the Lease, any and all insurance
proceeds or eminent domain or condemnation awards or proceeds with respect to
the Premises shall be subject to the approval of the Agent and shall be payable
to the Agent, or otherwise made available for the repair or restoration of the
Premises, all in accordance with the terms and provisions of the Leasehold
Mortgage.

6.   Upon notice to the Landlord by the Agent of the exercise of Agent’s rights
against Tenant (whether pursuant to the Leasehold Mortgage or otherwise) the
Landlord shall:

  6.1   not interfere with any enforcement by the Agent of the Agent’s rights in
and to the personal property of the Tenant located on the Premises;     6.2  
not distrain nor assert any claim against the personal property of Tenant;    
6.3   permit the Agent to enter upon the Premises and remove the personal
property from the Premises, provided, the Agent agrees that it shall promptly
repair, at the Agent’s expense, any physical damage to the Premises caused by
said removal; and     6.4   not interfere with the disposal of the personal
property by sale (by public auction or otherwise) conducted on the Premises.

7.   Until such time as the Agent executes and records a discharge of the
Leasehold Mortgage:

 



--------------------------------------------------------------------------------



 



  7.1   no modifications, extensions, renewals or surrender of the Lease shall
be effective without the prior written consent of the Agent;     7.2   the
Landlord shall not convey the Premises to the Tenant without the prior written
consent of the Agent;     7.3   any and all rights, easements and development
agreements to be granted by, or entered into with, the Landlord relative to the
Premises shall not be granted or entered into without the prior written consent
of the Agent; and     7.4   the Landlord shall waive any provisions of the Lease
which provide that Tenant shall, upon request of the Landlord, subordinate the
Lease to any lien of any present or future mortgages granted by the Landlord.

8.   In the event of any default by the Tenant under the Lease, the Landlord
shall:

  8.1   cause a copy of any notice of default by the Tenant under the Lease or
notice of termination of the Lease to be sent to the Agent, and the Landlord
agrees that any such notice of default or termination shall not be deemed duly
given and effective unless and until a copy of such notice is actually received
by the Agent; and     8.2   permit the Agent to cure or cause to be cured such
default within thirty (30) days of the receipt of notice from the Landlord of
Tenant’s default if such default may be cured by the payment of money, or,
otherwise, within sixty (60) days of the receipt of such notice.

9.   If the Agent fails to cause any default of the Tenant under the Lease to be
cured, or such default is incapable of being cured, during the applicable time
period, the Landlord shall further refrain from exercising its rights and/or
remedies under the Lease and shall not terminate the Lease if the Agent has
provided the Landlord with written notice that either:

  9.1   the Agent intends to cause the default to be cured and the Agent is
diligently pursuing the cure of such default; or     9.2   the Agent has or
intends to make demand upon Tenant for payment or performance under any
agreement between Tenant and the Agent pertaining to the Loan Arrangement and
the Agent diligently pursues the exercise of its rights thereunder.

10.   Any successor, assignee or transferee of the Agent shall have thirty
(30) days from the consummation of such succession, assignment, or transfer
within which to cure or cause to be cured any default of the Tenant under the
Lease.   11.   Any default of the Tenant under the Lease which is cured or which
is caused to be cured by the Agent within the applicable cure period, shall be
deemed to have been waived by

 



--------------------------------------------------------------------------------



 



    the Landlord and the Landlord shall not be entitled to exercise any rights
or remedies granted to Landlord under the Lease on account of the occurrence of
such default.   12.   In the event any default of Tenant under the Lease is
incapable of being cured, the Landlord shall, upon the request of the Agent,
execute a new lease with the Agent upon the same terms and conditions (but
providing for the revival of any rights and/or options which may have lapsed due
to the Tenant’s action or inaction under the Lease) as the Lease and such new
lease shall have the same relative priority in right, title and interest in and
to the Premises as the Lease.   13.   The Agent shall not become liable for the
obligations of the Tenant under the Lease unless and until the Agent obtains
possession of the Premises and expressly agrees to assume all such obligations,
and then, only for the period during which the Agent is in possession of the
Premises. Upon the sale, transfer or assignment by the Agent of its interest in
the Lease and/or the Premises, the Agent shall have no further liability to the
Landlord.   14.   Whether or not the Agent assumes the obligations of Tenant
pursuant to Section 13, above, the Agent shall have no liability to the Landlord
for any obligations of Tenant under the Lease arising prior to such assumption
by the Agent.   15.   All notices under this Estoppel Certificate shall be sent
certified mail, return receipt requested as follows:

If to Landlord:
                                                                
                                                                
                                                                
Attention:                                               
With a copy to:
                                                               
                                                                
                                                                
Attention:                                               
If to the Tenant:
                                                                
                                                                
                                                                
Attention:                                               
With a copy to:
                                                                
                                                                
                                                                
Attention:                                         

 



--------------------------------------------------------------------------------



 



If to the Agent:
Bank of America, N.A., in its capacity as Administrative Agent
Agency Management
101 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Maria McClain
With a copy to:
Moore & Van Allen PLLC
Suite 4700
100 N. Tryon Street
Charlotte, NC 28202-4003
Attention: Justin M. Riess
FAX No.:  (704) 339-5882
All notices hereunder shall be deemed to have been received three (3) days after
the date of mailing in accordance with the above described requirements.

16.   Upon the request of the Agent, the Landlord will provide the Agent with
estoppel certificates, in form acceptable to Agent, with respect to the status
of the Lease and the compliance by the Landlord and/or Tenant with regard to
specific terms, provisions and conditions set forth thereunder.   17.   Each
party hereto agrees to execute such documents as may be reasonably required from
time to time to evidence or effectuate the terms and provisions hereof.   18.  
This Estoppel Certificate is binding on, and shall inure to the benefit of, the
Tenant, the Agent, and the Landlord, and each of their successor and assigns.

     Delivery of executed counterparts of this Estoppel Certificate by telecopy
or other electronic means shall be effective as an original.
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     It is intended that this Estoppel Certificate take effect as a sealed
instrument as of this        day of                     ,             .

            LANDLORD:



 

      By:           Name:           Title:           TENANT:



 

      By:           Name:           Title:           AGENT:

BANK OF AMERICA, N.A., in its capacity as
administrative agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Premises
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Lease
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Encumbrances

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
CLOSING COMPLIANCE CERTIFICATE
Closing Date: November 10, 2009
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Amended and Restated Loan Agreement,
dated as of November 10, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Shopping
Centers Partnership, L.P. (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer. All
capitalized terms used herein which are not otherwise defined shall have the
meaning ascribed to such term under the Agreement.
          The undersigned Authorized Officer hereby certifies as of the date
hereof that he/she is the                                                    of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
          1. No Default or Event of Default has occurred or would occur after
giving effect to the Agreement, the Loan Documents and all Credit Extensions
occurring on the Closing Date.
          2. The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date set forth
therein.
          3. The Borrower, CSC and each of the Borrowing Base Property Owners
(both before and after giving effect to the Credit Extensions occurring on the
Closing Date) (a) is solvent, (b) has assets having a fair value in excess of
the amount required to pay such Person’s probable liabilities and existing Debts
as such become absolute and mature, and (c) has adequate capital for the conduct
of such Person’s business and the ability to pay such Person’s Debts from time
to time incurred in connection therewith as such Debts mature.
          4. No change has occurred in the financial condition, business,
affairs, operations or control of Borrower and/or the Loan Parties, since the
date of their respective financial statements most recently delivered to
Administrative Agent or any of the Lenders, which change has had or could
reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          5. All representations and warranties made by or on behalf of any of
the Borrower and the other Loan Parties, or any of them, to the Administrative
Agent or any of the Lenders are true, accurate and complete in all material
respects and shall do not omit any material fact necessary to make the same not
misleading.
          6. There are not any actions, suits or proceedings at law or in equity
or by or before any governmental instrumentality or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of the
Borrower’s knowledge, threatened with respect to the Loan, the transactions
contemplated in the Loan Documents, or the Borrower, any other Loan Party, or
any other Borrower Subsidiary, which are not fully covered (subject to
deductibles) by an insurance policy issued by a reputable and financially viable
insurance company or, to the extent not so covered, could (a) materially
adversely affect a Borrowing Base Property or (b) have or reasonably be expected
to have a Material Adverse Effect.
          7. No Laws prohibit or adversely limit the capacity or authority of
the Borrower or any Loan Party to enter into the Loan Documents and perform the
obligations of such Person with respect thereto.
          8. There has not been any material unrepaired or unrestored damage or
destruction by fire or otherwise to any of the real or tangible personal
property comprising the Borrowing Base Properties.
          9. No third party consents and/or agreements are required with respect
to entering into the Loan Documents or performing the obligations thereunder.
          10. On or before the date hereof, the Borrower shall have received
gross cash proceeds from CSC of not less than $39,999,996 as a result of the
issuance of common equity interests by CSC (the “Equity Investment”). The
proceeds of the Equity Investment have been applied by the Borrower to reduce
not less than $36,000,000 of debt under the Existing Loan Agreement.
     Delivery of executed counterparts of this Compliance Certificate by
telecopy or other electronic means shall be effective as an original.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of the date and year set forth above.

            CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a
Delaware limited partnership

By: Cedar Shopping Centers, Inc., a Maryland
       corporation, its general partner
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to the Closing Certificate
[TO BE COMPLETED BY BORROWER]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
GUARANTY
     This unconditional guaranty (hereinafter, the “Guaranty”) is given pursuant
to the terms and conditions of that certain Amended and Restated Loan Agreement,
dated as of November 10, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”), among
Cedar Shopping Centers Partnership, L.P. (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
L/C Issuer (in such capacity as Administrative Agent, the “Agent”). Capitalized
terms used herein and not otherwise specifically defined shall have the same
meaning herein as in the Loan Agreement.
     FOR VALUE RECEIVED, and to induce Agent and the Lenders to extend credit to
the Borrower as provided for in the Loan Agreement and the other Loan Documents,
[INSERT GUARANTOR NAME] (hereinafter, the “Guarantor”), hereby unconditionally
agrees as follows:
     1. Guaranty. Guarantor, as a primary party and not merely as a surety,
unconditionally and irrevocably guarantees the prompt and full payment (and not
merely the collectibility), performance, and observance of all of the
obligations, terms and conditions to be paid, performed or observed by Borrower
under the Note, Loan Agreement and each other Loan Document, to or on behalf of
the Agent, the Lenders, or any one of them, each as the same may be hereafter
amended, modified, extended, renewed or recast, including, without limitation,
all of the Obligations and the payment of all principal, interest, fees and
other charges when due under the Note, the Loan Agreement and each other Loan
Document (hereinafter, the “Guaranteed Obligations”).
     Upon the occurrence of and during the continuance of any Event of Default
under the Loan Agreement, or any of the other Loan Documents, or if Agent has
accelerated the Loan pursuant to a right to do so under the Loan Agreement,
Agent may at its option proceed directly and at once, without notice (except as
otherwise provided under the Loan Agreement), against Guarantor hereunder,
without proceeding against Borrower, any other Guarantor, or any other person or
other Collateral for the Obligations or the Guaranteed Obligations.
     If Borrower, or Guarantor if so required, shall fail or refuse to perform
or continue performance of all of the Obligations on the part of Borrower to be
kept and performed, then, if an Event of Default exists on account thereof under
the Loan Documents or this Guaranty, in addition to any other rights and
remedies which Agent or any Lender may have hereunder or elsewhere, and not in
limitation thereof, Agent or any Lender, at such party’s option, may exercise
any or all of its rights and remedies under the Loan Agreement and each other
Loan Document.
     This Guaranty shall survive and continue in full force and effect beyond
and after the payment and satisfaction of the Guaranteed Obligations and the
Obligations in the event Agent

 



--------------------------------------------------------------------------------



 



or any Lender is required to disgorge or return any payment or property received
as a result of any laws pertaining to preferences, fraudulent transfers or
fraudulent conveyances.
     2. Waivers. Guarantor hereby waives and relinquishes to the fullest extent
now or hereafter not prohibited by applicable law:
     (a) all suretyship defenses and defenses in the nature thereof;
     (b) any right or claim of right to cause a marshalling of the assets of
Borrower or of any Collateral, or to cause Agent to proceed against any of the
other security for the Guaranteed Obligations or the Obligations before
proceeding under this Guaranty against Guarantor, or, if there shall be more
than one Guarantor, to require Agent to proceed against any other Guarantor or
any of Guarantors in any particular order;
     (c) until satisfaction in full of the Obligations of the Borrower to the
Agent and the Lenders, and the satisfaction in full of the Guaranteed
Obligations, all rights and remedies, including, but not limited to, any rights
of subrogation, contribution, reimbursement, exoneration or indemnification
pursuant to any agreement, express or implied, or now or hereafter accorded by
applicable law to indemnitors, guarantors, sureties or accommodation parties;
provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by any particular Guarantor shall not be effective to the extent that by
virtue thereof such Guarantor’s liability under this Guaranty or under any other
Loan Document is rendered invalid, voidable, or unenforceable under any
applicable state or federal law dealing with the recovery or avoidance of
so-called preferences or fraudulent transfers or conveyances or otherwise;
     (d) notice of the acceptance hereof, presentment, demand for payment,
protest, notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge
Guarantor therefor;
     (e) the pleading of any statute of limitations as a defense to Guarantor’s
obligations hereunder; .
     (f) the right to a trial by jury in any matter related to this Guaranty;
and
     (g) the benefit of all other provisions of law which may be validly waived.
     GUARANTOR, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS GUARANTY, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW,

 



--------------------------------------------------------------------------------



 



GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER IS GIVEN AS A
MATERIAL INDUCEMENT TO AGENT AND THE LENDERS TO ACCEPT THIS GUARANTY AND TO MAKE
THE LOAN.
     3. Cumulative Rights. Agent’s and any Lender’s rights under this Guaranty
shall be in addition to and not in limitation of all of the rights and remedies
of Agent and any Lender under the Loan Documents. All rights and remedies of
Agent and any Lender shall be cumulative and may be exercised in such manner and
combination as Agent or any Lender may determine.
     4. No Impairment. The liability of Guarantor hereunder shall in no way be
limited or impaired by, and Guarantor hereby assents to and agrees to be bound
by, any amendment or modification of the provisions of the Loan Documents to or
with Agent or any Lender by Borrower or any other Guarantor or any person who
succeeds Guarantor as owner of a Collateral Property (hereinafter, the
“Property”). In addition, the liability of Guarantor under this Guaranty and the
other Loan Documents shall in no way be limited or impaired by:
     (a) any extensions of time for performance required by any of the Loan
Documents;
     (b) any amendment to or modification of any of the Loan Documents;
     (c) any sale or assignment of the Loan or any sale, assignment or
foreclosure of the Security Documents, or any sale, transfer or exchange of all
or part of the Property;
     (d) any exculpatory, or nonrecourse, or limited recourse, provision in any
of the Loan Documents limiting Agent’s or any Lender’s recourse to the Property
secured by any Security Document, or to any other property, or limiting Agent’s
or any Lender’s rights to a deficiency judgment against Borrower or any other
person or entity;
     (e) the accuracy or inaccuracy of any of the representations or warranties
made by or on behalf of Borrower, any general partner, owner, principal, or
agent of Borrower, or Guarantor, under any Loan Document or otherwise;
     (f) the release of Borrower, any general partner, owner, principal, or
agent of Borrower, or any other person or entity, from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law, Agent’s or any Lender’s voluntary act, or
otherwise;
     (g) the filing of any bankruptcy or reorganization proceeding by or against
Borrower, any general partner, owner, principal, or agent of Borrower,
Guarantor, or any subsequent owner of the Property;

 



--------------------------------------------------------------------------------



 



     (h) the release or substitution in whole or part of any collateral or
security for the Obligations or the Guaranteed Obligations;
     (i) Agent’s failure to record any Security Document or file any UCC
financing statements, or Agent’s improper recording or filing of any thereof, or
Agent’s failure to otherwise perfect, protect, secure, or insure any security
interest or lien given as security for the Obligations or the Guaranteed
Obligations;
     (j) the release of any other party now or hereafter liable upon or in
respect of this Guaranty or any of the other Loan Documents; or
     (k) the invalidity or unenforceability of all or any portion of any of the
Loan Documents as to Borrower, any Guarantor, or any other person or entity.
     Any of the foregoing may be accomplished with or without notice to
Borrower, any general partner, owner, principal, or agent of Borrower, or any
Guarantor, and with or without consideration.
     5. Delay Not Waiver. No delay on Agent’s or any Lender’s part in exercising
any right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Agent or
any Lender in any instance shall constitute a waiver in any other instance.
     6. Warranties and Representations. Guarantor warrants and represents to
Agent and each of the Lenders for the express purpose of inducing Agent and the
Lenders to enter into the Loan Agreement, to make each Loan Advance, to accept
this Guaranty, and to otherwise complete the transactions contemplated by the
Loan Agreement, as to such Guarantor, that as of the date of this Guaranty, upon
the date of each Loan Advance, and at all times thereafter until the Loan is
repaid and all Guaranteed Obligations to Agent and the Lenders have been
satisfied in full, as follows:
     (a) Incorporation by Reference. Each warranty and representation made by
Guarantor in the Environmental Indemnity Agreement is true, accurate and
complete and is incorporated herein by reference.
     (b) Financial Information. Copies of the financial statements of Guarantor
have been delivered to Agent and each Lender and each of the same fairly present
Guarantor’s financial condition as of the dates thereof and no material and
adverse change has occurred in Guarantor’s financial condition or business since
the respective dates thereof; and each financial statement of Guarantor
submitted in the future shall fairly present Guarantor’s financial condition as
of the dates thereof;
     (c) No Violation. The payment and performance by Guarantor of the
Guaranteed Obligations, Guarantor’s obligations under the Loan Agreement, this
Guaranty, the Security Documents, the Environmental Indemnity Agreement, and any
other Loan Document, does not and shall not constitute a violation of any law,
order, regulation, contract or agreement to which Guarantor is a party or by
which Guarantor or Guarantor’s property may be bound;

 



--------------------------------------------------------------------------------



 



     (d) No Litigation. There is no material litigation now pending or, to the
best of Guarantor’s knowledge threatened in writing, against Guarantor which, if
adversely decided would materially impair the ability of Guarantor to pay and
perform the Guaranteed Obligations, Guarantor’s obligations under the Loan
Agreement, this Guaranty, the Security Documents, the Environmental Indemnity
Agreement, or any other Loan Document.
     (e) Entity Matters. The Guarantor is a duly organized, validly existing
entity organized and in good standing under the laws of the State of [INSERT
APPLICABLE STATE], and has all requisite power and authority to conduct its
business and to own its property as now conducted or owned, and is qualified to
do business in all jurisdictions where the nature and extent of its business is
such that such qualification is required by law.
     (f) Valid and Binding. Each of the Loan Documents to which Guarantor is a
party constitutes Guarantor’s legal, valid and binding obligation in accordance
with the respective terms thereof, subject to bankruptcy, insolvency and similar
laws of general application affecting the rights and remedies of creditors and
with respect to the availability of remedies of specific enforcement subject to
the discretion of the court before which proceedings therefor may be brought.
     (g) Solvency. Guarantor is solvent and is not rendered insolvent by the
obligations undertaken in this Guaranty. Guarantor is not contemplating either
the filing of a petition or proceeding under any state or federal bankruptcy or
insolvency or reorganization laws or the liquidating of all or a major portion
of Guarantor’s property, and Guarantor has no knowledge of any such petition or
proceeding being filed against any other Guarantor.
     (h) Material Economic Benefit. The granting of the Credit Extensions to
Borrower will constitute a material economic benefit to Guarantor.
     7. Notices. Any notice or other communication in connection with this
Guaranty shall be in writing and (i) deposited in the United States mail,
postage prepaid by registered or certified mail, (ii) hand delivered by any
commercially recognized courier service or overnight delivery service such as
Federal Express, or (ii) sent by facsimile transmission if a FAX number is
designated below, addressed as follows:
          If to Guarantor:
[INSERT GUARANTOR ENTITY]
44 South Bayles Avenue
Port Washington, New York
Attention: Leo S. Ullman
FAX Number: (516) 767-6497
and
Attention: Lawrence E. Kreider, Jr.

 



--------------------------------------------------------------------------------



 



          with copies by regular mail or such hand delivery or facsimile
transmission to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Karen Scanna, Esquire
FAX Number: (212) 806-6006
          If to Agent:
Bank of America, N.A., in its capacity as Administrative Agent
Agency Management
101 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Maria McClain
          with copies by regular mail or such hand delivery or facsimile
transmission to:
Moore & Van Allen PLLC
Suite 4700
100 N. Tryon Street
Charlotte, NC 28202-4003
Attention: Justin M. Riess
FAX No.: (704) 339-5882
Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.
     All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of post-mark, or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address, or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt, or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt an evidenced by confirmation.
     8. No Oral Change. No provision of this Guaranty may be changed, waived,
discharged, or terminated orally (in person or by telephone) or by any other
means except by an instrument in writing signed by the party against whom
enforcement of the change, waiver or discharge or termination is sought.
     9. Parties Bound; Benefit. This Guaranty shall be binding upon Guarantor
and Guarantor’s respective successors, assigns, heirs and personal
representatives and shall be for the benefit of Agent and each Lender, and of
any subsequent holder of Agent’s or any Lender’s interest in the Loan and of any
owner of a participation interest therein. In the event the interest

 



--------------------------------------------------------------------------------



 



of Agent or any other Lender under the Loan Documents is sold or transferred,
then the liability of the Guarantor to Agent or such Lender shall then be in
favor of both the Agent or Lender originally named herein and each subsequent
holder of Agent’s or Lender’s interest therein, to the extent of their
respective interests.
     10. Joint and Several. If there is more than one (1) Guarantor, the
obligations of each Guarantor, and such Guarantor’s respective successors,
assigns, heirs and personal representatives, shall be and remain joint and
several.
     11. Partial Invalidity. Each of the provisions hereof shall be enforceable
against Guarantor to the fullest extent now or hereafter not prohibited by
applicable law. The invalidity or unenforceability of any provision hereof shall
not limit the validity or enforceability of each other provision hereof.
     12. Governing Law. This Guaranty and the rights and obligations of the
parties hereunder shall in all respects be governed by and construed and
enforced in accordance with the internal laws of the State of New York. Agent or
any Lender may enforce its rights hereunder and under the other Loan Documents,
including, but not limited to, its rights to sue Guarantor or to collect any
outstanding indebtedness in accordance with applicable law.
     13. Consent to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST THE GUARANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. Guarantor hereby agrees and consents that in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New York
State or Federal Court located within the Southern District of the State of New
York may be made by certified or registered mail, return receipt requested,
directed to Guarantor at the address indicated in Section 7 above and service so
made shall be deemed completed five (5) days after the same shall have been so
mailed.

 



--------------------------------------------------------------------------------



 



     14. Additional Covenant of the Guarantor. Guarantor shall pay, perform,
observe and comply with all of the obligations, terms, covenants and conditions
set forth in this Guaranty, the Security Documents, the Environmental Indemnity
Agreement, and the other Loan Documents to which Guarantor is a party, and by
any provisions of the Loan Agreement specifically applicable to Guarantor.
     15. Subordination.
     (a) Except as may be otherwise specifically provided for in the Loan
Agreement with respect to Permitted Distributions, any indebtedness of Borrower
to Guarantor, or to any affiliated entity, now or hereafter existing together
with any interest thereon shall be, and such indebtedness is, hereby deferred,
postponed and subordinated to the prior, full and Non-Contestable Payment and
satisfaction of all Obligations of Borrower to the Agent and the Lenders.
Payment and satisfaction of the Obligations shall be deemed “Non-Contestable
Payment” only upon such payment and satisfaction and the expiration of all
periods of time within which a claim for the recovery of a preferential payment,
or fraudulent conveyance, or fraudulent transfer, in respect of payments
received by Agent or any Lender as to the Obligations could be filed or asserted
with: (A) no such claim having been filed or asserted, or (B) if so filed or
asserted, the final, non-appealable decision of a court of competent
jurisdiction denying the claim or assertion.
     (b) Except as may be otherwise specifically provided for in the Loan
Agreement with respect to Permitted Distributions, at all times until the full
and Non-Contestable Payment and satisfaction of the Obligations of Borrower to
Agent and the Lenders with respect to the Loan (and including interest accruing
on the Loan Advances after the commencement of a case by or against Borrower
under any Debtor Relief Laws now or hereafter in effect, which interest the
parties agree shall remain a claim that is prior and superior to any claim of
Guarantor or any affiliated entity notwithstanding any contrary practice, custom
or ruling in cases under the Debtor Relief Laws, as now or hereafter in effect,
generally), Guarantor, and each affiliated entity, agrees not to accept any
payment or satisfaction for any kind of indebtedness of Borrower to Guarantor,
or any affiliated entity, and hereby assigns such indebtedness to Agent, on
behalf of the Lenders, including, but not limited to, the right to file proofs
of claim and to vote thereon in connection with any such case under any Debtor
Relief Laws, as now or hereafter in effect, and the right to vote on any plan of
reorganization.
     (c) Any mortgage, security interest, lien or charge on the Collateral, all
rights therein and thereto, and on the revenue and income to be realized
therefrom, which Guarantor, or any affiliated entity, may have or obtain as
security for any loans, advances, indebtedness or costs, shall be, and such
mortgage, security interest, lien or charge hereby is, subordinated to the full
and Non-Contestable Payment and satisfaction of all Obligations of Borrower to
Agent and the Lenders.
     (d) In addition to the foregoing, and not in limitation thereof, until the
full payment and satisfaction of all Obligations of Borrower to Agent and the
Lenders, any claims of Guarantor, or any affiliated entity, of subrogation,
contribution, reimbursement, exoneration, indemnification, or reimbursement
arising out of any payment made on this Guaranty, whether such claim is based
upon an express or implied contract, or operation of law, are hereby waived;

 



--------------------------------------------------------------------------------



 



provided, however, unless Agent otherwise expressly agrees in writing, such
waiver by Guarantor shall not be effective to the extent that by virtue thereof
Guarantor’s liability under this Guaranty or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent conveyances or otherwise.
     16. Legal Fees, Costs and Expenses. Guarantor further agrees to pay within
thirty (30) days after demand all costs and expenses reasonably incurred by
Agent and the Lenders, or their successors or assigns, in connection with
enforcing any of the rights or remedies of Agent or any Lender, or such
successors or assigns, under or with respect to this Guaranty including, but not
limited to, attorneys’ fees and the out-of-pocket expenses and disbursements of
such attorneys. Any such amounts which are not paid within thirty (30) days of
demand therefor shall bear interest at the Default Rate from the date of demand
until paid.
     17. Setoff. Subject to the terms of this Section 17, Guarantor hereby
grants to Agent and each of the Lenders, a lien, security interest and right of
setoff as security for all liabilities and obligations to Agent and the Lenders,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender, or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Guarantor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     18. Delivery of executed counterparts of this Guaranty by telecopy or other
electronic means shall be effective as an original.
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     Witness the execution and delivery hereof as an instrument under seal as of
the _____ day of _____, _______.
GUARANTOR:

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF
ENVIRONMENTAL INDEMNITY AGREEMENT
     This Environmental Compliance and Indemnity Agreement (hereinafter, the
“Environmental Indemnity Agreement” or “Agreement”) is given pursuant to the
terms and conditions of a certain Amended and Restated Loan Agreement, dated as
of November 10, 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan Agreement”), among Cedar
Shopping Centers Partnership, L.P. (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer (in such capacity as Administrative Agent, the “Agent”). Capitalized
terms used herein and not otherwise specifically defined shall have the same
meaning herein as in the Loan Agreement.
     As used herein:
     (A) The term “Environmental Legal Requirements” shall mean all applicable
present or future federal, state, county and local laws, by-laws, rules,
regulations, codes and ordinances, or any judicial or administrative
interpretations thereof, and the requirements of any governmental agency or
authority having or claiming jurisdiction with respect thereto, applicable to
the regulation or protection of the environment, the health and safety of
persons and property and all other environmental matters and shall include, but
not be limited to, all orders, decrees, judgments and rulings imposed through
any public or private enforcement proceedings, relating to Hazardous Materials
or the existence, use, discharge, release, containment, transportation,
generation, storage, management or disposal thereof, or otherwise regulating or
providing for the protection of the environment applicable to the Property and
relating to Hazardous Materials, or to the existence, use, discharge, release or
disposal thereof. Environmental Legal Requirements presently include, but are
not limited to, the following laws: Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.), the Public Health
Service Act (42 U.S.C. §300(f) et seq.), the Pollution Prevention Act (42 U.S.C.
§13101 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7
U.S.C. §136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), The
Federal Clean Air Act (42 U.S.C. §7401 et seq.), and the applicable laws and
regulations of the State of [insert applicable state].
     (B) The term “Hazardous Materials” shall mean asbestos, mold, flammable
materials, explosives, radioactive or nuclear substances, polychlorinated
biphenyls, other carcinogens, oil and other petroleum products, radon gas, urea
formaldehyde, chemicals, gases, solvents, pollutants, contaminants, and any
other hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any present or future federal, state or
local laws, by-laws, rules, regulations, codes or ordinances or any judicial or
administrative interpretation thereof.
     (C) The term “Property” shall mean the land known as [INSERT AS
APPLICABLE].

 



--------------------------------------------------------------------------------



 



     (D) The term “Surrounding Property” shall mean any property located within
one hundred (100) feet of the perimeter of the Property.
     (E) The term “Guarantor” shall mean, jointly and severally, [INSERT
GUARANTOR NAME]
     (F) The term “Indemnitors” shall mean Borrower and Guarantor.
     (G) The term “Indemnified Party” shall mean: (i) Agent and each of the
Lenders; (ii) all those claiming by, through or under Agent or any Lender,
including any subsequent holder of the Loan and any present or future owner of a
participation interest therein; (iii) any subsequent owner or tenant of all or
any portion of the Property following the exercise by Agent of its rights under
the Loan Agreement, the Guaranty or the other Loan Documents, including, but not
limited to, a foreclosure sale or deed in lieu thereof; and (iv) as to each of
the foregoing, their respective affiliate, parent and subsidiary corporations,
and, as applicable, the respective officers, directors, stockholders, agents,
employees, accountants and attorneys of any one or more of them, and any person,
firm or entity which controls, is controlled by, controlling, or under common
control with, any one or more of them.
     (H) The term “Environmental Enforcement Action” shall mean all actions,
orders, requirements or liens instituted, threatened in writing, required,
completed, imposed or placed by any governmental authority and all claims made
or threatened in writing by any other person against or with respect to the
Property, or any present or past owner or occupant thereof, arising out of or in
connection with any of the Environmental Legal Requirements, any environmental
condition, or the assessment, monitoring, clean-up, containment, remediation or
removal of, or damages caused or alleged to be caused by, any Hazardous
Materials (i) located on or under the Property, or (ii) emanating from the
Property.
     (I) The terms “generated,” “stored,” “transported,” “utilized” “disposed,”
“managed,” “released” and “threat of release,” and all conjugates thereof, shall
have the meanings and definitions set forth in the Environmental Legal
Requirements.
     (J) The term “Environmental Reports” shall mean those written reports with
respect to environmental matters affecting the Property furnished to the Agent
prior to the execution of this Agreement.
     FOR VALUE RECEIVED, and to induce Agent and the Lenders to grant the Loan
and extend credit to the Borrower as provided for in the Loan Agreement and the
other Loan Documents, Indemnitors hereby unconditionally agree as follows:
1. Compliance with Environmental Legal Requirements:
     (a) Compliance. Until the full satisfaction of the Obligations, and full
satisfaction of the Guaranteed Obligations (as defined in the Guaranty executed
by the Guarantor), as applicable, the Indemnitors hereby guaranty that the
Indemnitors shall comply in all materials respects with all Environmental Legal
Requirements applicable to the Property, and that the Indemnitors shall take all
remedial action necessary to avoid any liability of the Indemnitors or any
Indemnified Party, or any subsequent owner of the Property, and to avoid the
imposition of,

 



--------------------------------------------------------------------------------



 



or to discharge (by payment, bonding, or otherwise), any liens on the Property,
as a result of any failure to comply with Environmental Legal Requirements
applicable to the Property.
     (b) Prohibitions. Without limitation upon the generality of foregoing,
Indemnitors and each of them agree that they:
     (i) shall not release or permit any release of any Hazardous Materials on
the Property;
     (ii) shall not generate or permit any Hazardous Materials to be generated
on the Property;
     (iii) shall not except in strict compliance with all Environmental Legal
Requirements, store, or utilize, or permit any Hazardous Materials to be stored
or utilized on the Property;
     (iv) shall not dispose of or permit any Hazardous Materials to be disposed
of on the Property;
     (v) shall not fail to operate, maintain, repair and use the Property in
accordance with all Environmental Legal Requirements; or
     (vi) shall use commercially reasonable efforts not to allow, permit or
suffer any other person or entity to operate, maintain, repair and use the
Property except in accordance with Environmental Legal Requirements.
2. Notice of Conditions. Indemnitors shall provide Agent with prompt written
notice, but in no event later than ten (10) Business Days after obtaining any
actual knowledge or actual notice thereof, of any of the following conditions:
(i) the presence, or any release or threat of release, of any Hazardous
Materials on, under or from the Property, whether or not caused by any of the
Indemnitors; (ii) any Environmental Enforcement Action instituted or threatened
with respect to the Property; or (iii) any condition or occurrence on the
Property that may constitute a violation of any of the Environmental Legal
Requirements with respect to the Property.
3. Indemnitors’ Agreement to take Remedial Actions.
     (a) Remedial Actions. Upon any of the Indemnitors becoming aware of the
violation of any Environmental Legal Requirement related to the Property, or the
presence, or any release or any threat of release, of any Hazardous Materials
on, under, or from the Property, whether or not caused by any of the
Indemnitors, Indemnitors shall, subject to the rights to contest set forth in
Section 6, immediately take all actions to cure or eliminate any such violation
of any such Environmental Legal Requirement and, where required by any such
Environmental Legal Requirement, to arrange for the assessment, monitoring,
clean-up, containment, removal, remediation, or restoration of the Property.
     (b) Security For Costs. If the potential costs associated with the actions
required in Section 3(a), the release of any lien against the Property, and the
release or other satisfaction of the liability, if any, of any of the
Indemnitors with respect to the Property arising under or related

 



--------------------------------------------------------------------------------



 



to any of the Environmental Legal Requirements or any Environmental Enforcement
Action are determined by Agent, in good faith, to exceed $500,000.00, Agent
shall have the right to require the Indemnitors to provide, and the Indemnitors
shall provide, within thirty (30) days after written request therefor, a bond,
letter of credit or other similar financial assurance, in form and substance
satisfactory to Agent, in its good faith judgment, evidencing to Agent’s
reasonable satisfaction that the necessary financial resources will be
unconditionally available to pay for all of the foregoing.
     (c) Environmental Assessments. Agent shall have the right to require the
Indemnitors, at their own cost and expense, to obtain a professional
environmental assessment of the Property in accordance with Agent’s then
standard environmental assessment requirements and sufficient in scope to comply
with the requirements of Section 4 upon the occurrence of any one or more of the
following events: (i) an Event of Default, or (ii) upon receipt of any notice of
any of the conditions specified in Section 2 of this Agreement.
4. Agent’s Rights to Inspect the Property and Take Remedial Actions.
     (a) Agent’s Rights. So long as any of the Loan Documents shall remain in
force and effect, Agent shall have the right, but not the obligation, through
such representatives or independent contractors as it may designate, to enter
upon the Property, at reasonable times and upon reasonable notice to the
Indemnitors and subject to the rights of any tenants at the Property, and to
expend funds to:
     (i) Assessments. Cause one (1) or more environmental assessments of the
Property to be undertaken, if Agent in its reasonable discretion determines that
any of the conditions set forth in Section 2 exists. Such environmental
assessments may include, without limitation, (A) detailed visual inspections of
the Property, including without limitation all storage areas, storage tanks,
drains, drywells and leaching areas; (B) the taking of soils and surface and
sub-surface water samples; (C) the performance of soils and ground water
analysis; and (D) the performance of such other investigations or analysis as
are reasonably necessary and consistent with sound professional environmental
engineering practice in order for Agent to obtain a complete assessment of the
compliance of the Property and the use thereof with all Environmental Legal
Requirements and to make a determination as to whether or not any of the
conditions set forth in Section 2 exists;
     (ii) Cure. Cure any breach of the representations, warranties, covenants
and conditions made by or imposed upon Indemnitors under this Agreement
including without limitation any violation by any of Indemnitors, or by the
Property, or by any other occupant, prior occupant or prior owner thereof, of
any of the Environmental Legal Requirements applicable to the Property;
     (iii) Prevention and Precaution. Take all actions as are necessary to (A)
prevent the migration of Hazardous Materials on, under, or from the Property to
any other property; (B) clean-up, contain, remediate or remove any Hazardous
Materials on, under, or from any other property which Hazardous Materials
originated on, under, or from the

 



--------------------------------------------------------------------------------



 



Property; or (C) prevent the migration of any Hazardous Materials on, under, or
from any other property to the Property;
     (iv) Environmental Enforcement Actions. Comply with, settle, or otherwise
satisfy any Environmental Enforcement Action including, but not limited to, the
payment of any funds or penalties imposed by any governmental authority and the
payment of all amounts required to remove any lien or threat of lien on or
affecting the Property; provided, however, that the Agent shall not be permitted
to take any such action so long as (i) the Borrower, or any other Indemnitor, is
exercising its rights under Section 6 of this Agreement, and (ii) no Event of
Default has occurred and is continuing; and
     (v) General. Comply with, settle, or otherwise satisfy any Environmental
Legal Requirement and correct or abate any environmental condition on, or which
threatens, the Property and which could cause damage or injury to the Property
or to any person; provided, however, that the Agent shall not be permitted to
take any such action so long as (A) the Borrower, or any other Indemnitor, is
exercising its rights under Section 6 of this Agreement, and (B) no Event of
Default has occurred and is continuing.
     (b) Recovery of Costs. Any amounts paid or advanced by Agent or any Lender
and all costs and expenditures incurred in connection with any action taken
pursuant to the terms of this Agreement, including but not limited to reasonable
environmental consultants’ and experts’ fees and expenses, reasonable attorneys’
fees and expenses, court costs and all costs of assessment monitoring clean-up,
containment, remediation, removal and restoration, with interest thereon at the
Default Rate, shall be a demand obligation of Indemnitors to Agent and, to the
extent not prohibited by law, and so long as the Borrower’s Obligations and the
Guaranteed Obligations are outstanding, shall be added to the obligations
secured by the Security Documents when paid by Agent or any Lender and shall be
secured by the lien on the Collateral and the other Security Documents as fully
and as effectively and with the same priority as every other obligation secured
thereby.
     (c) Agent and the Lenders Not Responsible. The exercise by Agent or any
Lender of any one or more of the rights and remedies set forth in this Section 4
shall not operate or be deemed (i) to place upon Agent or any Lender any
responsibility for the operation, control, care, service, management,
maintenance or repair of the Property, or (ii) make Agent or any Lender the
“owner” or “operator” of the Property or a “responsible party” within the
meaning of any of the Environmental Legal Requirements.
     (d) Agent’s and the Lenders’ Subrogation. Furthermore, Agent and/or any
Lender by making any such payment or incurring any such costs shall be
subrogated to all rights of each of Indemnitors or any other occupant of the
Property to seek reimbursement from any other person including, without
limitation, any predecessor, owner or occupant of the Property who may be a
“responsible party” under any of the Environmental Legal Requirements in
connection with the presence of Hazardous Materials on or under or which
emanated from, the Property.
     (e) Agent/Lender May Stop. Without limiting the generality of the other
provisions of this Agreement, any partial exercise by Agent or any Lender of any
one or more the rights and remedies set forth in this Section 4 including,
without limitation, any partial undertaking on the

 



--------------------------------------------------------------------------------



 



part of Agent or any Lender to cure any failure by any of the Indernnitors, or
of the Property, or any other occupant, prior occupant or prior owner thereof,
to comply with any of the Environmental Legal Requirements shall not obligate
Agent or any Lender to complete such actions taken or require Agent or any
Lender to expend further sums to cure such non-compliance.
5. Indemnification. At all times, both before and after the repayment of the
Loan, Indemnitors hereby jointly and severally agree that they shall at their
sole cost and expense indemnify, defend, exonerate, protect and save harmless
each Indemnified Party against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgment, suits, proceedings, costs, disbursements or expenses of any kind or
nature whatsoever, including, without limitation, reasonable attorneys’ and
experts’ fees and disbursements, which may at any time be imposed upon, incurred
by or asserted or awarded against any Indemnified Party and arising from or out
of:
     (a) Hazardous Materials. Any Hazardous Materials on, in, under, affecting
or emanating from all or any portion of the Property on or before the date
hereof, or which may hereafter affect all or any portion of the Property,
whenever discovered;
     (b) Environmental Legal Requirements. The violation of any Environmental
Legal Requirement by any Indemnitor, or with respect to the Property, existing
on or before the date hereof or which may so exist in the future, whenever
discovered;
     (c) Breach of Warranty, Representation or Covenant. Any breach of warranty
or representation or covenant made by any Indemnitor under or pursuant to this
Agreement; and
     (d) General. The enforcement of this Agreement or the assertion by any
Indemnitor of any defense to the obligations of any Indemnitor hereunder,
whether any of such matters arise before or after foreclosure of the Mortgage or
other taking of title to or possession of all or any portion of the Property by
Agent or any other Indemnified Party, and specifically including therein,
without limitation, the following: (i) costs incurred for any of the matters set
forth in Section 4 of this Agreement; and (ii) costs and expenses incurred in
ascertaining the existence or extent of any asserted violation of any
Environmental Legal Requirements relating to the Property and any remedial
action taken on account thereof including, without limitation, the reasonable
costs, fees and expenses of engineers, geologists, chemists, other scientists,
attorneys, surveyors, and other professionals, or testing and analyses performed
in connection therewith.
     (e) Limitation. Notwithstanding the foregoing provisions of this Section 5,
the obligation of the Indemnitors to indemnify, defend, exonerate, protect and
save harmless each Indemnified Party, as more particularly set forth herein,
shall not be applicable to any damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind which are a direct result of the
willful misconduct or gross negligence of any Indemnified Party.
6. Right to Contest. Borrower, or any other Indemnitor, may contest in good
faith any claim, demand, levy or assessment under any Environmental Legal
Requirements, including, but not limited to, any claim with respect to Hazardous
Materials, by any person or entity if:

 



--------------------------------------------------------------------------------



 



     (a) Material Question In Good Faith. The contest is based upon a material
question of law or fact raised by Borrower or such other Indemnitor in good
faith;
     (b) Diligent Pursuit. Borrower or such other Indemnitor properly commences
and thereafter diligently pursues the contest;
     (c) No Impairment. The contest will not materially impair the taking of any
required remedial action with respect to such claim, demand, levy or assessment;
     (d) Adequate Resources. Borrower, or such other Indemnitor, demonstrates to
Agent’s reasonable satisfaction that Borrower, or such other Indemnitor, has the
financial capability to undertake and pay for such contest and any remedial
action then or thereafter necessary;
     (e) Resolve By Maturity. There is no reason to believe that the contest
will not be resolved prior to the Maturity Date; and
     (f) No Event Of Default. No Event of Default exists under the Loan
Documents.
7. Waivers. Until the full satisfaction of the Obligations and full satisfaction
of the Guaranteed Obligations, Indemnitors each hereby waive and relinquish to
the fullest extent now or hereafter not prohibited by applicable law:
     (a) Suretyship Defenses. All suretyship defenses and defenses in the nature
thereof;
     (b) Marshalling. Any right or claim of right to cause a marshalling of any
Indemnitor’s assets or to cause Agent to proceed against any of the Collateral
for the Loan before proceeding under this Agreement against any Indemnitor, or
to require Agent to proceed against Indemnitors in any particular order;
     (c) Contribution. All rights and remedies against any other Indemnitor,
including, but not limited to, any rights of subrogation, contribution,
reimbursement, exoneration or indemnification pursuant to any express or implied
agreement, or now or hereafter accorded by applicable law to indemnitors,
guarantors, sureties or accommodation parties; provided, however, unless Agent
otherwise expressly agrees in writing, such waiver by any particular Indemnitor
shall not be effective to the extent that by virtue thereof such Indemnitor’s
liability under this Indemnity Agreement or under any other Loan Document is
rendered invalid, voidable, or unenforceable under any applicable state or
federal law dealing with the recovery or avoidance of so-called preferences or
fraudulent transfers or conveyances or otherwise;
     (d) Notice. Notice of the acceptance hereof, presentment, demand for
payment, protest, notice of protest, or any and all notice of nonpayment,
nonperformance, nonobservance or default or other proof or notice of demand
whereby to charge Indemnitors therefor;
     (e) Statute of Limitations. The pleading of any statute of limitations as a
defense to such Indemnitor’s obligations hereunder; and

 



--------------------------------------------------------------------------------



 



     (f) Jury Trial. The right to a trial by jury in any matter related to this
Environmental Indemnity Agreement.
     EACH INDEMNITOR, AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTIES; THIS WAIVER BEING A MATERIAL INDUCEMENT FOR AGENT AND
THE LENDERS TO ACCEPT THIS AGREEMENT AND TO MAKE THE LOAN;
8. Cumulative Rights. Agent’s rights under this Agreement shall be in addition
to and not in limitation of all of the rights and remedies of Agent under the
other Loan Documents. All rights and remedies of Agent shall be cumulative and
may be exercised in such manner and combination as Agent may determine.
9. No Impairment. The liability of Indemnitors hereunder shall in no way be
limited or impaired by, and each Indemnitor hereby assents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Agent and the Lenders by Borrower or any Indemnitor or any person who
succeeds Borrower as owner of the Property. In addition, the liability of
Indemnitors under this Agreement shall in no way be limited or impaired by:
     (a) Extensions. Any extensions of time for performance required by any of
the Loan Documents;
     (b) Amendments. Any amendment to or modification of any of the Loan
Documents;
     (c) Transfer. Any sale or assignment of the Loan, or any sale, assignment
or foreclosure of the Mortgage, or any sale or transfer of all or part of the
Property;
     (d) Exculpatory Language. Any exculpatory, or nonrecourse, or limited
recourse, provision in any of the Loan Documents limiting Agent’s or any
Lenders’ recourse to the Property encumbered by the Security Documents or to any
other property or limiting Agent’s or any Lenders’ rights to a deficiency
judgment against Borrower or any other party;
     (e) Inaccuracies. The accuracy or inaccuracy of any of the representations
or warranties made by or on behalf of any Indemnitor under the Loan Documents or
otherwise;
     (f) Release. The release of any Indemnitor, or of any other person or
entity, from performance or observance of any of the agreements, covenants,
terms or conditions contained in this Agreement or any of the other Loan
Documents by operation of law, Agent’s or any Lenders’ voluntary act, or
otherwise;

 



--------------------------------------------------------------------------------



 



     (g) Bankruptcy or Reorganization. The filing of any bankruptcy or
reorganization proceeding by or against any Indemnitor, any general partner or
owner of any Indemnitor, or any subsequent owner of the Property;
     (h) Substitution. The release or substitution in whole or part of any
collateral or security for the Loan;
     (i) Failure To Perfect. Agent’s failure to record any Security Document or
file any UCC financing statements (or Agent’s improper recording or filing of
any thereof) or to otherwise perfect, protect, secure, or insure any security
interest or lien given as security for the Loan; or
     (j) Invalidity. The invalidity or unenforceability of all or any portion of
any of the Loan Documents as to any Indemnitor or to any other person or entity.
     Any of the foregoing may be accomplished with or without notice to Borrower
or any Indemnitor (except as otherwise required pursuant to the terms and
conditions of the Loan Agreement) or with or without consideration.
10. Delay Not Waiver. No delay on Agent’s part in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall operate as a waiver
of any such privilege, power or right. No waiver by Agent in any instance shall
constitute a waiver in any other instance.
11. Warranties and Representations. Subject to Section 6.14.3 of the Loan
Agreement, the Indemnitors each represent and warrant to Agent, the same to be
true and correct in all material respects throughout the period that any of the
Loan Documents shall remain in force and effect:
     (a) No Hazardous Materials at Property. No Hazardous Materials have been or
are currently generated, stored, transported, utilized, disposed of, managed,
released or located on, under or from the Property, whether or not in reportable
quantities, or in any manner introduced onto the Property including without
limitation any septic, sewage or other waste disposal systems servicing the
Property;
     (b) No Violations Claimed Re Property or Indemnitors. None of the
Indemnitors has received any notice from the [insert the appropriate state]
Environmental Protection Agency, the United States Environmental Protection
Agency or any other governmental authority claiming that (i) the Property or any
use thereof violates any of the Environmental Legal Requirements or (ii) any of
the Indemnitors or any of their respective employees or agents have violated any
of the Environmental Legal Requirements with respect to the Property or any
Surrounding Property;
     (c) No Liability to Governmental Authorities. None of the Indemnitors has
incurred any liability to [insert the appropriate state], the United States of
America or any other governmental authority under any of the Environmental Legal
Requirements;
     (d) No Lien on Property. No lien against the Property has arisen under or
related to any of the Environmental Legal Requirements;

 



--------------------------------------------------------------------------------



 



     (e) No Enforcement Actions. There are no Environmental Enforcement Actions
pending, or to the best of the Indemnitors’ information, knowledge and belief
after due inquiry, threatened in writing;
     (f) No Knowledge of Hazardous Materials at Surrounding Property. None of
the Indemnitors has any knowledge, after due inquiry, that any Hazardous
Materials have been or are currently generated, stored, transported, utilized,
disposed of, managed, released or located on, under or from the Surrounding
Property in violation of or allegedly in violation of any of the Environmental
Legal Requirements;
     (g) No Knowledge of Violations Regarding Surrounding Property. None of the
Indemnitors has any knowledge, after due inquiry, of any action or order
instituted or threatened by any person or governmental authority arising out of
or in connection with the Environmental Legal Requirements involving the
assessment, monitoring, cleanup, containment, remediation or removal of or
damages caused or alleged to be caused by any Hazardous Materials generated,
stored, transported, utilized, disposed of, managed, released or located on,
under or from any Surrounding Property;
     (h) No Underground Storage Tanks. There are no underground storage tanks on
or under the Property;
     (i) No Dangerous Conditions. No environmental condition exists on the
Property which could cause any damage or injury to the Property or to any
person;
     (j) Valid and Binding. This Agreement constitutes the legal, valid and
binding obligation of each of the Indemnitors in accordance with the respective
terms hereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors, and with respect to
the availability of the remedy of specific enforcement subject to the discretion
of the court before which proceedings therefor may be brought;
     (k) Entity Matters. That each Indemnitor is a duly organized validly
existing entity in good standing under the laws of its organization and has all
requisite power and authority to conduct its business and to own its properties
as now conducted or owned;
     (1) No Violations. To the knowledge of the Indemnitors, the performance of
the obligations evidenced hereby will not constitute a violation of any law,
order, regulation, contract, organizational document or agreement to which the
Indemnitors or any of them is a party or by which any one or more of them or
their property is or may be bound;
     (m) No Litigation. There is no material litigation or administrative
proceeding now pending or threatened against the Indemnitors or any of them
which if adversely decided could materially impair the ability of any one or
more of the Indemnitors to pay or perform their respective obligations
hereunder; and
     (n) Material Economic Benefit. The granting of the Loan to Borrower will
constitute a material economic benefit to each Indemnitor.

 



--------------------------------------------------------------------------------



 



12. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Each of the
counterparts shall constitute but one in the same instrument and shall be
binding upon each of the parties individually as fully and completely as if all
had signed but one instrument so that the joint and several liability of each of
the Indemnitors hereunder shall be unaffected by the failure of any of the
undersigned to execute any or all of said counterparts.
13. Notices. Any notice or other communication in connection with this Agreement
shall be in writing and (i) deposited in the United States mail, postage
prepaid, by registered or certified mail, or (ii) hand delivered by any
commercially recognized courier service or overnight delivery service, such as
Federal Express, or (iii) sent by facsimile transmission if a FAX Number in
designated below, addressed as follows:
          If to the Indemnitors:
          [INSERT APPLICABLE CONTACT INFORMATION]

 



--------------------------------------------------------------------------------



 



     with copies by regular mail or such hand delivery or facsimile transmission
to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Karen Scanna, Esquire
FAX Number: (212) 806-6006
If to Agent:
Bank of America, N.A., in its capacity as Administrative Agent
Agency Management
101 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
Attention: Maria McClain
     with copies by regular mail or such hand delivery or facsimile transmission
to:
Moore & Van Allen PLLC
Suite 4700
100 N. Tryon Street
Charlotte, NC 28202-4003
Attention: Justin M. Riess
FAX No.: (704) 339-5882
Any such addressee may change its address for such notices to any other address
in the United States as such addressee shall have specified by written notice
given as set forth above.
     All periods of notice shall be measured from the deemed date of delivery. A
notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if sent by such certified or registered mail, on the third
Business Day following the date of postmark; or (ii) if hand delivered by such
courier or overnight delivery service, when so delivered or tendered for
delivery during customary business hours on a Business Day at the specified
address; or (iii) if so mailed, on the date of actual receipt (or tender of
delivery) as evidenced by the return receipt; or (iv) if so delivered, upon
actual receipt, or (v) if facsimile transmission is a permitted means of giving
notice, upon receipt as evidenced by confirmation.
14. No Oral Change. No provision of this Agreement may be changed, waived,
discharged, or terminated orally by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver or discharge or termination is sought.
15. Parties Bound; Benefit. This Agreement shall be binding upon the Indemnitors
and their respective successors, assigns, heirs and personal representatives and
shall be for the benefit of Agent and the Lenders, and of any subsequent holder
of the Loan and of any owner of a participation interest therein. In the event
the Loan is sold or transferred, then the liability of the



 



--------------------------------------------------------------------------------



 



Indemnitors to Agent and the Lenders shall then be in favor of both Agent and
the Lenders originally named herein and each subsequent holder of the Loan and
any of interest therein.
16. Joint and Several. The obligations of each of the Indemnitors and their
respective successors, assigns, heirs and personal representatives shall be
joint and several.
17. Partial Invalidity. Each of the provisions hereof shall be enforceable
against each Indemnitor to the fullest extent now or hereafter permitted by law.
The invalidity or unenforceability of any provision hereof shall not limit the
validity or enforceability of each other provision hereof.
18. Governing Law and Consent to Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by and
construed and enforced in accordance with the laws of [                    ]
without giving effect to principles of conflicts of law, and insofar as
Environmental Legal Requirements are concerned, in accordance with applicable
federal law as well; provided, however, insofar as formation of the parties
hereunder requires the law of the jurisdiction of the state of formation to
apply with respect to matters of authorization to enter into the transaction
contemplated by this Agreement, such state law shall govern. The parties further
agree that Agent may enforce its rights under this Agreement and the other Loan
Documents including, but not limited to, the rights to sue any Indemnitor in
accordance with applicable law.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED WITHIN THE FIRST DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT
SYSTEM OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
19. Survival. The provisions of this Agreement shall continue in effect and
shall survive (among other events) any payment and satisfaction of the Loan and
the Obligations, any termination or discharge of the Security Documents granted
to the Agent on the Property, foreclosure, a deed-in-lieu transaction, or
release of the Property.
20. Counterparts. Delivery of executed counterparts of this Agreement by
telecopy or other electronic means shall be effective as an original.

 



--------------------------------------------------------------------------------



 



[The balance of this page is intentionally left blank]



 



--------------------------------------------------------------------------------



 



     Witness the execution and delivery hereof as an instrument under seal as of
the                day of             ,           .
INDEMNITORS:

            CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a
Delaware limited partnership


By: Cedar Shopping Centers, Inc., a Maryland corporation, its general partner
 
    By:           Name:           Title:      
[INSERT ADDITIONAL INDEMNITOR]     

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
PLEDGE AND SECURITY AGREEMENT
     PLEDGE AND SECURITY AGREEMENT (hereinafter, the “Pledge Agreement”), dated
as of [INSERT APPLICABLE DATE], by and between CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P. (hereinafter, the “Borrower”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as Administrative Agent under that
certain Amended and Restated Loan Agreement, dated as of November 10, 2009 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Loan Agreement”), among the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
L/C Issuer (in such capacity as Administrative Agent, the “Agent”).
WITNESSETH
     WHEREAS, pursuant to the Loan Agreement, the Agent and the Lenders have
agreed to make certain financial accommodations upon the terms and subject to
the conditions set forth therein.
     WHEREAS, the Borrower owns, directly, a 100% ownership interest in the
following entity: [INSERT APPLICABLE ENTITY] (hereinafter, the “Borrower
Subsidiary”).
     WHEREAS, the Borrower Subsidiary has substantial financial dealings with
the Borrower and is affiliated with the Borrower (by ownership and by
contractual relationship and/or other meaningful business relationship), and the
extension of credit and the providing of financial accommodations to the
Borrower will enhance and benefit the business activities and interests of the
Borrower Subsidiary.
     WHEREAS, as a condition to extending the Loan to the Borrower, the Agent
and the Lenders have required the Borrower to execute and deliver this Pledge
Agreement to secure the Obligations under the Loan Agreement.
     NOW, THEREFORE, in consideration of the premises and to induce the Lenders
to make the Loan under the Loan Agreement, the Borrower hereby agrees with Agent
and the Lenders as follows:
     1. Defined Terms. Unless otherwise defined herein, terms which are defined
in the Loan Agreement and used herein are so used as so defined (which defined
terms are expressly incorporated herein by reference), and the following terms
shall have the following meanings:
     “Agent”: as defined in the first paragraph of this Pledge Agreement.
     “Borrower”: as defined in the first paragraph of this Pledge Agreement.
     “Borrower Subsidiary”: as defined in the recitals of this Pledge Agreement.

 



--------------------------------------------------------------------------------



 



     “Collateral”: means the Pledged Interests, the Pledged Obligations and all
Proceeds thereof.
     “Consent”: shall mean that certain Consent from the Borrower Subsidiary
referenced in Section 4 of this Pledge Agreement.
     “Lender” or “Lenders”: as defined in the first paragraph of this Pledge
Agreement.
     “Loan”: as defined in the recitals of this Pledge Agreement.
     “Loan Agreement”: as defined in the first paragraph of this Pledge
Agreement.
     “Obligations”: means all indebtedness, obligations and liabilities of the
Borrower to the Agent and/or any of the Lenders, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, under any one or
more of: (i) this Pledge Agreement; (ii) the Loan Agreement, Note or any other
Loan Document; and (iii) each of the same as hereafter modified, amended,
extended or replaced, including, without limitation, the Obligations (as defined
in the Loan Agreement).
     “Pledge Agreement”: means this Pledge and Security Agreement, as amended,
supplemented or otherwise modified from time to time.
     “Pledged Interests”: means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, as the holder of the direct or indirect
interests in the Borrower Subsidiary referred to in the recitals of this Pledge
Agreement, together with all interests, certificates, options or rights of any
nature whatsoever which may be issued or granted to the Borrower by the Borrower
Subsidiary in respect thereof.
     “Pledged Obligations”: means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, in and to any and all obligations owed
to the Borrower by the Borrower Subsidiary, whether now existing or hereafter
incurred, and in and to all collateral granted to the Borrower or for the
benefit of the Borrower as collateral security for such obligations.
     “Proceeds”: means (i) the Borrower’s right, title and interest in and to
all distributions, monies, fees, payments, compensations and proceeds now or
hereafter payable in respect of the Pledged Interests and the Pledged
Obligations, whether payable as profits, distributions, asset distributions,
repayment of loans or capital or otherwise and including all “proceeds” as such
term is defined in Section 9-102(a) of the UCC; (ii) all books, records,
electronically stored data and information relating to the Pledged Interests and
the Pledged Obligations and all rights of access to such books, records and
information; (iii) all contract rights, general intangibles, instruments (as
each such term is defined in Section 9-102(a) of the UCC), claims, powers,
privileges, benefits and remedies of the Borrower relating to the foregoing;
(iv) all additions to the Pledged Interests and the Pledged Obligations, all
substitutions therefor and all replacements thereof; and (v) all cash or
non-cash proceeds of any of the foregoing.

 



--------------------------------------------------------------------------------



 



     “UCC”: means the Uniform Commercial Code from time to time in effect in the
State of New York; provided, that if by mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     2. Pledge; Grant of Security Interest. As security for the full and
punctual payment and performance of the Obligations when due and payable
(whether upon stated maturity, by acceleration or otherwise), Borrower hereby
transfers, assigns, grants, bargains, sells, conveys, hypothecates, pledges,
sets over, endorses over and delivers to Agent, on behalf of the Lenders, all
the Pledged Interests, and Borrower hereby grants, pledges, hypothecates,
transfers and assigns to Agent, on behalf of the Lenders, a continuing lien on
and security interest in all of the Collateral.
     3. Delivery of Certificates, Instruments, Etc. The Borrower shall deliver
to Agent:
     (a) all original certificates, instruments and other documents, if any,
evidencing or representing the Pledged Interests, concurrently with the
execution and delivery of this Pledge Agreement; and
     (b) the original certificates, instruments or other documents, if any,
evidencing or representing all other Collateral (except for such Collateral
which this Pledge Agreement specifically permits the Borrower to retain) within
five (5) days after the Borrower’s receipt thereof.
     4. Powers and Transfer Instruments. Concurrently with the delivery to the
Agent of this Pledge Agreement and each certificate, if any, representing the
Pledged Interests, the Borrower shall deliver a duly executed Consent from the
Borrower Subsidiary.
     5. Representations and Warranties. The Borrower represents and warrants
that:
     (a) Except for the Consent, and any other consents as may be required in
connection with any disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally or as otherwise
contemplated by the Loan Agreement, no consent of any other person or entity
(including, without limitation, any owner or creditor of the Borrower), and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than the filing of financing statements under
the UCC in order to perfect a security interest in that portion of the
Collateral in which a security interest is perfected by filing) or declaration
with any governmental instrumentality is required in connection with (i) the
execution, delivery, performance, validity or enforceability of this Pledge
Agreement, (ii) the perfection or maintenance of the security interest created
hereby (including the first priority nature of such security interest) or
(iii) the exercise by the Agent of any rights provided for in this Pledge
Agreement;

 



--------------------------------------------------------------------------------



 



     (b) The Pledged Interests in the Borrower Subsidiary constitute all of the
ownership interests owned by the Borrower in the Borrower Subsidiary;
     (c) All of the Pledged Interests have been duly and validly issued and are
fully paid. No certificate or other instrument has been issued at any time to
evidence the Pledged Interests. None of the ownership interests comprising the
Collateral are dealt in or traded on securities exchanges or in securities
markets, and none by its terms expressly provides that it is a security governed
by Article 8 of the UCC or that it is an investment company security, and none
is held in a securities account (as defined in Section 8-501 of the UCC);
     (d) The Borrower is the sole holder of record and sole beneficial of, and
has good and valid title to, the Pledged Interests in the Borrower Subsidiary,
free of any and all liens or options in favor of, or claims of, any other
Person, except the lien created by this Pledge Agreement;
     (e) Upon the filing of the Form UCC-1 Statements referred to in Section 13
of this Pledge Agreement in the place or office of public record lawfully
required to perfect a security interest therein, the lien granted pursuant to
this Pledge Agreement will constitute a valid, perfected first priority lien
with respect to that portion of the Collateral in which a security interest is
perfected by the filing of a financing statement, enforceable as such against
all creditors of Borrower and any persons purporting to purchase any of such
Collateral from Borrower, subject to bankruptcy, insolvency, moratorium, and
other similar laws of general applicability affecting creditors rights and
general equity principles; and
     (f) There are no restrictions on the transfer of the Collateral to the
Agent hereunder, or with respect to any subsequent transfer thereof or
realization thereupon by the Agent and/or the Lenders (or, if there are any such
restrictions, such transfer restrictions have been duly waived by all required
parties or consented to pursuant to the Consent), and, as set forth in the
Consent, the Borrower has obtained all consents needed in connection with any
such transfer or subsequent transfer, subject to matters resulting from the
operation of law.
     6. Covenants. The Borrower covenants and agrees with Agent and the Lenders
that from and after the date of this Pledge Agreement until this Pledge
Agreement shall be terminated:
     (a) If the Borrower shall, as a result of its ownership of the Pledged
Interests, become entitled to receive or shall receive (i) any membership
interests (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights, (ii) any stock, (iii) any limited or general
partnership interests (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, or (iv) any property
other than cash, whether in addition to, in substitution of, as a

 



--------------------------------------------------------------------------------



 



conversion of, or in exchange for any of the Pledged Interests, or otherwise in
respect thereof, the Borrower shall accept the same as Agent’s agent, hold the
same in trust for Agent and deliver the same forthwith to Agent in the exact
form received, duly endorsed by the Borrower to Agent, if required, and, to the
extent the same is in the form of a certificate, together with an undated
assignment or power covering such certificate, duly executed in blank and with,
if Agent so requests, signature guaranteed, to be held by Agent hereunder as
additional security for the Obligations.
     (b) Without the prior written consent of Agent, the Borrower shall not,
directly or indirectly (i) vote to enable, or take any other action to permit,
the issuer(s) of the Pledged Interests to issue any interests or shares, as
applicable, or to issue any other securities convertible into or granting the
right to purchase or exchange for any interests of the issuer(s) of the Pledged
Interests, or (ii) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, the Collateral, or (iii) create, incur or
permit to exist any lien or option in favor of, or any claim of any person or
entity with respect to, any of the Collateral, or any interest therein, except
for the lien provided for by this Pledge Agreement and liens permitted under the
Loan Agreement. The Borrower will defend the right, title and interest of Agent
in and to the Collateral against the claims and demands of all Persons
whomsoever.
     (c) At any time and from time to time, upon the written request of Agent,
and at the sole expense of the Borrower, the Borrower will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Pledge Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
promptly delivered to Agent, duly endorsed in a manner reasonably satisfactory
to Agent, to be held as Collateral pursuant to this Pledge Agreement.
     (d) The Borrower agrees to pay, and to indemnify and save Agent harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than income taxes
on the income of Agent or any of the Lenders) which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Pledge Agreement.
     (e) The Borrower shall not exercise any right with respect to the
Collateral which would dilute or adversely affect Agent’s rights in the
Collateral.
     (f) Except as permitted in the Loan Agreement, the Borrower shall not enter
into or consent to any amendment or modification of, or with respect to, the
operating agreements of the Borrower Subsidiary without Agent’s prior written
consent in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed.
     7. Cash Dividends; Distributions; Voting Rights.

 



--------------------------------------------------------------------------------



 



     (a) Notwithstanding the preceding terms of this Pledge Agreement, unless an
Event of Default shall have occurred and be continuing, the Borrower shall be
permitted to exercise all voting rights with respect to the Pledged Interests;
provided, however, that the Borrower shall not, without the prior written
consent of Agent in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed, vote the Collateral in favor of, or consent
to, any resolution or action which does or might:
     (i) impose any restrictions upon the sale, transfer or disposition of the
Collateral other than restrictions, if any, the application of which is waived
to the full satisfaction of the Agent as to the Collateral; or
     (ii) result in the issuance of any additional interest in the Borrower
Subsidiary, or of any class or series of security, which issuance might
adversely affect the value of the Collateral; or
     (iii) vest additional powers, privileges, preferences or priorities to any
other class or series of interest in the Borrower Subsidiary to the detriment of
the value of, or rights accruing to, the Collateral; or
     (iv) to the extent prohibited in the Loan Agreement without Agent’s
consent, permit the Borrower Subsidiary to sell, transfer, assign, pledge,
mortgage or otherwise encumber any property owned by any of them, or to incur
any new indebtedness in respect of such property, unless Agent has given its
prior written consent.
     (b) Notwithstanding the preceding terms of this Pledge Agreement, but
subject to the terms and provisions hereof relating to the rights and remedies
of the Agent, so long as there is no Event of Default that is continuing, cash
dividends, distributions and other payments in respect of the Collateral may be
made by the to the Borrower, and may be retained, used and enjoyed by the
Borrower.
     8. Rights of Agent.
     (a) If an Event of Default shall have occurred and be continuing, Agent
shall have the right to receive any and all cash dividends or distributions or
other payments paid in respect of the Collateral and make application thereof to
the Obligations, in such order as Agent, in its sole discretion, may elect. In
connection therewith, if an Event of Default shall have occurred and be
continuing, the Agent shall have the right to direct the issuer(s) of the
Pledged Interests, and the obligors with respect to the Pledged Obligations, to
pay all such cash dividends or distributions or other payment directly to the
Agent or as otherwise directed by the Agent.
     (b) If an Event of Default shall have occurred and be continuing, then all
registered Pledged Interests, at Agent’s option, shall be registered in the name
of Agent or its nominee, and Agent or its nominee may thereafter exercise
(x) all voting and other rights pertaining to such Pledged Interests, and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Interests as if Agent
were the absolute owner thereof (including, without

 



--------------------------------------------------------------------------------



 



limitation, the right to exchange at its discretion any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of the Borrower, or
upon the exercise by the Borrower or Agent of any right, privilege or option
pertaining to such Pledged Interests, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as it may determine), all without liability except to account for
property actually received by it, but Agent shall have no duty to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
     (c) The rights of Agent hereunder shall not be conditioned or contingent
upon the pursuit by Agent of any right or remedy against the Borrower or against
any other person or entity which may be or become liable in respect of all or
any part of the Obligations or against any other Collateral, any security
therefor, any guarantee thereof, or right of offset with respect thereto. Agent
shall not be liable for any failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so, nor shall it be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of the Borrower or any other person or entity or to take any other action
whatsoever with regard to the Collateral or any part thereof.
     9. Actions By Agent. The Borrower hereby designates Agent as the
attorney-in-fact of the Borrower to: (a) endorse in favor of Agent any of the
Collateral following an Event of Default which is continuing; (b) cause the
transfer of any of the Collateral in such name as Agent may from time to time
determine following an Event of Default which is continuing; (c) renew, extend
or roll over any Collateral following an Event of Default which is continuing;
(d) make, demand and initiate actions to enforce any of the Collateral or rights
therein following an Event of Default which is continuing; and (e) take any
other action to effectuate the terms and provisions of this Pledge Agreement
following an Event of Default which is continuing. Following an Event of Default
which is continuing, Agent may take such action with respect to the Collateral
as Agent may reasonably determine to be necessary to protect and preserve its
interest in the Collateral. Except as otherwise provided herein, all of the
rights, remedies, powers, privileges and discretions included in this Section 9
may be exercised by Agent whether or not the Obligations are then due provided
that an Event of Default has occurred and is continuing. The within designation
and grant of power of attorney is coupled with an interest, is irrevocable until
the lien created by this Pledge Agreement is terminated by a written instrument
executed by a duly authorized officer of Agent or is required to be so
terminated by the terms of the Loan Agreement. The power of attorney shall not
be affected by subsequent disability or incapacity of the Borrower. Agent shall
not be liable for any act or omission to act pursuant to this Section 9, except
for any act or omission to act which is in actual bad faith, or constitutes
gross negligence or willful misconduct.
     10. Remedies.
     (a) If an Event of Default shall have occurred and be continuing, Agent may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the

 



--------------------------------------------------------------------------------



 



Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the generality of the foregoing, Agent, if an Event of Default shall
have occurred and be continuing, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below or required by the Loan Agreement) to or upon
the Borrower, or any other person or entity (all and each of which demands,
presentments, protests, advertisements or notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Borrower, which right or equity is hereby waived or released.
Agent shall apply any Proceeds from time to time held by it and the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Agent hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as Agent may elect, and only
after such application and after the payment by Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a) of the UCC, need Agent account for, and/or turnover, any
surplus to the Borrower. To the extent permitted by applicable law, the Borrower
waives all claims, damages and demands Borrower may acquire against Agent
arising out of the exercise by Agent of any of its rights hereunder, except for
any claims, damages and demands Borrower may have against Agent arising from the
gross negligence or willful misconduct of Agent. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition. The Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of Collateral are insufficient to pay
the Obligations and the reasonable fees and disbursements of any attorneys
employed by Agent to collect such deficiency.
     (b) If any Event of Default, or other event which would entitle Agent or
any of the Lenders to accelerate the Loan, occurs and is continuing, any
deposits, balances or other sums credited by or due from Agent, or any of the
Lenders, or from any affiliate of Agent or any of the Lenders or any of their
respective Affiliates, to the Borrower may, to the fullest extent not prohibited
by applicable law at any time or from time to time, without regard to the
existence, sufficiency or adequacy of any other collateral, and without notice
or compliance with any other condition precedent now or hereafter imposed by
statute, rule of law or otherwise, all of which are hereby waived to the fullest
extent permitted by law, be set off, appropriated and applied by Agent against
any or all of the Obligations irrespective of whether demand shall have been
made and although

 



--------------------------------------------------------------------------------



 



such Obligations may be unmatured, in such manner as Agent in its sole and
absolute discretion may determine. Within three (3) Business Days of making any
such set off, appropriation or application, Agent agrees to notify Borrower
thereof, provided the failure to give such notice shall not affect the validity
of such set off or appropriation or application. ANY AND ALL RIGHTS TO REQUIRE
AGENT OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     11. Private Sales.
     (a) The Borrower recognizes that Agent may be unable to effect a public
sale of any or all the Pledged Interests, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. The
Borrower acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to Agent than if such sale were a public sale.
Agent shall be under no obligation to delay a sale of any of the Pledged
Interests for the period of time necessary to permit the Borrower to register
such securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the Borrower would agree to do
so.
     (b) From and after the occurrence, and during the continuation, of an Event
of Default, the Borrower further agrees to use its best efforts to do or cause
to be done all such other acts as may be necessary to make any sale or sales of
all or any portion of the Pledged Interests pursuant to this Section 11 valid
and binding and in compliance with any and all other applicable requirements of
law; provided, however, that the Borrower shall not be under any obligation to
register the Pledged Interests for public sale under the Securities Act of 1933,
as amended, or under applicable state securities laws. The Borrower further
agrees that a breach of any of the covenants contained in this Section 11 will
cause irreparable injury to Agent, that Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 11 shall be specifically enforceable against, the
Borrower, subject to bankruptcy, insolvency, moratorium, and other similar laws
of general applicability affecting creditor’s rights and general equity
principles, and the Borrower hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred with respect to the Obligations.
     12. Limitation on Duties Regarding Collateral. Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Agent deals with similar securities and property
for its own account. Neither Agent nor any of its directors,

 



--------------------------------------------------------------------------------



 



officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Borrower, or otherwise.
     13. Financing Statements; Other Documents.
     (a) This Pledge Agreement constitutes an authenticated record, and the
Borrower hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral, without the signature of Borrower, in such filing offices as the
Agent shall reasonably deem appropriate, and the Borrower shall pay the Agent’s
reasonable costs and expenses incurred in connection therewith.
     (b) The Borrower hereby agrees that a carbon, photographic, or other
reproduction of this Pledge Agreement or of a financing statement signed by the
Borrower shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.
     (c) The Borrower agrees to deliver any other document or instrument which
Agent may reasonably request in connection with the administration and
enforcement of this Pledge Agreement or with respect to the Collateral for the
purposes of obtaining or preserving the full benefits of this Pledge Agreement
and of the rights and powers herein granted.
     14. Powers Coupled with an Interest. All authorizations and agencies and
powers herein contained with respect to the Collateral are irrevocable and
coupled with an interest.
     15. Security Interest Absolute. All rights of the Agent hereunder, the
grant of a security interest in the Collateral and all obligations of the
Borrower, shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Loan Agreement, any agreement with respect to
any of the Obligations or any other agreement or instrument relating to any of
the foregoing, (ii) any change in time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement or any other
agreement or instrument, (iii) any exchange, release or non-perfection of any
other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to
(other than the defense of indefeasible payment), or a discharge of, the
Borrower in respect of the Obligations or in respect of this Pledge Agreement.
     16. Fees and Expenses. To the extent provided in the Loan Agreement, the
Borrower shall be obligated to pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts or agents which the Agent or any Lender may incur in
connection with (i) the sale of, collection from, or other realization upon, any
of the Collateral, or (ii) during the continuance of an Event of Default, the
exercise or enforcement of any of the rights of the Agent hereunder. Any such
amounts payable as provided hereunder or thereunder shall be additional
obligations secured hereby.

 



--------------------------------------------------------------------------------



 



     17. Termination. Upon the payment in full of the Obligations, in
immediately available funds, including, without limitation, all unreimbursed
costs and expenses, for which the Borrower is responsible, of the Agent and of
each Lender, the Agent shall release the Collateral granted to the Agent as
provided for herein. However, such release by the Agent shall not be deemed to
terminate or release the Borrower from any obligation or liability under this
Pledge Agreement which specifically by its terms survives the payment in full of
the Obligations.
     18. Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
     unenforceable such provision in any other jurisdiction.
     19. Paragraph Headings. The paragraph headings used in this Pledge
Agreement are for convenience of reference only and are not to affect the
construction, or be taken into consideration in interpreting, this Pledge
Agreement.
     20. No Waiver; Cumulative Remedies. Agent shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Agent, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
     21. Waivers and Amendments; Successors and Assigns; Governing Law; Venue.
None of the terms or provisions of this Pledge Agreement may be waived, amended,
or otherwise modified except by a written instrument executed by the party
against which enforcement of such waiver, amendment, or modification is sought.
This Pledge Agreement shall be binding upon the Borrower and Agent, and the
successors and assigns of each, and shall inure to the benefit of Agent and the
Lenders, and their successors and assigns, and to the benefit of the Borrower
and the Borrower’s successors and permitted assigns; provided that the Borrower
shall not have any right to (i) assign this Pledge Agreement or any interest
herein, or (ii) assign any interest in the Collateral or any part thereof, or
otherwise pledge, encumber or grant any option with respect to the Collateral or
any part thereof, or any cash or property held by the Borrower as Collateral
under this Pledge Agreement if any such assignment, pledge, encumbrance or grant
would constitute a violation of the Loan Agreement. The rights of Agent under
this Pledge Agreement shall automatically be transferred to any transferee to
which Agent transfers the Note and the Loan Agreement pursuant to the terms
thereof. The construction, interpretation, validity, enforceability and effect
of all provisions of this Pledge Agreement including, but not limited to, the
payment of the Obligations and the legality of the interest rate and other
charges shall be construed and enforced in accordance with the internal laws of
the State of New York. The terms of Section 15.6 of the Loan Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 



--------------------------------------------------------------------------------



 



     22. Executive Offices. The Borrower shall not (i) change the location of
its chief executive offices or sole place of business from the location as of
the date hereof or remove its books and records from such location, or
(ii) change its name, identity or structure if, in either case, such change is
prohibited by the Loan Agreement.
     23. Notices. All notices required or permitted to be given under this
pledge Agreement shall be in conformance with Section 15.1 of the Loan Agreement
     24. Entire Understanding. Agent acknowledges that this Pledge Agreement,
the Note and the other Loan Documents and Security Documents set forth the
entire agreement and understanding of Agent and the Borrower with respect to the
Loan and that no oral or other agreements, understanding, representation or
warranties exist with respect to the Loan, other than those set forth in this
Pledge Agreement, the Note and the other Loan Documents.
     25. Counterpart Signatures. This Pledge Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, delivery of executed
counterparts of this pledge agreement by telecopy or other electronic means
shall be effective as an original.
     26. Governing Law. This Pledge Agreement and the rights and obligations of
the parties hereunder shall in all respects be governed by and construed and
enforced in accordance with the internal laws of the State of New York.
     27. Consent to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS PLEDGE AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be
duly executed and delivered as an instrument under seal as of the date first
above written.

          BORROWER:  CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P.,
a Delaware limited partnership
      By:   Cedar Shopping Centers, Inc., a
Maryland corporation, its general partner   

            By:           Name:           Title:      

          AGENT:  BANK OF AMERICA, N.A.,
a national banking association, as
Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT J
CEDAR SHOPPING CENTERS, INC.
Projected Operating Budget
Funds From Operations (“FFO”) and Adjusted Funds From Operations (Cash Flow —
“AFFO”)
Year Ending June 30, 2010
(unaudited)

              Consolidated       totals  
Revenues:
       
Rent
  $ 159,758,000  
Expense recoveries
    35,805,000  
Other
    298,000  
 
     
Total revenues
    195,861,000  
 
     
 
       
Expenses:
       
Operating, maintenance and management
    35,761,000  
Real estate and other property-related taxes
    22,323,000  
General and administrative
    10,541,000  
Interest expense (including amortization of deferred financing costs)
    60,208,000  
Depreciation and amortization
    46,907,000  
Interest income and income from unconsolidated joint venture
    (1,025,000 )
 
     
Total expenses
    174,715,000  
 
     
 
       
Income before minority and limited partners’ interests
    21,146,000  
 
       
Minority interests
    (2,735,000 )
Limited.partners’ interest
    (663,000 )
 
     
 
       
Net income
    17,748,000  
 
       
Preferred stock distribution requirements
    (7,877,000 )
 
     
 
       
Net income applicable to common shareholders
    9,871,000  
Add/deduct:
       
Real estate depreciation and amortization
    46,606,000  
Limited partners’ interest
    663,000  
Minority interests
    2,735,000  
Minority interests’ share of FFO
    (10,238,000 )
Equity in income of unconsolidated joint venture
    (1,025,000 )
FFO from unconsolidated joint venture
    1,412,000  
 
     
 
       
FFO
    50,024,000  
Add/deduct:
       
Pro rata share of straight-line rents
    (1,142,000 )
Pro rata share of amortization of intangible lease liabilities
    (11,640,000 )
Pro rata share of cap-x @ $0.55/sq.ft/year (excluding development/redevelopment
properties)
    (5,709,000 )
Amortization of deferred compensation costs, net
    3,300,000  
Guaranteed rent payments
    659,000  
Transaction costs and other
    —  
Pro rata share of scheduled debt amortization payments
    (8,938,000 )
Non-real estate depreciation and amortization
    4,787,000  
 
     
AFFO (Cash Flow)
  $ 31,341.00  
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF
MORTGAGE/DEED OF TRUST
[MORTGAGE/DEED OF TRUST] AND SECURITY AGREEMENT
[INSERT MORTGAGE/DEED OF TRUST SPECIFIC PROVISIONS]
     The parties hereto intend that, in addition to any other debt or obligation
secured hereby, this Mortgage shall secure unpaid balances of loan advances made
after this Mortgage is delivered to the Recorder for record. Such loan advances
may be evidenced by a note or notes of the Borrower.
     KNOW ALL MEN BY THESE PRESENTS that [_______________] a [_______________]
having an address at 44 South Bayles Avenue, Port Washington, New York 11050
(hereinafter, the “Mortgagor”) for consideration paid, hereby grants, bargains,
conveys, sells, transfers, assigns, mortgages and confirms unto BANK OF AMERICA,
N.A., a national banking association having an address at 100 N. Tryon Street,
Mail Code: NCI-001-15-14, Charlotte, NC 28255, in its capacity as Administrative
Agent under that certain Amended and Restated Loan Agreement dated as of
November 10, 2009 (hereinafter, as, amended, and as may be further amended from
time to time, the “Loan Agreement”), by and among CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership having an address at 44 South
Bayles Avenue, Port Washington, New York 11050 (hereinafter, the “Borrower”,
which Borrower is not a party to this Mortgage), Bank of America, N.A. and the
other lending institutions which are or become parties to the Loan Agreement
(Bank of America, N.A. and the other lending institutions which are or become
parties to the Loan Agreement are collectively referred to as the “Lenders” and
individually as the “Lender”), and BANK OF AMERICA, N.A., as. Administrative
Agent (hereinafter, the “Agent”), with MORTGAGE COVENANTS, the Mortgaged
Property (as defined below) to secure the Obligations (as defined below).
     The terms “Mortgagor” and “Borrower” shall include, wherever the context
permits, their successors and assigns. The terms “Agent” and “Lenders” shall
include, wherever the context permits, their successors and assigns as the
holder for the time being of this [ Mortgage/Deed of Trust] and Security
Agreement, and the Obligations hereby secured.
     This [Mortgage/Deed of Trust] and Security Agreement (hereinafter, the
“Mortgage”) is granted pursuant to the terms, provisions and conditions of the
Loan Agreement. Capitalized terms used herein which are not otherwise
specifically defined shall have the same meaning herein as in the Loan
Agreement.
     The term “Mortgaged Property” shall mean and include all of the following
described property:
     A. Real Estate. The land more particularly described on Exhibit A which is
annexed hereto and made a part hereof (hereinafter, the “Land”) together with
the improvements and other structures now or hereafter situated thereon (such
improvements being sometimes called

 



--------------------------------------------------------------------------------



 



the “Improvements”) with a street address of [____________, ____________,
____________ County, ____________], together with all rights, privileges,
tenements, hereditaments, appurtenances, easements, including, but not limited
to, rights and easements for access and egress and utility connections,. and
other rights now or hereafter appurtenant thereto (hereinafter, the “Real
Estate”);
     B. Fixtures. All real estate fixtures or items which by agreement of the
parties may be deemed to be such fixtures, now or hereafter owned by Mortgagor,
or in which Mortgagor has or hereafter obtains an interest, and now or hereafter
located in or upon the Real Estate, or now or hereafter attached to, installed
in, or used in connection with any of the Real Estate, including, but not
limited to, any and all portable or sectional buildings, bathroom, plumbing,
heating, lighting, refrigerating, ventilating and air-conditioning apparatus and
equipment, garbage incinerators and receptacles, elevators and elevator
machinery, boilers, furnaces, stoves, tanks, motors, sprinkler and fire
detection and extinguishing systems, doorbell and alarm systems, window shades,
screens, awnings, screen doors, storm and other detachable windows and doors,
mantels, partitions, built-in cases, counters and other fixtures whether or not
included in the foregoing enumeration (hereinafter, the “Fixtures”);
     C. Additional Appurtenances. All bridges, easements, rights of way,
licenses, privileges, hereditaments, permits and appurtenances hereafter
belonging to or enuring to the benefit of the Real Estate and all right, title
and interest of Mortgagor in and to the land lying within any street or roadway
adjoining any of the Real Estate and all right, title and interest of Mortgagor
in and to any vacated or hereafter vacated streets or roads adjoining any of the
Real Estate and any and all reversionary or remainder rights (hereinafter, the
“Additional Appurtenances”);
     D. Awards. All of the right, title and interest of Mortgagor in and to any
award or awards heretofore made or hereafter to be made by any municipal,
county, state or federal authorities to the present or any subsequent owners of
any of the Real Estate, or the Fixtures, or the Additional Appurtenances, or the
Leases or the Personal Property, including, without limitation, any award or
awards, or settlements or payments, or other compensation hereafter made
resulting from (x) condemnation proceedings or the taking of the Real Estate, or
the Fixtures, or the Additional Appurtenances, or the Leases or the Personal
Property, or any part thereof, under the power of eminent domain, or (y) the
alteration of grade or the location or discontinuance of any street adjoining
the Land or any portion thereof, or (z) any other injury to or decrease in value
of the Mortgaged Property (hereinafter, the “Awards”);
     E. Leases. All leases now or hereafter entered into of the Real Estate, or
any portion thereof, and all rents, issues, profits, revenues, earnings and
royalties therefrom, and all right, title and interest of Mortgagor thereunder,
including, without limitation, purchase or sale options, cash, letters of
credit, or securities deposited thereunder to secure performance by the tenants
or occupants of their obligations thereunder, whether such cash, letters of
credit, or securities are to be held until the expiration of the terms of such
leases or occupancy agreements or applied to one or more of the installments of
rent coming due prior to the expiration of such terms including, without
limitation, the right to receive and collect the rents and other payments due
thereunder (hereinafter, the “Leases”);

 



--------------------------------------------------------------------------------



 



     F. Purchase and Sale Agreements. All purchase and sale agreements now or
hereafter entered into of the Real Estate, or any portion thereof, or any
condominium units into which the Real Estate may be converted including, without
limitation, cash, letters of credit or securities deposited thereunder to secure
performance by the purchasers of their obligations thereunder (hereinafter, the
“Purchase and Sale Agreements”); and
     G. Personal Property. All tangible and intangible personal property now
owned or at any time hereafter acquired by Mortgagor of every nature and
description, and whether or not used in any way in connection with the Real
Estate, the Fixtures, the Additional Appurtenances, the Purchase and Sale
Agreements or any other portion of the Mortgaged Property, including, without
limitation express or implied upon the generality of the foregoing, all
Equipment, Goods, Inventory, Fixtures, Accounts, Instruments, Documents and
General Intangibles (as each such capitalized term is defined in the Uniform
Commercial Code in effect in the State of [                    ] and further
including, without any such limitation, the following whether or not included in
the foregoing: materials; supplies; furnishings; chattel paper; money; bank
accounts; security deposits; utility deposits; any insurance or tax reserves
deposited with Agent; any cash collateral deposited with Agent; claims to
rebates, refunds or abatements of real estate taxes or any other taxes; contract
rights; plans and specifications; licenses, permits, approvals and other rights;
the rights of Mortgagor under contracts with respect to the Real Estate or any
other portion of the Mortgaged Property; signs, brochures, advertising, the name
by which the Mortgaged Property is known and any variation of the words thereof,
and good will; copyrights, service marks, and all goodwill associated therewith;
and trademarks; all proceeds paid for any damage or loss to all or any portion
of the Real Estate, the Fixtures, the Additional Appurtenances, any other
Personal Property or any other portion of the Mortgaged Property (hereinafter,
the “Insurance Proceeds”); all Awards; all Leases; all Purchase and Sale
Agreements; all books and records; and all proceeds, products, additions,
accessions, substitutions and replacements to any of the Mortgaged Property
(hereinafter, collectively, the “Personal Property”).
     The term “Obligations” shall mean and include:
     A. The Guaranteed Obligations, as such term is defined in that certain
Guaranty of even date executed by the Mortgagor in favor of the Agent on behalf
of the Lenders;
     B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Mortgagor under and pursuant to this Mortgage,
the Guaranty, the Loan Documents, or any other document executed in connection
therewith;
     C. The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lenders’ rights or remedies under this Mortgage, the Guaranty, the Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and
     D. The payment, performance, discharge and satisfaction of each liability
and obligation of Mortgagor to Agent or any Lender under any one or more of the
Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the

 



--------------------------------------------------------------------------------



 



instruments, agreements and documents referred to herein or therein or executed
in connection with the transactions contemplated hereby or thereby.
     Mortgagor hereby grants to Agent, on behalf of the Lenders, a continuing
security interest in all of the Mortgaged Property in which a security interest
may be granted under the Uniform Commercial Code as such is in effect in the
State of [                    ], including, without limitation, the Fixtures,
the Personal Property and the Purchase and Sale Agreements, together with all
proceeds and products, whether now or at any time hereafter acquired and whether
or not used in any way in connection with the development, construction,
marketing or operation of the Real Estate to secure all Obligations.
     This instrument is intended to take effect as a mortgage pursuant to
[                    ] law and as a security agreement pursuant to the UCC and
is to be filed with the Office of the Recorder of [                    ] County,
[                    ] as a fixture financing statement pursuant to the UCC.
     Mortgagor covenants, warrants, represents and agrees with Agent, its
successors and assigns, and the Lenders, that:
     (ii) Title. Mortgagor has good record title to the Mortgaged Property and
has good right, full power and lawful authority to grant and convey the same in
the manner aforesaid; and that the Mortgaged Property are free and clear of all
encumbrances and exceptions, except for the permitted title exceptions, if any,
as set forth on Exhibit B which is annexed hereto and made a part hereof.
Mortgagor shall make any further assurances of title that Agent may in good
faith require including, without limitation, such further instruments as may be
requested by Agent to confirm the assignment to Agent of all Awards.
     (iii) Performance of Obligations. Mortgagor shall perform and observe all
of the obligations and conditions set forth in each of the Guaranty, this
Mortgage, the Assignment of Leases and Rents, the Environmental Indemnity
Agreement, and each of the other Loan Documents or other agreements, if any,
executed by Mortgagor in connection with the Loan.
     (iv) Protection and Maintenance. Mortgagor shall protect and maintain, or
cause to be maintained, in good, first-class and substantial order, repair and
tenantable condition at all times, the buildings and structures now standing or
hereafter erected on the Mortgaged Property, and any additions and improvements
thereto, and all Personal Property now or hereafter situated therein, and the
utility services, the parking areas and access roads, and all building fixtures
and equipment and articles of personal property now or hereafter acquired and
used in connection with the operation of the Mortgaged Property. Mortgagor shall
promptly replace any of the aforesaid which may become lost, destroyed or
unsuitable for use with other property of first-class character.
     (v) Insurance Coverages. Mortgagor shall insure the Mortgaged Property and
the operation thereof with such coverages and in such amounts as are required by
the provisions of the Loan Agreement and shall at all times keep such insurance
in full force and effect and pay all premiums therefor in accordance with the
terms and conditions of the Loan Agreement. The original or certified copies of
all such policies of insurance (or certificates or binders thereof

 



--------------------------------------------------------------------------------



 



issued by the insurer in form, content and manner of execution reasonably
satisfactory to Agent) shall be delivered to Agent and the Lenders, and
Mortgagor shall deliver to the Agent and the Lenders a new policy or certified
copy thereof (or such a certificate) as replacement for an expiring policy (or
such a certificate) required to be deposited hereunder together with proof of
payment of the premiums therefor in accordance with the terms and conditions of
the Loan Agreement. Mortgagor hereby irrevocably appoints Agent its true and
lawful attorney-in-fact, with full power of substitution, to assign any such
policy in the event of the foreclosure of this Mortgage.
     (vi) Insurance Proceeds. The proceeds of any hazard insurance shall be
applied in accordance with Article 14 of the Loan Agreement relating to the
application of insurance proceeds, which provisions are expressly incorporated
by reference herein. Notwithstanding anything in this Section (vi) to the
contrary, however, if the insurer denies liability to Mortgagor, Mortgagor shall
not be relieved of any obligation under Section (iv) of this Mortgage.
     (vii) Eminent Domain. The Awards of damages on account of any condemnation
for public use of, or injury to, the Mortgaged Property shall be applied in
accordance with Article 14 of the Loan Agreement relating to the application of
condemnation proceeds, which provisions are expressly incorporated by reference
herein.
     (viii) No Waste; Compliance With Law. Mortgagor shall not commit or suffer
any intentional waste of the Mortgaged Property, or any portion thereof, or any
violation of any law, rule, regulation, ordinance, license or permit, or the
requirements of any licensing authority affecting the Mortgaged Property or any
business conducted thereon, and shall not commit or suffer any material (for
purposes of this section, “material” shall mean an activity in excess of
$500,000.00) demolition, removal or alteration of any of the Mortgaged Property
(except for customary renovations or alterations performed in connection with
Leases or the replacement of Fixtures and Personal Property in the ordinary
course of business, so long as items of comparable value and quality are
installed free and clear of liens in favor of any other party), without the
express prior written consent of Agent in each instance which consent shall not
be unreasonably withheld or delayed, and shall not violate nor suffer the
violation of the covenants and agreements, if any, of record against the
Mortgaged Property, and in all respects Mortgagor shall do all things necessary
to comply with, and keep in full force and effect all licenses, permits and
other governmental authorizations for the operation of the Mortgaged Property
for its intended purposes, including, without limitation express or implied, the
licenses, permits and authorizations referenced in the Loan Agreement.
     (ix) Environmental and Related Matters; Indemnification. Mortgagor shall at
all times comply with all of the terms, conditions and provisions imposed on the
Indemnitors (as defined in the Environmental Indemnity Agreement) under the
Environmental Indemnity Agreement and indemnify, exonerate and save harmless
Agent, and each of the Lenders and each other Indemnified Party (as defined in
the Environmental Indemnity Agreement) in accordance with the terms of the
Environmental Indemnity Agreement.
     (x) Payment of Taxes and Prevention of Liens. Mortgagor shall pay in
accordance with the terms of the Loan Agreement, all taxes, assessments and
charges of every nature and to whomever assessed that may now or hereafter be
levied or assessed upon the Mortgaged

 



--------------------------------------------------------------------------------



 



Property or any part thereof, or upon the rents, issues, income or profits
thereof or upon the lien or estate hereby created, whether any or all of said
taxes, assessments or charges be levied directly or indirectly or as excise
taxes or as income taxes. Mortgagor may apply for tax abatements and prosecute
diligently and in good faith claims for refund and any such taxes, assessment,
and charges, provided the requirements of Section 8.2.3 of the Loan Agreement
are satisfied.
     (xi) Due On Sale; No Other Encumbrances; No Transfer of Ownership
Interests; Failure to Comply with Permitted Exceptions. The Borrower shall
comply with the terms and conditions of the Loan Agreement with respect to
permitted transactions.
     (xii) Agent’s and Lenders’ Rights. If Mortgagor shall neglect or refuse:
(a) to maintain and keep in good repair the Mortgaged Property or any part
thereof as required by this Mortgage or the Loan Agreement, taking into account
all applicable grace and cure periods, or (b) to maintain and pay the premiums
for insurance which may be required by this Mortgage or the Loan Agreement,
taking into account all applicable grace and cure periods, or (c) subject to
Mortgagor’s right to contest as set forth in the Loan Agreement, to pay and
discharge all taxes of whatsoever nature, assessments and charges of every
nature and to whomever assessed, as required by this Mortgage or the Loan
Agreement, taking into account all applicable grace and cure periods, or (d) to
pay the sums required to be paid by this Mortgage or the Loan Agreement, taking
into account all applicable grace and cure periods, or (e) to satisfy any other
terms or conditions of this Mortgage, or any instrument secured hereby, taking
into account all applicable grace and cure periods, Agent may, at its election
in each instance, but without any obligation whatsoever to do so, upon thirty
(30) days prior written notice (except in the case of (i) an emergency where
there is danger to person or property, or (ii) required insurance coverage would
lapse, or (iii) an Event of Default exists, in each of which events no notice
shall be required except notice of such Event of Default), cause such repairs or
replacements to be made, obtain such insurance or pay said taxes, assessments,
charges, and sums, incur and pay reasonable amounts in protecting its rights
hereunder and the security hereby granted, pay any balance due under any
conditional agreement of sale (or lease) of any property included as a part of
the Mortgaged Property, and pay any amounts as Agent deems reasonably necessary
or appropriate to satisfy any term or condition of this Mortgage, which
Mortgagor shall have failed to satisfy, or to remedy any breach of such term or
condition, and any amounts or expenses so paid or incurred, together with
interest thereon from the date of payment by Agent or the Lenders at the Default
Rate as provided in the Loan Agreement shall be immediately due and payable by
Mortgagor to Agent and the Lenders and until paid shall be secured hereby
equally and ratably, and the same may be collected as part of said principal
debt in any suit hereon. No payment by Agent or the Lenders shall relieve
Mortgagor from any default hereunder or impair any right or remedy of Agent
consequent thereon.
     (xiii) Tax Reserve and Insurance Reserve. Mortgagor shall, upon the request
of Agent, from time to time while an Event of Default is existing, pay to Agent
on dates upon which installments of interest are payable under the Loan
Agreement, such amount as Agent from time to time estimates as necessary to
create and maintain a reserve fund from which to pay before the same become due:
(a) all taxes, assessments, liens and charges on or against the Mortgaged
Property, and (b) all premiums for insurance policies which are required by this
Mortgage. Such payments, if so requested, shall be invested in a non-interest
bearing account which shall be held

 



--------------------------------------------------------------------------------



 



by Agent as cash collateral. Any part or all of such reserve fund may be
applied, at the option of Agent, to (i) cure the existing Event of Default,
(ii) pay down any part of the indebtedness hereby secured, or (iii) pay to the
taxing authority or the insurer the applicable real estate taxes or insurance
premiums then due on behalf of Mortgagor. Payments from such reserve fund for
said purposes may be made by Agent in accordance with this Section (xiii) even
though subsequent owners of the property described herein may benefit thereby.
In refunding any part of said reserve fund, Agent may deal with whomever is the
record owner of such property at that time.
     (xiv) Certain Expenses. If any action or proceeding is commenced,
including, without limitation, an action to foreclose this Mortgage or to
collect the debt hereby secured, to which action or proceeding Agent or any
Lender is made a party by reason of the execution of this Mortgage, or by reason
of any obligation which it secures, or by reason of entry or any other action
under this Mortgage, or if in Agent’s reasonable judgment it becomes necessary
in connection with legal proceedings or otherwise to defend or uphold the
mortgage hereby granted or the lien hereby created or any act taken to defend or
uphold the mortgage hereby granted or the lien hereby created or any act taken
under this Mortgage, all sums reasonably paid or incurred by Agent or any Lender
for the expense of any litigation or otherwise, in connection with any rights
created by this Mortgage or any other Loan Document, shall be paid by Mortgagor,
or may at the option of Agent, if not so paid, be added to the debt secured
hereby and shall be secured hereby equally and ratably and shall bear interest
until paid at the Default Rate set forth in the Loan Agreement.
     (xv) Regarding Leases. Mortgagor shall comply with the terms and conditions
set forth in the Loan Agreement with respect to any leases or occupancy
agreements with respect to the Mortgaged Property.
     (xvi) Declaration of Subordination. At the option of Agent, which may be
exercised at any time or from time to time, by written notice to Mortgagor and
to any applicable tenant, this Mortgage shall become subject and subordinate, in
whole or in part (but not with respect to priority of entitlement to insurance
proceeds or condemnation proceeds), to any and all leases of all or any part of
the Mortgaged Property upon the execution by Agent and recording or filing
thereof, at any time hereafter in the appropriate official records of the
county/registry of deeds wherein the Mortgaged Property are situated of a
unilateral declaration to that effect.
     (xvii) Further Assignment by Mortgagor. Mortgagor hereby further assigns to
Agent as security for the Obligations the lessor’s interests in any or all
leases, now or hereafter outstanding, and to the extent it may lawfully do so
Mortgagor’s interests in all agreements, contracts, licenses and permits, now or
hereafter outstanding, affecting all or any portion of the Mortgaged Property.
Mortgagor shall execute, acknowledge and deliver such further or confirmatory
assignments thereof, by instruments in form reasonably satisfactory to the
Agent, as Agent may reasonably require. Mortgagor hereby authorizes Agent in the
event of foreclosure, to sell and assign said interests to the purchaser at
foreclosure, but neither such assignment nor any such future assignment shall be
construed as binding Agent to any lease, agreement, contract, license or permit
so assigned, or to impose upon Agent any obligations with respect thereto.
Mortgagor hereby irrevocably appoints Agent, or any agent designated by Agent,
the true and lawful attorney-in-fact of Mortgagor, with full power of
substitution, to execute, acknowledge and deliver any such assignment on behalf
of Mortgagor which Mortgagor

 



--------------------------------------------------------------------------------



 



fails or refuses to do. In the event of any conflict between the provisions of
this Section and the provisions of the Collateral Assignment of Leases and
Rents, or any of the other Loan Documents, the provisions of the Collateral
Assignment of Leases and Rents shall govern.
     (xviii) UCC Filing. Mortgagor, upon Agent’s written request, shall promptly
cause this Mortgage and any required financing statements to be recorded and
re-recorded, registered and re-registered, filed and re-filed at such times and
places as may be required by law or reasonably deemed advisable by Agent to
create, preserve or protect the priority hereof and of any lien created hereby
upon the Mortgaged Property or any part thereof; and Mortgagor shall from time
to time do and cause to be done all such things as may be required by Agent, or
required by law, including all things which may from time to time be necessary
under the Uniform Commercial Code of the State of [                    ] to
fully create, preserve and protect the priority hereof and of any lien created
hereby upon said property. Mortgagor hereby irrevocably appoints Agent, or any
agent designated by Agent, the true and lawful attorney-in-fact of Mortgagor,
with full power of substitution, to execute, acknowledge and deliver any such
things on behalf of Mortgagor which Mortgagor fails or refuses to do.
     (xix) Right to Deal with Successor. Agent may, without notice to any
person, deal with any successor in interest of Mortgagor herein regarding this
Mortgage in all respects as it might deal with Mortgagor herein, without in any
way affecting the liability hereunder of any predecessor in interest of the
person so dealt with; and no sale of the premises hereby mortgaged, nor any
forbearance on the part of Agent, shall operate to release, discharge, modify,
change or affect the original liability of any predecessor in interest of the
equity owner at the time of such sale or forbearance.
     (xx) Acceleration of Debt. If there is an Event of Default, or if an event
occurs which pursuant to which Agent is entitled to exercise its lights and
remedies under the Guaranty, then, at the option of Agent, the entire
indebtedness hereby secured shall become immediately due and payable without
further notice.
     (XXI) ADDITIONAL RIGHTS OF AGENT.
     a. Enter and Perform. Mortgagor authorizes Agent, in addition to all other
rights granted by law or by this Mortgage, or by any of the other instruments
executed in connection herewith, whenever and as long as any Event of Default
shall exist and remain uncured, and without notice beyond the notice, if any,
required to be given by the terms of such instrument, to enter and take
possession of all or any part of the Mortgaged Property and to use, lease,
operate, manage and control the same and conduct the business thereof, and
perform lessor’s obligations under any lease or the seller’s obligations under
any Purchase and Sale Agreement or Mortgagor’s obligations under any other
agreement affecting all or any part of the Mortgaged Property, perform the
obligations of the seller under any contracts, and collect the rents, profits
and all receipts of every nature therefrom as Agent shall deem best.
     b. Repairs and Improvements. Upon every such entry pursuant to Section a,
Agent may from time to time at the expense of Mortgagor make all such repairs,
replacements, alterations, additions and improvements to the Mortgaged Property
as Agent may deem necessary, but in no event shall Agent be obligated to do so,
and may, but shall not be obligated

 



--------------------------------------------------------------------------------



 



to, exercise all rights and powers of Mortgagor, either in the name of
Mortgagor, or otherwise as Agent shall determine. Without limitation, express or
implied, upon the generality of the foregoing, Agent shall have the right to do
all things necessary in order to keep in full force and effect all applicable
licenses, permits and authorizations and any amendments thereto.
     c. Pay Costs and Expenses. Upon such entry pursuant to Section a, Agent
may, at its option, but without any obligation to do so, do any one or more of
the following: pay and incur all expenses necessary for the holding and
operating of the Mortgaged Property, the conduct of any business thereon, the
maintenance, repair, replacement, alteration, addition and improvement of the
Mortgaged Property, including without limitation payments of taxes, assessments,
insurance, wages of employees connected with the Mortgaged Property or any
business conducted thereon, charges and reasonable compensation for services of
Agent, its attorneys and accountants and all other persons engaged or employed
in connection with the Mortgaged Property or of any business conducted thereon
and, in addition, Agent, at its option, may, but shall not be obligated to, make
payments or incur liability with respect to obligations arising prior to the
date it takes possession.
     d. Add to Secured Indebtedness. All obligations so paid or incurred by
Agent pursuant to Section c shall be reimbursed or paid for by Mortgagor upon
demand, and prior to the repayment thereof shall be added to the debt secured
hereby and shall bear interest at the Default Rate, and shall be secured hereby
equally and ratably. Agent may also reimburse itself therefor from the income or
receipts of the Mortgaged Property or any business conducted thereon, or from
the sale of all or any portion of the Mortgaged Property. Agent may also apply
toward any of the Obligations any tax or insurance reserve account, deposit or
any sum credited or due from Agent to Mortgagor without first enforcing any
other rights of Agent against Mortgagor or against any endorser or other
guarantor or against the Mortgaged Property.
     e. Attorney-In-Fact. Mortgagor hereby irrevocably constitutes and appoints
Agent, or any agent designated by Agent, for so long as this Mortgage remains
undischarged of record, as attorney-in-fact of Mortgagor to execute,
acknowledge, seal and deliver all instruments, agreements, deeds, certificates
and other documents of every nature and description in order to carry out or
implement the exercise of Agent’s rights under this Section (xxi).
     (xxii) Setoff. Subject to the terms of this Section (xxii), Mortgagor
hereby grants to Agent and each of the Lenders, a lien, security interest and
right of setoff as security for all liabilities and obligations to Agent and the
Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Agent or any Lender or any entity under the
control of AGENT OR ANY LENDER, or in transit to any of them. At any time, from
and after the occurrence of and during the continuance of an Event of Default,
Agent or any Lender may set off the same or any part thereof and apply the same
to any liability or obligation of Mortgagor even though unmatured and regardless
of the adequacy of any other collateral securing the Loan. Within five
(5) Business Days of making any such set-off, Agent agrees to notify Mortgagor
thereof, provided that the failure by Agent to give such notice shall not affect
the validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER
TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT

 



--------------------------------------------------------------------------------



 



TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE MORTGAGOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     (xxiii) Contest of Laws. Mortgagor shall have the right to contest by
appropriate legal proceedings the validity of any legal requirements affecting
the Mortgaged Property in accordance with the provisions of Section 9.1 of the
Loan Agreement.
     (xxiv) Notices. Any demand, notice or request by either party to the other
shall be given in the manner provided therefor in the Loan Agreement.
     (xxv) Agent/Lender Not Obligated; Cumulative Rights. Nothing in this
instrument shall be construed as obligating Agent or any Lender to take any
action or incur any liability with respect to the Mortgaged Property or any
business conducted thereon, and all options given to Agent are for its benefit
and shall and may be exercised in such order and in such combination as Agent in
its sole discretion may from time to time decide.
     (xxvi) Severability. In case any one or more of the provisions of this
Mortgage, the Guaranty, the Assignment of Leases and Rents, the Environmental
Indemnity Agreement, or any of the other Loan Documents, or any other agreement
now or hereafter executed in connection with any one or more of the foregoing
are held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof. Each of the provisions of every such agreement, document or instrument
shall be enforceable by Agent to the fullest extent now or hereafter not
prohibited by applicable law.
     (xxvii) No Waiver. No consent or waiver, express or implied, by Agent to or
of any Default by Mortgagor shall be construed as a consent or waiver to or of
any other Default at the same time or upon any future occasion.
     (xxviii) Foreclosure and Other Remedies. From and after the occurrence of
and during the continuance of an Event of Default, Agent may institute an action
of mortgage foreclosure, or take such other action at law or in equity for the
enforcement of this Mortgage and realization on the mortgage security or any
other security herein or elsewhere provided for, as the law may allow, and may
proceed therein to final judgment and execution for the entire unpaid balance of
the indebtedness secured hereby, with interest at the rate(s) stipulated in the
Loan Agreement, together with all other sums due in accordance with the
provisions of the Loan Agreement, including all sums which may be advanced after
the date of this Mortgage, all sums which may have been advanced by the Agent
for taxes, water or sewer rents, other lienable charges or claims, insurance or
repairs or maintenance of the Mortgaged Property after the date of this Mortgage
(including the period after the entry of any judgment in mortgage foreclosure or
other judgment entered pursuant to this Mortgage or the Loan Agreement), and all
costs of suit, including reasonable counsel fees. From and after the occurrence
of and during the continuance of an Event of Default, Mortgagor authorizes Agent
at its option to foreclose this Mortgage subject to the rights of any tenants of
the Mortgaged Property, and the failure to make any such tenants parties to any
such foreclosure proceedings and to foreclose their rights will not be asserted
by Mortgagor as a defense to any proceedings instituted by Agent to recover the
indebtedness secured hereby or any deficiency remaining unpaid after the
foreclosure sale of the Mortgaged Property.

 



--------------------------------------------------------------------------------



 



     (xxix) Waivers By Mortgagor. Mortgagor, to the fullest extent that
Mortgagor may do so, hereby: (a) agrees that Mortgagor will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any appraisement, valuation, stay or extension,
or any redemption after foreclosure sale, and waives and releases all rights of
redemption after foreclosure sale, valuation, appraisement, stay of execution,
notice of election to mature or declare due the debt secured hereby; and
(b) waives all rights to a marshalling of the assets of Mortgagor, including the
Mortgaged Property, or to a sale in inverse order of alienation in the event of
a sale hereunder of the Mortgaged Property, and agrees not to assert any right
under any statute or rule of law pertaining to the marshalling of assets, sale
in inverse order of alienation, or other matters whatever to defeat, reduce or
affect the right of Agent under the terms of this Mortgage to a sale of the
Mortgaged Property.
     (xxx) Business Loan; Not Personal Residence. Mortgagor covenants, warrants
and represents that all of the proceeds of the Loan secured hereby shall be used
for business or commercial purposes, none of the proceeds of the Loan secured
hereby shall be used for personal, family or household purposes, and that no
individual liable for the Loan resides or intends to reside in any portion of
the Mortgaged Property.
     (xxxi) Certification. The undersigned hereby certifies that Mortgagor is a
duly organized, validly existing [                    ] organized and in good
standing under the laws of the State of [                    ], and that the
execution and delivery hereof and of all of the other instruments executed in
connection herewith by Mortgagor has been duly authorized by all requisite
[                    ] actions of Mortgagor.
     (xxxii) Headings. Headings and captions in this Mortgage are for
convenience and reference only and the words and phrases contained therein shall
in no way be held to explain, modify, amplify or aid in the interpretation,
construction or meaning of any of the provisions hereof.
     (xxxiii) Time of Essence. Time shall be of the essence of each and every
provision of this Mortgage and each of the other instruments executed herewith.
     (xxxiv) Governing Law; Mutual Waiver of Jury Trial.
     a. Governing Law. This Mortgage shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of [                    ] without regard to principles of conflicts of
law.
     b. SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
HAVING JURISDICTION FROM AN APPEAL THEREFROM, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY

 



--------------------------------------------------------------------------------



 



JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS MORTGAGE OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS MORTGAGE OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     c. JURY TRIAL WAIVER. MORTGAGOR, AGENT, AND EACH OF THE LENDERS MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THIS MORTGAGE, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR MORTGAGOR, AGENT AND EACH OF THE
LENDERS TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.
     (XXXV) LOCAL LAW PROVISIONS.
     a. [INSERT STATE-SPECIFIC PROVISIONS]
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be duly executed
and delivered at as a sealed instrument as of the [          ] day of
[          ], [          ].

         
MORTGAGOR:
  [                                        ]    
 
       
 
  By: [SIGNATURE BLOCK OF MORTGAGOR]    

STATE OF                                             
COUNTY OF                                         
     And now, this            day of                     , 20      , before me,
the undersigned Notary Public, personally appeared                     , who
acknowledged himself/herself to be the Vice President of Cedar Shopping Centers,
Inc., a Maryland corporation, as general partner of Cedar Shopping Centers
Partnership, L.P., a Delaware limited partnership and [                    ] of
[                                        ], a [                                
        ], and that s/he, as such Vice President being authorized to do so,
executed the foregoing instrument for the purposes therein contained on behalf
of such partnership, corporation, and company.
     In witness whereof, I hereunder set my hand and official seal.

                        Notary Public      My commission expires:     

 



--------------------------------------------------------------------------------



 



EXHIBIT “A” ANNEXED TO AND MADE A PART OF THE
OPEN-END MORTGAGE AND SECURITY AGREEMENT
LEGAL DESCRIPTION

     
Property Address:
  [                                 ]
 
  [                                          ]

ADDRESS: [                                        ]
PERMANENT PARCEL NO.                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” ANNEXED TO AND MADE A PART OF THE
OPEN-END MORTGAGE AND SECURITY AGREEMENT
PERMITTED TITLE EXCEPTIONS
Those matters noted in Schedule B, Part I, of Agent’s Title Insurance Loan
Policy

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF
ASSIGNMENT OF LEASES AND RENTS
ASSIGNMENT OF LEASES AND RENTS
     This Assignment of Leases and Rents (hereinafter, this “Assignment”) made
as of this [______] day of [______], [______] by [_____________], a
[____________] having an address at 44 South Bayles Avenue, Port Washington, New
York 11050 (hereinafter, together with any successors and assigns, the
“Assignor”) to BANK OF AMERICA, N.A., a national banking association having an
address at 100 N. Tryon Street, Mail Code: NC1-001-15-14, Charlotte, NC 28255,
in its capacity as Administrative Agent under a certain Amended and Restated
Loan Agreement (as now or hereafter amended, hereinafter, the “Loan Agreement”)
dated as of November 10, 2009, by and among CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P. (hereinafter, the “Borrower”, which Borrower is not a party to this
Assignment), Bank of America, N.A. and the other lending institutions which are
or become parties to the Loan Agreement (Bank of America, N.A. and the other
lending institutions which are or become parties to the Loan Agreement are
collectively referred to as the “Lenders” and individually as the “Lender”), and
Bank of America, N.A., as Administrative Agent (hereinafter, together with any
successors and assigns, the “Agent”), as the holder of this Assignment, and the
Obligations (as defined below) secured hereby.
WITNESSETH THAT:
     (XXXVI) GRANT OF ASSIGNMENT. THIS ASSIGNMENT IS GRANTED PURSUANT TO THE
TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT. CAPITALIZED TERMS USED
HEREIN WHICH ARE NOT OTHERWISE SPECIFICALLY DEFINED SHALL HAVE THE SAME MEANING
HEREIN AS IN THE LOAN AGREEMENT.
     Assignor, for good and valuable consideration, receipt of which is hereby
acknowledged, hereby absolutely and unconditionally grants, transfers and
assigns to Agent and the Lenders, and grants to Agent and the Lenders a
continuing pledge of and security interest in, the entire present and future
interest of Assignor in, to and under: (a) all leases, subleases, rental
agreements or other occupancy agreements to which Assignor is a party
(hereinafter, the “Leases”) now or hereafter in existence, with respect to all
or any portion of the real property known as [__________________] (hereinafter,
the “Property”); (b) all rents, income and profits of any kind arising from such
interests in the Leases and any renewals or extensions thereof for the use and
occupation of all or any portion of the Property; (c) all guaranties of and
security for the Leases; and (d) all proceeds of the foregoing.
     Assignor is the owner of the Property. A legal description of the Property
is annexed hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



     (XXXVII) OBLIGATIONS SECURED. THIS ASSIGNMENT IS MADE FOR THE PURPOSE OF
SECURING THE “OBLIGATIONS” AS FOLLOWS:
     i. The Guaranteed Obligations, as such term is defined in that certain
Guaranty of even date executed by the Assignor in favor of the Agent on behalf
of the Lenders;
     ii. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Assignor under and pursuant to this Assignment,
the Guaranty, the Loan Documents, or any other document executed in connection
therewith;
     iii. The payment of all costs, expenses, legal fees and liabilities
incurred by Agent or any Lender in connection with the enforcement of any of
Agent’s or any Lender’s rights or remedies under this Assignment, the Guaranty,
the Loan Documents, or any other instrument, agreement or document which
evidences or secures any other obligations or collateral therefor, whether now
in effect or hereafter executed; and
     iv. The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Assignor to Agent and the Lenders, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, but without limitation express or implied upon the generality of the
foregoing, each such liability and obligation of Assignor under this Assignment,
the Guaranty, the Loan Documents, and each amendment, extension, modification,
replacement or recasting of any one or more of the instruments, agreements and
documents referred to herein or therein or executed in connection with the
transactions contemplated hereby or thereby.
     (XXXVIII) WARRANTIES AND REPRESENTATIONS. ASSIGNOR WARRANTS AND REPRESENTS
THAT IT IS AND SHALL BE IN THE FUTURE THE SOLE OWNER OF THE ENTIRE INTERESTS
DESCRIBED IN SECTION (XXXVI) ABOVE AND THAT NO RENT RESERVED IN THE LEASES HAS
BEEN OR WILL BE IN THE FUTURE OTHERWISE ASSIGNED OR ANTICIPATED, AND THAT NO
RENT FOR ANY PERIOD SUBSEQUENT TO THE DATE OF THIS ASSIGNMENT WILL BE COLLECTED
MORE THAN ONE (1) MONTH IN ADVANCE EXCEPT FOR SECURITY DEPOSITS AND LAST MONTH’S
RENTS TAKEN IN THE USUAL COURSE OF BUSINESS PURSUANT TO LEASES.
     Assignor further warrants and represents that as of the date hereof:
(a) true and complete copies, together with all amendments and modifications, of
all Leases presently in full force and effect have been delivered to Agent;
(b) to Assignor’s knowledge, and except as disclosed to Agent no default exists
on the part of any of the lessees or tenants or of Assignor as lessor in the
performance on the part of either of the terms, covenants, provisions or
agreements in the Leases contained; (c) except as disclosed to Agent, Assignor
knows of no condition which with the giving of notice or the passage of time or
both would constitute a default on the part of any of the lessees or Assignor
under the Leases; and (d) no security deposit or advance rental payment has been
made by any lessee under the Leases except as has been previously disclosed by
Assignor

 



--------------------------------------------------------------------------------



 



to Agent, or as may be specifically designated in the copies of the Leases
previously furnished to Agent.
     (XXXIX) COVENANTS. THE ASSIGNOR SHALL COMPLY WITH THE TERMS AND CONDITIONS
OF THE LOAN AGREEMENT WITH RESPECT TO ALL PRESENT AND FUTURE LEASES OF THE
PROPERTY.
     (XL) FURTHER TERMS, COVENANTS AND CONDITIONS. THIS ASSIGNMENT IS MADE ON
THE FOLLOWING TERMS, COVENANTS AND CONDITIONS:
     a. Prior to Default. So long as no Event of Default (as defined in the Loan
Agreement) exists (hereinafter, collectively, a “Continuing Default”): Assignor
shall have the right and license to manage and operate the Property and to
collect at the time of, but not more than one (1) month prior to (except for
security deposits and first or last month’s rent taken in the usual course of
business -pursuant to the Leases), the date provided for the payment thereof,
all rents, income and profits arising under the Leases or from the premises
described therein and, subject to the provisions of the other Loan Documents, to
retain, use and enjoy the same.
     b. After Default. At any time when a Continuing Default exists, Agent,
without in any way waiving such default, may at its option, without notice
(except for the notice of default), and without regard to the adequacy of the
security for the Obligations secured hereby and by the Mortgage revoke the right
and license granted above to Assignor and:
     1. Authorize and direct the lessees named in any existing Leases or any
other or future lessees or occupants of the Property, upon receipt from Agent of
written notice to the effect that Agent is or the Lenders are then the holder of
the Mortgage and this Assignment and that a Continuing Default exists
thereunder, to pay over to Agent all rents, income and profits arising or
accruing under the Leases or from the Property and to continue to do so until
otherwise notified in writing by Agent. Assignor agrees that every lessee and
occupant shall have the right to rely upon any such statement and request by
Agent that lessee or occupant shall pay such rents to Agent without any
obligation or right to inquire as to whether such Continuing Default actually
exists notwithstanding any notice from or claim of Assignor to the contrary and
that Assignor shall have no right or claim against lessees or occupants for any
such rent so paid by lessees or occupants to Agent after such notice to the
lessee or occupant by Agent;
     2. Either in person or by agent, with or without bringing any action or
proceedings, or by a receiver appointed by a court, take possession of the
Property and have, hold, manage, lease and operate the same on such terms and
for such period of time as Agent may reasonably deem proper and, either with or
without taking possession of the Property in its own name, demand, sue for, or
otherwise collect and receive, all rents, income and profits of the Property,
including those past due and unpaid, with full power to make from time to time
all improvements,

 



--------------------------------------------------------------------------------



 



alterations, renovations, repairs and replacements thereto or thereof as may
seem proper to Agent; and
     3. Apply such rents, income and profits to the payment of:
     a. all reasonable expenses of managing the Property including, without
being limited thereto, the salaries, fees and wages of a managing agent and such
other employees as Agent may deem necessary, and all expenses of operating and
maintaining the Property, including, without being limited thereto, all taxes,
charges, claims, assessments, water rents, sewer rents and other liens, and
premiums for all insurance which Agent may deem necessary, the payment or refund
of security deposits, or interest thereon, and the cost of all improvements,
alterations, renovations, repairs or replacements, and all expenses incident to
taking and retaining possession of the Property; and
     b. all sums which Assignor is responsible to pay under the Mortgage, and
the principal sum, interest and indebtedness secured hereby and by the Mortgage,
and all other Obligations together with all reasonable costs and reasonable
attorneys’ fees, in such order of priority as to any of the items mentioned in
this clause (b), as Agent in its sole discretion may determine, any statute,
law, custom, or use to the contrary notwithstanding.
The exercise by Agent of the option granted it in this Section b and the
collection of the rents, income and profits and the application thereof as
herein provided shall not be considered a waiver by Agent of any Default under
the other Loan Documents, or the Guaranty, or the Leases, or this Assignment.
     c. Continuing Effect. Upon the satisfaction of the Obligations secured
hereby and by the Mortgage, (a) this Assignment shall become and be void and of
no effect, but the affidavit of any officer, agent, or attorney of Agent or the
Lenders made in good faith showing any part of said Obligations to remain
unsatisfied, shall be and constitute conclusive evidence of the validity,
effectiveness and continuing force of this Assignment and any person may, and is
hereby authorized to, rely thereon and (b) Agent shall execute termination of
this Assignment at Assignor’s cost. The discharge of record of the Mortgage
dated as of even date given by Assignor to Agent shall constitute a discharge of
this Assignment and a release of Agent’s and the Lenders’ interest in the Leases
and rents assigned hereby and the reassignment thereof (without recourse to
Agent or any Lender) to Assignor and all those claiming of record by, through or
under Assignor.
     d. No Waiver; Concurrent Rights. Nothing contained in this Assignment and
no act done or omitted by Agent pursuant to the powers and rights granted it
hereunder shall be deemed to be a waiver by Agent of its rights and remedies
hereunder or any one or more of the other Loan Documents, and this Assignment is
made and accepted without prejudice to any of the rights and remedies possessed
by Agent under the terms of any of

 



--------------------------------------------------------------------------------



 



the other Loan Documents. The right of Agent to collect said principal sums,
interest and indebtedness and to enforce any other security therefore held by it
may be exercised by Agent either prior to, simultaneously with, or subsequent to
any action taken by it hereunder.
     e. No Liability. Neither Agent nor any Lender shall be liable for any loss
sustained by Assignor resulting from Agent’s failure to let the Property after
default or from any other act or omission of Agent in managing the Property
after default unless such loss is caused by the gross negligence or willful
misconduct of Agent. Agent shall not be obligated to perform or discharge, nor
does Agent hereby undertake to perform or discharge, any obligation, duty or
liability under the Leases, or under or by reason of this Assignment, and
Assignor shall, and does hereby agree to, indemnify Agent and each of the
Lenders for, and to defend and hold Agent and each of the Lenders harmless from,
any and all liability, loss or damage which may or might be incurred under or by
reason of this Assignment and from any and all claims and demands whatsoever
which may be asserted against Agent or any Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases. Should Agent or any
Lender incur any such liability under the Leases or under or by reason of this
Assignment, or in defense of any such claims or demands, the amount thereof,
including costs, expenses and reasonable attorneys’ fees shall be secured hereby
and by the Mortgage and by the other collateral for the Obligations and Assignor
shall reimburse Agent and the Lenders therefor within thirty (30) days after
demand and upon the failure of Assignor so to do, Agent may, at its option,
declare all sums secured hereby immediately due and payable. It is further
understood that this Assignment shall not operate to place responsibility for
the control, care, management or repair of said Property upon Agent, nor for the
carrying out of any of the terms and conditions of the Leases; nor shall it
operate to make Agent responsible or liable for any waste committed on the
Property by tenants or any other parties, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of said Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Notwithstanding the foregoing, Agent and
the Lenders shall not be indemnified on account of, or exculpated from acts of,
their own gross negligence or willful misconduct.
     f. Effect of Foreclosure Deed. Unless Agent otherwise elects in the
instance of a Lease which is subordinate to the Mortgage and is thus terminated
by the foreclosure, upon the issuance of any deed or deeds pursuant to a
foreclosure of the Mortgage, all right, title and interest of Assignor in and to
the Leases shall, by virtue of this instrument and such deed or deeds, thereupon
vest in and become the absolute property of the grantee or grantees in such deed
or deeds without any further act or assignment by Assignor. Assignor hereby
irrevocably appoints Agent, and its successors and assigns, as its agent and
attorney in fact to execute all instruments of assignment for further assurance
in favor of such grantee or grantees in such deed or deeds as may be necessary
or desirable for such purpose.
     g. Rights Contained in Mortgage. This Assignment is intended to be in
addition to, and not in substitution for, or in derogation of, any assignment of
rents to

 



--------------------------------------------------------------------------------



 



secure the Obligations contained in the Mortgage or in any other Loan Document.
In the event of any conflict between this Assignment and any of the other Loan
Documents, the provisions of this Assignment shall govern.
     h. Notices. Any notice or communications in connection herewith shall be
sufficiently given only if given in the manner provided for in the Loan
Agreement.
     i. Grace Periods and Notice. The grace period and notice provisions set
forth in the Loan Agreement shall be applicable to any Default under this
Assignment.
     j. Setoff. Subject to the terms of this Section j, Assignor hereby grants
to Agent and each of the Lenders, a lien, security interest and right of setoff
as security for all liabilities and obligations to Agent and the Lenders,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or any Lender, or in transit to any of them. At any time, from and after
the occurrence of and during the continuance of an Event of Default, Agent or
any Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Assignor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Assignor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE ASSIGNOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     (XLI). GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL.
     a. Governing Law. This Assignment shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of [________] without regard to principles of conflicts of law.
     b. JURY TRIAL WAIVER. ASSIGNOR, AGENT, AND EACH OF THE LENDERS MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THIS ASSIGNMENT, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR ASSIGNOR, AGENT AND
EACH OF THE LENDERS TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY.

 



--------------------------------------------------------------------------------



 



     c. SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED WITHIN THE FIRST
DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
HAVING JURISDICTION FROM AN APPEAL THEREFROM, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
ASSIGNMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (XLII) LOCAL LAW.
     a. [INSERT STATE-SPECIFIC PROVISIONS]
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly
executed and delivered as a sealed instrument as of the date first written
above.

            ASSIGNOR:

[SIGNATURE BLOCK OF ASSIGNOR]
                       

STATE OF ___________________
COUNTY OF _________________
     And now, this ____ day of ________, 20 __, before me, the undersigned
Notary Public, personally appeared ___________, who acknowledged himself/herself
to be the Vice President of Cedar Shopping Centers, Inc., a Maryland
corporation, as general partner of Cedar Shopping Centers Partnership, L.P., a
Delaware limited partnership and [________] of [_________________], a
[_________________] and that s/he, as such Vice President being authorized to do
so, executed the foregoing instrument for the purposes therein contained on
behalf of such partnership, corporation, and company.

            ___________________________________________________
Notary Public
My commission expires:
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A ANNEXED TO AND MADE A PART OF THE
COLLATERAL ASSIGNMENT OF LEASES AND RENTS
LEGAL DESCRIPTION

Property Address:     [________________]       [________________________]

ADDRESS:  [________________________]
PERMANENT PARCEL NO. ______________________

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF
COLLATERAL ASSIGNMENT OF CONTRACTS
COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
IN RESPECT OF CONTRACTS, LICENSES AND PERMITS
     1. PARTIES. [________________], a [________________] having an address at
44 South Bayles Avenue, Port Washington, New York 11050 (hereinafter, the
“Assignor”) hereby assigns, transfers, sets over, pledges and, if applicable,
delivers, to BANK OF AMERICA, N.A., a national banking association having an
address at 100 N. Tryon Street, Mail Code: NCI-001-15-14, Charlotte, NC 28255,
as agent under that certain Amended and Restated Loan Agreement dated as of
November 10, 2009 (hereinafter, as amended, and as may be further amended from
time to time, the “Loan Agreement”) by and among Cedar Shopping Centers
Partnership, L.P., a Delaware limited partnership having an address at 44 South
Bayles Avenue, Port Washington, New York 11050 (hereinafter, the “Borrower”),
Bank of America, N.A. and the other lending institutions which are or become
parties to the Loan Agreement (Bank of America, N.A. and the other lending
institutions which are or become parties to the Loan Agreement are collectively
referred to as the “Lenders” and individually as the “Lender”), and BANK OF
AMERICA, N. A., as Agent (hereinafter, together with any successors and assigns
thereof, the “Agent”), and hereby grants to Agent a continuing security interest
in the Assigned Contracts and Permits (as defined herein) to secure the
Obligations (as defined herein).
     2. LOAN AGREEMENT; DEFINED TERMS. This Collateral Assignment and Security
Agreement in Respect of Contracts, Licenses and Permits (hereinafter, this
“Collateral Assignment”) is given pursuant to the terms, provisions and
conditions of the Loan Agreement. Capitalized terms not otherwise specifically
defined herein shall have the same meaning herein as in the Loan Agreement.
     3. ASSIGNED CONTRACTS AND PERMITS. The term “Assigned Contracts and
Permits” shall mean all of the contracts, licenses, permits, approvals,
agreements and warranties, and all of Assignor’s right, title and interest
therein, whether now owned or hereafter acquired, and all proceeds and products
thereof, and all accounts, contract rights and general intangibles related
thereto, which are in any manner related to the land known as
[________________________] (hereinafter, the “Land”) (more particularly
described in Exhibit A hereto) and the improvements (hereinafter, the
“Improvements”) on or to be constructed on the Land (such Land and Improvements
are hereinafter, collectively, referred to as the “Property”).
     4. OBLIGATIONS. The term “Obligations” shall mean all obligations of
Assignor to Agent and the Lenders, whether now existing or hereafter arising,
direct or indirect, under each of the following instruments, documents and
agreements, each dated as of even date herewith and as the same may be hereafter
modified and amended: (i) the Guaranty; (ii) the Mortgage; (iii) the Assignment
of Leases and Rents; (iv) this Assignment; and (v) each other Loan Document.

 



--------------------------------------------------------------------------------



 



     5. COVENANTS, WARRANTIES AND REPRESENTATIONS. Assignor covenants with, and
warrants and represents to, Agent that:
     5.1 Assignor is and shall be the owner of the Assigned Contracts and
Permits free and clear of all pledges, liens, security interests and other
encumbrances of every nature whatsoever except in favor of Agent;
     5.2 Assignor has the full right, power and authority to assign, and to
grant the pledge of and security interest in, the Assigned Contracts and Permits
as herein provided;
     5.3 To Assignor’s knowledge, the execution, delivery and performance of
this Collateral Assignment by Assignor does not and will not result in the
violation of any mortgage, indenture, contract, instrument, agreement, judgment,
decree, order, statute, rule or regulation to which Assignor is subject or by
which it or any of its property is bound;
     5.4 Assignor shall not make any other assignment of, or permit any pledge,
lien, security interest or encumbrance to exist with respect to, the Assigned
Contracts and Permits except in favor of Agent, and Assignor shall not otherwise
transfer, assign, sell or exchange its interest in the Assigned Contracts and
Permits;
     5.5 To the extent the same is in possession of Assignor, a true and
complete executed counterpart, or certified copy, of each Assigned Contract and
Permit which now exists and which is evidenced by a written agreement or
document has been delivered to Agent, and a true and complete counterpart, or
certified copy, of each Assigned Contract and Permit which becomes effective or
is issued in the future shall be promptly delivered to Agent;
     5.6 To Assignor’s knowledge, each Assigned Contract and Permit presently in
existence is in full force and effect, is valid and enforceable in accordance
with its terms, has not been modified, and no default exists thereunder on the
part of any party thereto. Each Assigned Contract and Permit which comes into
existence after the date hereof shall be valid and enforceable in accordance
with its terms;
     5.7 No Assigned Contract and Permit shall be amended, modified or changed
in any material respect, have any of its material terms waived by Assignor, or
cancelled or terminated if such amendment, modification, waiver, cancellation or
termination could reasonably be expected to have a Material Adverse Effect,
without Agent’s prior written consent in each instance; and
     5.8 Assignor shall pay and perform in all material respects all of its
material obligations under or with respect to each Assigned Contract and Permit
and not permit any default by it to exist with respect thereto if such failure
or default could reasonably be expected to have a Material Adverse Effect.
Assignor shall exercise all commercially reasonable efforts necessary to enforce
or secure performance by any other party to any Assigned Contract and Permit if
such other party’s failure to perform could reasonably be expected to have a
Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     6. RIGHTS OF ASSIGNOR PRIOR TO DEFAULT. So long as there is no Event of
Default, Assignor shall have and may exercise all rights as the owner or holder
of the Assigned Contracts and Permits which are lawful and are not inconsistent
with the provisions of the Loan Documents, Immediately upon the occurrence of
and during the continuance of any Event of Default, the right described in the
preceding sentence shall cease and terminate, and in such event Agent is hereby
expressly and irrevocably authorized, but not required, to exercise every right,
option, power or authority inuring to Assignor under any one or more of the
Assigned Contracts and Permits as fully as Assignor could itself.
     7. IRREVOCABLE DIRECTION. Assignor hereby irrevocably directs the
contracting party to, or grantor or licensor of, any such Assigned Contract and
Permit, to the extent not prohibited by either such Assigned Contract and Permit
or applicable law, or to the extent permitted under any recognition or other
agreement executed by such grantor or licensor, upon demand and after notice
from Agent of the occurrence of an Event of Default under any of the Loan
Documents, to recognize and accept Agent as the holder of such Assigned Contract
and Permit for any and all purposes as fully as it would recognize and accept
Assignor and the performance of Assignor thereunder. Assignor does hereby
constitute and appoint Agent, while this Assignment remains in force and effect,
irrevocably, and with full power of substitution and revocation, its true and
lawful attorney for and in its name, place and stead, after the occurrence of
and during the continuance of such an Event of Default, to demand and enforce
compliance with all the terms and conditions of the Assigned Contracts and
Permits and all benefits accrued thereunder, whether at law, in equity or
otherwise.
     8. UCC RIGHTS AND REMEDIES. Further, and without limitation of the
foregoing rights and remedies, upon and during the continuance of an Event of
Default, Agent shall have the rights and remedies of a secured party under the
Uniform Commercial Code (the “UCC”), as enacted in the State of [_______], with
respect to the Assigned Contracts and Permits, in addition to the rights and
remedies otherwise provided for herein or by law or in equity or in any other
Loan Document. The Agent shall give Assignor ten (10) days’ prior written notice
of the time and place of any public sale of any such Assigned Contract and
Permit or the time after which any private sale or any other intended
disposition is to be made. After deducting all reasonable expenses incurred in
connection with the enforcement of its rights hereunder, Agent shall cause the
proceeds of the Assigned Contracts and Permits to be applied to the Obligations
in such order as Agent may determine and Assignor shall remain liable for any
deficiency. Any surplus shall be remitted by the Agent pursuant to Section 9-615
of the UCC.
     9. INDEMNIFICATION. Assignor hereby agrees to indemnify and to defend and
hold Agent and the Lenders harmless against and from all liability, loss, damage
and expense, including reasonable attorneys’ fees, which it may or shall incur
by reason of this Collateral Assignment, or by reason of any commercially
reasonable action taken in good faith by Agent hereunder or with respect to the
Assigned Contracts and Permits, and against and from any and all claims and
demands whatsoever which may be asserted against Agent or any Lender by reason
of any alleged obligation or undertaking on its part to perform or discharge any
of the terms, covenants and conditions contained in any of the Assigned
Contracts and Permits. Should Agent or any Lender incur any such liability,
loss, damage or expense, the amount thereof,

 



--------------------------------------------------------------------------------



 



together with interest thereon at the Default Rate of interest under the Loan
Agreement, shall be payable by Assignor to Agent and the Lenders within thirty
(30) days of demand, or at the option of Agent, Agent may reimburse itself
therefor out of any receipts, rents, income or profits of the Property collected
by Agent before the application of such receipts, rents, income or profits to
any other Obligations. Any such amounts which are not paid within thirty
(30) days of demand therefor shall bear interest at the Default Rate from the
date of demand until paid.
     10. AGENT/LENDER NOT OBLIGATED. Nothing contained herein or elsewhere shall
operate to obligate, or be construed to obligate, Agent or any Lender to perform
any of the terms, covenants or conditions contained in the Assigned Contracts
and Permits or otherwise to impose any obligation upon Agent with respect to the
Assigned Contracts and Permits prior to written notice by Agent to Assignor of
Agent’s election to assume Assignor’s obligations under one or more of the
Assigned Contracts and Permits. Prior to written notice from Agent of such
election, this Collateral Assignment shall not operate to place upon Agent any
responsibility for the operation, control, care, management or repair of the
Property or for the payment, performance or observance of any obligation,
requirement or condition under any such Assigned Contract and Permit, or under
any agreement in respect to any such Assigned Contract and Permit, and the
execution of this Collateral Assignment by Assignor shall constitute conclusive
evidence that all responsibility for the operation, control, care, management
and repair of the Property as well as the payment, performance or observance of
any obligation, requirement or condition under the Assigned Contracts and
Permits is and shall be that of Assignor, prior to written notice from Agent of
such election. Even if Agent does exercise its rights, it may only be liable to
the Architect, the Contractor, or any of the other parties only during the
period that it is exercising the rights of Assignor under the Assigned Contracts
and Permits, and at all times Assignor retains the obligation to reimburse Agent
in accordance with Section 9 above otherwise pay when due all obligations
incurred in connection with the Assigned Contracts and Permits.
     11. FURTHER ASSURANCES; UCC FILINGS. Assignor agrees to execute and deliver
to Agent, at any time or times during which this Collateral Assignment shall be
in effect, such further instruments as Agent in good faith may deem necessary to
make effective this Collateral Assignment, the security interest created hereby
and the covenants of Assignor herein contained. To evidence such security
interest, at the request of Agent, Assignor shall, in a form reasonably
satisfactory to Agent, execute and deliver one or more financing statements, and
any continuation thereof, pursuant to the provisions of the Uniform Commercial
Code as enacted in the State of [____________] and shall pay the cost for filing
thereof.
     12. NO WAIVER; CUMULATIVE RIGHTS. Failure of Agent to avail itself of any
of the terms, covenants, and conditions of this Collateral Assignment for any
period of time, or at any time or times, shall not be construed or deemed to be
a waiver of any of its rights hereunder. The rights and remedies of Agent under
this Collateral Assignment are cumulative and are not in lieu of, but are in
addition to, any other rights and remedies which Agent shall have under or by
virtue of the Obligations and the Loan Documents. The rights and remedies of
Agent hereunder may be exercised from time to time and as often as such exercise
is deemed expedient by Agent.
     13. AGENT/LENDER: RIGHT TO ASSIGN. Assignor agrees that upon any sale or
transfer by Agent and the Lenders of the Loan Documents and the indebtedness
evidenced

 



--------------------------------------------------------------------------------



 



thereby, or upon any person acquiring the Property or any interest therein,
Agent may deliver to the purchaser or transferee the Assigned Contracts and
Permits and may assign to such purchaser or transferee the rights of Agent
hereunder, who shall thereupon become vested with all powers and rights given to
Agent and the Lenders in respect thereto (and subject to Agent’s obligations
hereunder), and Agent and the Lenders shall be forever relieved and fully
discharged from any liability or responsibility thereafter accruing in
connection therewith. In no event shall Agent be liable with respect to, or on
account of, the Assigned Contracts and Permits, except for the safekeeping of
any instruments delivered to Agent pursuant hereto and as otherwise expressly
set forth in this Collateral Assignment, and Agent shall specifically have no
obligation to enforce any rights against any contractor, or grantor or issuer.
     14. TERMINATION AND REASSIGNMENT. Upon full payment and performance of the
obligations and liabilities set forth or contained in this Collateral Assignment
and the other Loan Documents (excluding only any liabilities which might arise
in the future under the Environmental Indemnity), this Collateral Assignment
shall become and be void and of no effect and, in that event, upon the request
of Assignor, Agent covenants to execute and deliver to Assignor instruments
effective to evidence the termination of this Collateral Assignment and the
reassignment (without recourse) to Assignor of the Assigned Contracts and
Permits and the rights, title, interest, power and authority assigned herein;
provided, however, that any affidavit, certificate or other written statement of
any officer of Agent stating that any part of said indebtedness remains unpaid
shall be and constitute conclusive evidence of the then validity, effectiveness
and continuing force of this Collateral Assignment and any person, firm, or
corporation receiving any such affidavit, certificate or statement may, and is
hereby authorized to rely thereon.
     15. COPIES OF DEFAULT NOTICES. Assignor agrees to provide Agent promptly,
but in any event within five (5) Business Days after receipt thereof by
Assignor, with copies of any and all notices received by Assignor which allege,
either directly or indirectly, that Assignor is in default of, or deficient in
the performance of the terms of any obligation of Assignor under, any Assigned
Contract and Permit, or that any fact or circumstance exists which could
reasonably lead to the termination, suspension, revocation or loss of any
Assigned Contract and Permit.
     16. NOTICES. Any notices given pursuant to this Collateral Assignment shall
be sufficient only if given in the manner provided for in the Loan Agreement.
     17. SUCCESSORS AND ASSIGNS. All of the agreements, obligations,
undertakings, representations and warranties herein made by Assignor shall inure
to the benefit of Agent, each Lender, and their successors and assigns, and
shall bind Assignor and its successors and assigns.
     18. CAPTIONS AND HEADINGS. Captions and headings in this Collateral
Assignment are intended solely for the convenience of the parties and shall not
be considered in the determination of the meaning of any provision hereof.

 



--------------------------------------------------------------------------------



 



     19. GRACE PERIODS AND NOTICE. The grace period and notice provisions set
forth in the Loan Agreement shall be applicable to any Default under this
Collateral Assignment.
     20. COUNTERPARTS. This Collateral Assignment may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument In making proof of this
agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of such
collateral assignment is sought.
     21. SETOFF. Subject to the terms of this Section 21, Assignor hereby grants
to Agent and each of the Lenders, a lien, security interest and right of setoff
as security for all liabilities and obligations to Agent and the Lenders,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any entity under the control of
Agent or Lender or in transit to any of them. At any time, from and after the
occurrence of and during the continuance of an Event of Default, Agent or any
Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Assignor even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. Within five (5) Business
Days of making any such set-off, Agent agrees to notify Assignor thereof,
provided that the failure by Agent to give such notice shall not affect the
validity of such set-off. ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE ASSIGNOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     22. GOVERNING LAW. This Collateral Assignment and the rights and
obligations of the parties hereunder shall in all respects be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without giving effect to principles of conflicts of law, except insofar as
formation of the Assignor under [____________] law requires [____________] law
to apply with respect to matters of authorization to enter into the transaction
contemplated by this Collateral Assignment. In addition, the fact that portions
of the Loan Documents may include provisions drafted to conform to the law of
the State of [____________] is not intended, nor shall it be deemed, in any way
to derogate the parties’ choice of law as set forth herein. Agent or any Lender
may enforce its rights hereunder and under the other Loan Documents, including,
but not limited to, its rights to sue Assignor or to collect any outstanding
indebtedness in accordance with applicable law. It is understood and agreed that
this Collateral Assignment, and all of the other Loan Documents, were
negotiated, executed and delivered in the State of New York which State the
parties agree has a substantial relationship to the parties and to the
underlying transactions embodied by the Loan Documents.
     23 CONSENT TO JURISDICTION. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York located within the First
Department of the New York State Unified Court System or any federal court
located within the Southern District of the State of New York, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or

 



--------------------------------------------------------------------------------



 



enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WETNESS WHEREOF, Assignor has caused this Collateral Assignment to be
duly executed and delivered as a sealed instrument as of the [______] day of
[______], [______].

          ASSIGNOR:  [                                        ]
      By:   [SIGNATURE BLOCK OF ASSIGNOR]                    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Land
Property Address: [                                          ]
[                                                    ]]
ADDRESS: [                                                       ]
PERMANENT PARCEL NO.                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF
CONSENT
CONSENT
As of [                          ,            ]
Bank of America, N.A., as Agent
100 N. Tryon Street
Mail Code: NC1-001-15-14
Charlotte, NC 28255
     Re:   Loan Arrangement with Cedar Shopping Centers Partnership, L.P.
Ladies and Gentlemen:
     This Consent (hereinafter, the “Consent”) is being delivered to Bank of
America, N. A., as agent under that certain Amended and Restated Loan Agreement
dated as of November 10, 2009, (hereinafter, as amended, and as may be further
amended from time to time, the “Loan Agreement”) by and among Cedar Shopping
Centers Partnership, L.P., a Delaware limited partnership having an address c/o
Cedar Shopping Centers, Inc., 44 South Bayles Avenue, Suite 304, Port
Washington, New York 11050 (hereinafter, the “Borrower”), Bank of America, N.A.
and the other lending institutions which are or become parties to the Loan
Agreement (Bank of America, N.A. and the other lending institutions which are or
become parties to the Loan Agreement are hereinafter, collectively, referred to
as the “Lenders” and individually as the “Lender”), and Bank of America, N.A.,
as Agent (hereinafter, the “Agent”), pursuant to the terms and conditions of
that certain Pledge and Security Agreement dated as of the date hereof
(hereinafter, the “Pledge Agreement”) by and between the Borrower and the Agent,
on behalf of the Lenders, at the request of the Borrower, by the undersigned
entity (hereinafter, the “Consenting Party”). Terms not otherwise defined herein
shall have the meanings ascribed to them in the Pledge Agreement.
     The Borrower and the Consenting Party acknowledge and agree that as a
condition to extending the Loan to the Borrower, the Agent and the Lenders have
required that this Consent be executed and delivered to the Agent, on behalf of
the Lenders, and that the Lenders are relying on the provisions hereof in
agreeing to make the Loan. Accordingly, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Consenting Party
hereby acknowledges, covenants, and agrees as follows:
     1. Consent to Pledge and Security Interest of Collateral.
     a. The Consenting Party hereby consents to the pledge and security interest
granted to the Agent, on behalf of the Lenders, of the Collateral pursuant to
the terms and

 



--------------------------------------------------------------------------------



 



conditions of the Pledge Agreement, including, without limitation, all of the
Borrower’s right, title, and interest in and to the Pledged Interests.
     b. The Consenting Party hereby consents to the pledge and security interest
granted to the Agent, on behalf of the Lenders, of the Pledged Obligations
pursuant to the terms and conditions of the Pledge Agreement, as follows:
     All right, title and interest of the Borrower, whether now owned or
hereafter acquired, in and to any and all obligations owed to the Borrower by
the Borrower Subsidiary, whether now existing or hereafter incurred, and in and
to all collateral granted to the Borrower or for the benefit of the Borrower as
collateral security for such obligations.
     c. The Consenting Party hereby acknowledges receipt of a complete copy of
the fully executed Pledge Agreement and agrees to be bound thereby and to comply
with the terms and conditions thereof, as such terms and conditions are now or
may hereafter be applicable to the Consenting Party.
     d. The existence of the foregoing pledges and security interests created
pursuant to the Pledge Agreement have been registered as of the date hereof in
the Agent’s name in the books and records of the Consenting Party.
     e. Effective upon notice from the Agent (or any successor or assign of the
Agent) of the transfer, sale, or assignment of, foreclosure on, or other
disposition or realization of the respective Pledged Interests by the Agent
pursuant to the Pledge Agreement, the Agent and/or, as may be applicable, any
nominee, successor or assign of the Agent and/or any purchaser or transferee of
the Pledged Interests or any portion thereof, without further action of any kind
by the Consenting Party or any other Person, shall become for all purposes a
partner and/or member and/or shareholder, respectively, under the applicable
formation documents (hereinafter, the “Formation Documents”) of the Consenting
Party, and shall be fully admitted and recognized by the Consenting Party and
shall be entitled to all the benefits, rights, powers, and privileges of a
partner and/or member and/or shareholder, respectively, under such Formation
Documents, including, without limitation, (i) the right to receive in respect of
the Pledged Interests all distributions and/or any other payments which such a
partner and/or member and/or shareholder is or may be entitled to receive and
(ii) the right to exercise any and all voting rights granted to such a partner,
member or shareholder under the respective Formation Documents. In the event of
any such transfer, sale, assignment or other disposition, the Agent and any such
nominee, successor, assignee, purchaser or transferee shall not be liable for
any liability of any nature whatsoever under the Formation Documents or with
respect to such Pledged Interest arising prior to the date of the acquisition of
such Pledged Interest, including, without limitation, any capital contribution
with respect thereto. Further, upon subsequent assignment or transfer by the
Agent and/or the Lenders of the Pledged Interests, the Agent and/or Lenders,
respectively, shall be automatically released from any liability of any nature
whatsoever with respect

 



--------------------------------------------------------------------------------



 



thereto arising from and after the date of such assignment or transfer by the
Agent and/or the Lenders of the Pledged Interests.
     f. The Consenting Party hereby irrevocably waives any and all limitations
and restrictions contained in the respective Formation Documents on the right,
power and ability of the Agent, or any transferee or purchaser from the Agent,
respectively, to: (a) be granted a pledge and security interest respecting the
Pledged Interests, (b) acquire any or all of the Pledged Interests (through
purchase, foreclosure or otherwise), (c) foreclose upon or exercise any other
remedies pursuant to the Pledge Agreement, any other Loan Document, at law or in
equity, or otherwise, in respect of the Pledged Interests, or (d) sell or
otherwise dispose of, any or all of the Pledged Interests. The Consenting Party
hereby represents and warrants that all conditions precedent under applicable
law and the respective Formation Documents to the pledge of the Pledged
Interests have been satisfied or hereby have been waived.
     2. Regarding Distributions.
     a. The Consenting Party hereby acknowledges and agrees as follows:
     i. At no time shall the Consenting Party:
     (1) accept any direction or instruction from the Borrower and/or any other
Person to make (nor shall the Consenting Party make) any distributions or
payments on behalf of the Pledged Interests or the Pledged Obligations to any
Person contrary to the provisions of the Loan Agreement, the Pledge Agreement,
and the provisions herein; and/or
     (2) set-off against or assert any claim or demand respecting, or otherwise
reduce the amount of, distributions or payments on behalf of the Pledged
Interests or the Pledged Obligations payable to the Borrower.
     ii. Immediately upon receipt of written notice from the Agent, the
Consenting Party shall thereafter make all distributions and all other payments
directly or indirectly payable on account of the respective Pledged Interests or
Pledged Obligations as specifically directed by the Agent in accordance with the
terms of the Loan Agreement.
     b. The Consenting Party hereby represents and warrants to the Agent and the
Lenders that, to their knowledge, none of the Pledged Interests, Pledged
Obligations or the distributions payable on account thereof, has been assigned,
pledged, or otherwise transferred to any other Person except to the Agent, for
the benefit of the Lenders, as set forth in the Pledge Agreement. The Consenting
Party has not received notice of any pledge of the respective Pledged Interests,
Pledged Obligations or any rights to distributions with respect thereto, other
than the pledge to the Agent pursuant to the Pledge Agreement.

 



--------------------------------------------------------------------------------



 



     3. Additional Consents. To the extent that the Agent hereafter reasonably
determines to be necessary and appropriate, the Consenting Party hereby
covenants and agrees to execute and deliver to the Agent, on behalf of the
Lenders, such additional consents and waivers, in form and substance reasonably
satisfactory to the Agent, as and when the Agent may request from time to time.
     4. Agreements Irrevocable. Each of the foregoing agreements by the
Consenting Party hereunder are and shall be irrevocable and may not be rescinded
without the express prior written consent from Agent.
     5. Notices and Instructions by Agent; Communication with Agent and Lenders.
None of the representatives of the Consenting Party need inquire, directly or
indirectly, with respect to any matter relative to any written notice or
instruction from or provided by the Agent hereunder, including, without
limitation, with respect to the underlying reason for the furnishing by Agent of
said written notice or instruction, and the Consenting Party shall be entitled
to rely conclusively on any and all such notices and instructions given by
Agent. The Consenting Party, directly or indirectly through any representative
or other agent, may communicate with the Agent and/or the Lenders and their
representatives with respect to any and all matters directly or indirectly set
forth herein and may rely fully on the provisions hereof.
     6. Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York located within the First
Department of the New York State Unified Court System or any federal court
located within the Southern District of the State of New York, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
[The balance of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Consent, dated as of the date first above written is intended to take
effect as a sealed instrument, and shall be construed, governed, and enforced
pursuant to and in accordance with the laws of the State of New York. This
Consent shall be binding upon the Consenting Party and its respective successors
and assigns and shall inure to the benefit of the Agent, the Lenders, and their
successors and assigns.

      CONSENTING PARTY:   [SIGNATURE BLOCK OF CONSENTING
PARTY]

Acknowledged and Agreed:
Cedar Shopping Centers Partnership, L.P.,
a Delaware limited partnership
By: Cedar Shopping Centers, Inc., a Maryland corporation, its general partner

          By:           Name:           Title:          

Acknowledged and Agreed:
Bank of America, N.A.,
a national banking association,
as Administrative Agent

          By:           Name:           Title:          

 